  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 1 of 262 PageID #: 1



                       UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NEW YORK

KATHLEEN STEPHENS, TRENT STEPHENS,
DEREK STEPHENS, RHETT STEPHENS,
SUMMER STEPHENS, BRITTANI HOBSON,           CASE NO. 1:18-CV-07439
LESLIE KAY HARDCASTLE, J.R., BY AND
THROUGH HIS NEXT FRIEND LESLIE KAY          COMPLAINT
HARDCASTLE, JAMES REEVES, W. JEAN
REEVES, JARED REEVES, SHERRI C. HOILMAN,    JURY TRIAL DEMANDED
JONI REEVES, THE ESTATE OF JOSHUA
REEVES, RICHARD NEIBERGER, MARY
NEIBERGER, ERIC NEIBERGER, AMI
NEIBERGER, ROBERT NEIBERGER, THE
ESTATE OF CHRISTOPHER T. NEIBERGER,
AYLA M. DAVIS, E.D., BY AND THROUGH HER
NEXT FRIEND AYLA M. DAVIS, GUY L. DAVIS,
TERESITA R. DAVIS, AND CHRISTOPHER J.
DAVIS,

     Plaintiffs,

             v.

HSBC HOLDINGS PLC, HSBC BANK PLC, HSBC
BANK MIDDLE EAST LIMITED, HSBC BANK
USA, N.A., BARCLAYS BANK PLC, STANDARD
CHARTERED BANK, ROYAL BANK OF
SCOTLAND, N.V., CREDIT SUISSE AG, BANK
SADERAT PLC, COMMERZBANK AG, AND
JOHN DOES 1-50,

     Defendants.




                                    i
          Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 2 of 262 PageID #: 2



                                                     TABLE OF CONTENTS


TABLE OF CONTENTS .............................................................................................................. i

I.        NATURE OF THE ACTION.............................................................................................. 1

II.       JURISDICTION AND VENUE ........................................................................................ 16

III. THE DEFENDANTS ......................................................................................................... 17

     A.        THE HSBC DEFENDANTS .......................................................................................... 17

     B.        DEFENDANT BARCLAYS BANK PLC ..................................................................... 18

     C.        DEFENDANT STANDARD CHARTERED BANK ................................................... 19

     D.        DEFENDANT ROYAL BANK OF SCOTLAND N.V. ............................................... 19

     E.        DEFENDANT CREDIT SUISSE AG ........................................................................... 20

     F.        DEFENDANT BANK SADERAT PLC ........................................................................ 21

     G. DEFENDANT COMMERZBANK AG ........................................................................ 22

IV. FACTUAL ALLEGATIONS ............................................................................................ 22

     A.        IRAN’S LONG HISTORY OF SUPPORTING AND FINANCING TERRORISM 22

     B.        U.S. SANCTIONS AND IRAN’S RELIANCE ON U.S. DOLLARS ......................... 23

     C. IRAN CONTINUOUSLY EVADED U.S., EUROPEAN UNION AND UNITED
     NATIONS SANCTIONS ........................................................................................................ 25

     D.        THE EURODOLLAR MARKET—IRAN’S MONEY LAUNDERING AND
               ILLICIT EXPORT NEXUS WITH DEFENDANT BANKS ...................................... 27

          1.       The Conspiracy’s Shared Goals .............................................................................. 27

          2.       Eurodollar Market Operations ............................................................................... 29

     E.        THE IRANIAN U-TURN EXEMPTION AND ITS REVOCATION........................ 30

     F.        LETTERS OF CREDIT—AN ALTERNATIVE METHOD OF UNDERMINING
               THE IRANIAN SANCTIONS PROGRAM ................................................................. 36

          1.       Terminology .............................................................................................................. 36

          2.       The U.S. Trade Embargo—United States Munitions List (USML) and
                   Commerce Control List (CCL)................................................................................ 38


                                                                        ii
          Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 3 of 262 PageID #: 3



     G. IRAN’S ILLEGAL ARMS SHIPMENTS THROUGH ISLAMIC REPUBLIC OF
        IRAN SHIPPING LINES (IRISL) ................................................................................ 39

     H. THE IRGC AND HEZBOLLAH COMMITTED ACTS OF INTERNATIONAL
        TERRORISM AT IRAN’S DIRECTION IN WHICH PLAINTIFFS WERE
        FORESEEABLY INJURED .......................................................................................... 43

          1.        The IRGC .................................................................................................................. 47

          2.        IRGC-QF ................................................................................................................... 49

          3.        Lebanese Hezbollah and Unit 3800 ......................................................................... 51

V.        THE IRGC-QF’S AND HEZBOLLAH’S DEVELOPMENT AND DIRECTION OF
          SHI’A TERRORIST GROUPS AND CELLS IN IRAQ TO ATTACK COALITION
          FORCES. ............................................................................................................................. 55

     A.        THE BADR CORPS/BADR ORGANIZATION ......................................................... 55

     B.        JAYSH AL-MAHDI (“JAM” OR THE “MAHDI ARMY”) ...................................... 60

     C.        THE DEVELOPMENT OF THE JAM SPECIAL GROUPS AND THE
               PROMISED DAY BRIGADES ..................................................................................... 63

     D.        ASA’IB AHL AL-HAQ .................................................................................................. 68

     E.        KATA’IB HEZBOLLAH (“KH”) ................................................................................. 70

     F.        CASE IN POINT: SENIOR HEZBOLLAH COMMANDER ALI MUSA
               DAQDUQ’S DIRECTION OF TERRORIST ATTACKS ON COALITION
               FORCES IN IRAQ ......................................................................................................... 76

     G. IRAN FUNDED THE DESIGN AND PRODUCTION OF EXPLOSIVELY
        FORMED PENETRATORS (“EFPS”) USED TO KILL OR MAIM COALITION
        FORCES, INCLUDING THE PLAINTIFFS ............................................................... 80

     H. ALL OF THE ATTACKS AT ISSUE IN THIS COMPLAINT WERE ACTS OF
        INTERNATIONAL TERRORISM............................................................................... 85

VI. OVERVIEW OF THE CONSPIRACY ........................................................................... 86

     A.        AGREEMENT AND KNOWLEDGE .......................................................................... 86

     B.        ACTS AND EFFECTS ................................................................................................... 90

     C.        BANK SADERAT PLC’s AGREEMENT TO, AND PARTICIPATION IN, THE
               CONSPIRACY ................................................................................................................ 94

     D.        THE CENTRAL BANK OF IRAN’S AGREEMENT TO, AND PARTICIPATION
               IN, THE CONSPIRACY ................................................................................................ 98


                                                                         iii
     Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 4 of 262 PageID #: 4



E.        BANK MELLI IRAN AND MELLI BANK PLC’S AGREEMENT TO, AND
          PARTICIPATION IN, THE CONSPIRACY ............................................................ 102

F.        BANK MELLAT’S AGREEMENT TO, AND PARTICIPATION IN, THE
          CONSPIRACY .............................................................................................................. 108

G. BANK SEPAH’S AGREEMENT TO, AND PARTICIPATION IN, THE
   CONSPIRACY .............................................................................................................. 110

H. JOHN DOE DEFENDANTS’ 1-50 AGREEMENT TO, AND PARTICIPATION IN,
   THE CONSPIRACY .................................................................................................... 112

I.        THE HSBC DEFENDANTS’ AGREEMENT TO, AND PARTICIPATION IN, THE
          CONSPIRACY .............................................................................................................. 113

     1.           HSBC-Europe’s 2001 “Bank Melli Proposal” ..................................................... 117

     2.           Defendant HSBC-US’s Agreement to, and Participation in, the Conspiracy in
                  Violation of 18 U.S.C. § 2332d ............................................................................... 123

J. DEFENDANT BARCLAYS’ AGREEMENT TO, AND PARTICIPATION IN, THE
CONSPIRACY ...................................................................................................................... 132

K. DEFENDANT STANDARD CHARTERED BANK’S AGREEMENT TO AND
PARTICIPATION IN THE CONSPIRACY ..................................................................... 139

     1.           Standard Chartered Bank (“SCB”) Conspired to Conceal Iran’s Financial
                  Activities and Transactions From Detection, Scrutiny, and Monitoring By U.S.
                  Regulators, Law Enforcement, and/or Depository Institutions. ........................ 140

     2.           SCB Facilitated Transactions On Behalf of MODAFL, Mahan Air and Other
                  Instrumentalities of Iranian State-Sponsored Terror (Including a Hezbollah
                  Affiliated Entity) in Furtherance of Numerous Violations of the U.S. Trade
                  Embargo, Thereby Substantially Contributing to the Plaintiffs’ Injuries. ....... 148

          a. Standard Chartered Knowingly Provided Illegal Financing to Mahan Air. .... 150

          b. Standard Chartered Knowingly Provided Illegal Financing to MODAFL
             Companies: AIO, IACI, IHRSC and HESA......................................................... 155

            i.       SCB Trade-Finance Transactions with MODAFL’s Aerospace Industries
                     Organization (AIO) ............................................................................................. 156

            ii.      SCB Trade-Finance Transactions with MODAFL’s [Iran] Aviation Industries
                     Organization (IAIO) ........................................................................................... 156

                  (A)      SCB’s Trade-Finance Transactions with MODAFL-IAIO Front Company
                           Downtown Trading Ltd. ............................................................................. 157




                                                                    iv
        Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 5 of 262 PageID #: 5



                   (B)       SCB’s Trade-Finance Transactions with MODAFL-IAIO Front Company
                             Mac Aviation ................................................................................................ 158

                   (C)       SCB’s Trade-Finance Transactions with MODAFL-IAIO Front Company
                             Monarch Aviation (Singapore) ................................................................... 162

                   (D)       SCB’s Trade Finance Transactions with MODAFL-IAIO Front Company
                             Jetpower Industrial Ltd (Hong Kong) ....................................................... 166

             c.    SCB’s Trade-Finance Transactions Iran Power Development Company
                   (“IPDC”), MAPNA and Zener Electronics Services (an Agent of Hezbollah).. 169

             d. SCB’s Trade-Finance Transactions with National Iranian Oil Company (NIOC)
                Subsidiaries.............................................................................................................. 171

             e.    SCB’s Trade-Finance Transactions with Iranian Front Company Khoram Sanat
                   Producing Co. - Iran ............................................................................................... 173

        3.         Regulatory Actions and Criminal Investigations Against Standard Chartered
                   Bank, 2012—Present .............................................................................................. 175

   L.        DEFENDANT ROYAL BANK OF SCOTLAND N.V.’S AGREEMENT TO, AND
             PARTICIPATION IN, THE CONSPIRACY ............................................................ 181

   M. DEFENDANT CREDIT SUISSE’S AGREEMENT TO, AND PARTICIPATION
      IN, THE CONSPIRACY .............................................................................................. 192

   N.        DEFENDANT COMMERZBANK AG’S AGREEMENT TO, AND
             PARTICIPATION IN, THE CONSPIRACY ............................................................ 203

   O. DEFENDANT COMMERZBANK AG’S DIRECT FUNDING OF HEZBOLLAH
      THROUGH ITS CUSTOMER, ORPHANS PROJECT LEBANON e.V. .............. 211

VII. THE PLAINTIFFS .......................................................................................................... 211

CLAIMS FOR RELIEF ........................................................................................................... 217

FIRST CLAIM FOR RELIEF................................................................................................. 217

SECOND CLAIM FOR RELIEF ............................................................................................ 223

THIRD CLAIM FOR RELIEF ............................................................................................... 227

FOURTH CLAIM FOR RELIEF ........................................................................................... 231

FIFTH CLAIM FOR RELIEF ................................................................................................ 234

SIXTH CLAIM FOR RELIEF ................................................................................................ 236

SEVENTH CLAIM FOR RELIEF ......................................................................................... 238


                                                                       v
      Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 6 of 262 PageID #: 6



EIGHTH CLAIM FOR RELIEF ............................................................................................ 242

NINTH CLAIM FOR RELIEF ............................................................................................... 246

TENTH CLAIM FOR RELIEF .............................................................................................. 249

ELEVENTH CLAIM FOR RELIEF ...................................................................................... 251

TWELFTH CLAIM FOR RELIEF ........................................................................................ 253

PRAYER FOR RELIEF .......................................................................................................... 255




                                                              vi
      Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 7 of 262 PageID #: 7



         Plaintiffs Kathleen Stephens, Trent Stephens, Derek Stephens, Rhett Stephens, Summer

Stephens, Brittani Hobson, Leslie Kay Hardcastle, J.R., by and through his next friend Leslie Kay

Hardcastle, James Reeves, W. Jean Reeves, Jared Reeves, Sherri C. Hoilman, Joni Reeves, the

Estate of Joshua Reeves, Richard Neiberger, Mary Neiberger, Eric Neiberger, Ami Neiberger,

Robert Neiberger, the Estate of Christopher T. Neiberger, Ayla M. Davis, E.D., by and through

her next friend Ayla M. Davis, Guy L. Davis, Teresita R. Davis, and Christopher J. Davis by their

attorneys, allege1 the following:

I.       NATURE OF THE ACTION

         1.       Running a decades-long terror campaign that claimed the lives of hundreds of

Americans while simultaneously trying to complete a clandestine Weapons of Mass Destruction

(“WMD”) program is an extremely expensive proposition requiring access to billions of U.S.

dollars (“USD”), including dollar-denominated assets in the Eurodollar market.2

         2.       For the Islamic Republic of Iran (“Iran”) this was especially challenging since

Iran’s domestic currency, the Rial, was one of the world’s least valued currencies, and was

essentially worthless for purposes of global trade and commerce, including facilitating Iran’s oil

and natural gas exports, terror financing, conventional weapons trade, and WMD proliferation

activities.

         3.       During the last fifteen years, while Western governments increased pressure against

terrorism financing after Al Qaeda’s September 11, 2001 attacks on the U.S. (“9-11”), Iran


1        The allegations in this Complaint mirror those in Freeman v. HSBC Holdings PLC, No. 18-cv-7359
(E.D.N.Y., filed December 26, 2018) (“Freeman II”). The only substantive difference between the two complaints is
that each was filed by different plaintiffs. As such, Plaintiffs have noticed this case as a related case to Freeman II.
2        Eurodollar refers to a time deposit denominated in U.S. dollars that is maintained by a bank outside the United
States. Payment transactions in the Eurodollar market are not typically settled by the physical transfer of USD-
denominated banknotes from one counterparty to another. Instead, Eurodollar transactions are settled electronically
in New York through a bank-owned clearinghouse, and then maintained by book entries of credits and debits in the
respective counterparties’ accounting systems (based on the Society for Worldwide Interbank Financial
Telecommunication network (“SWIFT-NET”) messages sent between the counterparties and their correspondent
banks).
     Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 8 of 262 PageID #: 8



intensified its efforts to access the U.S. financial system and U.S. export-controlled technologies,

spare parts and raw materials while simultaneously evading U.S. sanctions, export restrictions and

other laws and regulations intended to circumscribe its access to these capabilities and resources.

       4.       Fortunately for Iran—despite the coordinated and ever-intensifying efforts of the

United States, the European Union and the United Nations after 9-11 to isolate Iran and restrict its

capacity to fund terrorism and obtain Weapons of Mass Destruction—it could rely upon an

assortment of Western financial institutions willing to violate U.S. law to substantially assist its

sanctioned endeavors.

       5.       Without the vital assistance of these Western financial institutions, Iran could not

have conducted its terror campaign to nearly the same extent and magnitude, and it would have

been severely hampered in its terror financing and WMD proliferation activities.

       6.       This is a civil action under 18 U.S.C. § 2333(a) by American nationals and/or their

families for treble damages against six Western international banks that knowingly conspired with

Iran and its banking agents (including Defendant Bank Saderat Plc, Bank Melli Iran, the Central

Bank of Iran (“CBI”),3 Bank Mellat, Bank Tejarat, Bank Refah and Bank Sepah) to evade U.S.

economic sanctions, conduct illicit trade-finance transactions, and disguise financial payments to

and from U.S. dollar-denominated accounts (the “Conspiracy”).

       7.       The Conspiracy foreseeably enabled Iran and its agents to provide a combination

of funding, weapons, munitions, intelligence, logistics, and training to the U.S.-designated Foreign

Terrorist Organization Hezbollah, the U.S.-designated Islamic Revolutionary Guard Corps

(“IRGC”), an IRGC directorate known as the Islamic Revolutionary Guard Corps-Qods Force

(“IRGC-QF”), and Iran’s terrorist agents (including a litany of Iraqi Shi’a terror groups referred to

herein collectively as the “Special Groups”), who killed, injured, or maimed the Plaintiffs and/or


3      CBI is occasionally referred to as Bank Markazi (spelled phonetically in a variety of ways).


                                                       2
      Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 9 of 262 PageID #: 9



their family members in Iraq from 2004 to 2011.

        8.       The named Defendants herein are HSBC Holdings Plc, HSBC Bank Plc (“HSBC-

London”), HSBC Bank Middle East Ltd., HSBC Bank USA, N.A. (referred to herein collectively

as the “HSBC Defendants”); Barclays Bank Plc (“Barclays”); Standard Chartered Bank (“SCB”);

Royal Bank of Scotland N.V. (referred to herein as “ABN Amro” or “RBS N.V.”); Credit Suisse

AG (“Credit Suisse”); Bank Saderat Plc; Commerzbank AG (“Commerzbank”) and John Does 1-

50.

        9.       Each Defendant committed acts of international terrorism and violated 18 U.S.C.

§ 2339A and § 2339B when it conspired to provide material support or resources, or concealed or

disguised the nature, location, source, or ownership of material support or resources, (a) knowing

or intending that they were to be used in preparation for, or in carrying out, a violation of 18 U.S.C.

§ 2332 and other federal crimes or (b) to foreign terrorist organizations Hezbollah and Kata’ib

Hezbollah, knowing they were so designated or had engaged in terrorist activity.

        10.      Each Defendant conspired to provide or conceal the source of material support by

conspiring with Iran to evade U.S. economic sanctions and arms embargos against Iran knowing,

or deliberately indifferent to the fact, that Iran would use some of the funds4 it laundered through

the United States to finance the IRGC, IRGC-QF, and Hezbollah for the purpose of killing and

maiming, inter alia, American citizens serving as part of the Coalition Forces in Iraq from 2004

to 2011.

        11.      As shown below, each Defendant conspired to provide material support by

facilitating the transfer to the IRGC, other Iranian entities and Hezbollah and other designated

entities and fronts for designated entities, of USD funds outside of the mechanism for Iran’s



4        USD funds include the following U.S. dollar-denominated financial instruments: deposit balances in
domestic or Eurodollar bank accounts, repurchase agreements, letters of credit, bills of exchange, payment orders,
checks, banknotes and coins.


                                                        3
   Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 10 of 262 PageID #: 10



legitimate agencies, operations, and programs.

       12.     As shown below, each Defendant conspired to conceal the source of material

support by removing that information from transactional messages, as necessary to deceive U.S.

counter-terrorism finance regulators.

       13.     The United States designated Iran a State Sponsor of Terrorism on January 19,

1984, pursuant to § 6(j) of the Export Administration Act, § 40 of the Arms Export Control Act,

and § 620A of the Foreign Assistance Act.

       14.     The United States designated Hezbollah a Foreign Terrorist Organization (“FTO”)

(as that term is defined in 8 U.S.C. § 1189 of the Antiterrorism and Effective Death Penalty Act

of 1996 (“AEDPA”)) in 1997. The designation has remained in effect since that time.

       15.     In October 2007, the United States designated Iran’s Ministry of Defense and

Armed Forces Logistics (“MODAFL”).

       16.     The U.S. government explained the basis for the designation as follows:

               The Ministry of Defense and Armed Forces Logistics (MODAFL) controls
               the Defense Industries Organization, an Iranian entity identified in the
               Annex to UN Security Council Resolution 1737 and designated by the
               United States under E.O. 13382 on March 30, 2007. MODAFL also was
               sanctioned, pursuant to the Arms Export Control Act and the Export
               Administration Act, in November 2000 for its involvement in missile
               technology proliferation activities.

               MODAFL has ultimate authority over Iran's Aerospace Industries
               Organization (AIO), which was designated under E.O. 13382 on June 28,
               2005. The AIO is the Iranian organization responsible for ballistic missile
               research, development and production activities and organizations,
               including the Shahid Hemmat Industries Group (SHIG) and the Shahid
               Bakeri Industries Group (SBIG), which were both listed under UN Security
               Council Resolution 1737 and designated under E.O. 13382. The head of
               MODAFL has publicly indicated Iran's willingness to continue to work on
               ballistic missiles. Defense Minister Brigadier General Mostafa Mohammad
               Najjar said that one of MODAFL's major projects is the manufacturing of
               Shahab-3 missiles and that it will not be halted. MODAFL representatives
               have acted as facilitators for Iranian assistance to an E.O. 13382- designated
               entity and, over the past two years, have brokered a number of transactions
               involving materials and technologies with ballistic missile applications.


                                                 4
   Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 11 of 262 PageID #: 11




       17.     Formally, the IRGC is a subordinate directorate of MODAFL, but in practice, it has

substantial autonomy from MODAFL.

       18.     The IRGC, however, uses MODAFL to both procure and develop weapons and

equipment for its use.

       19.     In October 2007, the United States designated the IRGC-QF a Specially Designated

Global Terrorist (“SDGT”) pursuant to Executive Order (“E.O.”) 13324, explaining that:

               The Qods Force has had a long history of supporting Hizballah’s military,
               paramilitary, and terrorist activities, providing it with guidance, funding,
               weapons, intelligence, and logistical support. The Qods Force operates
               training camps for Hizballah in Lebanon’s Bekaa Valley and has reportedly
               trained more than 3,000 Hizballah fighters at IRGC training facilities in
               Iran. The Qods Force provides roughly $100 to $200 million in funding a
               year to Hizballah and has assisted Hizballah in rearming in violation of UN
               Security Council Resolution 1701.

               In addition, the Qods Force provides lethal support in the form of weapons,
               training, funding, and guidance to select groups of Iraqi Shi’a militants who
               target and kill Coalition and Iraqi forces and innocent Iraqi civilians.
               [Emphasis added.]

       20.     In October 2007, Defendant Bank Saderat Plc, together with its parent company

Bank Saderat Iran, was designated an SDGT by the United States pursuant to E.O. 13224.

       21.     The U.S. Treasury Department’s 2007 press release regarding Bank Saderat’s

designation stated:

               Bank Saderat, its branches, and subsidiaries: Bank Saderat, which has
               approximately 3200 branch offices, has been used by the Government of
               Iran to channel funds to terrorist organizations, including Hezbollah and
               EU-designated terrorist groups Hamas, PFLP-GC, and Palestinian Islamic
               Jihad. For example, from 2001 to 2006, Bank Saderat transferred $50
               million from the Central Bank of Iran through its subsidiary in London to
               its branch in Beirut for the benefit of Hezbollah fronts in Lebanon that
               support acts of violence.

       22.     On October 12, 2011, the United States designated the Iranian commercial airline

Mahan Air as an SDGT for “providing financial, material and technological support to the Islamic



                                                 5
   Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 12 of 262 PageID #: 12



Revolutionary Guard Corps-Qods Force (IRGC-QF). Based in Tehran, Mahan Air provides

transportation, funds transfers and personnel travel services to the IRGC-QF.”

       23.    The Treasury Department explained Mahan Air’s direct involvement with terrorist

operations, personnel movements and logistics on behalf of the IRGC-QF:

              Mahan Air also facilitated the covert travel of suspected IRGC-QF officers
              into and out of Iraq by bypassing normal security procedures and not
              including information on flight manifests to eliminate records of the IRGC-
              QF travel.

              Mahan Air crews have facilitated IRGC-QF arms shipments. Funds were
              also transferred via Mahan Air for the procurement of controlled goods by
              the IRGC-QF.

              In addition to the reasons for which Mahan Air is being designated today,
              Mahan Air also provides transportation services to Hezbollah [sic], a
              Lebanon-based designated Foreign Terrorist Organization. Mahan Air has
              transported personnel, weapons and goods on behalf of Hezbollah [sic] and
              omitted from Mahan Air cargo manifests secret weapons shipments bound
              for Hezbollah [sic].

       24.    Mahan Air was also later identified as the conduit to Iran of thousands of radio

frequency modules recovered by Coalition Forces in Iraq from Improvised Explosive Devices

(“IEDs”) that were used to target U.S. and Coalition Forces.

       25.    Hamid Arabnejad Khanooki, Mahan Air’s chairman and CEO, is a former member

of the IRGC and is a veteran of the same local IRGC division that spawned IRGC-Qods Force

Commander Qasem Soleimani.

       26.    On May 31, 2013, the United States “designated . . . Mahan Air Managing Director

Hamid Arabnejad who oversees Mahan Air’s sanctions evasion efforts and provision of support

and services to Iran’s IRGC-QF.”

       27.    On August 2, 2017, the Countering America’s Adversaries Through Sanctions Act,

Pub. L. 115-44, was enacted, in which Congress found that “The IRGC, not just the IRGC-QF, is




                                                6
    Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 13 of 262 PageID #: 13



responsible for implementing Iran's international program of destabilizing activities, support for

acts of international terrorism, and ballistic missile program.”

        28.      On October 13, 2017, the United States designated the IRGC an SDGT, finding that

“The IRGC has played a central role to Iran becoming the world’s foremost state sponsor of terror.

Iran’s pursuit of power comes at the cost of regional stability, and Treasury will continue using its

authorities to disrupt the IRGC’s destructive activities.”

        29.      Specifically, the U.S. designated the IRGC as the “parent organization of the IRGC-

QF,” and “for the activities it undertakes to assist in, sponsor, or provide financial, material, or

technological support for, or financial or other services to or in support of, the IRGC-QF.”

        30.      Further, the U.S found that the IRGC “undertakes to assist in, sponsor, or provide

financial, material, or technological support for, or financial or other services to or in support of,

the IRGC-QF.”5

        31.      As used in this Complaint, “the Conspiracy” refers to an illegal criminal agreement,

beginning in 1987 and, on information and belief, continuing to the present, between Iran, its

banking agents and various international financial institutions by and through which Defendants

knowingly participated in a criminal scheme in which they agreed to alter, falsify, or omit

information from bank-to-bank payment orders sent on the SWIFT private financial messaging

network (“SWIFT-NET”) operated by the Society for Worldwide Interbank Telecommunication

(“SWIFT-Brussels”)6 that involved Iran or Iranian parties (including several Iranian banks



5       Although the IRGC-QF had responsibility for orchestrating Iranian policy in Iraq, including its terror
campaign, as referenced herein, the IRGC and its operational directorate IRGC-QF are used interchangeably. As the
U.S. government has found, the IRGC is the parent organization and principal supporter of the IRGC-QF.
6        SWIFT-Brussels is a cooperative society under Belgian law owned by its member financial institutions.
SWIFT-Brussels’s global private network, SWIFT-NET, enables financial institutions to send and receive information
about financial transactions in the Eurodollar market, among other financial markets, in a standardized message
format.




                                                        7
    Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 14 of 262 PageID #: 14



(referred to herein collectively as the “Iranian Bank Co-conspirators”) such as Bank Melli Iran,

Bank Saderat Iran, the CBI, Bank Mellat, Bank Tejarat, Bank Refah and Bank Sepah, as well as

the Islamic Republic of Iran Shipping Lines (“IRISL”),7 the National Iranian Oil Company

(“NIOC”) and Mahan Air) that serve as financial and logistical conduits for the IRGC and its

terrorist activities.

          32.    The aims and objectives of the Conspiracy, all of which were foreseeable to the

Defendants, and which each Defendant knew or was deliberately indifferent to, included, among

others:

                 a.       Concealing Iran’s dollar-denominated financial activities and
                          transactions from detection, scrutiny, or monitoring by U.S.
                          regulators, law enforcement, and/or depository institutions;

                 b.       Facilitating illicit transactions totaling at least $50 million USD for
                          the benefit of Hezbollah;

                 c.       Facilitating illicit transactions totaling at least $100 million in USD
                          funds for the direct benefit of the IRGC and billions in USD funds
                          for the benefit of the NIOC, then controlled by the IRGC;

                 d.       Facilitating at least hundreds of illicit transactions totaling more
                          than $60 million on behalf of IRISL, including over 150 “stripped”
                          transactions after IRISL was designated an SDN;

                 e.       Facilitating tens of millions of dollars in illicit transactions on behalf
                          of MODAFL, the IRGC, Mahan Air and other instrumentalities of
                          Iranian state-sponsored terror to further numerous violations of the
                          U.S. trade embargo against Iran, conceal Iran’s efforts to evade U.S.
                          sanctions and enable Iran’s acquisition from the United States of
                          goods and technologies prohibited by U.S. law to be sold or
                          transferred to Iran, including components of IEDs deployed against
                          Coalition Forces in Iraq; and

                 f.       Enabling Iran, the Iranian Bank Co-conspirators (including
                          Defendant Bank Saderat Plc), the IRGC, Hezbollah, and their
                          Special Groups proxies to plan for, conspire to, and perpetrate acts
                          of international terrorism under 18 U.S.C. § 2331(1); homicides,
                          attempted homicides, or conspiracies to commit homicide under 18

7        IRISL is Iran’s national maritime carrier: a global operator of merchant vessels with a worldwide network of
subsidiaries, branch offices and agent relationships. It provides a variety of maritime transport services, including
bulk, break-bulk, cargo and containerized shipping.


                                                         8
    Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 15 of 262 PageID #: 15



                         U.S.C. § 2332(a)-(c); bombings using destructive devices under 18
                         U.S.C. § 2332a; bombings and attempted bombings under 18 U.S.C.
                         § 2332f; engaging in terrorist activity under 8 U.S.C.
                         § 1189(a)(3)(B)(iii)-(iv); and/or engaging in terrorism under 22
                         U.S.C. § 2656f.

        33.      As noted by the U.S. Treasury Department’s Financial Crimes Enforcement

Network (“FinCEN”) in a March 20, 2008 advisory: “Through state-owned banks, the Government

of Iran disguises its involvement in proliferation and terrorism activities through an array of

deceptive practices specifically designed to evade detection.”8

        34.      Although the Conspiracy was effectuated in a variety of ways, four primary

techniques were used by Iran acting in concert with both the Iranian Bank Co-conspirators,

MODAFL, the IRGC, IRISL and the Defendants herein:

                 a.      The Defendants removed or altered the names, Bank Identifier
                         Codes (“BICs”), and other identifying information of the Iranian
                         Bank Co-conspirators or Iranian counter-parties in the payment
                         orders sent through U.S. correspondent banks via SWIFT-NET– a
                         practice commonly known and referred to as “stripping” SWIFT-
                         NET messages;

                 b.      The Defendants converted ordinary transactions involving SWIFT-
                         NET message type 103 (“MT 103”) payment orders (that would
                         disclose the details of the counter-parties to the transactions) into
                         bank-to-bank transfers known as SWIFT-NET message type 202
                         (“MT 202”) payment orders (that did not require the transmitting
                         bank to include information disclosing the originator, beneficiary,
                         and counter-parties), for the specific purpose of concealing the
                         origin and destination of Iranian funds transfers;

                 c.      The Defendants deliberately chose not to conduct the required
                         screening of Iran-linked SWIFT-NET messages9 and letters of credit
                         documents, worth at least tens of millions in USD funds on an
                         annual basis, for compliance with the U.S. Office of Foreign Assets
                         Control (“OFAC”) list of SDNs; the U.S. State Department’s United

8       See, https://www.fincen.gov/statutes_regs/guidance/pdf/fin-2008-a002.pdf.
9        Including, but not limited to, SWIFT-NET messages for customer credit transfers (“MT 100” series
messages), bank-to-bank transfers (“MT 200” series messages), foreign exchange (“MT 300” series messages), trade
finance (“MT 400” and “MT 700” series messages), precious metals trading (“MT 600” series messages), and account
management (“MT 900” series messages).



                                                       9
     Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 16 of 262 PageID #: 16



                           States Munitions List (“USML”) of defense-related export
                           controlled items; and/or the U.S. Bureau of Industry and Security’s
                           (“BIS”) Commerce Control List (“CCL”) of dual-use export
                           controlled items, and Denied Persons List (“DPL”) of export denied
                           entities; and

                  d.       The Defendants knowingly and willfully facilitated the illicit export
                           and import of Iranian petroleum products for the NIOC and other
                           sanctioned Iranian entities. These petrodollar transactions, including
                           trade-finance and foreign exchange, provided Iran with illegal
                           access to billions of dollars, including the direct funding through the
                           Defendants of the IRGC and its network of front companies.

         35.      Absent the criminal collusion and conspiratorial conduct of the Defendants named

herein, Iran and its agents—including MODAFL, the IRGC, IRISL, and NIOC; and Banks Melli,

Sepah, Refah, Mellat and Saderat—could not have successfully hidden the volume of U.S. dollar

clearing and trade-finance transactions that they succeeded in illegally clearing through the United

States in U.S. dollars.10

         36.      The connection between the IRGC, IRGC-QF and Bank Melli Iran, their “deceptive

banking practices” and the attacks that injured the Plaintiffs is further illustrated by a 2009 U.S.

diplomatic cable which stated:

                  Iran’s Islamic Revolutionary Guards Corps (IRGC) and IRGC-Qods Force,
                  who channel funds to militant groups that target and kill Coalition and Iraqi
                  forces and innocent Iraqi civilians, have used Bank Melli and other Iranian
                  banks to move funds internationally. Bank Melli used deceptive banking
                  practices to obscure its involvement from the international banking system
                  by requesting that its name be removed from financial transactions when
                  handling financial transactions on behalf of the IRGC. [Emphasis added.]

         37.      Iran’s objectives were not secret. Its pursuit and development of Weapons of Mass



10        The Defendants willfully circumvented the sanctions screening, anti-money laundering (“AML”), and
combatting the financing of terrorism (“CFT”) requirements of OFAC, SWIFT-Brussels, Clearing House Interbank
Payment System (“CHIPS-NY”), CLS Bank International (“CLS-NY”), Federal Reserve Bank of New York (“FRB-
NY”) and the Fedwire Funds Service (“Fedwire”). CHIPS is a Systemically Important Financial Market Utility
(“SIFMU”) for the U.S. financial system and the primary provider of clearing and settlement services in USD funds
for Eurodollar transactions. CLS Bank is a Systemically Important Financial Market Utility (“SIFMU”) for the U.S.
financial system and the primary provider of clearing and settlement services for foreign exchange transactions in the
Eurodollar market, and FRB-NY is one of the twelve U.S. Federal Reserve Banks and the central bank lender-of-last-
resort for the Eurodollar market (via Fedwire).


                                                         10
   Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 17 of 262 PageID #: 17



Destruction—including mines and similar explosive munitions—were the subject of hundreds of

news reports, U.S. government reports, and Congressional testimony, as well as U.N. Security

Council resolutions and European Union regulations.

       38.     Iran’s “deceptive banking practices” were not secret either.

       39.     Beginning in September 2006, the U.S. Treasury and State Departments launched

a quiet campaign to warn 40 major international banks and financial institutions about the risks of

conducting business with the Iranian government, particularly targeting financial transactions

involving the IRGC.

       40.     According to the March 26, 2007 edition of The Washington Post, Defendants

Standard Chartered Bank, Commerzbank and the HSBC Defendants were among those briefed by

U.S. government officials about the dangers posed (in terms of both proliferation and terror

financing) in conducting business with Iran.

       41.     On April 19, 2007, the Wolfsberg Group, an association of twelve global banks

whose stated aim is to develop financial services industry standards, issued a statement “endorsing

measures to enhance the transparency of international wire transfers to promote the effectiveness

of global anti-money laundering and anti-terrorist financing programs. The measures include both

the development of an enhanced payment message format, which would include more detailed

information about those conducting wire transfers in certain instances, as well as calling for the

global adoption of basic messaging principles aimed at promoting good practice with respect to

the payment system.” This statement was directed to the increasingly apparent risks inherent in

MT 202 “cover payments”—one of the methods Defendants used to conceal their illegal USD

funds transfers on behalf of Iran through the Eurodollar market.

       42.     Defendants ABN Amro (RBS N.V.), Barclays, Credit Suisse, and HSBC were all

members of the Wolfsberg Group, and were listed on the 2007 press statement.



                                                11
   Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 18 of 262 PageID #: 18



       43.       Iran’s efforts to kill and maim U.S. and British citizens in Iraq, and to thwart U.S.

policy objectives in Iraq, were also readily apparent and widely reported.

       44.       In fact, Iran’s role in funding “militant groups that target and kill Coalition and Iraqi

forces and innocent Iraqi civilians” was a matter of public record.

       45.       For example, on October 10, 2005, the British Broadcasting Company (BBC)

reported that:

                 An armour-piercing version of the bomb—blamed for the deaths of eight
                 British soldiers this year—marks the latest advance in the insurgents’
                 arsenal. The UK has accused Iran of supplying the new weapon to militants
                 in southern Iraq, via the Lebanese Hezbollah militia group, although
                 Tehran has denied this. [Emphasis added.]

       46.       The BBC followed up with multiple reports in 2006 describing the details from

military briefings about Iran’s material support to Shi’a militia groups that were targeting and

killing British and U.S. forces in Iraq.

       47.       For example, on June 23, 2006, the BBC reported:

                 BBC world affairs correspondent, Paul Reynolds, says both the American
                 and British military in Iraq have claimed for some time that Iran, or factions
                 within the Iranian government, have been supporting Shias politically and
                 militarily.

                 For example, the British ambassador to Baghdad William Patey accused the
                 Iranian Revolutionary Guard of helping to supply the technology which has
                 been used in bomb attacks against British troops in the south.

                 “Since January we have seen an upsurge in their support, particularly to the
                 Shia extremist groups,” Gen Casey said.

                 “They are using surrogates to conduct terrorist operations both against us
                 and against the Iraqi people.

                 “We are quite confident that the Iranians, through the special operations
                 forces, are providing weapons, IED [improvised explosive device]
                 technology and training to Shia extremist groups in Iraq,” he said.

       48.       In another example, on September 26, 2008, CNN reported that U.S. officials

claimed Iran had provided Shi’a militias in Iraq with “millions of dollars” in funding and that:


                                                    12
   Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 19 of 262 PageID #: 19



               The official said that high-grade military explosives and specialized timers
               are among the “boutique military equipment” moving from Iran into Iraq.
               Some of the equipment is of the same type that Hezbollah, an Iranian-
               backed Shiite militia, used against Israeli forces in Lebanon during the
               summer, the official said. The origin of the weapons was easy to discern
               because of Iranian markings on it, he said. Because Iran maintains tight
               control over armaments, he said, shipment of the weapons into Iraq had to
               involve “elements associated with the Iranian government.”

       49.     Each of the Defendants knew about the existence of the Conspiracy; directly

conspired with Iran, through Defendant Bank Saderat Plc, Bank Melli Iran, the CBI and others, to

facilitate the Conspiracy; took affirmative, extensive and unlawful actions to further the

Conspiracy over long periods of time; and was aware of the existence and participation of other

Co-conspirators, including other Defendants named herein.

       50.     In fact, on numerous occasions, three or more of the Defendants acted jointly to

facilitate the same illegal trade-finance transaction (e.g. providing material assistance to Mahan

Air because the Iranian airline wanted to purchase U.S. manufactured aircraft and needed help

circumventing U.S. export restrictions against Iran).

       51.     Each of the Defendants, at the time it agreed to join and actively take part in the

Conspiracy, knew that Iran was a U.S.-designated State Sponsor of Terrorism and knew that Iran

was clandestinely routing billions of dollars through the United States to hide its unlawful conduct;

and each Defendant took affirmative steps to help Iran in its unlawful conduct.

       52.     Each of the Defendants also knew, or was deliberately indifferent to, the fact that

Iran, as a U.S.-designated State Sponsor of Terrorism, would (and, in fact, did) channel hundreds

of millions of the dollars that Defendants helped launder and conceal from U.S. regulators and law

enforcement agencies to the IRGC and Hezbollah as part of the Conspiracy.

       53.     Each of the Defendants also knew, or was deliberately indifferent to, the well-

publicized fact that Iran and its terror proxies were killing and maiming American civilians and

servicemen in Iraq, and that U.S. nationals would foreseeably be injured or killed as a result of the


                                                 13
     Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 20 of 262 PageID #: 20



substantial assistance those dollars provided to the IRGC and Hezbollah.

         54.      Each of the Defendants also knew, or was deliberately indifferent to, the

foreseeable (and inevitable) consequences of providing Iran, a State Sponsor of Terrorism, with

access to hundreds of billions of dollars of concealed payments and the resulting funding of

Iranian-controlled organizations and terror proxies that targeted American civilians and

servicemen through acts of international terrorism in Iraq from 2004 to 2011.

         55.      Without the active participation of the Defendants in the Conspiracy, Iran could not

have transferred the same volume of USD to the IRGC and Hezbollah, nor could it have done so

with the same ease and efficiency.

         56.      Without the active participation of the Defendants in the Conspiracy, Iran could not

have successfully violated U.S. export controls, financed its illicit arms shipments or manufactured

the same volume and sophistication of factory-grade Explosively Formed Penetrators (“EFPs”) to

kill and maim Americans in Iraq as discussed below.11

         57.      The transfers of hundreds of millions of dollars by Iran to the IRGC and Hezbollah

was within the scope, and in furtherance of, the Conspiracy; and the provision of material support

to the IRGC and Hezbollah was the natural and reasonably foreseeable consequence of the

Defendants’ unlawful agreement to help Iran launder money through the United States financial

system.



11       EFPs are a particularly effective form of manufactured IED sometimes known as a shaped charge, usually
made with a manufactured concave copper disk and a high explosive packed behind the liner. In Iraq, EFPs were often
triggered by various technologies, including passive infra-red sensors (tripped by the engine heat of passing vehicles)
and radio frequency modules (that would turn on the PIR before the high-powered radio waves generated by Coalition
Forces’ jamming devices could deploy). Metallurgic analysis by U.S. technicians helped confirm that the high-purity
copper EFP liners were not produced in Iraq. Differences in the liners indicated the kind of press that was required to
fabricate them—a heavy (hydraulic) press not commonly seen in Iraq. To produce these weapons, copper sheets were
often loaded onto a punch press to yield copper discs. These discs were annealed in a furnace to soften the copper.
The discs were then loaded into a large hydraulic press and formed into the disk-like final shape. This manufacturing
process is critical to the design and concomitant lethality of the weapon. When the explosives inside an EFP detonate,
the blast energy inverts the copper plate into a ragged slug traveling over a mile per second, capable of punching
through armor even 300 feet away.


                                                         14
   Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 21 of 262 PageID #: 21



        58.     As set forth below, the HSBC Defendants, Commerzbank, Standard Chartered

Bank, Barclays, and Credit Suisse altered, falsified, or omitted information from payment order

messages that they facilitated on behalf of Bank Saderat knowing, or deliberately indifferent to the

fact, that Bank Saderat was engaged in money laundering on behalf of a State Sponsor of

Terrorism, and after October 2007, that Bank Saderat was an SDGT that provided material support

to Iran’s terrorist activities, and, in the case of the HSBC Defendants, knew there was direct

evidence of Bank Saderat “funding of Hezbollah.”

        59.     As set forth below, the HSBC Defendants, and Defendants Standard Chartered

Bank, ABN Amro (RBS N.V.), and Commerzbank facilitated numerous payments totaling more

than $60 million on behalf of IRISL knowing, or deliberately indifferent to the fact, that IRISL

was designated a Specially Designated National (“SDN”) by the United States for, as stated in the

U.S. Treasury Department’s September 10, 2008 press release announcing IRISL’s designation,

“facilitating shipments of military cargo destined for the (Iranian) Ministry of Defense and Armed

Forces Logistics (MODAFL),” which could be used for terrorist attacks on Coalition Forces,

including American nationals.

        60.     IRISL did, in fact, facilitate shipments of military cargo to Hezbollah, one of the

organizations responsible for acts of international terrorism that killed and injured American

citizens in Iraq, including the Plaintiffs.

        61.     As alleged below, Defendants Standard Chartered Bank, Credit Suisse, Bank

Saderat Plc and Commerzbank all altered, falsified, or omitted information from payment

messages (worth billions of U.S. dollars) that they facilitated on behalf of the National Iranian Oil

Company, then an agent of the IRGC, knowing, or deliberately indifferent to the risk involved in

rendering those payments without any transparency to U.S. regulators and law enforcement, and

thereby directly providing the IRGC with access to billions of USD that it could move—



                                                 15
      Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 22 of 262 PageID #: 22



undetected—through the global financial system.

         62.   As alleged below, Defendant Standard Chartered Bank also knowingly and actively

financed and facilitated illegal trade-finance transactions worth hundreds of millions of dollars on

behalf of MODAFL, the IRGC and various instrumentalities of Iranian state-sponsored terror,

including companies working directly for Hezbollah and the IRGC-Qods Force.

         63.   Furthermore, as alleged below, Defendants HSBC Bank USA, N.A., Standard

Chartered Bank, ABN Amro (RBS N.V.), and Commerzbank committed acts of international

terrorism in violation of 18 U.S.C. § 2332d.

         64.   Defendant HSBC Bank USA, N.A. is a U.S. person that knowingly conducted

financial transactions with Iran in the United States in violation of 18 U.S.C. § 2332d, and it was

reasonably foreseeable that Iran would provide material support to acts of international terrorism

that killed and injured American citizens in Iraq.

         65.   Plaintiffs further allege that the U.S. branches of Defendants Barclays, Standard

Chartered Bank, ABN Amro (RBS N.V.), and Commerzbank are U.S. persons that knowingly

conducted financial transactions with Iran in the United States in violation of 18 U.S.C. § 2332d,

and it was reasonably foreseeable that Iran would provide material support to acts of international

terrorism that killed and injured American citizens in Iraq.

         66.   Each of the Plaintiffs was injured as a result of an act of international terrorism for

which Iran and its state-controlled organizations and terrorism proxies, including Hezbollah, were

responsible.

II.      JURISDICTION AND VENUE

         67.   This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1331 and 18 U.S.C. § 2333(a) as a civil action brought by citizens of the United States and/or

their estates, survivors, or heirs, who have been injured by reason of acts of international terrorism.



                                                  16
       Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 23 of 262 PageID #: 23



          68.   Venue is proper in this district pursuant to 18 U.S.C. § 2334(a) and 28 U.S.C.

§§ 1391(b) and 1391(d).

          69.   Defendants are subject to personal jurisdiction in the United States pursuant to 18

U.S.C. § 2334(a), CPLR § 302, and Fed. R. Civ. P. 4(k)(1)-(2). Defendant HSBC Bank USA, N.A.

is also subject to personal jurisdiction under CPLR § 301. Defendants’ unlawful conduct was

purposefully directed at the United States, and the Conspiracy was specifically designed to

effectuate the flow of billions of USD through the United States in violation of U.S. laws, and in

fact resulted in hundreds of billions of dollars illegally passing through the United States.

III.      THE DEFENDANTS

          A.    THE HSBC DEFENDANTS

          70.   Defendant HSBC Holdings Plc (“HSBC Holdings”) is a public limited company

organized under the laws of the United Kingdom. HSBC Holdings directly or indirectly owns,

inter alia, Defendant HSBC Bank Plc, Defendant HSBC Bank Middle East Limited, and

Defendant HSBC Bank USA, N.A. (as noted above, referred to herein collectively as the “HSBC

Defendants”). HSBC Holdings is occasionally referred to internally (and in this Complaint) as

“HSBC Group,” or “The Group,” and members and affiliates of HSBC Holdings (including the

named HSBC Defendants herein) are occasionally referred to herein as “HSBC Group members.”

          71.   Defendant HSBC Holdings constitutes the ultimate parent company of one of the

world’s largest banking and financial services groups with approximately 6,300 offices in over 75

countries and territories.

          72.   HSBC Holdings is listed on the New York Stock Exchange (“NYSE”), London

Stock Exchange (“LSE”) and Hong Kong Stock Exchange (“SEHK”).

          73.   HSBC Group members comprise financial institutions throughout the world that

are owned by various intermediate holding companies, and ultimately, but indirectly, by Defendant



                                                 17
   Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 24 of 262 PageID #: 24



HSBC Holdings, which, as alleged above, is incorporated and headquartered in England.

       74.     Defendant HSBC Bank Plc (“HSBC-London,” often referred to internally by

members of HSBC Group as “HBEU”) is a financial institution registered under the laws of

England and Wales.

       75.     Defendant HSBC Bank Middle East Limited (“HSBC-Middle East,” often referred

to internally by members of HSBC Group as “HBME”), is a financial institution registered under

the laws of the Jersey Channel Islands.

       76.     Defendant HSBC Bank USA, N.A. (“HSBC-US,” often referred to internally by

members of HSBC Group as “HBUS”), is a national bank chartered under the National Bank Act

(12 U.S.C. § 2 et seq.) that constitutes a “U.S. person” under the definitions set forth in 31 C.F.R.

Part 560.314 of the Iranian Transactions Regulations (the “ITR”) and 18 U.S.C. § 2332d(b)(2) of

the Anti-Terrorism Act.

       77.     According to the fact sheets published on HSBC-US’s official website, HSBC-

US’s headquarters are in McLean, VA, and it has its principal office in New York City.

       78.     HSBC-US operates more than 240 bank branches throughout the United States,

with offices and branches in New York, California, Connecticut, Delaware, Washington, D.C.,

Florida, Maryland, New Jersey, Oregon, Pennsylvania, Virginia, and Washington State.

       79.     HSBC-US is the principal subsidiary of HSBC USA Inc., which is, in turn, an

indirect, wholly-owned subsidiary of HSBC North America Holdings, Inc. (“HNAH”). HNAH’s

businesses serve customers in retail banking and wealth management, commercial banking, private

banking, and global banking and markets.

       B.      DEFENDANT BARCLAYS BANK PLC

       80.     Defendant Barclays Bank Plc (“Barclays”) is a global financial services provider

headquartered in London, United Kingdom.



                                                 18
   Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 25 of 262 PageID #: 25



       81.     Defendant Barclays is a wholly-owned subsidiary of Barclays Plc, a public limited

liability company organized under the laws of England and Wales.

       82.     As used in this Complaint, “Barclays” refers to Barclays Bank Plc, the wholly-

owned subsidiary of Barclays Plc, not Barclays Plc, Defendant Barclays Bank Plc’s parent

company.

       83.     Barclays is one of the largest banks in the world. Barclays’ home country regulator

is the United Kingdom’s Financial Services Authority (“FSA”).

       C.      DEFENDANT STANDARD CHARTERED BANK

       84.     Defendant Standard Chartered Bank (“SCB”) is one of the world’s largest

international banks, with over 1,700 branches, offices, and outlets in more than 70 countries.

Headquartered in London, SCB operates principally in Asia, Africa, and the Middle East, and has

operations in consumer, corporate and institutional banking, and treasury services.

       85.     SCB-London is listed on the London Stock Exchange (“LSE”) and Hong Kong

Stock Exchange (“SEHK”).

       86.     Since 1976, SCB has had a license issued by the state of New York to operate as a

foreign bank branch in New York, New York (“SCB-NY”). The branch provides wholesale

banking services, primarily U.S.-dollar clearing for international wire payments.

       87.     Standard Chartered’s New York branch is the seventh largest U.S. dollar

correspondent bank in the world, clearing and settling approximately 195 billion in USD funds per

day.

       88.     Standard Chartered’s New York branch also constitutes a “U.S. person” under the

definitions set forth in § 560.314 of the ITR and 18 U.S.C. § 2332d(b)(2).

       D.      DEFENDANT ROYAL BANK OF SCOTLAND N.V.




                                               19
   Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 26 of 262 PageID #: 26



       89.     In October 2007, a consortium consisting of Fortis, the Royal Bank of Scotland

Group (“RBS”), and Banco Santander acquired ABN Amro Holding N.V., the parent company of

ABN Amro Bank N.V., using the acquisition vehicle RFS Holdings.

       90.     The former ABN Amro Bank N.V. subsequently underwent a restructuring process

to transfer its Dutch State-acquired businesses and activities out of the existing ABN Amro Group.

To do so, the relevant Dutch State-acquired businesses were first transferred to a new legal entity

owned by ABN Amro Holding N.V.

       91.     On February 5, 2010, through a statutory demerger process, the former ABN Amro

Bank N.V. was renamed RBS N.V.

       92.     Ultimately, RBS acquired ABN Amro Holding N.V. As such, RBS acquired the

New York and Chicago branches of ABN Amro Bank N.V. and began integrating certain business

lines handled by these branches into its other U.S. operations. These former branches constitute a

“U.S. person” under the definitions set forth in § 560.314 of the ITR and 18 U.S.C. § 2332d(b)(2).

       93.     In this Complaint, “ABN Amro (RBS N.V.)” refers to the named Defendant herein.

       E.      DEFENDANT CREDIT SUISSE AG

       94.     Defendant Credit Suisse AG (“Credit Suisse”) is a financial services company

headquartered in Zurich, Switzerland. Its U.S. headquarters are located at 11 Madison Avenue,

New York, New York.

       95.     Credit Suisse serves clients worldwide through its Private Banking unit, which

includes a Wealth Management and Corporate & Institutional Clients unit; Investment Banking

unit; and Asset Management unit.

       96.     According to the CHIPS-NY website, Credit Suisse used the following U.S.

financial institutions in New York to clear and settle its Eurodollar transactions:

               a.      Defendant HSBC Bank USA, N.A. (identified by CHIPS-NY
                       participant number 0108 and Fedwire routing number 021001088);


                                                 20
   Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 27 of 262 PageID #: 27




               b.     The Bank of New York Mellon (identified by CHIPS-NY
                      participant number 0001 and Fedwire routing number 011001234);

               c.     Deutsche Bank Trust Co Americas (identified by CHIPS-NY
                      participant number 0103 and Fedwire routing number 021001033);
                      and

               d.     Wells Fargo Bank NY International (identified by CHIPS-NY
                      participant number 0509 and Fedwire routing number 026005092).

       97.     Credit Suisse’s New York branch is subject to oversight and regulation by the

Board of Governors of the U.S. Federal Reserve System and the New York State Banking

Department. The branch thus constitutes a “U.S. person” under the Iranian Transaction

Regulations and § 2332d(b)(2).

       F.      DEFENDANT BANK SADERAT PLC

       98.     Bank Saderat Iran is one of the largest banks in Iran. It has approximately 3,400

offices worldwide, including, as discussed below, a United Kingdom subsidiary (Defendant Bank

Saderat Plc), and branches in Frankfurt, Paris, Athens, Dubai and Beirut.

       99.     Bank Saderat Iran was nationalized after the Iranian Revolution, but allegedly

privatized in 2009. According to Bank Saderat Iran, 49% of its shares are owned by the Iranian

government, but it is technically a non-governmental entity.

       100.    In 2002, Bank Saderat Iran’s London bank branch became a wholly-owned bank

subsidiary, incorporated under United Kingdom law (i.e. Defendant Bank Saderat Plc).

       101.    Bank Saderat Plc is the legal successor in interest to the Iran Overseas Investment

Bank (“IOIB”), London.

       102.    IOIB changed its name to Bank Saderat Plc in March 2002.

       103.    Defendant Bank Saderat Plc maintains its principal office in London, United

Kingdom.



                                               21
      Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 28 of 262 PageID #: 28



         G.     DEFENDANT COMMERZBANK AG

         104.   Defendant Commerzbank AG (“Commerzbank”) is a financial services company

headquartered in Frankfurt, Germany, and has over 1,200 branches in Germany alone.

         105.   According to the CHIPS-NY website, Commerzbank AG used, inter alia, the

following U.S. financial institutions in New York to clear and settle its Eurodollar transactions:

                a.     Defendant Commerzbank’s New York branch (identified by
                       CHIPS-NY participant number 0804 and Fedwire routing number
                       026008044);

                b.     Defendant HSBC Bank USA, N.A. (identified by CHIPS-NY
                       participant number 0108 and Fedwire routing number 021001088);

                c.     Defendant SCB-NY (identified by CHIPS-NY participant number
                       0256 and Fedwire routing number 026002561); and

                d.     Deutsche Bank Trust Co Americas (identified by CHIPS-NY
                       participant number 0103 and Fedwire routing number 021001033).

         106.   Commerzbank maintains 23 foreign branches, including a New York branch

licensed by the State of New York since 1967.

         107.   The New York branch of Commerzbank constitutes a “U.S. person” under the

Iranian Transaction Regulations and § 2332d(b)(2).

         108.   Commerzbank is listed on stock exchanges in Germany, London, and Switzerland.

         109.   Defendants Barclays, Standard Chartered Bank, ABN Amro (RBS N.V.), Credit

Suisse, Commerzbank, and the HSBC Defendants are sometimes referred to herein collectively as

“the Western Bank Defendants.”

IV.      FACTUAL ALLEGATIONS

         A.     IRAN’S LONG          HISTORY         OF   SUPPORTING         AND     FINANCING
                TERRORISM

         110.   Since the Iranian Revolution in 1979, Iran has been a principal source of extremism



                                                22
   Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 29 of 262 PageID #: 29



and terrorism throughout the Middle East and the rest of the world, responsible for bombings,

kidnappings and assassinations across the globe.

        111.       As noted above, the United States designated Iran a State Sponsor of Terrorism on

January 19, 1984. That designation has remained in force throughout the relevant time period to

this Action.

        112.       Since its 1984 designation, the United States has attempted to constrain and deter

Iran’s sponsorship and conduct of terrorist activities, as well as its development of Weapons of

Mass Destruction, by imposing a wide variety of trade and economic sanctions intended to reduce

the flow of financial resources, especially U.S. dollar-denominated assets, for Iran’s support of

such activities.

        B.         U.S. SANCTIONS AND IRAN’S RELIANCE ON U.S. DOLLARS

        113.       On June 25, 1996, a truck bomb decimated a building at the Khobar Towers

complex in Saudi Arabia that was used to house American military personnel, killing 19

Americans and wounding another 372 people.

        114.       It was soon established that the terrorist operatives responsible for the bombing

were trained and equipped by the IRGC.

        115.       Soon thereafter, Congress responded by passing the 1996 Iran-Libya Sanctions Act

finding that:

                   (1) The efforts of the Government of Iran to acquire weapons of mass
                   destruction and the means to deliver them and its support of acts of
                   international terrorism endanger the national security and foreign policy
                   interests of the United States and those countries with which the United
                   States shares common strategic and foreign policy objectives.

                   (2) The objective of preventing the proliferation of weapons of mass
                   destruction and acts of international terrorism through existing multilateral
                   and bilateral initiatives requires additional efforts to deny Iran the financial
                   means to sustain its nuclear, chemical, biological, and missile weapons
                   programs. [Emphasis added.]



                                                     23
     Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 30 of 262 PageID #: 30



        116.    To ensure that U.S. financial institutions that process international wire transfers in

the Eurodollar market do not assist Iran in its support of international terrorism and weapons

proliferation or facilitate other prohibited transactions, U.S. financial institutions have been (and

are) required to use sophisticated computer systems and software algorithms to monitor and screen

all wire transfer activities.

        117.    Banks in New York that process most of the world’s Eurodollar payments and

foreign exchange transactions depend on these automated systems to prevent Iran and other

sanctioned entities (as well as terrorists, money launderers, and other criminals) from gaining

access to the United States banking system. In this way, U.S. financial institutions are supposed to

be the first line of defense to prevent Iran from accessing the U.S. financial system to fund or

otherwise engage in terrorism and other prohibited conduct.

        118.    At the same time, because, on average, 60 percent of Iranian government revenues

and 90 percent of Iran’s export revenues originate from the sale of its oil and gas resources, a

market largely denominated in USD (known as “petrodollars”12), and because Iran’s currency, the

Rial, was (in part due to U.S. sanctions) one of the world’s least valued currencies, the Iranian

regime was desperately dependent on access to the USD funds it maintained in the Eurodollar

market, and the interest income these petrodollar deposits generated.13

        119.    Thus, reliably consistent access to, and the ability to facilitate trade in, the

Eurodollar market has been critical to the capacity of the Iranian regime to fund its terror proxies

such as Hezbollah in Lebanon, and to fuel its other terrorism and weapons proliferation activities

through the IRGC.




12     The petrodollar market developed because, inter alia, the United States was the largest producer and
consumer of oil in the world; the world oil market has been priced in USD since the end of World War II.
13      The Eurodollar interest rate is also known as the London Interbank Offered Rate (“LIBOR”).


                                                      24
     Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 31 of 262 PageID #: 31



        120.    The importance to Iran of funding Hezbollah, the IRGC and subsequently, Kata’ib

Hezbollah and other Special Groups in Iraq, became even more acute after the 2003 U.S. invasion

of Iraq. After that event, Iran directed Hezbollah to create “Unit 3800” (discussed below) and

began devoting greater financial resources to gain influence in Iraq, inflict casualties on American

citizens in Iraq, and intensify its quest for Weapons of Mass Destruction.

        121.    None of these goals could be accomplished by Iran without USD funds, access to

the Eurodollar market, and the agreement of Western financial institutions, such as the Western

Bank Defendants, to shield Iran’s unlawful Eurodollar and trade-finance activities from detection.

        C.      IRAN CONTINUOUSLY EVADED U.S., EUROPEAN UNION AND
                UNITED NATIONS SANCTIONS

        122.    Congress and successive Administrations have enacted several laws and executive

orders that imposed sanctions on countries and firms that sell Weapons of Mass Destruction

technology and military equipment to Iran.

        123.    On March 16, 1995, as a result of Iranian sponsorship of international terrorism and

Iran’s active pursuit of Weapons of Mass Destruction, President Clinton issued Executive Order

12957 prohibiting U.S. involvement with petroleum development in Iran.

        124.    On May 6, 1995, President Clinton signed Executive Order 12959, pursuant to the

International Emergency Economic Powers Act (“IEEPA”),14 as well as the 1985 International

Security and Development Cooperation Act (“ISDCA”), substantially tightening sanctions against

Iran.

        125.    On August 19, 1997, President Clinton signed Executive Order 13059 clarifying

Executive Orders 12957 and 12959, and confirming that virtually all trade and investment

activities with Iran by U.S. persons, wherever located, were prohibited.


14      On October 16, 2007, President Bush signed into law the International Emergency Economic Powers
(IEEPA) Enhancement Act, Public Law No. 110-96, amending IEEPA section 206. The Act enhanced criminal and
administrative penalties that could be imposed under IEEPA.


                                                   25
   Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 32 of 262 PageID #: 32



       126.   In order to thwart U.S. sanctions efforts, Iran cultivated close relationships with

foreign arms suppliers, including Russia, China, and North Korea.

       127.   In addition, Iran sought to clandestinely acquire dual-use technologies from

European manufacturers, and certain export-controlled defense products, aircraft parts, dual-use

technologies and materials from the United States.

       128.   For years, U.S. law enforcement officials, customs agents and intelligence services

have worked to thwart Iranian efforts to circumvent U.S. economic sanctions and arms embargos.

       129.   A few brief examples illustrate the larger U.S. government effort:

              •       On March 12, 2001, criminal and civil sanctions were imposed on
                      Refinery Industries, Inc., of Budd Lake, New Jersey, for attempted
                      exports of gas detection equipment to Iran.

              •       On June 11, 2001, Saeed Homayouni and Yew Leng Fung, officials
                      of Multicore, Inc., pled guilty in the U.S. in connection with the
                      firm's purchase of commercial and military aircraft parts and missile
                      components for export to Iran.

              •       In March 2007, the U.S. led efforts to pass U.N. Security Council
                      Resolution 1747 that declared: “Iran shall not supply, sell or transfer
                      directly or indirectly from its territory or by its nationals or using its
                      flag vessels or aircraft any arms or related materiel.”

              •       In March 2008, the U.S. led efforts to pass U.N. Security Council
                      Resolution 1803 that called upon all member states “to exercise
                      vigilance over the activities of financial institutions in their
                      territories with all banks domiciled in Iran, in particular with Bank
                      Melli and Bank Saderat, and their branches and subsidiaries abroad”
                      and “to inspect the cargoes to and from Iran, of aircraft and vessels,
                      at their airports and seaports, owned or operated by Iran Air Cargo
                      and Islamic Republic of Iran Shipping Line, provided there are
                      reasonable grounds to believe that the aircraft or vessel is
                      transporting [prohibited] goods . . . .”

              •       On September 17, 2008, the U.S. Department of Justice unsealed a
                      criminal indictment against 16 foreign-based defendants related to
                      Mayrow General Trading Company, for their involvement in
                      providing Weapons of Mass Destruction-related, military, and dual-
                      use items to Iran, specifically components found in IEDs in Iraq that
                      caused deaths and injuries to U.S. military personnel.



                                                 26
   Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 33 of 262 PageID #: 33



               •      On December 11, 2009, at the request of the U.S. government, the
                      Thai government detained a Russian aircraft containing a cargo of
                      weapons from North Korea destined for Iran.

               •      On June 23, 2010, the U.S. Department of Justice charged an Iranian
                      company and citizen, as well as Opto Electronics PTE, Ltd., a
                      Singapore company and others with, inter alia, violations of the
                      Arms Export Control Act (22 U.S.C. §2778) for facilitating the
                      unlawful transfer of long range radio frequency modules used in
                      IEDs targeting Coalition Forces in Iraq. The modules were flown to
                      Iran by Mahan Air.

               •      On May 11, 2010, Balli Aviation Ltd., a subsidiary of the U.K.-
                      based Balli Group Plc., was sentenced in the District of Columbia to
                      pay a $2 million fine, and to serve a five-year corporate period of
                      probation after pleading guilty to a two-count criminal information
                      in connection with its illegal export of a commercial Boeing 747
                      aircraft from the United States to Iran.

               •      In December 2012, the U.S. Department of Justice charged Business
                      Machinery World Wide, an Iranian corporation based in Tehran,
                      Iran; three of its subsidiary companies located in Dubai, United
                      Arab Emirates; and nine officers and individuals for conspiring to
                      violate the IEEPA by facilitating the shipment of computers to the
                      United Arab Emirates for delivery to Iran.

               •      In April 2014, John Alexander Talley was sentenced to 30 months
                      in prison for conspiracy to violate the IEEPA and Iranian
                      Transaction and Sanctions Regulations. Talley’s company, Tallyho
                      Peripherals, Inc., was also sentenced to one year of probation.
                      According to court documents, from 2009 to September 2012,
                      Talley and his company conspired with others to unlawfully export
                      sophisticated computer equipment from the United States to Iran.
                      The shipments of the computers and the payments transited through
                      the United Arab Emirates.

       130.    In addition, both the U.S. Treasury Department and Commerce Department have

blacklisted a long list of Iranian front companies, shell companies and middlemen that the U.S.

has determined to be complicit in Iran’s sanctions evasion efforts.


       D.      THE EURODOLLAR MARKET—IRAN’S MONEY LAUNDERING AND
               ILLICIT EXPORT NEXUS WITH DEFENDANT BANKS

               1.     The Conspiracy’s Shared Goals



                                                27
     Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 34 of 262 PageID #: 34




         131.     As noted supra, Iran needed access to the Eurodollar market in order to sustain the

Islamic Revolutionary government that has ruled Iran since 1979.

         132.     Specifically, the Government of Iran used the Eurodollar market for the following

economic activities:

                  a.       Investing petrodollar (in USD funds) revenue from Iran’s oil and gas
                           export sales;

                  b.       Exporting the Iranian Islamic Revolution through acts of
                           international terrorism; and

                  c.       Illicitly acquiring U.S.-manufactured equipment, parts and
                           technology to further its nuclear and conventional weapons
                           programs.

         133.     Iran did not have a legitimate need to access the Eurodollar market for the benefit

of any Iranian civilian agency, operation or program; it could have operated with funds

denominated in any number of other Eurocurrencies15 (deciding, instead, to continually conduct

its international trade primarily in Eurodollars).

         134.     Specifically, Iran did in fact have access to viable alternative options both for

foreign exchange and time deposits in Eurocurrencies (other than Eurodollars) to meet the needs

of its civilian programs, including, but not limited to, its credit at the European Central Bank

denominated in Euros, its credit at the International Monetary Fund (“IMF”) denominated in

Special Drawing Rights (“SDRs”), its credit at the Asian Clearing Union (“ACU”) denominated

in Asian Monetary Units (“AMUs”), or its domestic credit denominated in Iranian Rial.




15      The term Eurocurrency refers to deposits of funds transferred to, and maintained by, banks outside of the
home country for the respective currency. Thus, had Iran chosen to convert its petrodollars into Japanese Yen, it would
have held “Euroyen” deposits at banks outside of Japan.


                                                         28
   Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 35 of 262 PageID #: 35



       135.     However, Iran would not have been able to move its funds undetected through the

Eurodollar market without the covert operational and technical assistance it received from the

Defendants.

       136.     Likewise, Iran would not have been able to substantially fund Hezbollah and Shi’a

militias in Iraq—and acquire U.S.-manufactured products (including dual-use technologies and

export-controlled manufacturing equipment)—without access to USD funds through the

Eurodollar market.

       137.     As a result of Iran’s deceptive and illegal banking practices, in mid-2012, Iran’s

access to the Eurodollar market through the Defendant Banks was cut-off by SWIFT-Brussels.

       138.     Soon thereafter, Iran’s domestic currency collapsed.

       139.     The CBI was forced to intensify the use of its gold reserves in order to prop-up the

Rial’s value.

       140.     Absent the Defendant Banks providing Iran and its proxies with decades of

clandestine access to the Eurodollar market, Iran’s foreign policy goal of furthering its Islamic

Revolution through the financing of terrorism—including Iran’s sponsorship of terrorist attacks

against Coalition Forces in Iraq between 2004 and 2011—would have been severely constrained.

                2.     Eurodollar Market Operations

       141.     As mentioned above, the global Eurodollar market is a wholesale, bank-to-bank

market where a correspondent network of banks, bank branches and other bank affiliates outside

the United States make loans and accept deposits denominated in U.S. dollars.

       142.     According to the FRB-NY, the Eurodollar market emerged after World War II due

to a large increase in U.S. dollars funds circulating outside of the United States from, inter alia,

the Marshall Plan expenditures to rebuild Europe after the war.




                                                 29
   Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 36 of 262 PageID #: 36



       143.    Prior to the launch of SWIFT-NET in 1977, most transactions in the Eurodollar

market were conducted electronically by telegraphic transfer (“TELEX”).

       144.    By the time of the 1979 Iranian Revolution, the Bank of International Settlements

(“BIS-Basel”) estimated that the size of the Eurodollar market was over $600 billion.

       145.    A mid-2015 report by the Bank of International Settlements (“BIS-Basel”)

estimated that the size of the Eurodollar market by the end of 2014 was over twenty-one trillion in

USD funds.

       146.    As mentioned supra, nearly all U.S. dollar transfers initiated through banks outside

the United States are processed electronically by correspondent banks in the United States, almost

exclusively in New York.

       147.    The Clearing House Interbank Payment System (“CHIPS-NY”) represents that it

processes 95 percent of those Eurodollar funds transfers.

       E.      THE IRANIAN U-TURN EXEMPTION AND ITS REVOCATION

       148.    Alongside its economic sanctions against Iran, the United States government

designed an exception process to permit Iran’s circumscribed access to U.S. dollars through a

narrowly-tailored exemption to the Iranian Trade Regulations, known as the “U-Turn exemption”

(Section 560.516 of the Iranian Trade Regulations). At the same time, the U.S. government insisted

that U.S. financial institutions operating in the Eurodollar market conduct careful monitoring of

all Iranian transactions to both deter and detect the financing of sanctioned entities involved in,

inter alia, Iran’s terrorism and weapons proliferation activities.

       149.    The purpose of the U-Turn exemption was to permit Iranian parties indirect access

to USD funds, provided that these transactions were fully disclosed to U.S. correspondent banks;

were strictly for Iran’s legitimate agencies, operations and programs; and were not earmarked for

terrorist, WMD proliferation or other proscribed purposes.



                                                 30
   Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 37 of 262 PageID #: 37



        150.     Until November 2008, U.S. financial institutions were authorized to process certain

funds transfers (under the U-Turn exemption) for the direct or indirect benefit of Iranian banks,

other persons in Iran or the Government of Iran, provided such payments were initiated offshore

by a non-Iranian, non-U.S. financial institution and only passed through the U.S. financial system

en route to another offshore, non-Iranian, non-U.S. financial institution; and provided that none

of the parties to the transactions had been designated an SDN, or that the transaction was for an

SDN’s benefit.

        151.     The U-Turn exemption was therefore conditioned on transparency to permit the

careful monitoring of all Iranian transactions, both to deter and detect terror financing and weapons

proliferation activities.

        152.     Because so much of Iran’s international trade has historically flowed through the

United States for the clearing and settlement and because Iran’s primary terrorist proxy, Hezbollah,

operates in Lebanon (itself a dollarized economy and largely dependent on U.S. currency)

maintaining transparency in the processing of Iranian USD transactions has been a vital part of the

architecture of U.S. national security for decades and was reflected as such in the Iranian Trade

Regulations.

        153.     Iran’s access through the U-Turn exemption was to be closely monitored filtering

all U-Turn exemption transactions through sophisticated computer systems used by U.S. financial

institutions to monitor and screen all USD-denominated wire transfers.

        154.     The Western Bank Defendants, however, knowingly and intentionally agreed to,

and did, manipulate tens of thousands of payment order messages (SWIFT-NET MT 103 and MT

202) and the records of such transactions to defeat such monitoring and screening, and prevent

transparency, in order to provide USD funds to Iran for unlawful uses, which foreseeably included

the support of Iranian terrorism and terrorist organizations.



                                                 31
     Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 38 of 262 PageID #: 38



        155.     Over time, however, U.S. authorities began to understand the contours of the

Conspiracy involving Iran and the Defendants that is set forth in this Complaint.

        156.     Initially, the realization that Iran was engaging in “deceptive banking practices” led

the U.S. to target key Iranian financial institutions, entities, and individuals under proliferation,

counter-terrorism, and Iran-related sanctions (i.e., E.O. 13382, E.O. 13224, and E.O. 13438,

respectively).

        157.     The apparent assumption made initially by U.S. authorities was that Iran and its

banking agents (Iranian Bank Co-conspirators Bank Sepah, Bank Melli, Bank Saderat and others)

were engaged in deception that was exploiting unwitting Western financial institutions that were

engaged in high risk but legal, foreign exchange, precious metals, and trade-finance business with

Iran.

        158.     The truth was otherwise.

        159.     First, despite Iran’s feeble domestic economy during the entire relevant period of

time, its oil and natural gas exports still provided the Iranian regime with substantial revenues

denominated in U.S. dollars.

        160.     Second, Iran’s petrodollar revenues were managed by, and through, among others,

the Central Bank of Iran (“CBI”) and the Iranian Ministry of Petroleum (including the National

Iranian Oil Company; later designated an SDN pursuant to E.O. 13382 and identified as an agent

or affiliate of the IRGC).16

        161.     Third, the challenge Iran faced was that it was almost entirely dependent on USD

funds but U.S. economic sanctions—and the attendant monitoring of Iran’s financial activities—

were incompatible with its terror financing and Weapons of Mass Destruction proliferation goals.




16      That designation was removed in January 2016.


                                                        32
   Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 39 of 262 PageID #: 39



         162.   Fourth, between 2004 and 2011, both Lebanon (where Iran’s agent, Hezbollah, is

based) and Iraq (where Iran’s proxies were launching terror attacks killing and maiming the

Plaintiffs) were U.S.-dollarized economies, a fiscal reality that made Iran’s funding of its terror

proxies a highly “dollar-sensitive” endeavor.

         163.   Fifth, in order to free itself from U.S. economic sanctions, and circumvent the U.S.,

European Union (“EU”) and United Nations (“U.N.”) monitoring of its financial activities, Iran

needed more than a single willing partner among Western financial institutions to assist its illegal

goals.

         164.   Finally, Iran needed the active assistance of at least several of the world’s largest

(non-U.S.) multinational banks that were already accustomed to handling large volumes of dollar

clearing and settlement transactions, and thus would be less likely to raise suspicions with U.S.

authorities.

         165.   For example, in early 2001, the Central Bank of Iran asked Defendant Standard

Chartered Bank to act as its correspondent bank with respect to Iranian petrodollar payments,

trade-finance and foreign exchange transactions on behalf of NIOC.

         166.   As set forth infra, Standard Chartered Bank agreed to participate in the Conspiracy

and deliberately removed identifying data on NIOC’s payment orders (SWIFT-NET MT 103 and

MT 202 payment order messages) for these and other wire transfers.

         167.   The sheer size and volume of these NIOC transactions would have raised numerous

red flags if not undertaken by a bank of SCB’s size and existing USD clearing and settlement

volume.

         168.   However, even the large international banks worried about attracting attention from

U.S. authorities when their illegal dollar clearing activities for Iran markedly increased.




                                                 33
   Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 40 of 262 PageID #: 40



       169.    For example, as detailed below, in 2003, Defendant Commerzbank’s employees

expressed concern that Commerzbank’s increased volume of illegal Eurodollar clearing activities

on behalf of Bank Melli and Bank Saderat would draw unwanted attention.

       170.    In the spring of 2006, the Manhattan District Attorney’s Office first discovered

evidence of the Conspiracy engaged in by certain European banks (including the Western Bank

Defendants herein) on behalf of Iran and Iranian banks.

       171.    As the New York State Department of Financial Services (“DFS”) later observed:

               By 2008 it was clear that this system of wire transfer checks had been
               abused, and that U.S. foreign policy and national security could be
               compromised by permitting U-Turns to continue. In November 2008, the
               U.S. Treasury Department revoked authorization for “U-Turn” transactions
               because it suspected Iran of using its banks—including the CBI/Markazi,
               Bank Saderat and Bank Melli—to finance its nuclear weapons and missile
               programs. The U.S. also suspected that Iran was using its banks to finance
               terrorist groups, including Hezbollah, Hamas and the Palestinian Islamic
               Jihad, and engaging in deceptive conduct to hide its involvement in various
               other prohibited transactions, such as assisting OFAC-sanctioned weapons
               dealers. [Emphasis added].

       172.    These findings led to a wide-ranging investigation that ultimately resulted in the

entry of a series of Deferred Prosecution Agreements (“DPAs”) with the Western Bank Defendants

(as well as other European and Japanese banks), and it exposed catastrophic vulnerabilities in

America’s counter-financing of terrorism (“CFT”) security architecture inherent in the U-Turn

exemption because foreign banks, including the Western Bank Defendants herein, were actively

conspiring with Iran to help it evade U.S. economic sanctions and secret hundreds of billions of

dollars through the U.S. financial system undetected.

       173.    On October 11, 2007, the Financial Action Task Force (“FATF”) released a

statement of concern that “Iran’s lack of a comprehensive anti-money laundering/counter-terrorist

finance regime represents a significant vulnerability within the international financial system.”




                                                34
   Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 41 of 262 PageID #: 41



       174.    FATF’s October 11, 2007 statement further noted that “FATF members are

advising their financial institutions to take the risk arising from the deficiencies in Iran’s

AML/CFT regime into account for enhanced due diligence.”

       175.    The U.S. criminal investigations would ultimately find that “the risk arising from

the deficiencies in Iran’s AML/CFT regime” ultimately included willful money laundering and

terror financing by Iran with the active, critical assistance of the Defendants herein.

       176.    Based on figures from both the International Monetary Fund and the Central Bank

of Iran, from 2004 through 2011 Iran’s total revenues from oil and natural gas export sales totaled

approximately $972.9 billion USD.

       177.    Without the Conspiracy between the Defendants herein, and other foreign financial

institutions, Iran could not have (a) transferred the overall volume of USD funds through the

international financial system that it did; (b) surreptitiously transferred large amounts of these USD

funds for the benefit of Hezbollah and the IRGC; and (c) exploited the Iranian U-Turn exemption

to blind U.S. regulators and law enforcement to the degree, and for the duration, that it did.

       178.    As former Manhattan District Attorney Robert M. Morgenthau pointedly told

Congress in 2009, “the U-Turn exemption constituted a glaring hole that undermined both the

enforcement of, and the rationale behind, the Iranian sanctions program.”

       179.    Effective November 10, 2008, OFAC revoked the U-Turn exemption in its entirety,

and, as of that date, U.S. depository institutions were no longer authorized to process any Iranian

U-Turn payments.

       180.    In revoking the U-Turn exemption, the U.S. government explained:

               Iran’s access to the international financial system enables the Iranian regime
               to facilitate its support for terrorism and proliferation. The Iranian regime
               disguises its involvement in these illicit activities through the use of a wide
               array of deceptive techniques, specifically designed to avoid suspicion and
               evade detection by responsible financial institutions and companies. Iran



                                                 35
   Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 42 of 262 PageID #: 42



                also is finding ways to adapt to existing sanctions, including by turning to
                non-designated Iranian banks to handle illicit transactions.

                The Treasury Department is taking a range of measures, including today’s
                action, to counter these deceptive activities.

         F.     LETTERS OF CREDIT—AN ALTERNATIVE METHOD                                          OF
                UNDERMINING THE IRANIAN SANCTIONS PROGRAM

                1.     Terminology

         181.   Letters of Credit (“LCs”) are often used in international transactions to ensure that

payment will be received. Due to the nature of international transactions, including factors such as

the distance goods must travel, differing laws in each country, and the difficulty of trading parties

knowing each party personally, the use of LCs has become a very important aspect of international

trade.

         182.   The LC transaction process begins when an “Applicant” opens the Letter of Credit

with a bank.

         183.   Normally, the Applicant is the purchaser of goods and the LC is opened with his/her

bank according to the terms and conditions of the purchase order and business contract between

buyer and seller.

         184.   The “Beneficiary” of the LC is the party to the transaction who receives the

payment amount agreed upon in the LC.

         185.   In order to receive payment for the goods, the Beneficiary company submits all

required documents under the terms and conditions of the LC.

         186.   When an LC is required to be secured, an “Issuing Bank” agrees to guarantee

payment for its customer upon the completion of the terms and conditions of the LC.

         187.   The Issuing Bank’s role is to provide a guarantee to the seller that if the required

documentation is presented, the bank will examine the documents and pay the contract sum if these

documents comply with the terms and conditions set out in the LC.


                                                 36
   Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 43 of 262 PageID #: 43



       188.      Typically, the documents requested will include a commercial invoice, a transport

document such as a bill of lading or airway bill and an insurance document; there are many other

documents such as certificates of origin, packing lists and inspection certificates that can be

included. LC transactions deal in documents, not in the underlying goods themselves.

       189.      An “Advising Bank” is usually a foreign correspondent bank of the Issuing Bank

that will advise the beneficiary of the transaction. Generally, a Beneficiary of an LC wants to use

a local bank to insure that the LC is valid.

       190.      In addition, the Advising Bank is usually responsible for sending the documentation

to the Issuing Bank. Generally, the Advising Bank has no other obligation under the LC. If the

Issuing Bank does not pay the beneficiary, the Advising Bank is not obligated to pay the obligation

under the LC.

       191.      The “Confirming Bank” is usually a correspondent bank that confirms the LC for

the Beneficiary. At the request of the Issuing Bank, the Confirming Bank obligates itself to ensure

payment under the LC.

       192.      Because the Confirming Bank does not confirm the credit until it evaluates the

country and bank where the LC originates, the Confirming Bank usually acts as the Advising Bank.

       193.      In the middle of this serpentine process is the “Negotiating Bank,” which negotiates

documents delivered by the Beneficiary of the LC.

       194.      The Negotiating Bank examines the drafts and/or documents, and verifies and

confirms the terms and conditions under the LC on behalf of the Beneficiary to avoid

discrepancies.

       195.      A Negotiating Bank gives value to, and relies upon (or may rely upon), such drafts

and/or documents, and may purchase or agree to purchase the drafts and/or documents presented.




                                                  37
     Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 44 of 262 PageID #: 44



        196.     A Reimbursing Bank usually pays part or all of the amount due to the Beneficiary

of the LC on behalf of the Issuing Bank once it receives a statement from the Negotiating Bank

that the documents required comply with the LC’s terms; however, in certain cases a Reimbursing

Bank serves only as a guarantor for the payment by the Issuing Bank.

                 2.      The U.S. Trade Embargo—United States Munitions List (USML) and
                         Commerce Control List (CCL)

        197.     For decades, U.S. trade with Iran has been carefully circumscribed by the

International Traffic in Arms Regulations (“ITARs”), Export Administration Regulations

(“EARs”), and Iran Trade Regulations (“ITRs”).

        198.     Certain types of U.S. defense articles and defense services, such as nuclear or

conventional weapon systems, are identified based on the ITARs promulgated by the U.S.

Department of State and its Directorate of Defense Trade Controls through a publically available

United States Munitions List (“USML”).17

        199.     In addition to USML items, certain types of U.S. dual-use products, such as nuclear

materials, aerospace and other potentially sensitive materials, are identified based on the EARs

and ITRs by the U.S. Department of Commerce and its Bureau of Industry and Security (“BIS”)

on a publicly available Commerce Control List (“CCL”).18

        200.     Dual-use items that are not published on the CCL by BIS are commonly referred to

by U.S. manufacturers and shipping companies as “EAR99.”

        201.     These EAR99 items generally consist of low-technology consumer goods and do

not always require a license; however, shipment from the United States of an EAR99 item to Iran,




17       The updated USML is available at:
https://www.pmddtc.state.gov/regulations_laws/documents/official_itar/ITAR_Part_121.pdf.
18       The updated list is available at http://www.bis.doc.gov/index.php/regulations/export-administration-
regulations-ear.


                                                     38
     Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 45 of 262 PageID #: 45



or any other embargoed country, often requires disclosure to BIS in addition to a license from the

Commerce Department.

        202.    As set forth below, one of the aims of the Conspiracy was to evade the U.S. ITARs,

ITRs, and EARs—and also various EU decisions and U.N. Security Council Resolutions—

prohibiting Iran from conducting both conventional weapons-trafficking and WMD proliferation.

        203.    To facilitate this aim, Iran and its Co-Conspirators, including the Defendants

herein, used LCs drawn on the CBI and other Iranian banks (and “stripped” the underlying payment

orders), to clandestinely obtain and transport goods, technologies and weapons that were listed on

the USML and/or CCL.

        204.    Because the IRGC and Hezbollah needed to transport their terrorist operatives and

weapons into Iraq, U.S. export-controlled item acquisitions financed by Letters of Credit were

instrumental in facilitating the activities of these terrorist organizations, including, but not limited

to, helping Iran acquire component parts and technologies used to make the IEDs, EFPs, and

Improvised Rocket-Assisted Munitions (“IRAMs”) that were deployed by the Iraqi Special Groups

against Coalition Forces.

        G.      IRAN’S ILLEGAL ARMS SHIPMENTS THROUGH ISLAMIC REPUBLIC
                OF IRAN SHIPPING LINES (IRISL)

        205.    As Iran’s national maritime carrier, IRISL has a long history of facilitating arms

shipments on behalf of the IRGC and the Iranian military, including copper discs that are a key

component in EFPs (discussed below) used to kill and maim many of the Plaintiffs herein.19

        206.    For example, a November 2007 State Department cable noted:

                Washington remains concerned about on-going conventional arms transfers
                from China to Iran, particularly given Iran’s clear policy of providing arms

19       Improvised Explosive Device (“IED”) is a term commonly used by the U.S. military as shorthand for a
roadside bomb. However, unlike IEDs, the EFPs deployed by the IRGC, Hezbollah and the Special Groups in Iraq
were not “improvised,” but, instead, these advanced weapons were professionally manufactured and specifically
designed to defeat the armor plating that protected the vehicles used by U.S. and Coalition Forces.



                                                     39
     Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 46 of 262 PageID #: 46



                 and other support to Iraqi insurgents and terrorist groups like the Taliban
                 and Hezbollah . . . .

                 We have specific information that Chinese weapons and components for
                 weapons transferred to Iran are being used against U.S. and Coalition Forces
                 in Iraq, which is a grave U.S. concern.

        207.     The diplomatic cable went on to note that an IRISL-flagged vessel was loaded at a

Chinese port with multiple containers of cargo bound for delivery at the port of Bandar Abbas,

Iran.

        208.     The cargo included Iranian Defense Industries Organization (“DIO”)20

manufactured ammunition cartridges (7.62 x 39 rounds for AK-47 assault rifles).

        209.     DIO is an Iranian government-owned weapons manufacturer controlled by

MODAFL.

        210.     An April 2008 State Department cable warned of an IRISL shipment of chemical

weapons precursors from China aboard the IRISL-leased, Iranian flagged merchant vessel

(“M/V”) Iran Teyfouri.

        211.     In September 2008, the U.S. Treasury Department designated IRISL an SDN,

stating: “Not only does IRISL facilitate the transport of cargo for U.N. designated proliferators, it

also falsifies documents and uses deceptive schemes to shroud its involvement in illicit

commerce.”

        212.     The Treasury Department further noted that:

                 [i]n order to ensure the successful delivery of military-related goods, IRISL
                 has deliberately misled maritime authorities through the use of deception
                 techniques. These techniques were adopted to conceal the true nature of
                 shipments ultimately destined for MODAFL [Iran’s Ministry of Defense
                 and Armed Forces Logistics].


20       DIO was designated an SDN by the U.S. on March 30, 2007. IRGC Brigadier-General Seyyed Mahdi Farahi
was the Managing Director of DIO and has been sanctioned by the EU since 2008 (see, http://eur-lex.europa.eu/legal-
content/EN/TXT/?uri=CELEX%3A32008D0475). He was later sanctioned by the U.S. on January 17, 2016.


                                                        40
   Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 47 of 262 PageID #: 47



       213.    In January 2009, a former Russian merchant ship chartered by IRISL—named the

M/V Monchegorsk and flying a Cypriot flag—was spotted leaving the Iranian port of Bandar

Abbas and heading for the Suez Canal.

       214.    Egyptian authorities were alerted by the U.S. Navy, and the M/V Monchegorsk was

forced into an Egyptian port to be searched. Iran’s DIO was later determined to be the shipper of

the military-related cargo.

       215.    Munitions, believed headed for Gaza, were found hidden in the cargo, including

components for mortars and thousands of cases of powder, propellant, and shell casings for 125mm

and 130mm guns.

       216.    In October 2009, U.S. troops boarded a German-owned freighter, the M/V Hansa

India, in the Gulf of Suez and found eight containers full of ammunition that were headed to Syria

from Iran.

       217.    The vessel carried seven containers of small arms ammunition (including 12 million

bullet casings), as well as one container containing copper discs of the type used in EFPs to kill

and maim many of the Plaintiffs herein.

       218.    The acronym “IRISL” was painted in large block letters on the exterior side walls

of each shipping container, and the barrels of munition parts discovered inside the containers were

marked with the inscription “SAEZMANE SANAYE DEFA,” a common transliteration from

Farsi to English of the name for Iran’s Defense Industries Organization (DIO).

       219.    The M/V Hansa India was registered to the Hamburg-based shipping company

Leonhardt & Blumberg, but had been under charter to IRISL for several years.

       220.    In November 2009, the Government of Israel intercepted an IRISL-flagged ship,

the M/V Francop, headed for Beirut, Lebanon and then Latakia, Syria. The vessel was loaded with




                                                41
   Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 48 of 262 PageID #: 48



munitions crates that were either stamped “IRISL” or included documentation marked with the

IRGC-QF logo.

       221.    The munitions found onboard included over two thousand 107mm “Katyusha”

rockets, more than six hundred 122mm “Grad 20” rockets, and also various rocket fuses, mortar

shells, rifle cartridges, fragment grenades and 7.62mm bullets.

       222.    The M/V Francop, owned by the Cypriot shipping company UFS, was carrying

shipping containers clearly marked IRISL.

       223.    United Nations Security Council Resolution 1929, adopted on June 9, 2010, froze

certain assets of IRISL and called on the international community to cease providing financial and

insurance services to both the IRGC and IRISL.

       224.    In addition, a July 2010 European Union (“EU”) sanctions implementing regulation

confirmed that IRISL conducted deceptive business practices in order to access USD funds.

       225.    Specifically, EU Council Implementation Regulation Number 668/2010 stated that

“IRISL subsidiaries have used US dollar-denominated bank accounts registered under cover-

names in Europe and the Middle East to facilitate routine fund transfers.”

       226.    Similarly, the June 2011 indictment of IRISL in New York stated:

               In many aspects of global commerce, including the international maritime
               industry, contracts and payments are denominated in U.S. dollars. Such U.S.
               dollar transactions are primarily executed, or “cleared,” through
               correspondent banks in the United States. The U.S. dollar clearing
               operations for many large U.S. financial institutions are processed through
               correspondent bank accounts domiciled in New York County.

               In order to deceive and bypass these OFAC filters, SDNs designated under
               OFAC’s non-proliferation of weapons of mass destruction program must
               falsify, or cause to be falsified, the originator and/or beneficiary information
               in wire transfers. In other words, by omitting or falsifying data regarding
               their roles as the true originators or beneficiaries, SDNs are able to send and
               receive wire transfers that would otherwise be blocked by U.S. financial
               institutions. Through the fraudulent use of a web of subsidiary entities and
               front companies, IRISL and the other defendants were able to deceive U.S.
               financial institutions and maintain their access to the U.S. financial system.


                                                 42
   Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 49 of 262 PageID #: 49




       227.    Because the DIO, as discussed infra, was one of MODAFL’s three main weapons

systems manufacturers, it was required to use IRISL for most of its illicit shipments of military-

related raw-materials, parts and finished products for, and from, foreign suppliers, Iranian arms

dealers and terrorist organizations.

       228.    Iran’s DIO was listed as an entity of concern for military procurement activities in

an early warning document distributed by the German government to industry in July 2005.

       229.    The DIO was also designated by the United Nations in 2006 for its involvement in

Iran’s WMD program.

       230.    During 2006 and 2007, weapons caches seized by Coalition Forces from the Special

Groups in Iraq contained large quantities of weapons produced by Iran; including many 107

millimeter artillery rockets with closely clustered DIO lot numbers and production dates between

2005 and 2007, as well as rounds and fuses for 60 millimeter and 81 millimeter mortars with DIO

lot markings and 2006 production dates.

       231.    In sum, at no point in time was the DIO a legitimate agency of the Iranian

government.

       232.    According to the U.S. State Department, the DIO was the owner of a Eurodollar

account that was maintained by Bank Melli Iran’s branch in Hamburg; and this bank account was

used to send and receive USD funds transfer transactions for the benefit of the DIO.

       233.    Bank Melli Iran’s branch in Hamburg was a customer of Defendant Commerzbank

during the relevant period, and both Bank Melli Iran and Commerzbank were active participants

in the Conspiracy set forth herein.

       H.      THE   IRGC   AND   HEZBOLLAH    COMMITTED  ACTS   OF
               INTERNATIONAL TERRORISM AT IRAN’S DIRECTION IN WHICH
               PLAINTIFFS WERE FORESEEABLY INJURED




                                                43
   Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 50 of 262 PageID #: 50



       234.    As previously noted, Iran has had a long, deep, strategic partnership with the

Lebanese-based Foreign Terrorist Organization Hezbollah, which historically has served as Iran’s

proxy and agent, enabling Iran to project extremist violence and terror throughout the Middle East

and around the globe.

       235.    After the U.S. and its Coalition partners invaded Iraq in March 2003, Iran embarked

on a calculated and carefully calibrated campaign in Iraq.

       236.    Iran’s multifaceted goals included killing and maiming U.S. service members and

other Coalition Forces (primarily Polish and British personnel), as well as Iraqi civilians, in Iraq

in order to induce Coalition Forces to leave Iraq; expanding Iranian influence in Iraq; and

promoting an Iraqi government subservient to Iran.

       237.    Iran was unable to confront the U.S. with its conventional military, or to risk

provoking a U.S. military response, so it decided to employ its preferred method of statecraft: a

terror campaign.

       238.    Iran’s two primary instruments for conducting this terrorist campaign against

Coalition Forces were Lebanese Hezbollah (designated a Foreign Terrorist Organization by the

United States in 1997) and the IRGC (designated an SDGT by the United States in 2017) including

its foreign operations and terrorism directorate, the IRGC-QF (designated an SDGT by the United

States in 2007).

       239.    The United States designated the IRGC-QF an SDGT for, inter alia, “provid[ing]

lethal support in the form of weapons, training, funding, and guidance to select groups of Iraqi

Shi'a militants who target and kill Coalition and Iraqi forces and innocent Iraqi civilians.”

       240.    In 2017, Congress found that the IRGC-QF “is the primary arm of the Government

of Iran for executing its policy of supporting terrorist and insurgent groups. The IRGC-QF provides

material, logistical assistance, training, and financial support to militants and terrorist operatives



                                                 44
    Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 51 of 262 PageID #: 51



throughout the Middle East . . . .”

          241.   While the IRGC and the IRGC-QF were responsible for managing Iran’s terror

campaigns abroad, they lacked recent operational and tactical experience in developing terrorist

capabilities and performing terrorist attacks against a modern military force. Moreover, as

ethnically Persian, Farsi-speaking entities, IRGC personnel were at a disadvantage in recruiting

and training ethnically Arab, Arabic-speaking Shi’a Iraqis.

          242.   For that purpose, the IRGC-QF therefore turned to FTO Hezbollah, Iran’s Lebanese

long-standing terror proxy, which had hard-earned experience in running terror campaigns against

the Israel Defense Forces in Lebanon, and which shared ethnic and language connections with

Iraqis.

          243.   Hezbollah and the IRGC-QF worked symbiotically to plan, authorize, and commit

attacks on Coalition Forces in Iraq. They accomplished this by developing agents among the Shi’a

population in Iraq, providing them with funding, weapons, and training, and then guiding and

directing them to attack Coalition Forces.

          244.   Specifically, the IRGC-QF and Hezbollah provided these proxies with

sophisticated weapons specially designed to inflict casualties on the well-protected Coalition

Forces—principally, EFPs and IRAMs, along with the Tactics, Techniques, and Procedures

(“TTPs”) developed by Hezbollah necessary to use them most effectively.

          245.   These Shi’a proxies included:

                 •   Badr Corps/Badr Organization,
                 •   Jaysh al-Mahdi (“JAM” or the “Mahdi Army”) including the Promised Day
                     Brigades
                 •   Asa’ib Ahl Al-Haq (“AAH” or the “League of the Righteous”)
                 •   Kata’ib Hezbollah (KH) (designated an FTO in 2009).




                                                 45
     Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 52 of 262 PageID #: 52



          246.    Although the precise roles and proficiencies of these groups evolved over time, at

all relevant times each acted as the agent of Hezbollah and the IRGC-QF in attacking Coalition

Forces.

          247.    The IRGC-QF provided EFPs to their proxies for the exclusive purpose of targeting

Coalition Forces, and Hezbollah’s advanced EFP training was provided exclusively to these cells

to improve their emplacement of EFPs against Coalition armored vehicles. The IRGC-QF and

Hezbollah were the sole source of the weapons.21

          248.    These terror cells served as EFP emplacers (or in some cases, trigger pullers) for

the IRGC-QF and Hezbollah. They were generally not permitted to use their independent judgment

in choosing their targets (they were often directed to select a particular date or location for an

attack, and even required to provide visual evidence that they had carried out the IRGC’s

directives). If a group or cell failed to comply with the IRGC’s directives it could be deprived of

EFPs and other support. EFPs were carefully controlled. For example, “[e]ach major arms cache

[had] a ‘hide custodian’ who signs out weapons such as EFPs and is responsible for their proper

use against U.S. forces and the minimization of Iraqi casualties.”22

          249.    When EFPs were misused, the IRGC would cut the group off.23

          250.    A 2010 Department of Defense report confirmed that weapons Iran delivered to

Shi’a groups in Iraq included EFPs (with radio-controlled, remote arming and passive infrared

detonators), IEDs, anti-aircraft weapons, mortars, 107 and 122mm rockets, rocket-propelled

grenades and launchers, explosives, and small arms.


21       In 2007, when AAH founder Qais Khazali was captured by Coalition Forces, he acknowledged that “EFPs
still come solely from Iran and there is currently nobody in Iraq manufacturing the components of an EFP.”
22       See Michael Knights, The Evolution of Iran’s Special Groups in Iraq, CTC Sentinel, U.S. Military Academy
at West Point (Nov. 2010), available at https://ctc.usma.edu/app/uploads/2011/05/CTCSentinel-Vol3Iss11-127.pdf.
23       On rare occasions, certain elements defied this directive. For example, EFPs were used in the assassinations
of two provincial governors and two provincial police chiefs in the latter half of 2006. The U.S. military assessed that
these events were contrary to IRGC policy.


                                                          46
   Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 53 of 262 PageID #: 53



       251.    In the post-invasion period, the lethatlity of Shi’a attackson U.S. and Coalition

Forces was the direct result of the IRGC’s policy. And the terrorist cells that in fact targeted U.S.

service members were created and sustained by the IRGC and Hezbollah for that purpose.

               1.      The IRGC

       252.    The IRGC is a paramilitary force answerable only to the Supreme Leader of Iran

himself. As the Supreme Leader’s personal force, the IRGC’s devotion to Ayatollah Khamenei is

“a religious imperative.” The IRGC differs from Iran’s “regular” armed forces, which ostensibly

functions under a national command structure. The IRGC is tasked with “protecting the

revolution,” which it does by silencing perceived enemies at home through secret police methods

and attacking perceived enemies abroad (via its Qods Force) through terrorist tactics. It also aids

in Iran’s development of weapons of mass destruction, including EFPs and IRAMs and its nuclear

program.

       253.    As the U.S. Treasury Department explained in designating the IRGC an SDGT,

“[t]he IRGC has played a central role to Iran becoming the world’s foremost state sponsor of

terror.” Treasury also designated the IRGC “for the activities it undertakes to assist in, sponsor, or

provide financial, material, or technological support for, or financial or other services to or in

support of” its foreign operations directorate, the IRGC-QF.

       254.    Also, in 2017, Congress found that “the IRGC, not just the IRGC-QF, is responsible

for implementing Iran’s international program of destabilizing activities, support for acts of

international terrorism, and ballistic missile program.”

       255.    As the U.S. Treasury Department explained in designating the IRGC for a third

time, it was also “previously designated pursuant to E.O. 13382 on October 25, 2007, in connection

with its support to Iran’s ballistic missile and nuclear programs, and pursuant to E.O. 13553 on

June 9, 2011 and E.O. 13606 on April 23, 2012, in connection with Iran’s human rights abuses.”




                                                 47
   Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 54 of 262 PageID #: 54



       256.    To fund and supply its terror apparatus, the IRGC owns or controls a significant

number of Iran’s private and public companies. According to a 2007 Los Angeles Times report,

the IRGC has ties to over 100 companies, controlling billions of dollars in assets. These funds fuel

the IRGC’s terrorist operations, secret policing, and WMD efforts.

       257.    As a Council on Foreign Relations assessment has noted, the IRGC is:

               [H]eavily involved in everything from pharmaceuticals to
               telecommunications and pipelines—even the new Imam Khomeini Airport
               and a great deal of smuggling. Many of the front companies engaged in
               procuring nuclear technology are owned and run by the Revolutionary
               Guards. . . . It’s a huge business conglomeration.

       258.    The U.S. has designated these businesses or identified them as IRGC agents

whenever possible. For example, 143 entities and individuals are currently sanctioned as operating

under IRGC control (more were sanctioned during the relevant period, but some sanctions were

removed as a result of negotiations related to the Joint Comprehensive Plan of Action, also known

as the “Iran Nuclear Deal”).These include Khatam al-Anbia, which, according to the U.S. Treasury

Department, is “a construction and development wing of the IRGC that generates income and

funds operations for the IRGC.”

       259.    It also includes the National Iranian Oil Company (“NIOC”), which the U.S.

Treasury Department found was “an agent or affiliate of the” IRGC. As a result, the U.S. Treasury

Department blocked NIOC’s property pursuant to the International Emergency Economic Powers

Act. “This means that foreign financial institutions determined to knowingly facilitate significant

transactions or provide significant financial services for NIOC will be subject to [Comprehensive

Iran Sanctions, Accountability, and Divestment Act of 2010] sanctions, including the prohibition

or the imposition of strict conditions on the opening or maintaining of correspondent or payable-

through accounts in the United States.”




                                                48
   Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 55 of 262 PageID #: 55



        260.    These businesses are crucial to the IRGC’s terror apparatus. The IRGC pays salaries

of vast numbers of personnel both in Iran and abroad (including in Iraq) and funds training centers

and schools for up-and-coming terrorists. It also funds an enormous weapons production system,

from ballistic missiles to EFPs.

        261.    In designating the IRGC’s Basij militia (Basij is one of the IRGC’s armed force

components), the U.S. Treasury Department explained that IRGC and other elements of the Iranian

military “have expanded their economic involvement in major industries and infiltrated seemingly

legitimate businesses to fund terrorism and other malign activities. This vast network provides a

financial lifeline to the Basij’s efforts to recruit, train, and indoctrinate child soldiers as young as

twelve who are coerced into combat under the IRGC’s direction.”

        262.    In short, the IRGC funds its primary operations—terrorism, domestic repression

and WMD development—through corporations under its control.

                2.      IRGC-QF

        263.    In July 2007, MNF-I spokesman General Kevin J. Bergner briefed the media on

how the IRGC-QF employed Hezbollah operatives in Iraq: “Iran’s Quds Force, a special branch

of Iran’s Revolutionary Guards, is training, funding and arming the Iraqi groups . . . . Iranian

operatives are using Lebanese surrogates to create Hezbollah-like capabilities. And it paints a

picture of the level of effort in funding and arming extremist groups in Iraq.”

        264.    In October 2007, the U.S. Treasury Department designated the IRGC-QF as an

SDGT, finding:

                The Qods Force has had a long history of supporting Hizballah's military,
                paramilitary, and terrorist activities, providing it with guidance, funding,
                weapons, intelligence, and logistical support. The Qods Force operates
                training camps for Hizballah in Lebanon's Bekaa Valley and has reportedly
                trained more than 3,000 Hizballah fighters at IRGC training facilities in
                Iran. The Qods Force provides roughly $100 to $200 million in funding a
                year to Hizballah and has assisted Hizballah in rearming in violation of UN
                Security Council Resolution 1701.


                                                  49
   Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 56 of 262 PageID #: 56




              In addition, the Qods Force provides lethal support in the form of weapons,
              training, funding, and guidance to select groups of Iraqi Shi'a militants who
              target and kill Coalition and Iraqi forces and innocent Iraqi civilians.

       265.   The U.S. State Department’s Country Reports on Terrorism for 2007 stated:

              The [IRGC-QF] continued to provide Iraqi militants with Iranian-produced
              advanced rockets, sniper rifles, automatic weapons, mortars that have killed
              thousands of Coalition and Iraqi Forces, and explosively formed projectiles
              (EFPs) that have a higher lethality rate than other types of improvised
              explosive devised (IEDs) and are specially designed to defeat armored
              vehicles used by Coalition Forces. The Qods Force, in concert with
              Lebanese Hezbollah, provided training outside Iraq for Iraqi militants in the
              construction and use of sophisticated IED technology and other advanced
              weaponry.

       266.   The U.S. State Department’s Country Reports on Terrorism for 2008 reported that

Iran was:

              Provid[ing] lethal support, including weapons, training, funding, and
              guidance, to Iraqi militant groups that targeted Coalition and Iraqi forces
              and killed innocent Iraqi civilians. Iran’s Qods Force continued to provide
              Iraqi militants with Iranian-produced advanced rockets, sniper rifles,
              automatic weapons, and mortars that have killed Iraqi and Coalition Forces
              as well as civilians. Tehran was [ . . . ] providing militants with the
              capability to assemble improvised explosive devices (IEDs) with
              explosively formed projectiles (EFPs) that were specially designed to defeat
              armored vehicles. The Qods Force, in concert with Lebanese Hezbollah,
              provided training both inside and outside of Iraq for Iraqi militants in the
              construction and use of sophisticated IED technology and other advanced
              weaponry. (Emphasis added.)

       267.   On January 9, 2008, the U.S. Department of the Treasury designated Ahmed

Foruzandeh, a Brigadier General in the IRGC-QF, finding:

              As of mid-February 2007, Foruzandeh ordered his Iranian intelligence
              officers to continue targeting Shia and Sunnis to further sectarian violence
              within Iraq. Foruzandeh is also responsible for planning training courses in
              Iran for Iraqi militias, including Sayyid al-Shuhada and Iraqi Hizballah
              [KH], to increase their ability to combat Coalition Forces. The training
              includes courses in guerilla warfare, light arms, marksmanship, planting
              improvised explosive devices (IEDs), and firing anti-aircraft missiles.

       268.   At a July 2, 2007 press briefing, General Bergner noted:




                                               50
   Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 57 of 262 PageID #: 57



                The Qods Force also supplies the special groups with weapons and funding
                of 750,000 to 3 million U.S. dollars a month. Without this support, these
                special groups would be hard pressed to conduct their operations in Iraq
                [ . . . ] The Qods Force goal was to develop the Iraqi special groups into a
                network similar to the Lebanese Hezbollah. Special groups would be unable
                to conduct their terrorist attacks in Iraq without Iranian-supplied weapons
                and other support.

                3.     Lebanese Hezbollah and Unit 3800

        269.    As noted above, the relationship between the Iranian regime and Hezbollah is, and

has been since the latter’s creation, symbiotic.

        270.     The early Lebanese Shi’a clerics who emerged from the seminaries in Najaf (Iraq)

and Qom (Iran) included Musa al-Sadr and Ayatollah Muhammad Hussein Fadlallah (Hezbollah’s

spiritual leader).

        271.    Like the late Ayatollah Muhammad Sadiq al-Sadr in Iraq, Musa al-Sadr is credited

with first mobilizing the previously passive and marginalized Shi’a community in Lebanon by

inspiring the foundation of the Amal movement which eventually gave birth to Hezbollah.

        272.    Musa al-Sadr disappeared (and was likely murdered) in Libya in 1978 which

created an opening for Sadr’s contemporary, Muhammad Hussein Fadlallah, to whom much of

Musa al-Sadr’s influence and power passed.

        273.    In June 1982, Sayyid Hussein al-Musawi, a member of Amal’s command council,

broke with the movement and founded “Islamic Amal,” which soon transformed into Hezbollah.

        274.    Hezbollah’s founders also included Subhi al-Tufayli, Muhammad Yazbek, Na’im

Qasim, Ibrahim Amin al-Sayyid, and Hassan Nasrallah (who would later emerge as Hezbollah’s

leader).

        275.    Inspired by the success of Iran’s Islamic revolution and influenced by Ayatollah

Khomeini’s ideological worldview, these young fanatics set to work building a network in

Lebanon that was directly answerable to the Iranian Supreme Leader.




                                                   51
   Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 58 of 262 PageID #: 58



       276.    Since the early 1980s, Iran’s IRGC has helped Hezbollah equip itself not only with

vast supplies of weapons and explosive devices but also with broadcasting, healthcare, and

educational centers to expand its political and social reach within Lebanon. For example, Iran

spends millions of dollars in Lebanon on the construction of bridges, roads, schools, and hospitals.

       277.    To this day, Ayatollah Ali Khamenei, the current supreme leader of the Islamic

Republic, maintains various offices in the southern suburbs of Beirut and in southern Lebanon.

These offices serve as the official religious headquarters of the Ayatollah, but the Iranian

intelligence service and Hezbollah also use these facilities for information gathering, political and

security meetings, and surveillance, and as military courts for their prisoners.

       278.    The Iranian government hosts hundreds of Hezbollah-affiliated Lebanese students

each year in Iranian universities and seminaries, especially in Qom.

       279.    The Iranian-funded welfare programs for Lebanese Shi’a are backed by a very

professional and energetic propaganda machine that not only extols Hezbollah and its Iranian

patron but also seeks to elevate Khamenei, who competes with the Grand Ayatollah Ali Hussein

al-Sistani (based in Iraq) who espouses a less overtly political form of Shi’ism.

       280.    Iranian clerics, especially Ayatollah Khamenei (with the help of the IRGC) pay

monthly salaries to the roughly 2,500 Shi’a clerics of Lebanon, further cementing their loyalty to

the Iranian regime.

       281.    When Hezbollah leader Hassan Nasrallah met with Iran’s supreme leader Ayatollah

Khamenei in 2001, Nasrallah publicly kissed Khamenei’s hand, a gesture heavy with meaning

among the Shi’a: it implied that Nasrallah accepts Khamenei as his leader.

       282.    Yet, when the U.S. entered Iraq in 2003, there was no immediate expectation that

Hezbollah would follow.




                                                 52
    Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 59 of 262 PageID #: 59



          283.   One of the first indications that Hezbollah operatives might be present in Iraq after

the U.S.-led invasion came in an article in The New York Times published in November 2003 that

stated:

                 Both American and Israeli intelligence have found evidence that Hezbollah
                 operatives have established themselves in Iraq, according to current and
                 former United States officials. Separately, Arabs in Lebanon and elsewhere
                 who are familiar with the organization say Hezbollah has sent what they
                 describe as a security team of up to 90 members to Iraq. The organization
                 has steered clear of attacks on Americans, the American officials and Arabs
                 familiar with Hezbollah agree.

          284.   In retrospect, another early warning sign occurred in May 2003 when Israeli naval

commandos seized a small fishing boat off the country’s northern coast and captured a Hezbollah

explosives expert who had bomb detonators and computer disks on board.

          285.   The computer disks contained instructions on how to manufacture and assemble

EFPs, providing granular details on the key elements required to make them effective against

armored vehicles, including the specifications for the concave copper liners needed for maximum

lethality.

          286.   Sometime in 2003, the IRGC-QF instructed Hezbollah to create “Unit 3800,” an

entity dedicated to developing and supporting Iraqi Shi’a terrorist cells which would execute IRGC

and Hezbollah attacks on Multi National Forces in Iraq (“MNF-I”).

          287.   Unit 3800 was established by Hezbollah leader Hassan Nasrallah at Iran’s behest.

          288.   Unit 3800 later trained, advised and directed the JAM “Special Groups” and Badr

Corps in Iraq.

          289.   Hezbollah’s expertise in the use of EFPs, kidnapping, communications and small-

unit operations were critical to the effectiveness of the IRGC’s proxies in Iraq between 2004 and

2011.




                                                  53
   Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 60 of 262 PageID #: 60



       290.    As former Badr Corps leader and KH founder Abu Mahdi al-Muhandis (discussed

below) would later explain to the Hezbollah-affiliated channel Al-Mayadeen:

               Muhandis: Of course, my relationship with martyr Imad, the great
               martyr Imad [Mughniyah], and martyr Mustafa Badr a-Din, started in
               the early 1980s. This was a strong and operational relationship. The
               first ones to train the first Iraqi jihadi resistance groups in the beginning
               of the 1980s were Imad and Mustafa. They also had a major role in
               organizing the resistance cells against the Americans in Iraq.

               Host: Training Iraqis here, to fight the Americans?

               Muhandis: Sure, they trained Iraqis. The first Iraqi cells, I was among
               them, after 2003.

               Host: After 2003 . . .

               Muhandis: They had a major role, their brothers and men still have an
               essential role in training and planning . . . they have a very important
               role.

       291.    A 2010 Department of Defense report noted that “Lebanese Hizballah provides

insurgents with the training, tactics and technology to conduct kidnappings, small unit tactical

operations and employ sophisticated IEDs.”

       292.    A July 2004 UK Joint Intelligence Committee (“JIC”) assessment noted: “We also

judge that Lebanese Hizballah will retain an influence in Iraq (Hizballah members may have been

linked to the group that attacked the Sheraton Hotel) and could supply Iraqi groups with terrorist

expertise and munitions.”

       293.    Tracing Hezbollah’s carefully monitored introduction of EFPs, the UK Defence

Intelligence Staff (“DIS”) accurately predicted on Aug. 3, 2004, the evolution of the IED threat in

Iraq: “IED technology in use with other Middle Eastern groups[,] especially Lebanese Hizballah,

can be expected to appear in Iraq. This would include multiple systems, such as RC

(Radio-Controlled) switched PIRs [Passive Infrared].”




                                                  54
     Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 61 of 262 PageID #: 61



        294.     By the summer of 2004, British intelligence had detected the EFP’s appearance in

southern Iraq:

                 On 26 July, the DIS reported that an EFP IED had been found on 15 July in
                 Baghdad. The DIS noted that the EFP IED design had not previously been
                 encountered in Iraq but was, as with the find in May 2004, of a type
                 associated with Lebanese Hizballah. There were also indications of Iranian
                 involvement in the construction of the devices.

        295.     On December 2, 2004, a British Defence Intelligence Report titled “The Evolution

of the IED Threat in Iraq” stated:

                 Improvement in IED technology has been most significant in Shia areas
                 since May [20]04, where technical progress has been made that we assess
                 could only have been achieved through focused external assistance. We
                 assess that this may be due to an influx of Lebanese Hezbollah IED
                 technology under Iranian sponsorship.” (Emphasis added.)

        296.     Similarly, the United States Department of State Country Reports on Terrorism

2006 reported:

                 Since at least 2004, Hizballah has provided training and logistics to select
                 Iraqi Shia militants, including for the construction and use of shaped charge
                 IEDs, which Hizballah developed against Israeli forces in southern Lebanon
                 during the late 1990s and which can penetrate heavily armored vehicles.

        297.     An Australian government reported in 2006:

                 Hizballah has established an insurgent capability in Iraq, engaging in
                 assassinations, kidnappings and bombings. The Hizballah units have been
                 set up with the encouragement and resources of Iran’s Revolutionary
                 Guards al Qods Brigades. Hizballah has also established a special training
                 cell known as Unit 3800 (previously known as Unit 2800) specifically to
                 train Shia fighters prior to action in Iraq.

V.      THE IRGC-QF’S AND HEZBOLLAH’S DEVELOPMENT AND DIRECTION OF
        SHI’A TERRORIST GROUPS AND CELLS IN IRAQ TO ATTACK COALITION
        FORCES.

        A.       THE BADR CORPS/BADR ORGANIZATION

        298.     The Badr Corps was established in 1982 as the military wing of the Supreme

Council for Islamic Revolution in Iraq (“SCIRI”), which was founded by Muhammad Baqr Hakim




                                                  55
   Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 62 of 262 PageID #: 62



in the same year. The Badr Corps and SCIRI served as part of the Iranian attempt to influence

Shi’a Iraqis during the Iran-Iraq war. The Badr Corps fought Saddam Hussein’s forces on Iran’s

behalf during that war.

       299.    From its headquarters in Iran, the Badr Corps operated extensive networks

throughout Iraq in the 1990s. The group smuggled men and weapons into Iraq to conduct attacks

against the Iraqi Ba’athist regime of Saddam Hussein (the Ba’athist regime was dominated by

Sunnis and repressed the Shi’a majority population). The Badr Corps had long established four

geographic commands inside Iraq, all with experience conducting attacks against the Hussein

regime.

       300.    Like Hezbollah in Lebanon, the Badr Corps established clandestine offices in

businesses and social organizations in Iraq. The Badr Corps also used Iraqi front companies to

recruit operatives, collect intelligence, and circulate propaganda materials in Shi’a populated areas.

       301.    Before 2003, the Badr Corps served as Iran’s most important surrogate inside Iraq,

acting as a de facto arm of the IRGC‐QF.

       302.    The Badr Corps continuously received training, weapons and direction from the

IRGC and Hezbollah.

       303.    Following the toppling of the Hussein regime in 2003, the IRGC saw an immediate

opportunity to repatriate Muhammad Baqr Hakim to Iraq and carefully cultivate his party’s growth

within the new post-war political framework being developed by the Coalition Forces, while

simultaneously slipping thousands of Badr Corp fighters back across the border.

       304.    After 2003, the Badr Corps renamed itself the Badr Organization, and it took on a

political component with seats in the new Iraqi parliament through its political wing SCIRI.

Nonetheless, despite its sanitized, self-given name, its core essence did not change. It continued

playing a significant role in facilitating IRGC-sponsored terror operations in Iraq. Several senior



                                                 56
   Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 63 of 262 PageID #: 63



terror cell commanders such as Al-Muhandis are, or were, Badr Corps personnel on the IRGC-QF

payroll.

       305.    The Badr Organization inserted hundreds of its Iranian-trained operatives into

Iraq’s newly-formed state security organs (notably the Iraqi Ministry of Interior intelligence

structure and key special forces and Iraqi Army units). This not only assisted in the Badr

Organization’s efforts to murder former Hussein regime leaders and pursue ethnic cleansing of

Sunni neighborhoods, but it also made it possible for the Badr Organization to regularly provide

other terror cell operatives with intelligence about Coalition Forces activities and to provide its

own terror cells with targeting guidance.

       306.    Published reports indicate that thousands of members of the Badr Organization

remained on the IRGC-QF payroll after 2004.

       307.    Several senior Badr Organization operatives later emerged as key conduits for

funneling Iranian weapons and instructions to Iranian proxies in Iraq from 2004 through 2011,

including Abu Mustafa al‐Sheibani, a key smuggler of deadly Iranian weapons, including EFPs,

and Jamal Ja’far Muhammad, a.k.a. Abu Mahdi al-Muhandis (which is Arabic for “the Engineer”),

who later led Special Group KH, which is discussed further below.

       308.    These Badr Organization operatives also remained (and may still remain) on the

IRGC-QF payroll.

       309.    The IRGC‐QF’s Ramazan Corps, led by General Abdul Reza Shahlai, was in

charge of supporting Hezbollah-trained terror cells in Iraq and remains the largest Qods Force

command outside of Iran. It coordinated, armed and directed the Badr Organization.

       310.    General Shahlai served as the case officer or supervisor of the Special Groups and

other proxies, including the Badr Corps cells that acted as such. The United States later designated




                                                57
   Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 64 of 262 PageID #: 64



Shahlai in September 2008 “for threatening the peace and stability of Iraq and the Government of

Iraq.” The U.S. Treasury Department further found that:

                In late-August 2006, Shahlai provided material support to JAM Special
                Groups by supplying JAM Special Groups members with 122mm grad
                rockets, 240mm rockets, 107mm Katyushas, RPG-7s, 81mms, 60mm
                mortars, and a large quantity of C-4.

                Shahlai also approved and coordinated the training of JAM Special Groups.
                As of May 2007, Shahlai served as the final approving and coordinating
                authority for all Iran-based Lebanese Hizballah training for JAM Special
                Groups to fight Coalition Forces in Iraq. In late-August 2006, Shahlai
                instructed a senior Lebanese Hizballah official to coordinate anti-aircraft
                rocket training for JAM Special Groups.

       311.     The United States Department of State Country Reports on Terrorism 2006 noted:

                Iran provided guidance and training to select Iraqi Shia political groups, and
                weapons and training to Shia militant groups to enable anti-Coalition
                attacks. Iranian government forces have been responsible for at least some
                of the increasing lethality of anti-Coalition attacks by providing Shia
                militants with the capability to build IEDs with explosively formed
                projectiles similar to those developed by Iran and Lebanese Hezbollah. The
                Iranian Revolutionary Guard was linked to armor-piercing explosives that
                resulted in the deaths of Coalition Forces. The Revolutionary Guard, along
                with Lebanese Hezbollah, implemented training programs for Iraqi
                militants in the construction and use of sophisticated IED technology. These
                individuals then passed on this training to additional militants in Iraq.
                (Emphasis added.)

       312.     During the first half of 2004, when Hezbollah slowly began to introduce EFPs into

Iraq in small numbers at the IRGC’s direction, it did so through the Badr Organization.

       313.     Unlike JAM (discussed below), the Badr Organization had received prior (and

extensive) military training from, and its operatives had longstanding operational ties to, Hezbollah

and the IRGC.

       314.     The Baghdad-based command of the Badr Organization was supervised from an

IRGC base in nearby Bakhtaran, Iran by Abu Mustafa al-Sheibani, whose extensive smuggling

routes were used both before and after the 2003 U.S.-led invasion for transporting weapons, men

and money from Iran into Iraq.


                                                 58
   Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 65 of 262 PageID #: 65



          315.   The most notable Badr Organization cells were the so-called “Sheibani Network”

named after him.

          316.   In January 2009, the U.S. Department of the Treasury designated Abu Mustafa Al-

Sheibani for his role as the leader of the Sheibani Network, noting:

                 The network's first objective is to fight U.S. forces, attacking convoys and
                 killing soldiers. Its second objective is to eliminate Iraqi politicians opposed
                 to Iran's influence. Elements of the IRGC were also sending funds and
                 weapons to Al-Sheibani's network.

                 Al-Sheibani's network—consisting of several hundred members—
                 conducted IED attacks against Americans in the Baghdad region. As of
                 March 2007, Al-Sheibani, known to transport Katyusha rockets to be used
                 for attacks against Coalition Forces, launched rockets against Americans
                 and made videos of the attacks to get money from Iran. As of April 2007, a
                 member of Al-Sheibani's network supervised the transport of money and
                 explosives from Iran for eventual arrival in Baghdad. In early-May 2007,
                 Al-Sheibani's network assisted members of a Shia militia group by
                 transporting them to Iran for training and providing them with weapons for
                 their activities in Iraq.

          317.   According to the Chilcot Report released by the British Government, “[t]he first

IED attack in Iraq using an Explosively Formed Projectile (EFP) took place against a UK Warrior

vehicle in al-Amara in May 2004.” When Hezbollah introduced the EFP, its most effective anti-

armor weapon into Iraq, it began by training Badr Organization operatives.

          318.   At first, they were trained in the emplacement of single EFPs with relatively

primitive initiation systems, a starting point that allowed Hezbollah to test the weapons, assess the

capabilities of its Iraqi proxies, and probe Coalition Forces’ responses to the threat, attack by

attack.

          319.   By this method of slowly introducing the weapon system and directing its use

against British forces, Hezbollah was able to assess the capabilities of the Badr Organization

personnel, assess the effectiveness of its own TTPs, and adjust those TTPs based on how first

British (and later American) forces responded.



                                                   59
   Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 66 of 262 PageID #: 66



        B.     JAYSH AL-MAHDI (“JAM” OR THE “MAHDI ARMY”)

        320.   Initially, the Saddam Hussein regime sponsored the late Ayatollah Muhammad

Sadiq al-Sadr, a leading Shi’a cleric in Iraq during much of Saddam Hussein’s rule. He was

perceived to be a relatively moderate counterbalance to the influence of more radical Shi’a

religious leaders and was therefore allowed to appoint imams to lead mosques in hundreds of towns

and cities.

        321.   Sadiq al-Sadr used this opportunity to develop a cohesive network under his

guidance and control. He was particularly popular in the Shi’a slums of Baghdad and Basra and

established a network of mosques and social institutions that attempted to mirror Hezbollah’s

development in Lebanon.

        322.   Unlike many of his Shi’a clerical peers, Sadr was not particularly favorably

disposed toward Iran, even after the Islamic revolution in 1979, remaining instead an Arab

nationalist, and supporting Arab control of the seminaries of Najaf, traditionally dominated by

senior clerics who are either Iranian-born or of Iranian descent.

        323.   Nonetheless, the Hussein regime ultimately came to regard Sadr as a political threat

and assassinated him together with his two oldest sons, leaving his youngest son, Muqtada al-Sadr,

as the de facto successor to what became known as the Sadrist Movement.

        324.   The Sadrist Movement commanded the loyalty of perhaps millions of poor Iraqi

Shi’a, but under the Hussein regime’s rule it had no military capacity; it was almost exclusively a

social and political movement.

        325.   The 2003 U.S.-led invasion freed Muqtada al-Sadr and his followers from the

constraints placed on them by the Hussein regime, and the young Sadr set his sights on becoming

the preeminent leader of Iraq’s Shi’a community.

        326.   In June 2003, shortly after the U.S. invasion, Iran’s Supreme Leader, Ayatollah Ali



                                                60
   Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 67 of 262 PageID #: 67



Khamenei invited Sadr and his key deputies to Iran in the hope of organizing an armed faction of

the Sadrist Movement. IRGC-QF deputy commander Abdul Reza Shahlai therefore served as the

“chief of protocol” for the visit and IRGC-QF commander General Qasem Soleimani served as

host to the Sadr delegation.

       327.    Sadr also met with Ayatollah Khamenei during the visit and received assurances

from General Shahlai that the IRGC-QF wanted to financially support the Sadrist movement.

       328.    Shortly thereafter, the IRGC[-QF?] dispatched two of Hezbollah’s most senior

terror operatives, Imad Mughniyeh and Mustafa Badr al-Din—consecutively leaders of

Hezbollah’s terror wing known as the Islamic Jihad Organization—to help organize and birth the

creation of the Sadrist Movement’s armed faction.

       329.    On July 18, 2003, Sadr gave a sermon in the Great Mosque in Kufa in which he

branded the newly-formed Iraqi government “nonbelievers” and announced the formation of a

religious army to counter the government called “Jaysh al-Mahdi” (“JAM”)—the Mahdi Army.

       330.    JAM featured several attractive assets for Iran and Hezbollah, including a strong

base of support among the poorest and most disenfranchised Shi’a communities, a network of

mosques and social institutions, and a vast supply of young, desperate men. However, it was

initially an unruly and unprofessional organization ill-suited to confronting an advanced military

in the way Hezbollah had successfully attacked the Israel Defense Forces.

       331.    Hezbollah operatives were present on the ground in Iraq following the U.S.

invasion in 2003 and were directly involved in providing training and support to JAM from its

inception. Hezbollah operatives Imad Mughniyeh and Mustafa Badr al-Din worked closely both

with Sadr and his associates and the Badr Organization at this time, but Hezbollah remained

cautious and did not encourage either Badr or JAM to immediately attack Coalition Forces.

       332.    Hezbollah also tapped a senior member of its Political Council, Muhammad



                                               61
   Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 68 of 262 PageID #: 68



Kawtharani, to be responsible for the organization’s Iraq portfolio. As the U.S. Treasury

Department noted when it designated him an SDGT on August 22, 2013, Kawtharani was:

               [T]he individual in charge of Hizballah’s Iraq activities, Kawtharani has
               worked on behalf of Hizballah’s leadership to promote the group’s interests
               in Iraq, including Hizballah efforts to provide training, funding, political,
               and logistical support to Iraqi Shi'a insurgent groups.

       333.    Kawtharani was an inspired choice because he not only previously lived in Iraq,

but had also been a pupil of Ayatollah Muhammad Sadiq al-Ṣadr.

       334.    Kawtharani wasted no time in contacting one of Sadr’s most trusted deputies,

Mustafa al-Yaqubi, soon after (and possibly before) the overthrow of the Hussein regime in 2003.

Mustafa al-Yaqubi had frequent contact with Kawtharani through the years and appears to have

served as a primary channel for communications between Hezbollah and Sadr and his JAM forces.

       335.    Hezbollah was the obvious and natural choice for implementing the IRGC’s

creation and sponsorship of JAM in Iraq. First, as noted, Hezbollah operatives were, like the Iraqi

Sadrists, ethnically Arabs and spoke Arabic, whereas the Iranian IRGC operatives were ethnically

Persian and spoke Farsi. Second, there were many longstanding personal and intellectual

connections between Hezbollah and the Sadrist Movement.

       336.    According to a 2007 MNF-I report, “members of the Sadr movement have deep

respect for Lebanese Hezbollah . . . . Hezbollah sends trainers to Iran to train Iraqi fighters on

EFPs.” For instance, Muqtada al-Sadr’s father-in-law was Grand Ayatollah Muhammad Baqir al-

Sadr, who was a contemporary of Hezbollah’s spiritual leader, Muhammad Fadlallah. Hezbollah’s

leader, Hassan Nasrallah, received his religious education in Lebanon from a seminary that taught

Baqir al-Sadr’s teachings on Shi’ism.

       337.    From June 2003 through August 2004, at Iran’s direction, Hezbollah’s role was

primarily to organize and train JAM gunmen and try to instill discipline and professionalism into

the organization so that it could effectively threaten and attack U.S. and Coalition Forces in Iraq.


                                                62
   Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 69 of 262 PageID #: 69



Due to its conflict with Israel in Lebanon, Hezbollah possessed hard-earned specialized experience

and expertise on how to deploy new tactical and technological counter-measures against a modern

army.

        338.   By early 2005, the presence of Hezbollah operatives in Iraq became an open secret

when Iraqi Interior Minister Falah al-Naquib announced the arrest of eighteen Lebanese Hezbollah

members on terrorism charges.

        339.   The UK’s Belfast Telegraph reported in 2007 that Muqtada al-Sadr publicly

acknowledged his organization’s coordination with Hezbollah: “Speaking in Tufa in Iraq, Muqtada

al-Sadr, the head of the Mehdi Army, admitted to ‘formal links’ with Hizbollah. ‘We have formal

links with Hizbollah, we do exchange ideas and discuss the situation facing Shi’as in both

countries,’ he said. ‘It is natural that we would want to improve ourselves by learning from each

other. We copy Hizbollah in the way they fight and their tactics, we teach each other and we are

getting better through this.’”

        C.     THE DEVELOPMENT OF THE JAM SPECIAL GROUPS AND THE
               PROMISED DAY BRIGADES

        340.   A Sadrist uprising led by armed JAM forces in August 2004 in the Shi’a holy city

of Najaf soon changed the direction of the conflict.

        341.   In Najaf, JAM forces confronted U.S. Marines on a large scale and suffered

significant casualties. An estimated 1,500 JAM fighters were killed and an undetermined number,

most likely in the thousands, were wounded. By comparison, over the course of same three-week

period, the U.S. military lost 9 soldiers and Marines in Najaf.

        342.   IRGC-QF personnel were present during the bloodshed and carefully observed the

fighting. The lesson the IRGC-QF gleaned from the Najaf uprising was clear—JAM members

were too disorganized and undisciplined to cause any serious harm to Coalition Forces as then

constituted.


                                                63
   Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 70 of 262 PageID #: 70



       343.    Thus, shortly after the uprising in Najaf was brought under control, Muqtada al-

Sadr reluctantly authorized his deputies to create what became known as the “Special Groups” to

be supported and trained by Hezbollah and funded and controlled by the IRGC.

       344.    The IRGC wanted JAM to be able to deploy more professional (and lethal) forces

that could successfully attack Coalition Forces in Iraq, while Sadr’s “regular” JAM militia

concentrated on ethnic cleansing and kidnapping Sunnis as well as its traditional criminal

enterprises.

       345.    Initially, the Special Groups functioned essentially as regional commands—

clusters of terror cells—under the overall leadership of Muqtada al-Sadr’s senior deputies,

including Qais al-Khazali and Akram al-Kaabi (a/k/a Akram Abbas al-Kabi). As the U.S. military

later noted:

               When Special Groups were formed, [Qais Khazali] and Akram al Kabi were
               named the general supervisors, or members of the Ishraf Committee (Ishraf
               means oversight and supervision). Qais and Layth [Qais’ brother] were
               directly involved with Special Groups, and in this position, they would
               negotiate and procure weapons and IEDs from Iran and distribute them to
               JAM.

       346.    This arrangement provided both a face-saving way for Sadr to retain overall control

of his followers and a way for the IRGC-QF and Hezbollah to create, organize, oversee, and

supervise terror cells under its operational control that could more effectively carry out IRGC and

Hezbollah attacks against U.S. Forces.

       347.    From the initial formation of JAM’s Special Groups in 2004 through much of 2006,

the IRGC-QF used Hezbollah—and particularly, its Unit 3800—to train and direct these cells (as

well as parallel Badr Organization cells) to target Coalition Forces.

       348.    Hezbollah also trained Special Groups and Badr Organization operatives at training

camps in southern Lebanon and Iran.




                                                64
   Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 71 of 262 PageID #: 71



        349.   From September 2004 to late 2005, these newly-formed Special Groups cells

conducted low-intensity operations against the British and U.S. military, launching gradually

increasing numbers of EFP attacks, and also training in Iran and Lebanon with Hezbollah and the

IRGC-QF to develop and improve their TTPs while preparing for the next round of conflict.

        350.   As Special Groups members detained by Coalition Forces later explained, only

Hezbollah instructors taught Special Groups operatives the “Engineers Course” that focused on

the construction and employment of EFPs, and not every Special Group operative received this

training.

        351.   One detainee reported that “Engineers are special and have to be smart. If you are

not smart no one will waste the time and expenses to send you to Iran to train to be an engineer

because you will fail.”

        352.   Hezbollah also trained these “Engineers” on how to incorporate EFPs into the

tactical design of ambushing Coalition Forces convoys, principally to kidnap Coalition soldiers.

The tactics for a kidnapping-ambush using EFPs closely resembled the tactics Hezbollah

developed in attempting to kidnap Israel Defense Forces soldiers in Southern Lebanon.

        353.   As one interrogation of a Detainee revealed:

               During one of [Detainee]’s training sessions, his group was instructed on
               techniques involving the attack of military convoys and abduction of
               POWs. Upon the arrival of a four-vehicle convoy, EFP’s would be
               emplaced to disable the first three vehicles in a convoy. The attackers, who
               are hiding on one side of the road from an unidentified distance away, would
               successively fire upon the fourth vehicle with shoulder-fired missiles.
               Amidst the attack, two small groups of individuals would alternatively
               bound from the hidden area away from the road to the fourth vehicle while
               firing upon the fourth vehicle using small arms. The alternatively bounding
               small groups would advance to the vehicle, pull out any individual who is
               still living, and bring the individual back to an area where the attackers’
               own convoy of vehicles is waiting. In order to prevent a quick reaction force
               from arriving to aid the disabled convoys, a simultaneous mortar attack
               would be planned on a nearby military base. The simultaneous mortar attack
               would be followed through to keep the quick reaction force at the nearby
               base busy. Another way to prevent assistance from a quick reaction force


                                                65
   Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 72 of 262 PageID #: 72



               would be to emplace more EFPs at a further distance down the same planned
               route as the military convoy. An attack combining an EFP and other
               methods of attacking a convoy is called a “complex attack.”

       354.    For approximately two years, under Hezbollah’s tutelage and with the support and

oversight of the IRGC, JAM Special Groups carry out attacks against Coalition Forces at the

direction of Hezbollah and the IRGC.

       355.    By 2007, MNF-I officials were reporting carefully planned, complex ambushes and

retaliatory attacks on U.S. forces that included direct assaults on U.S. military outposts, ambushes

in which American troops were captured and complex attacks that used multiple weapons to strike

more than one U.S. target.

       356.    Hezbollah and the IRGC-QF also introduced the Special Groups to the use of

107mm and 122mm artillery rockets (frequently referred to as “Katyusha rockets”) which

Hezbollah had previously deployed in large numbers against the Israel Defense Forces in southern

Lebanon and against Israeli border towns in northern Israel.

       357.    Both “regular” JAM and the Special Groups used these same types of artillery

rockets in their indirect fire attacks on U.S. and Coalition Forward Operating Bases and MNF-I

Headquarters in the Green Zone.

       358.    The IRGC also supplied JAM and JAM Special Groups with 240mm rockets (also

known as the Fadjr-3) developed by the Shahid Bagheri Industries division of the Aerospace

Industries Organization of Iran (“AIO”).

       359.    Not only did the IRGC supply these weapons to both Hezbollah and (later) its Iraqi

Shi’a proxies, but Hezbollah’s TTPs in the use of these weapons were also transferred to JAM and

the JAM Special Groups.

       360.    During a July 2, 2007 press briefing, General Bergner noted that Special Groups

were trained in Iran by Hezbollah instructors in a four-week long course that was titled “Artillery.”



                                                 66
   Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 73 of 262 PageID #: 73



According to General Bergner, U.S. intelligence concluded that: “This course teaches the use of

indirect fire weapons including 60mm and 120mm mortars, and 107mm, 122mm and 240mm

rockets.”

       361.    However, despite the increased tempo of Hezbollah-directed violence and

improved lethality of the Special Groups, Sadr himself remained personally and politically erratic.

       362.    Because the Special Groups were designed to carry out attacks on Coalition Forces

on Hezbollah’s and the IRGC’s behalf and as their proxies, Hezbollah and IRGC would not tolerate

deviations from their overall direction or strategies.

       363.    Thus, while Hezbollah and the IRGC intensified the training of select operatives

and cultivated Special Groups cell commanders, they gradually began peeling those cell

commanders away from the Sadrist Movement (as discussed below).

       364.    For much of 2007-2008, Sadr was also embroiled in political disputes with rival

Shi’a parties and “regular” JAM units engaged in violent clashes with the Badr Organization,

including a very public clash in Karbala during a religious festival.

       365.    In June 2008, Sadr announced his intention to disband JAM to focus his

organization on social, cultural and religious activities. But he soon further proclaimed that he

would maintain an elite force, the Promised Day Brigades (“PDB”), to carry out attacks against

Coalition Forces.

       366.    Although they had, by this time, directed their energies primarily into more

disciplined Special Groups, Hezbollah and the IRGC were careful not to alienate Sadr.

       367.    Accordingly, the PDB received funding and weapons from the IRGC and training

and direction from both Hezbollah and the IRGC.

       368.    PDB deployed many EFPs against American and Coalition Forces in Iraq after July

2008. In August 2009 alone, MNF-I attributed 15 EFP attacks in Baghdad to PDB.



                                                 67
   Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 74 of 262 PageID #: 74



       369.    MNF-I took significant and forceful measures against the PDB. However, because

of the financial, logistical and operational support it received from both Hezbollah and the IRGC,

it was able to not only survive, but to continue to menace American forces in Iraq through 2011.

For example, on June 28, 2011, the PDB issued a statement claiming responsibility for 10 mortar

and Katyusha rocket attacks against U.S. military convoys in which U.S. officials confirmed that

three U.S. troops were killed.

       D.      ASA’IB AHL AL-HAQ

       370.    The Asa’ib Ahl Al-Haq (“AAH,” or the “League of the Righteous”) terrorist

organization began as a JAM Special Group, directed by Hezbollah and funded and armed by the

IRGC-QF, that conducted numerous attacks on Coalition Forces—particularly on American

targets—as well as Iraqi Security Forces.

       371.    AAH was originally established by senior JAM commander and later MNF-I

detainee, Qais al-Khazali. Qais Khazali was a pupil of Muqtada al-Sadr’s father and later one of

Muqtada al-Sadr’s senior deputies. But he also maintained an uneasy rivalry with the younger al-

Sadr that occasionally devolved into open hostilities.

       372.    Khazali had accompanied Sadr to Tehran in 2003, and he maintained contact with

senior IRGC-QF leadership when he assumed control of Special Groups cells after 2004.

According to a report by the U.S. military:

               In August 2006 MAS (Muqtada al-Sadr) asked [Qais al-Khazali] to lead a
               delegation to Tehran to discuss the situation in Iraq and Iranian support for
               JAM (Jaysh al-Mahdi (JAM) Militia subordinate to Muqtada al-Sadr).
               According to reporting, Ali Khamenei (Sayyid Ali Hosseini Khamenei was
               then and is still now the Supreme Leader of Iran) met with [Qais al-Khazali]
               and recruited him to lead a special group known as Asayb al-Haq [AAH],
               or the K2 network. The K2 network would operate with the knowledge or
               authorization of MAS. [Qais al-Khazali] agreed. Iran was interested in
               working with [Qais al-Khazali] because of his influence on MAS. Layth (al-
               Khazali’s brother, captured with him on 20 March, 2007 in Basra, served as
               the Operations Chief for Asayb al-Haq) and as a liaison between the secret
               network formed by Qayis and the Iranians. In his position, Layth travelled


                                                68
   Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 75 of 262 PageID #: 75



               frequently between Iraq, Iran and Syria.

       373.    Qais al-Khazali and his brother Layth al–Khazali returned to Iraq, requisitioned the

most experienced and capable fighters from Sadr’s JAM terror cells, and formed the new Special

Group AAH.

       374.    At first, AAH appears to have remained within JAM’s orbit, nominally under the

umbrella of the Sadrist Movement, but it later emerged as a more cohesive group whose

commanders were no longer pledged to Sadr, but to Hezbollah and the IRGC.

       375.    This likely resulted from assessments made by senior Hezbollah commanders,

including Ali Musa Daqduq, who had travelled to Iraq at the IRGC-QF’s behest to evaluate the

training, organization and effectiveness of the Special Groups.

       376.    AAH formally split from JAM in 2007 (though it continued to maintain significant

ties with JAM even later).

       377.    Hezbollah identified Qais Khazali and Akram Kaabi as among the more capable

JAM Special Groups cell commanders.

       378.    Hezbollah cultivated them, and ultimately recruited them to serve as direct proxies

of the IRGC-QF unbeholden to Sadr.

       379.    According to an April 2007 MNF-I report, Qais Khazali admitted that AAH

received direct financing from the IRGC-QF.

       380.    Within months of Qais Khazali’s formation of AAH, he provided the religious

blessing for the Hezbollah-planned and orchestrated raid on the Provincial Joint Coordination

Center (“PJCC”) in Karbala on January 20, 2007 (for which the IRGC-QF provided funding and

extensive logistical support). As discussed more fully below, the kidnapping and murder of five

American soldiers during the operation led to a concerted effort to locate the perpetrators, and it

eventually resulted in the capture of both Khazalis in March 2007.



                                                69
   Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 76 of 262 PageID #: 76



       381.    Thereafter, despite the capture and detention of the Khazali brothers, AAH

continued to function as a full-fledged terrorist organization because of the significant funding,

training, and supply of weapons it received from the IRGC-QF, and from the training and other

cooperation it obtained from Hezbollah.

       382.    AAH was able to maintain a high-level offensive tempo from mid-2007 until the

departure of U.S. forces at the end of 2011, when Qais Khazali emerged from U.S. detention to

become one of Iraq’s most important political leaders.

       383.    In sum, from 2006 to 2011, AAH operated as Iran’s direct terror proxy targeting

U.S. personnel at the direction of Hezbollah and the IRGC-QF. Iran harbored elements of its

leadership (and their families), trained and supplied its operatives, and funded the AAH cells. Iran

used Hezbollah to train and direct AAH to commit attacks on Americans in Iraq on its behalf.

       384.    AAH has conducted countless of attacks against U.S. and Iraqi forces, targeted

kidnappings of Westerners and Iraqis, rocket and mortar attacks on the U.S. Embassy, murdered

American and British soldiers, and assassinated Iraqi officials.

       385.    At all relevant times, AAH received its funding from Iran, and acted as an agent of

Iran’s IRGC-QF and Hezbollah.

       386.    At a July 2, 2007 press briefing, General Bergner, spokesman for the MNF-I, noted:

               The Qods Force also supplies the special groups with weapons and funding
               of 750,000 to 3 million U.S. dollars a month. Without this support, these
               special groups would be hard pressed to conduct their operations in Iraq
               [ . . . ] The Qods Force goal was to develop the Iraqi special groups into a
               network similar to the Lebanese Hezbollah. Special groups would be unable
               to conduct their terrorist attacks in Iraq without Iranian-supplied weapons
               and other support. Like Ali Musa Daqduq, Qais' [Khazali] main contact was
               [General Shahlai], the deputy commander for Qods Force Department of
               External Special Operations. Funding and training of the special groups
               started in 2004.

       E.      KATA’IB HEZBOLLAH (“KH”)

       387.    Kata’ib Hezbollah (“KH”) (Hezbollah Brigades) was active in Iraq from 2007 to


                                                70
     Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 77 of 262 PageID #: 77



2011. It was founded by Abu Mahdi al-Muhandis, a member of the Badr Corps and one of the

IRGC-QF’s senior operatives in Iraq. In the 1980s, al-Muhandis was a member of the Iraqi Da’wa

Party, in which capacity he worked closely with the IRGC-QF and Lebanese Hezbollah.

         388.     KH’s overall operations were run by Karim Ja’far Muhsin al-Ghanimi, described

by the U.S. Treasury Department as “the overall leader of KH, which has used facilities in Iran to

send weapons to Iraq.” According to the U.S. government, “Ghanimi has organized KH military-

related training in Iran from the IRGC-QF and Lebanese Hizballah. Ghanimi has sent money

provided by the IRGC-QF to KH leaders in Iraq.”

         389.     KH has functioned as Iran’s premier terror proxy in Iraq and like other Special

Groups, its fighters received training from the IRGC-QF and Hezbollah in guerilla warfare tactics

and the use of explosives, as well as weapons like the RPG-29, EFPs, and the deployment of

Katyusha rockets for indirect fire attacks on U.S. forward operating bases.

         390.     The IRGC-QF provided RPG-29 anti-armor weapons exclusively to KH.

         391.     The IRGC-QF also provided Improvised Rocket Assisted Munitions (“IRAMs”)

almost exclusively to KH. IRAMs are “flying IEDs”—explosive devices made from large metal

canisters, such as propane gas tanks, filled with explosives, scrap metal and ball bearings,

propelled into the air by rockets. IRAMs were “purpose-built” for one objective: being lobbed over

walls and Hesco24 barriers at short ranges, preventing interception by C-RAM defense systems25

that were protecting Coalition Forces manning bases in Iraq.

         392.     IRAMs first appeared in southern Iraq in November 2007. Like other IEDs, IRAMs



24        Hesco barriers are a multi-cellular barrier system manufactured from welded zinc-aluminum coated steel
wire mesh, joined with vertical, helical-coil joints, and lined with a heavy-duty non-woven polypropylene geotextile.
Once filled with earth, sand, and dirt, the Hesco barriers provide exceptional protection against conventional fire
attacks. See http://www.hesco.com/products/defensive-barriers/mil.
25        Counter Rocket, Artillery, and Mortar, abbreviated “C-RAM” or “Counter-RAM,” is a set of systems used
to detect and/or destroy incoming artillery, rockets and mortar rounds in the air before they hit their ground targets, or
simply provide early warning. See https://en.wikipedia.org/wiki/Counter_Rocket,_Artillery,_and_Mortar.


                                                           71
   Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 78 of 262 PageID #: 78



could be triggered remotely by radio control, or timed to detonate by a washing-machine timer.

IRAMs could be launched from either a frame resting on the ground or mounted on the bed of a

truck and were designed to cause catastrophic damage and inflict mass casualties.

       393.    But, notwithstanding the fact that portions of IRAMs were sometimes constructed

from commonly-used “household” materials (such as, e.g., propane tanks), they require the use of

military-grade rockets, and their proper assembly required a high-degree of technical

sophistication that KH obtained from Hezbollah and the IRGC-QF.

       394.    The first known IRAM attack in Iraq occurred at Forward Operating Base (“FOB”)

Loyalty in Baghdad. Two American soldiers were killed and 16 wounded. A second attack in the

Sha’ab neighborhood of Baghdad was the result of an accidental explosion of IRAMs likely

intended for Combat Outpost Callahan, approximately 800 yards away from where the truck

carrying the IRAMs prematurely exploded, killing 18 civilians and wounding an additional 29.

       395.    IRAM attacks were particularly dangerous to U.S. troops, and had the potential to

kill dozens in a single attack. Once launched, an incoming IRAM could not be stopped. A soldier

spotting the approach of a suspected IRAM-bearing vehicle could have as little as “two seconds to

decide whether the person emerging from it ha[d] just set it for firing or [was] simply an innocent

driver getting out to change a tire.”

       396.    IRAMs became a signature weapon of KH.

       397.    KH operated mainly in Shi’a areas of Baghdad, such as Sadr City, and throughout

southeastern Iraq conducting (1) rocket-propelled grenade (RPG) attacks; (2) 107mm and 240mm

rocket attacks; (3) IRAM attacks; and (4) EFP attacks on U.S. and Coalition Forces. KH was also

supplied by Iran with their production model of the RPG-29 anti-tank rocket launcher.

       398.    This model RPG-29 was first used against U.S. forces during operations in Sadr

City, Baghdad.



                                                72
   Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 79 of 262 PageID #: 79



       399.       On June 24, 2009, the United States designated KH an FTO. The State Department

explained that:

                  The organization has been responsible for numerous violent terrorist attacks
                  since 2007, including improvised explosive device bombings, rocket
                  propelled grenade attacks, and sniper operations. Kata’ib Hezbollah [sic]
                  also targeted the International Zone in Baghdad in a November 29, 2008
                  rocket attack that killed two UN workers. In addition, KH has threatened
                  the lives of Iraqi politicians and civilians that support the legitimate political
                  process in Iraq.

       400.       KH was also simultaneously designated an SDGT, because it was “responsible for

numerous terrorist acts against Iraqi, U.S., and other targets in Iraq since 2007.”

       401.       The U.S. Treasury Department also designated KH as an entity threatening stability

in Iraq pursuant to E.O. 13438. The Treasury Department’s 2009 press release announcing KH’s

designation explained that KH had “committed, directed, supported, or posed a significant risk of

committing acts of violence against Coalition and Iraqi Security Forces . . . .”

       402.       The Treasury press release also stated: “[f]urther, the IRGC-Qods Force provides

lethal support to Kata’ib Hizballah and other Iraqi Shia militia groups who target and kill Coalition

and Iraqi Security Forces.”

       403.       The 2009 press release further reported that:

                  Between March 2007 and June 2008, Baghdad-based Kata’ib Hizballah cell
                  members participated in multiple rocket-propelled grenade (RPG) and
                  improvised rocket-assisted mortar (IRAM) attacks against U.S. forces.
                  These attacks included a May 13, 2008 RPG-29 attack on a U.S. tank
                  located in Sha’ab, Iraq, and a February 19, 2008 IRAM attack on a U.S.
                  base near Rustamiya, Iraq. A February 19, 2008 rocket attack in the
                  Rustamiya area resulted in one U.S. civilian killed and injuries to U.S.
                  civilian and Coalition Forces personnel.

                  As of 2008, Kata’ib Hizballah was funded by the IRGC-Qods Force and
                  received weapons training and support from Lebanon-based Hizballah. In
                  one instance, Hizballah provided training--to include building and planting
                  IEDs and training in coordinating small and medium arms attacks, sniper
                  attacks, mortar attacks, and rocket attacks--to Kata'ib Hizballah members in
                  Iran.



                                                     73
   Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 80 of 262 PageID #: 80



               Recordings made by Kata'ib Hizballah for release to the public as
               propaganda videos further demonstrate that Kata’ib Hizballah conducted
               attacks against Coalition Forces. In mid-August 2008, Coalition Forces
               seized four hard drives from a storage facility associated with a Kata’ib
               Hizballah media facilitator. The four hard drives included approximately
               1,200 videos showing Kata’ib Hizballah’s sophisticated planning and attack
               tactics, techniques, and procedures, and Kata’ib Hizballah’s use of the most
               lethal weapons--including RPG-29s, IRAMs, and EFPs--against Coalition
               Forces in Iraq.

               One of the hard drives contained 35 attack videos edited with the Kata’ib
               Hizballah logo in the top right corner. Additionally, between February and
               September 2008, Al-Manar in Beirut, Lebanon, broadcast several videos
               showing Kata’ib Hizballah conducting multiple attacks against Coalition
               Forces in Iraq.

               Immediately preceding the Government of Iraq’s approval of the United
               States-Iraq security agreement in late November 2008, Kata’ib Hizballah
               posted a statement that the group would continue fighting Coalition Forces
               and threatened to conduct attacks against the Government of Iraq if it signed
               the security agreement with the United States.

        404.   In 2008, the U.S. Department of Defense described the linkages it found between

KH, Iran and multiple terrorist attacks against Coalition Forces in Iraq—including KH’s use of

EFPs:

               [A]lso known as Hezbollah Brigades, [KH] is a terrorist group believed to
               receive funding, training, logistics and material support from Iran to attack
               Iraqi and coalition forces using what the military calls ‘explosively formed
               penetrators’—roadside bombs designed to pierce armor-hulled vehicles—
               and other weapons such as rocket-assisted mortars.

        405.   As noted above—and as stated by the U.S Treasury Department in its July 2009

press release—throughout 2008, Al-Manar, Hezbollah’s official television outlet in Lebanon (and

itself a designated SDGT since May 2006), played numerous videos of KH launching rocket and

IED/EFP attacks against U.S. troops. In this manner, Hezbollah helped publicize KH’s activities

and wage psychological warfare against the United States.

        406.   The U.S. Treasury Department designated KH’s founder, Abu Mahdi al-Muhandis,

an SDGT in July 2009 and announced the designation in the same press release announcing KH’s



                                                74
   Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 81 of 262 PageID #: 81



designation. The press release noted:

               As of early 2007, al-Muhandis formed a Shia militia group employing
               instructors from Hizballah to prepare this group and certain Jaysh al-
               Mahdi (JAM) Special Groups for attacks against Coalition Forces. The
               groups received training in guerilla warfare, handling bombs and
               explosives, and employing weapons--to include missiles, mortars, and
               sniper rifles. In another instance as of September 2007, al-Muhandis led
               networks that moved ammunition and weapons--to include explosively
               formed penetrators (EFPs)--from Iran to Iraq, distributing them to certain
               JAM militias to target Coalition Forces. As of mid-February 2007, al-
               Muhandis also ran a weapons smuggling network that moved sniper rifles
               through the Iran-Iraq border to Shia militias that targeted Coalition Forces.

               Al-Muhandis also provided logistical support for attacks against Iraqi
               Security Forces and Coalition Forces conducted by JAM Special Groups
               and certain Shia militias. In one instance, in April 2008, al-Muhandis
               facilitated the entry of trucks--containing mortars, Katyusha rockets, EFPs,
               and other explosive devices--from Iran to Iraq that were then delivered to
               JAM Special Groups in Sadr City, Baghdad. Additionally, al-Muhandis
               organized numerous weapons shipments to supply JAM Special Groups
               who were fighting Iraqi Security Forces in the Basrah and Maysan
               provinces during late March-early April 2008.

               In addition to facilitating weapons shipments to JAM Special Groups and
               certain Shia militias, al-Muhandis facilitated the movement and training of
               Iraq-based Shia militia members to prepare them to attack Coalition Forces.
               In one instance in November 2007, al-Muhandis sent JAM Special Groups
               members to Iran to undergo a training course in using sniper rifles. Upon
               completion of the training course, the JAM Special Groups members had
               planned to return to Iraq and carry out special operations against Coalition
               Forces. Additionally, in early March 2007, al-Muhandis sent certain Shia
               militia members to Iran for training in guerilla warfare, light arms,
               marksmanship, improvised explosive devices (IED) and anti-aircraft
               missiles to increase the combat ability of the militias to fight Coalition
               Forces.

               In addition to the reasons for which he is being designated today, al-
               Muhandis participated in the bombing of Western embassies in Kuwait and
               the attempted assassination of the Emir of Kuwait in the early 1980s. Al-
               Muhandis was subsequently convicted in absentia by the Kuwaiti
               government for his role in the bombing and attempted assassination.
               (Emphasis added.)

       407.    In a July 2010 press briefing, U.S. General Ray Odierno identified KH as the group

behind increased threats to U.S. bases in Iraq. General Odierno confirmed that KH operatives had



                                                75
   Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 82 of 262 PageID #: 82



gone to Iran for special training and then returned to Iraq. General Odierno stated, “[T]hey are

clearly connected to Iranian IRGC [Iranian Revolutionary Guard Corps].”

       408.   In sum, from 2007 to 2011, KH operated as Iran’s direct terror proxy targeting U.S.

personnel at the direction of Hezbollah and the IRGC-QF. Iran harbored elements of its leadership

(and their families), trained and supplied its operatives, and funded the KH cells. Iran used

Hezbollah to train and direct KH to commit attacks on Americans in Iraq on its behalf.

       F.     CASE IN POINT: SENIOR HEZBOLLAH COMMANDER ALI MUSA
              DAQDUQ’S DIRECTION OF TERRORIST ATTACKS ON COALITION
              FORCES IN IRAQ

       409.   In March 2007, Ali Musa Daqduq was captured in Basra, Iraq.

       410.   At the time of his arrest, he produced identification saying his name was Hamid

Muhammad Jabur Al Lami and that he was a mute. Only during further questioning did he admit

to being part of Lebanese Hezbollah and acknowledge his ability to speak.

       411.   In 2005, Hezbollah’s leader, Hassan Nasrallah, had tapped Daqduq to work for Unit

3800, and in May 2006, he traveled to Tehran with Yusuf Hashim, a fellow Hezbollah operative

and senior supervisor of Hezbollah operations in Iraq. There they met with General Shahlai,

Deputy Commander of the IRGC-QF Special External Operations. Daqduq was directed to return

to Iraq and report on the training and operations of the JAM Special Groups and provide

assessments on their training in mortars and rockets, use of IEDs (particularly EFPs) and

kidnapping operations.

       412.   As MNF-I investigators later learned, Daqduq not only provided training to AAH

cells and advised them on terrorist operations, he also helped plan operations and had final

approval over them. Daqduq reported to Hashim and the latter reported to Hezbollah’s Muhammad

Kawtharani and General Shahlai.

       413.   Daqduq conducted multiple visits to Iraq to undertake training needs assessments,



                                               76
   Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 83 of 262 PageID #: 83



survey the operational environment, and obtain feedback from JAM Special Groups members in

Iraq on their needs. This was intended to ensure that the training being designed and staffed by

Hezbollah instructors would provide the greatest benefit to their students.

       414.     In addition, Daqduq’s assessments provided informed feedback to the IRGC-QF

logisticians on the armaments the JAM Special Groups fighters needed to meet their needs and

improve their operational performance.

       415.     In early 2007, Daqduq planned, authorized, and directed an attack on U.S. service

members in the PJCC in Karbala. Pursuant to his direction, on January 20, 2007, a team of at least

12 AAH gunmen, disguised as U.S. soldiers, infiltrated the PJCC in Karbala. In the well-planned

attack, they killed one U.S. soldier and abducted four others, whom they later executed.

       416.     Two months later, when Coalition Special Forces captured Qais al-Khazali, his

brother Layth al-Khazali, who led the attack, and Daqduq in Basra, the documents, computers and

media recovered from capture, as well as the subsequent interrogations of these men, significantly

supplemented the U.S. military’s understanding of Hezbollah’s operational role in Iraq and the

IRGC-QF’s central role in supporting and enabling the JAM Special Groups.

       417.     Amongst the documents recovered was a 22-page memorandum written by Daqduq

that “detailed the planning, preparation, approval process and conduct of the [Karbala] operation,”

as well as Daqduq’s role in overseeing other Special Groups operations.

       418.     As noted in a Memorandum for Commander, Multi-National Force—Iraq, dated

May 31, 2007:

                [Daqduq] has knowledge of Iranian surrogate networks operating in Iraq
                and has admitted to meeting Iranian Revolutionary Guard Corps-Quds
                Force (IRGC-QF) personalities on multiple occasions including Hajj Yusif,
                who is assessed to be Abdul Reza Shahlai, the Department 9000 (Lethal
                Aid) Deputy Commander.

       419.     According to U.S. military officials, both Daqduq and Qais Khazali admitted that



                                                77
   Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 84 of 262 PageID #: 84



senior leadership within the IRGC-QF knew of and helped plan the attack on the Karbala PJCC,

and Daqduq served as the liaison between the IRGC-QF, Hezbollah and AAH.

       420.     For example, a May 22, 2009 memorandum summarizing the interrogations of

Daqduq noted:

              [Daqduq] is a Lebanese Hizballah Commander and was an advisor to AAH
              leadership. [Daqduq] was involved in the planning of the Karbala PJCC
              attack in January 2007 and the reconnaissance of various CF bases and ports.
              [Daqduq] took his direction from IRGC-QF Officer Hajji Yusif [General
              Shahlai] and LH [Lebanese Hezbollah] Unit 2800 Commander Yusif
              Hashim.

       421.     An August 13, 2007 Memorandum recounted the data retrieved from the Basra

location of the March raid:

                The hard drives contained numerous insurgent related documents and
                photographs, including a journal detailing upcoming operations or
                meetings; ‘how to’ manuals on operating arms/munitions systems—
                including various missiles and RPG launchers; old US military training
                materials; photographs of MNF equipment and resources; Google Earth
                aerial photographs of regions and cities in Iraq; photographs of U.S. service
                members performing their jobs; photographs of destroyed U.S. military
                equipment; photographs of an unknown shipyard; photographs of a
                destroyed MNF dining facility; and, propaganda videos by ISI showing
                missile testing, dead bodies, and destroyed vehicles. Of note, photographs
                were also found of items from the wallet of [3.5(c)] a U.S. soldier killed in
                a complex attack on the Provincial Joint Coordination Cell in Karbala on 20
                Jan 07—including his SSA card, credit cards, identification cards, and
                family photographs. Documents seized include: spreadsheets detailing
                weapons and targets; step-by-step instructions for operations/attacks; and
                numerous letters equivalent to after-action reports detailing attacks.

       422.     An October 5, 2008 Memorandum further noted:

                [Daqduq] admitted to being Lebanese Hezbollah and admitted to an active
                role in Iraq as an agent of Iranian state-sponsored terrorism. [Daqduq]
                admitted that Abdul Reza Shahlai, Iranian Revolutionary Guard Corps -
                Quds Force (IRGC-QF) Department 9000 (Lethal Aid) Deputy Chief
                facilitated [Daqduq]’s illegal entry into Iraq on four separate occasions.
                IRGC-QF is one of the primary agents of Iranian state sponsored terrorism.
                [Daqduq] admitted that his role was to arrange for training of Shi’a
                extremist groups, facilitating training and weapons procurement for Special
                Groups. Special Groups have conducted numerous AIF [Anti-Iraqi Forces]
                and ACF [Anti-Coalition Forces] attacks throughout Iraq. [Daqduq]


                                                 78
     Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 85 of 262 PageID #: 85



                 admitted to a significant operational planning role in the abduction and
                 murder of 5 U.S. Service Members.

        423.     Khazali described Daqduq as the “designer of the Special Groups.”26 The

exploitation of a computer that was captured during the raid revealed contents that confirmed the

training and evaluation role that Daqduq performed. “Documents seized include: spreadsheets

detailing weapons and targets, step-by-step instructions for operations/attacks; and numerous

letters equivalent to after-action reports detailing attacks, including, for example: an ambush and

IED attack on a MNF convoy in Karbala resulting in 4 X MNF KIA; an IED attack on a British

patrol which destroyed two Land Rovers and killed the occupants; and a sniper attack on a British

patrol which killed a British soldier.”

        424.     For example, Daqduq was found in possession of training manuals on tactics for

launching rocket attacks.

        425.     In his personal journal, Daqduq recorded: “Met with the brothers the observers of

Diyalah province and I listened regarding operations . . . . We conducted eight explosive charge

operations on both sides.”

        426.     U.S. intelligence also learned about Hezbollah’s series of 30-day training courses

held for Iraqi Special Groups. These included:

            •    Engineering: This is a demolitions course, focusing on the construction and
                 emplacement of EFPs, including the use of Passive Infra-Red devices or
                 “Magic Eye.”
            •    Artillery: This course teaches the use of indirect fire weapons, including
                 60mm and 120mm mortars, and 107mm, 122mm, and 240mm rockets.
            •    Intelligence: This class covers basic source operations and collection,
                 observations, etc. to derive intelligence that is used at the tactical level.

        427.     According to U.S. intelligence, Hezbollah also conducted “mini-courses” and



26       Ali Musa Daqduq was held in U.S. detention until November 2011 with the goal of extraditing him to the
U.S. for trial. The Iraqi Government denied the request, and he was transferred to Iraqi custody on December 18,
2011. The charges that the U.S. had brought against him were summarily rejected by an Iraqi Court in May 2012 as
lacking evidence and he was released from confinement, later returning to Lebanon.


                                                      79
   Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 86 of 262 PageID #: 86



“refresher training” at a camp near Tehran and also taught a course for JAM Special Groups on

how to improve their “kidnapping capability.”

       428.    According to U.S. intelligence estimates, following Daqduq’s 2007 arrest, the

IRGC-QF provided Hezbollah and Daqduq up to $3 million in U.S. currency every month to run

JAM Special Groups in Iraq.

       429.    Ultimately, the U.S. military concluded that Daqduq’s mandate was “to reorganize

the Special Groups into an organization that mirrored Lebanese Hizbollah.”

       430.    On November 19, 2012, the U.S. Department of the Treasury designated Ali Musa

Daqduq an SDGT pursuant to Executive Order (E.O.) 13224:

               Daqduq is a senior Hizballah commander responsible for numerous attacks
               against Coalition Forces in Iraq, including planning an attack on the Karbala
               Joint Provincial Coordination Center (JPCC) on January 20, 2007, which
               resulted in the deaths of five U.S. soldiers.

               On March 20, 2007, Coalition Forces in southern Iraq captured Daqduq,
               who falsely claimed to be a deaf mute at the time and produced a number
               of false identity cards using a variety of aliases. From January 2009 until
               December 2011, U.S. military forces held Daqduq in Iraq under the terms
               of the 2008 “Agreement Between the United States of America and the
               Republic of Iraq on the Withdrawal of United States Forces from Iraq and
               the Organization of Their Activities during Their Temporary Presence in
               Iraq” (the Security Agreement). In December 2011, the United States
               transferred Daqduq to Iraq’s custody in accordance with our obligations
               under the Security Agreement. He was subsequently tried in Iraq on
               terrorism and other charges. On May 7, 2012, an Iraqi court dismissed
               terrorism and false documents charges against him. Daqduq remained in
               Iraqi custody until last week when the Iraqi government determined that it
               no longer had a legal basis to hold him, and he was released Friday.

       G.      IRAN FUNDED THE DESIGN AND PRODUCTION OF EXPLOSIVELY
               FORMED PENETRATORS (“EFPS”) USED TO KILL OR MAIM
               COALITION FORCES, INCLUDING THE PLAINTIFFS

       431.    As noted above, the EFPs deployed by the IRGC and Hezbollah in Iraq were not

truly “improvised” explosive devices but professionally manufactured and specifically designed

to target U.S. and Coalition Forces’ armor.



                                                80
   Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 87 of 262 PageID #: 87



        432.     EFPs constitute “weapons of mass destruction” as that term is defined in 18 U.S.C.

§ 2332a(2)(A).

        433.     First used by Hezbollah against Israeli armor in Lebanon, EFPs are categorized by

the U.S. military as a type of shaped-charge weapon. They are usually made by placing a precision-

manufactured concave copper disk in front of high-explosives that have been packed into a steel

tube with a cap welded to one end.

        434.     In Iraq, EFPs were often triggered by a passive infra-red devices that ultimately set

off an explosion within the steel casing of the EFP, forcing the copper disk forward, and turning it

into a high-velocity molten slug that could pierce the military-grade armor of most U.S. vehicles

deployed in Iraq.

        435.     To produce these weapons, copper sheets are often loaded onto a punch press to

yield copper discs. These discs are annealed in a furnace to soften the copper. The discs are then

loaded into a large hydraulic press and formed into the disk-like final shape.

        436.     This munitions manufacturing process is critical to the design and concomitant

lethality of the EFP weapon.

        437.     Unlike homemade explosive devices such as traditional IEDs, EFPs are far more

sophisticated and are specifically designed to target vehicles such as armored patrols and supply

convoys, though Hezbollah and its Special Groups proxies have deployed them against U.S. and

Iraqi civilians as well.

        438.     Because Iran propagated its specialized weapons knowledge up and down its

network of terror proxies in Iraq, the U.S. State Department’s 2006 Country Reports on Terrorism

further documented Iran’s specific efforts to provide terrorists with lethal EFPs to ambush and

murder U.S. and other Coalition Forces:

                 Iran provided guidance and training to select Iraqi Shia political groups, and
                 weapons and training to Shia militant groups to enable anti-Coalition


                                                  81
   Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 88 of 262 PageID #: 88



               attacks. Iranian government forces have been responsible for at least some
               of the increasing lethality of anti-Coalition attacks by providing Shia
               militants with the capability to build IEDs with explosively formed
               projectiles similar to those developed by Iran and Lebanese Hezbollah. The
               Iranian Revolutionary Guard was linked to armor-piercing explosives that
               resulted in the deaths of Coalition Forces. The Revolutionary Guard, along
               with Lebanese Hezbollah, implemented training programs for Iraqi
               militants in the construction and use of sophisticated IED technology. These
               individuals then passed on this training to additional militants in Iraq.
               (Emphasis added.)

       439.    Also in 2006, Brigadier Gen. Michael Barbero, Deputy Chief of Staff for Strategic

Operations of MNF-I stated: “Iran is definitely a destabilizing force in Iraq. I think it’s irrefutable

that Iran is responsible for training, funding and equipping some of these Shi’a extremist groups

and also providing advanced IED technology to them, and there’s clear evidence of that.”

       440.    That same year, the Deputy Chief of Staff for Intelligence with the MNF-I, U.S.

Army Major General Richard Zahner, declared that:

               Labels on weapons stocks seized inside and outside Iraq point to Iranian
               government complicity in arming Shiite militias in Iraq [ . . . ] Iran is
               funneling millions of dollars for military goods into Iraq [ . . . ] You’ll find
               a red label on the C-4 [explosive] printed in English and will tell you the lot
               number and name of the manufacturer.

       441.    Major General Zahner further added:

               [T]he control of military-grade explosives in Iran is controlled through the
               state apparatus and is not committed through rogue elements right there. It
               is a deliberate decision on the part of elements associated with the Iranian
               government to affect this type of activities.

       442.    General Bergner commented on Iran funding Hezbollah operatives in Iraq:

               Actions against these Iraqi groups have allowed coalition intelligence
               officials to piece together the Iranian connection to terrorism in Iraq [ . . . ]
               Iran’s Quds Force, a special branch of Iran’s Revolutionary Guards, is
               training, funding and arming the Iraqi groups. [ . . . ] It shows how Iranian
               operatives are using Lebanese surrogates to create Hezbollah-like
               capabilities. And it paints a picture of the level of effort in funding and
               arming extremist groups in Iraq.

       443.    Bergner further noted that:



                                                  82
   Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 89 of 262 PageID #: 89



               The groups operate throughout Iraq. They planned and executed a string of
               bombings, kidnappings, sectarian murders and more against Iraqi citizens,
               Iraqi forces and coalition personnel. They receive arms—including
               explosively formed penetrators, the most deadly form of improvised
               explosive device—and funding from Iran. They also have received planning
               help and orders from Iran.

       444.    In May 2007, the Commander of the Multi-National Division-Center, U.S. Army

Major General Richard Lynch, stated that:

               Most of our casualties have come from improvised explosive devices.
               That’s still the primary threat to our soldiers—IEDs. And we have an
               aggressive campaign to counter those IEDs, but they still are taking a toll
               on our soldiers: 13 killed, 39 soldiers wounded. What we’re finding is that
               the technology and the financing and the training of the explosively formed
               penetrators are coming from Iran. The EFPs are killing our soldiers, and
               we can trace that back to Iran.” [Emphasis added.]

       445.    According to the U.S. State Department’s 2007 Country Reports on Terrorism:

               Despite its pledge to support the stabilization of Iraq, Iranian authorities
               continued to provide lethal support, including weapons, training, funding,
               and guidance, to some Iraqi militant groups that target Coalition and Iraqi
               security forces and Iraqi civilians. In this way, Iranian government forces
               have been responsible for attacks on Coalition forces. The Islamic
               Revolutionary Guard Corps (IRGC)-Qods Force, continued to provide Iraqi
               militants with Iranian-produced advanced rockets, sniper rifles, automatic
               weapons, mortars that have killed thousands of Coalition and Iraqi Forces,
               and explosively formed projectiles (EFPs) that have a higher lethality rate
               than other types of improvised explosive devices (IEDs), and are specially
               designed to defeat armored vehicles used by Coalition Forces. The Qods
               Force, in concert with Lebanese Hezbollah, provided training outside Iraq
               for Iraqi militants in the construction and use of sophisticated IED
               technology and other advanced weaponry. These individuals then passed on
               this training to additional militants inside Iraq, a “train-the-trainer”
               program. In addition, the Qods Force and Hezbollah have also provided
               training inside Iraq. In fact, Coalition Forces captured a Lebanese Hezbollah
               operative in Iraq in 2007.

       446.    Other U.S. Government reports, such as the Department of Defense’s 2007

Measuring Stability and Security in Iraq quarterly report to Congress, similarly concluded that:

               The Iranian regime’s primary tool for exercising clandestine influence in
               Iraq is the Islamic Revolutionary Guard Corps’ (IRGC) Qods Force (QF),
               which provides arms, intelligence, funds, training, and propaganda support
               to Iraqi Shi’a militants targeting and killing Coalition and Iraqi forces, as


                                                83
   Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 90 of 262 PageID #: 90



              well as Iraqi civilians. The QF seeks to increase long-term Iranian strategic
              influence in Iraq and the withdrawal of U.S. forces. Among the weapons it
              provides to Iraqi militants are improvised explosive devices (IEDs),
              advanced IED technologies (including explosively formed projectiles
              (EFPs)), and rockets and mortars used for indirect fire attacks.

       447.   These observations continued in 2008.

       448.   According to the U.S. State Department’s 2008 Country Reports on Terrorism:

              The Qods Force, an elite branch of the Islamic Revolutionary Guard Corps
              (IRGC), is the regime’s primary mechanism for cultivating and supporting
              terrorists abroad. The Qods Force provided aid in the form of weapons,
              training, and funding to HAMAS and other Palestinian terrorist groups,
              Lebanese Hezbollah, Iraq-based militants, and Taliban fighters in
              Afghanistan. . . .

              Despite its pledge to support the stabilization of Iraq, Iranian authorities
              continued to provide lethal support, including weapons, training, funding,
              and guidance, to Iraqi militant groups that targeted Coalition and Iraqi
              forces and killed innocent Iraqi civilians. Iran’s Qods Force continued to
              provide Iraqi militants with Iranian-produced advanced rockets, sniper
              rifles, automatic weapons, and mortars that have killed Iraqi and Coalition
              Forces as well as civilians. Tehran was responsible for some of the lethality
              of anti-Coalition attacks by providing militants with the capability to
              assemble improvised explosive devices (IEDs) with explosively formed
              projectiles (EFPs) that were specially designed to defeat armored vehicles.
              The Qods Force, in concert with Lebanese Hezbollah, provided training
              both inside and outside of Iraq for Iraqi militants in the construction and use
              of sophisticated IED technology and other advanced weaponry.

       449.   One of the ways in which the IRGC provided “militants with the capability to

assemble improvised explosive devices (IEDs) with explosively formed projectiles (EFPs) that

were specially designed to defeat armored vehicles” included providing them with manufacturing

supplies such as copper and steel, as well as machinery—including hydraulic presses used to form

copper into the shape of disks used in EFPs.

       450.   Likewise, the State Department’s 2011 Country Reports on Terrorism reported:

              Despite its pledge to support the stabilization of Iraq, Iran continued to
              provide lethal support, including weapons, training, funding, and guidance,
              to Iraqi Shia militant groups targeting U.S. and Iraqi forces, as well as
              civilians. Iran was responsible for the increase of lethal attacks on U.S.
              forces and provided militants with the capability to assemble explosives


                                                84
   Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 91 of 262 PageID #: 91



                 designed to defeat armored vehicles. The IRGC-QF [Islamic Revolutionary
                 Guard Corps-Quds Force], in concert with Lebanese Hezbollah, provided
                 training outside of Iraq as well as advisors inside Iraq for Shia militants in
                 the construction and use of sophisticated improvised explosive device
                 technology and other advanced weaponry.

          451.   Similarly, in 2011, the U.S. Ambassador to Iraq, James F. Jeffrey, was quoted as

saying:

                 [F]resh forensic testing on weapons used in the latest deadly attacks in the
                 country bolsters assertions by U.S. officials that Iran is supporting Iraqi
                 insurgents with new weapons and training. [ . . . ] We’re not talking about a
                 smoking pistol. There is no doubt this is Iranian.

          452.   All of the foregoing support from Iran and its agents for attacks on Coalition Forces

and Iraqi civilians was financed and facilitated, in substantial part, by funds transfers initiated by

Iran through Iranian banks (including, inter alia, the Central Bank of Iran, Bank Melli Iran and

Defendant Bank Saderat Plc) on behalf of, and for the benefit of, the IRGC, Hezbollah and IRISL

as part of the Conspiracy set forth in detail herein.

          453.   Because of the size and scope of Iran’s efforts to murder Americans in Iraq—and

subvert the U.S.-sponsored and freely elected Iraqi government, Iran required access to hundreds

of millions of dollars that it could only be reliably and effectively transfer through the global

financial system with the illicit assistance of the Western Bank Defendants.

          H.     ALL OF THE ATTACKS AT ISSUE IN THIS COMPLAINT WERE ACTS
                 OF INTERNATIONAL TERRORISM

          454.   At no time relevant to this Action did the United States declare war or enact an

Authorization for the Use of Military Force against Iran.

          455.   At no time relevant to this Action did the United States engage in an armed conflict

with the military forces of Iran, or Iran’s military forces or their agents engage in lawful acts of

war against Coalition Forces.




                                                  85
      Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 92 of 262 PageID #: 92



          456.   At no time relevant to this action did the Hezbollah and the IRGC’s agents in Iraq

who killed and injured Coalition Forces and civilians carry fixed distinctive signs recognizable at

a distance, carry arms openly, conduct their operations in accordance with the laws and customs

of war, or enjoy any form of combatant immunity for their acts.

          457.   The specific attacks alleged herein were all committed by Hezbollah and the IRGC-

QF through their terror cells in Iraq, not by armed forces of recognized governments or military

forces.

          458.   The deaths and injuries Plaintiffs sustained were not the result of, nor did they occur

in the course of, a declared war with Iran, or an armed conflict between the United States and Iran.

          459.   The conduct of Iran, the IRGC and Hezbollah violated the laws of armed conflict

(including, e.g., AAH operatives masquerading as members of U.S. armed forces and executing

defenseless prisoners), and the attacks upon Iraqi and other civilians constituted a substantial,

rather than an incidental, part of their objectives and conduct.

          460.   The acts of the IRGC and Hezbollah that injured the Plaintiffs were acts of

international terrorism within the meaning of 18 U.S.C. § 2331, involving violent acts intended to

influence the United States by coercion (by coercing the withdrawal of Coalition Forces from Iraq)

and to intimidate and coerce the Iraqi population, and were also acts constituting terrorist activities

within the meaning of 8 U.S.C. § 1182(a)(3)(B)(iii)-(iv), and/or engaging in terrorism within the

meaning of 22 U.S.C. § 2656f.

          461.   At all relevant times Hezbollah was (and remains) a designated Foreign Terrorist

Organization.

          462.   From October 25, 2007 to the present, the IRGC-QF has been an SDGT .

VI.       OVERVIEW OF THE CONSPIRACY

          A.     AGREEMENT AND KNOWLEDGE



                                                   86
   Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 93 of 262 PageID #: 93



       463.    As noted above, “the Conspiracy” identified in this Complaint first began in the

years immediately after Iran was first designated by the United States as a State Sponsor of

Terrorism in 1984.

       464.    As a result of that designation, Iran developed various ways to circumvent U.S.

economic sanctions levied against the regime and to facilitate the free movement of U.S. dollars

that Iran obtained (largely from the sale of petroleum and natural gas) without detection by the

U.S. government in order to pursue foreseeably illicit objectives, including:

               a.     Concealing hundreds of billions of dollars of Iran’s U.S. dollar-
                      denominated transactions from detection, scrutiny, or monitoring by
                      U.S. regulators, U.S. law enforcement, and/or U.S. depository
                      institutions;

               b.     Assisting Iran in transferring at least $150 million to the IRGC-QF,
                      Hezbollah, the Special Groups, and other instruments of Iranian
                      state-sponsored terrorism; and

               c.     Assisting Iran in acquiring technology and components for its illegal
                      Weapons of Mass Destruction program and illicit conventional arms
                      trade.

       465.    To further those objectives, Iran enlisted several Iranian state-owned banks as well

as Defendant Bank Saderat Plc and various international financial institutions, including the

Western Bank Defendants in this Action, which agreed to alter, falsify, or omit information from

payment order messages that involved Iran or Iranian parties, in particular several Iranian banks

(as noted above, referred to herein occasionally as the “Iranian Bank Co-conspirators” (including

Defendant Bank Saderat Plc)), as well as IRISL, for the express purpose of concealing Iran’s

financial transactions in the Eurodollar market from detection, scrutiny, or monitoring by U.S.

regulators, law enforcement, and/or depository institutions.

       466.    The Conspiracy between Iran, the IRGC, IRISL, Defendant Bank Saderat Plc, the

other Iranian Bank Co-conspirators, and the Western Bank Defendants began no later than 1987,

and upon information and belief, continues to the present (though individual Defendants joined


                                                87
   Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 94 of 262 PageID #: 94



the Conspiracy at different dates).

       467.    The Conspiracy orchestrated by Iran made it possible for Iran to transfer: (1)

hundreds of billions in U.S. dollar-denominated funds from its Eurodollar accounts maintained by

various international banks, including the Defendants, through the United States in a manner

designed to purposefully circumvent monitoring by U.S. regulators and law enforcement agencies;

and (2) hundreds of millions of dollars to Hezbollah, the IRGC, and other terrorist organizations

actively engaged in murdering and maiming U.S. servicemen and civilians in Iraq.

       468.    Each of the Defendants knowingly entered into an agreement with Iran and its

agents, including but not limited, to Defendant Bank Saderat Plc, other Iranian Bank Co-

conspirators, including but not limited to, the Central Bank of Iran, Bank Melli (including Bank

Melli’s United Kingdom subsidiary Melli Bank Plc), and Bank Sepah (which are all

instrumentalities of Iran), as well as the IRGC-controlled IRISL, under which the conspirators

agreed to alter, falsify, or omit information from payment order messages for USD-denominated

Eurodollar, trade-finance, precious metals and foreign exchange transactions that were

purposefully directed at, and processed through, the United States.

       469.    As alleged in detail below, each Defendant committed numerous overt acts in

furtherance of the Conspiracy and knowingly and unlawfully agreed to engage in “stripping”

hundreds of millions—and in some cases, billions—of U.S. dollar-denominated transactions on

behalf of Iran knowing that Iran was a designated State Sponsor of Terrorism.

       470.    Each Defendant entered into its agreement with Iran and the Iranian Bank Co-

conspirators (including Defendant Bank Saderat Plc) aware that other co-conspirators (either the

Defendants herein, or other foreign financial institutions) were also actively participating in the

Conspiracy, and shared the common goal of the scheme’s purpose of providing Iran and the Iranian

Bank Co-conspirators (including Defendant Bank Saderat Plc) the ability to illegally transfer



                                                88
   Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 95 of 262 PageID #: 95



billions of dollars (undetected) through the United States, and were aware of many of the (often

same or similar) methods being used by other members of the Conspiracy to effectuate it.

       471.    Accordingly, each Defendant understood that its conduct was part of a larger

scheme engineered by Iran; each Defendant knew the participation of other conspirators was

essential to the Conspiracy’s success; and each Defendant knew of and joined in the overriding

scheme and sought to achieve and facilitate a common goal of helping Iran transfer billions of

dollars through the United States while avoiding detection, scrutiny, or monitoring by U.S.

regulators, U.S. law enforcement, and/or U.S. depository institutions.

       472.    In addition, each Defendant also knew, or was deliberately indifferent to, several

of the Conspiracy’s foreseeable purposes and criminal objectives that included:

               a.     Facilitating illicit transactions totaling at least $50 million USD for
                      the benefit of Hezbollah;

               b.     Facilitating illicit transactions totaling at least $100 million in USD
                      funds for the direct benefit of the IRGC and billions in USD funds
                      for the benefit of the NIOC, then controlled by the IRGC;

               c.     Facilitating at least hundreds of illicit transactions totaling more
                      than $60 million on behalf of IRISL including over 150 “stripped”
                      transactions after IRISL was designated an SDN;

               d.     Facilitating tens of millions of dollars in illicit transactions on behalf
                      of MODAFL, the IRGC, Mahan Air and other instrumentalities of
                      Iranian state sponsored terror to further numerous violations of the
                      U.S. trade embargo against Iran, conceal Iran’s efforts to evade U.S.
                      sanctions and enable Iran’s acquisition from the United States of
                      goods and technologies prohibited by U.S. law to be sold or
                      transferred to Iran, including components of IEDs deployed against
                      Coalition Forces in Iraq; and

               e.     Enabling Iran, the Iranian Bank Co-conspirators (including
                      Defendant Bank Saderat Plc), the IRGC, Hezbollah, and the Special
                      Groups to plan for, conspire to, and perpetrate acts of international
                      terrorism under 18 U.S.C. § 2331(1); homicides, attempted
                      homicides, or conspiracies to commit homicide under 18 U.S.C. §
                      2332(a)-(c); bombings using destructive devices under 18 U.S.C. §
                      2332a; bombings and attempted bombings under 18 U.S.C. § 2332f;
                      engaging in terrorist activity under 8 U.S.C. § 1189(a)(3)(B)(iii)-


                                                 89
   Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 96 of 262 PageID #: 96



                       (iv); and/or engaging in terrorism under 22 U.S.C. § 2656f.

       473.    As set forth below, each of the Defendants knew that Iran was a U.S.-designated

State Sponsor of Terrorism, and that U.S. laws and regulations required it to fully disclose all funds

transfers through the United States made on behalf of Iran, Iranian entities and Iranian banks.

       474.    Despite that knowledge, each of the Defendants knowingly conspired with Iran and

its agents (including Defendant Bank Saderat Plc) to violate those U.S. laws and regulations to

conceal hundreds of millions (and in some cases, billions) of dollars in funds transfers routed

through the Eurodollar correspondent banking network for clearance and settlement in the United

States on behalf of Iran, IRISL, and the Iranian Bank Co-conspirators, including Defendant Bank

Saderat Plc.

       475.    During the relevant time period from 2004 through 2011, and as set forth in greater

detail herein, each of the Defendants knowingly agreed to join the Conspiracy; knowingly and

willfully participated in the Conspiracy; knew or was deliberately indifferent to the Conspiracy’s

criminal purposes and objectives; took initiatives to improve its workings; and was aware of the

participation of many (if not all) of its members.

       B.      ACTS AND EFFECTS

       476.    Through the Conspiracy, Iran provided material support to Hezbollah, the IRGC

and their Iraqi proxies, including the Special Groups, which targeted American citizens in Iraq,

and with substantial assistance from the Western Bank Defendants, concealed and disguised the

nature, location, source, and origin of the material support it provided to these terrorists, knowing

and intending that the funds be used in preparation for and in carrying out acts of terrorism against

Americans and others, including civilians, in Iraq.

       477.    As part of the Conspiracy, each of the Defendants took affirmative steps to violate

U.S. criminal laws and to conceal from U.S. depository institutions, law enforcement, regulators,



                                                 90
   Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 97 of 262 PageID #: 97



bank auditors, and counter-terrorism agencies the flow of hundreds of millions (and in some cases,

billions) of U.S. dollars it was clearing and settling in the United States, including transfers for the

benefit of the IRGC and Hezbollah, and through them to KH and other terrorist organizations

actively engaged in murdering and maiming U.S. servicemen and civilians in Iraq on the IRGC’s

and Hezbollah’s behalf.

       478.    The conduct of each Defendant, its awareness of other Defendants’ and Co-

conspirators’ participation and conduct, and the resulting “glaring hole” in America’s counter-

financing of terrorism and sanctions architecture described by former Manhattan District Attorney

Robert M. Morgenthau, provided Iran with vital access to the U.S. financial system.

       479.    U.S. “dollar clearing and settlement”—primarily (in this case) through the Clearing

House Interbank Payments System in New York or “CHIPS-NY” system and the Federal Reserve

Bank of New York (“FRB-NY”)—is an elaborate inter-bank system in the U.S. by which banks

clear and settle credits and debits in their Eurodollar accounts with other banks all across the globe

on a daily basis.

       480.    The U.S. “dollar clearing and settlement” system is critical not only to the workings

of the global economy, but provides financial institutions (and nation states) with critical, essential

access to global trade-finance credit denominated in U.S. dollars.

       481.    Thus, once Iran gained clandestine access to the U.S. “dollar clearing and

settlement” system in New York, it could not only launder billions of dollars through its accounts

in the Eurodollar market, but it could also borrow against the Eurodollar deposits it held in the

Defendants’ banks—facilitating further undetected transactions around the world in USD— both

for ordinary commercial purposes and the illegal aims and objectives of the Conspiracy.

       482.    This broad-based access to the U.S. “dollar clearing and settlement” system was

essential to Iran because of the scope of Iran’s global ambitions at the time, which included driving



                                                  91
   Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 98 of 262 PageID #: 98



the United States and its Coalition partners out of Iraq, dominating that country, and acquiring

Weapons of Mass Destruction.

          483.   Thus, among the effects of the Conspiracy, a State Department diplomatic cable

from March 2008 noted that:

                 Bank Melli and the Central Bank of Iran also provide crucial banking
                 services to the Qods Force, the IRGC’s terrorist supporting arm that was
                 headed by UNSCR 1747 designee Commander Ghassem Soleimani.
                 Soleimani’s Qods Force leads Iranian support for the Taliban, Hezbollah
                 [sic], Hamas [sic] and the Palestinian Islamic Jihad. Entities owned or
                 controlled by the IRGC or the Qods Force use Bank Melli for a variety of
                 financial services. From 2002 to 2006, Bank Melli was used to send at least
                 $100 million to the Qods Force. Bank Melli use of Deceptive Banking
                 Practices . . . When handling financial transactions on behalf of the IRGC,
                 Bank Melli has employed deceptive banking practices to obscure its
                 involvement from the international banking system. For example, Bank
                 Melli has requested that its name be removed from payment instructions for
                 US dollar denominated transactions.

          484.   In addition, absent the access to the U.S. “dollar clearing and settlement” system

afforded to Bank Saderat by the HSBC Defendants, Defendants SCB, Barclays, Credit Suisse and

Commerzbank, both Iran and Hezbollah’s access to USDs would have been diminished, and Iran’s

efforts to transfer large sums of U.S. dollars to Hezbollah would have been substantially impaired.

          485.   By knowingly agreeing to enter into the Conspiracy, and by knowing or being

deliberately indifferent to its lethal purposes, and by committing multiple overt acts in furtherance

of the Conspiracy, the Defendants provided Iran with the means by which it could transfer more

than $150 million to the IRGC, Hezbollah and the Special Groups, which were actively engaged

in planning and perpetrating the murder and maiming of hundreds of Americans in Iraq during the

same period of time that the Conspiracy was proceeding, thereby substantially enhancing Iran, the

IRGC’s, Hezbollah’s, and the Special Groups’ ability to inflict the deaths and injuries described

herein.

          486.   The Conspiracy was a substantial cause in fact and a significant factor in the chain



                                                  92
    Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 99 of 262 PageID #: 99



of events leading to the Plaintiffs’ deaths and injuries because the Conspiracy substantially assisted

Iran, the IRGC, IRISL, Mahan Air, Hezbollah, and/or the Special Groups in committing the acts

of international terrorism that killed and injured the Plaintiffs herein, by providing them

collectively with more than $200 million U.S. dollars in funding that were used, inter alia, to arm,

train and fund Iranian terror proxies in Iraq that targeted American citizens.

        487.   By knowingly agreeing to enter the Conspiracy, and participating in and

committing overt acts in the course of the Conspiracy that resulted in damage and injury to the

Plaintiffs, Defendants committed acts of international terrorism as defined by 18 U.S.C. §§ 2331,

2339A and 2339B that caused death and injury to the Plaintiffs in this action, and are civilly liable

under 18 U.S.C. § 2333(a) of the Anti-Terrorism Act (“ATA”) to the Plaintiffs, American citizens

who have been killed and injured by reason of acts of international terrorism perpetrated by Iran

through its agents, including the IRGC, Hezbollah, and the Special Groups.

        488.   Defendant HSBC-US not only knowingly participated in the Conspiracy, but as a

U.S. person within the meaning of 18 U.S.C. § 2332d also committed further acts of international

terrorism in violation of 18 U.S.C. §§ 2331 and 2332d by knowingly (or with reason to know)

facilitating financial transactions with Iran, which it knew was a designated State Sponsor of

Terrorism. HSBC-US’s acts were a cause of the deaths and injuries sustained by the Plaintiffs in

this action, and HSBC-US is therefore civilly liable under 18 U.S.C. § 2333(a) of the ATA to the

Plaintiffs.

        489.   Defendants SCB, ABN Amro (RBS N.V.), and Commerzbank not only knowingly

participated in the Conspiracy, but because their respective New York branches constitute U.S.

persons within the meaning of 18 U.S.C. § 2332d, these Defendants also committed further acts

of international terrorism in violation of 18 U.S.C. §§ 2331 and 2332d by knowingly (or with

reason to know) facilitating financial transactions with Iran, which each such Defendant knew was



                                                 93
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 100 of 262 PageID #: 100



a designated State Sponsor of Terrorism. Those acts were a cause of the deaths and injuries

sustained by the Plaintiffs in this action, and these Defendants are therefore civilly liable under 18

U.S.C. § 2333(a) of the ATA to the Plaintiffs.

       C.      BANK SADERAT PLC’s AGREEMENT TO, AND PARTICIPATION IN,
               THE CONSPIRACY

       490.    On September 8, 2006, the U.S. Office of Foreign Assets Control (“OFAC”)

amended § 560.516 of the ITRs and excluded Bank Saderat from the Iranian U-Turn exemption.

       491.    In announcing the 2006 change to the ITRs excluding Bank Saderat Iran from the

U-Turn exemption, OFAC stated:

               OFAC has amended the Iranian Transactions Regulations (ITR) to cut off
               Bank Saderat, one of Iran’s largest government-owned banks, from the U.S.
               financial system. Bank Saderat has been a significant facilitator of
               Hezbollah’s financial activities and has served as a conduit between the
               Government of Iran and Hezbollah . . . .

       492.    According to then-Under Secretary for Terrorism and Financial Intelligence Stuart

Levey, “Bank Saderat facilitates Iran’s transfer of hundreds of millions of dollars to Hezbollah and

other terrorist organizations each year. We will no longer allow a bank like Saderat to do business

in the American financial system, even indirectly.”

       493.    The Treasury Department press release announcing the changes to the ITR stated

that “a Hezbollah-controlled organization [] has received $50 million directly from Iran through

Bank Saderat since 2001.”

       494.    Assistant Treasury Secretary for Terrorist Financing Daniel Glaser testified before

the Senate Committee on Banking, Housing and Urban Affairs that “Hezbollah uses Saderat to

send money to other terrorist organizations as well.”

       495.    For many years preceding the revocation of its U-Turn exemption, Bank Saderat

illegally routed its USD transactions through the United States with the assistance of various

Western commercial banks, including the Defendants herein.


                                                 94
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 101 of 262 PageID #: 101



       496.    From 2002 forward, Defendant Bank Saderat Plc continued Bank Saderat’s existing

practice of: (1) illegally routing its USD transactions through the United States; and (2) transferring

tens of millions of dollars to Hezbollah and other designated terrorist groups.

       497.    As detailed in a January 9, 2009, Deferred Prosecution Agreement entered into by

Lloyds TSB Bank Plc (“Lloyds”) with U.S. law enforcement, Defendant Bank Saderat Plc directed

illegal funds transfers to the U.S. and worked with Lloyds to strip its USD transactions of any

reference to Iran or Bank Saderat.

       498.    In 2003, Lloyds exited its relationship with Bank Saderat Plc, and Defendant Credit

Suisse assumed Lloyds’ role of illegally transferring USD through the United States while

stripping references to Bank Saderat Plc and Iran from the transactions (as set forth below and, as

also discussed below, in a Deferred Prosecution Agreement that Defendant Credit Suisse signed

in 2009).

       499.    Notwithstanding the revocation of its access to the Iranian U-Turn exemption, Bank

Saderat (and Bank Saderat Plc) continued to illegally direct USD transactions through the United

States with the active assistance of the other Defendants listed herein.

       500.    On February 13, 2004, Defendant SCB opened accounts for Bank Saderat Plc. It

also maintained other accounts for Bank Saderat Iran, including an account at SCB, Dubai.

       501.    During the relevant time period from 2004 to 2011, and as described in more detail

below, Bank Saderat Plc, working in concert with Standard Chartered Bank, financed the illegal

acquisition of various U.S.-origin export-controlled goods on behalf of Mahan Air and various

sub-agencies of MODAFL.

       502.    For example, Standard Chartered Bank facilitated at least 10 transactions involving

Letters of Credit valued at $1,559,127, which involved the shipment of U.S.-origin export-




                                                  95
     Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 102 of 262 PageID #: 102



controlled aircraft parts sold by the Singapore-based Monarch Aviation, a company that was part

of Iran’s illegal procurement network, to various MODAFL sub-agencies.

         503.     A sub-agency of MODAFL obtained a Letter of Credit issued by Bank Refah, Iran,

and sent it to Standard Chartered’s branch in Singapore (where the Iranian front company Monarch

Aviation maintained accounts) while reimbursement authorization was sent to the Iran Overseas

Investment Bank London, i.e. Bank Saderat Plc’s predecessor, which in turn either directly

financed the illegal acquisition of goods from the United States, or provided a surety for Bank

Refah’s payment.27

         504.     The goods were shipped by Iran Air28 from Kuala Lumpur Airport, Malaysia, to

Tehran Airport, Iran.

         505.     The LCs were refinanced by Standard Chartered’s Dubai branch through its credit

facility with the CBI, with payment being made to Monarch Aviation's account with Standard

Chartered, Singapore through the latter's U.S. dollar account with Standard Chartered Bank,

London, which in turn received the funds into its USD nostro account with Standard Chartered’s

New York branch.

         506.     In another instance discussed infra, Bank Saderat Plc knowingly sent a concealed

and illegal payment via Standard Chartered’s New York branch and JP Morgan Chase, New York,

to Standard Chartered Bank in Dubai on behalf of a MODAFL’s subsidiary, the Iran Helicopter

Support and Renewal Company (“IHSRC”).



27       The Reimbursing Bank usually pays the Negotiating Bank (in this case SCB) against a valid reimbursement
authority received from the Issuing Bank (in this case Bank Refah) and a validated statement from the Negotiating
Bank that the documents complied with LC terms, but in certain cases it only serves as a surety for the payment. SCB-
London was also one of Bank Refah’s correspondent banks in the UK.
28       Iran Air was designated by the U.S. Treasury Department in 2011: “Iran’s national airline carrier, Iran Air,
is a commercial airline used by the IRGC and Iran’s Ministry of Defense and Armed Forces Logistics (MODAFL) to
transport military related equipment. . . . Iran Air has provided support and services to MODAFL and the IRGC
through the transport and/or transfer of goods for, or on behalf of, these entities. On numerous occasions since 2000,
Iran Air shipped military-related electronic parts and mechanical equipment on behalf of MODAFL.”


                                                         96
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 103 of 262 PageID #: 103



       507.    The payment facilitated IHSRC’s acquisition (via a company named Jetpower) of

U.S. manufactured helicopter parts through an elaborate money laundering scheme intended to

conceal from U.S. authorities: (1) the unlawful acquisition of U.S.- manufactured equipment for

Iran’s military; (2) the complex layering of the transaction involving Bank Melli’s branches in

London and Hong Kong; and (3) Bank Refah and Bank Saderat’s involvement with SCB.

       508.    The HSBC Defendants also maintained one or more accounts for Bank Saderat Plc

during the relevant time period.

       509.    In an October 9, 2006 email, Defendant HSBC-Middle East’s Regional Head of

Legal and Compliance noted the U.S. government’s “direct evidence against Bank Saderat

particularly in relation to the alleged funding of Hezbollah” but nonetheless maintained the

account(s) thereafter and continued to facilitate transactions for Bank Saderat Plc.

       510.    As noted supra, in October 2007, Bank Saderat Iran (including Defendant Bank

Saderat Plc), was designated an SDGT pursuant to E.O. 13224.

       511.    The U.S. Treasury Department’s press release regarding Bank Saderat’s

designation stated:

               Bank Saderat, its branches, and subsidiaries: Bank Saderat, which has
               approximately 3200 branch offices, has been used by the Government of
               Iran to channel funds to terrorist organizations, including Hezbollah and
               EU-designated terrorist groups Hamas, PFLP-GC, and Palestinian Islamic
               Jihad. For example, from 2001 to 2006, Bank Saderat transferred $50
               million from the Central Bank of Iran through its subsidiary in London to
               its branch in Beirut for the benefit of Hezbollah fronts in Lebanon that
               support acts of violence.

       512.    As set forth below, Defendant Barclays closed its Eurodollar accounts for Bank

Saderat Plc, in 2008, months after Bank Saderat Plc was designated an SDGT, and more than a

year after the U.S. Treasury Department reported that “Bank Saderat facilitates Iran’s transfer of

hundreds of millions of dollars to Hezbollah and other terrorist organizations each year.”




                                                97
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 104 of 262 PageID #: 104



        513.    The HSBC Defendants, and Defendants Commerzbank, SCB, Barclays, and Credit

Suisse altered, falsified, or omitted information from Eurodollar payment order messages that they

facilitated on behalf of Bank Saderat (and Bank Saderat Plc) at all times knowing, or deliberately

indifferent to the fact, that Bank Saderat was facilitating Iranian-sponsored terrorism and, after

October 2007, knowing, or deliberately indifferent to the fact, that Bank Saderat (including Bank

Saderat Plc) was an SDGT so-designated for its very role as a “significant facilitator of Hezbollah’s

financial activities and has served as a conduit between the Government of Iran and Hezbollah.”

        514.    Moreover, as a Lebanese-based terrorist organization, Hezbollah was (and remains)

particularly in need of USD funds because much of the Lebanese economy is “dollarized” (i.e.

banking and retail transactions, credit and debt instruments are often, if not primarily, conducted

in USD funds).

        515.    Accordingly, Bank Saderat Plc’s provision of tens of millions of dollars to

Hezbollah provided Hezbollah with substantial assistance in carrying out its terrorist activities in

Iraq, including Hezbollah’s commission of the terrorist attacks that killed and injured the Plaintiffs.

        516.    Moreover, Plaintiffs’ deaths and injuries herein were a reasonably foreseeable

result of Bank Saderat Plc’s provision of tens of millions of dollars to Hezbollah.

        D.      THE CENTRAL BANK OF IRAN’S AGREEMENT TO, AND
                PARTICIPATION IN, THE CONSPIRACY

        517.    The Central Bank of Iran (“CBI”) is fully controlled and run by individuals directly

appointed by the Government of Iran.

        518.    At all relevant times, the CBI has not functioned in the same manner as central

banks in Western countries that are institutionally designed to be independent from political

interference, nor is its purpose limited to “regulating” Iranian banks and managing Iran’s currency

and internal interest rates.




                                                  98
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 105 of 262 PageID #: 105



       519.    Instead, the CBI is an alter-ego and instrumentality of the Iranian government and

its Supreme Leader, and it has routinely used Iranian banks like Bank Melli Iran and Bank Saderat

Iran as conduits for terror financing and weapons proliferation on behalf of the Iranian regime.

       520.    At all relevant times, the CBI was an active participant in the Conspiracy.

       521.    For example, leading up to the adoption of UN Security Council Resolution 1747

(March 2007), which resulted in the freezing of assets belonging to Iran’s Bank Sepah, the CBI

furthered the Conspiracy by using non-Iranian financial institutions to shield Bank Sepah’s assets

from the impact of impending sanctions.

       522.    Throughout the relevant time period, the CBI maintained Eurodollar accounts at

Bank Melli Iran, Bank Melli Plc, Bank Saderat Iran and Defendant Bank Saderat Plc in various

currencies, including USD.

       523.    Bank Melli Iran’s U.K. subsidiary (later Bank Melli Plc) managed the CBI’s

Eurodollar accounts in Europe.

       524.    In the wake of U.S. and later European Union designations against Iranian banks

(including Bank Saderat and Bank Melli), the CBI often acted as a secret proxy for those

designated entities.

       525.    As part of the Conspiracy, the CBI utilized Defendant Bank Saderat Plc to transfer

USD funds to Hezbollah.

       526.    The CBI also maintained Eurodollar accounts, and unlawfully transferred USD

funds in furtherance of the Conspiracy, with the assistance of Defendants SCB, ABN Amro (RBS

N.V.) and the HSBC Defendants, including facilitating billions of dollars in USD funds transfers

on behalf of the IRGC, through the aforementioned NIOC, which was designated as an SDN by

the United States because it was an IRGC agent during the relevant time period.

       527.    As such, illicit transfers on behalf of the NIOC at that time were not for the benefit



                                                99
     Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 106 of 262 PageID #: 106



of a legitimate agency, operation or program of Iran.29

         528.    In addition, the Iran Threat Reduction and Syria Human Rights Act 2012 stated

that:

                 It is the sense of Congress that the National Iranian Oil Company and the
                 National Iranian Tanker Company are not only owned and controlled by the
                 Government of Iran but that those companies provide significant support to
                 Iran’s Revolutionary Guard Corps and its affiliates.30

         529.    Moreover, according to a published report, the National Iranian Oil Company even

took an active role in support of Iran’s terrorist activities in Iraq by providing intelligence in

support of attacks against Coalition Forces along the Iranian border by using its own helicopters

to conduct surveillance on Coalition Forces’ Forward Operating Bases (“FOBs”).

         530.    In early 2001, and in furtherance of the Conspiracy, the CBI asked Defendant

Standard Chartered Bank to act as its correspondent bank with respect to Eurodollar payments on

behalf of the NIOC.

         531.    As alleged herein, SCB agreed to participate in the Conspiracy and remove

identifying data on SWIFT-NET messages for these and other wire transfers.

         532.    Thereafter, between 2001 and 2006, the CBI sent approximately 2,226 payment

order messages for a total value of $28.9 billion to Standard Chartered in London, the vast majority

of which were illegally routed through the U.S. as described herein.

         533.    During the same time period, the CBI also maintained a Eurodollar credit facility

at Standard Chartered Bank’s branch in Dubai, UAE, which it used to assist Iran in illegally

acquiring technology and components on behalf of MODAFL.




29     The Superseding Indictment filed in U.S. v. Zarrab (filed in the S.D.N.Y (1:15-cr-00867)) demonstrates that
NIOC continued to participate in the Conspiracy and launder U.S. dollars through U.S. financial institutions in 2013.
30       See, https://www.treasury.gov/resource-center/sanctions/Documents/hr_1905_pl_112_158.pdf.


                                                        100
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 107 of 262 PageID #: 107



       534.    As detailed further below, and in furtherance of the Conspiracy, the CBI and

Defendant ABN Amro (RBS N.V.) (which also maintained Eurodollar accounts for the CBI, and

had numerous financial and business dealings with the CBI) conspired to provide illegal material

support to Iran and Iranian parties.

       535.    Between 2002 and 2004, Defendant ABN Amro (RBS N.V.) accepted USD

Eurodollar deposits from the CBI on a regular basis with an average deposit size in the range of

$200 million USD, and the CBI instructed, and ABN Amro (RBS N.V.) agreed, to follow illegal

procedures to launder USD-denominated Eurodollar deposits to the CBI’s Eurodollar and local

currency accounts with other European banks with branches or offices in London.

       536.    In furtherance of the Conspiracy, the CBI coordinated with Defendant ABN Amro

(RBS N.V.)’s Central Bank Desk in Amsterdam regarding the procedure to be followed for

repayment of USD deposits to their Eurodollar accounts with European banks with offices or

branches in London.

       537.    This procedure stipulated that payment order messages sent to U.S. clearing banks

for payment of USD funds to the CBI should not contain any reference to the Central Bank of Iran,

or any other reference relating to Iran.

       538.    In 2001, the CBI also approached members of the HSBC Group, specifically

Defendants HSBC-Middle East and HSBC-London, to obtain their agreement to move the CBI’s

clearing and settlement business from National Westminster Bank Plc to the HSBC Defendants,

and intended to clear USD funds transactions through Defendant HSBC-US.

       539.    Pursuant to that agreement, the CBI eventually moved its Eurodollar accounts to

the HSBC Defendants, and by late 2003, the CBI was one of six Iranian banks that used members

of the HSBC Group for (mostly illegal) correspondent banking through the U.S. dollar clearing

and settlement in New York.



                                              101
     Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 108 of 262 PageID #: 108



         540.     With Defendant HSBC Holdings’ knowledge, and in furtherance of the Conspiracy,

Defendants HSBC-Middle East and HSBC-London manually intervened in the processing of

payment orders by the CBI by removing: the Central Bank of Iran’s name; its SWIFT-NET account

(identified by BIC address BMJIIRTH); and country of origin (Iran).

         541.     Defendant HSBC-US also knew that other HSBC Defendants were altering and

omitting information in SWIFT-NET payment order messages regarding Iranian parties, i.e.

“stripping” these transactions, but nevertheless knowingly continued processing transactions

despite that very knowledge.31

         E.       BANK MELLI IRAN AND MELLI BANK PLC’S AGREEMENT TO, AND
                  PARTICIPATION IN, THE CONSPIRACY

         542.     Bank Melli Iran, one of the largest banks in Iran, was established in 1927 by order

of the Iranian Parliament.

         543.     Following the Iranian Revolution in 1979, all banks in Iran were nationalized, and

even today most are effectively controlled by the Iranian regime.

         544.     Melli Bank Plc in London, England, was established in January 2002 as a wholly-

owned subsidiary of Bank Melli Iran.

         545.     According to the U.S. government, from 2004 to 2011, Bank Melli Iran and Melli

Bank Plc in London transferred approximately $100 million USD to the IRGC-QF, which trained,

armed, and funded terrorist groups that targeted, killed and maimed American and Iraqi forces and

civilians.



31       In furtherance of the Conspiracy, the CBI also conducted illegal precious metals transactions, primarily in
gold bullion. For example, the December 2012 Consent Order entered into between OFAC and Defendant HSBC
Holdings Plc stated that:

         On May 24, 2006, the London branch of HBUS acted as a clearing bank in a book entry transfer of
         32,000 ounces of gold bullion, valued at $20,560,000, for the ultimate benefit of Bank Markazi, Iran
         [the CBI], in apparent violation of the prohibition against the “exportation . . . , directly or indirectly,
         from the United States, . . . of any . . . services to Iran or the Government of Iran,” 31 C.F.R. §
         560.204.


                                                            102
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 109 of 262 PageID #: 109



         546.   Specifically, according to the U.S. government in a November 10, 2009 diplomatic

cable:

                [The] Islamic Revolutionary Guards Corps (IRGC) and IRGC-Qods Force,
                who channel funds to militant groups that target and kill Coalition and Iraqi
                forces and innocent Iraqi civilians, have used Bank Melli and other Iranian
                banks to move funds internationally. Bank Melli used deceptive banking
                practices to obscure its involvement from the international banking system
                by requesting that its name be removed from financial transactions when
                handling financial transactions on behalf of the IRGC.

         547.   Bank Melli Iran and Melli Bank Plc were designated as SDNs pursuant to E.O.

13382 in October 2007, and included on OFAC’s SDN list, which resulted in, inter alia, their

exclusion from the U-Turn exemption for Iranian Eurodollar transactions.

         548.   The U.S. Treasury Department press release announcing the designation stated:

                Bank Melli also provides banking services to the [Iranian Revolutionary
                Guard Corps] and the Qods Force. Entities owned or controlled by the IRGC
                or the Qods Force use Bank Melli for a variety of financial services. From
                2002 to 2006, Bank Melli was used to send at least $100 million to the Qods
                Force. When handling financial transactions on behalf of the IRGC, Bank
                Melli has employed deceptive banking practices to obscure its involvement
                from the international banking system. For example, Bank Melli has
                requested that its name be removed from financial transactions.

         549.   In April 2008, Assistant Treasury Secretary for Terrorist Financing Daniel Glaser

testified before the House Committee on Foreign Affairs, Subcommittee on the Middle East and

South Asia and the Subcommittee on Terrorism, Nonproliferation and Trade, confirmed that:

                Entities owned or controlled by the IRGC or the Qods Force use Bank Melli
                for a variety of financial services. From 2002 to 2006, Bank Melli was used
                to send at least $100 million to the Qods Force. When handling financial
                transactions on behalf of the IRGC, Bank Melli has employed deceptive
                banking practices to obscure its involvement from the international banking
                system. For example, Bank Melli has requested that its name be removed
                from financial transactions.

         550.   In mid-2007, Bank Melli Iran’s branch in Hamburg (“Bank Melli-Hamburg”)

transferred funds for the Defense Industries Organization (“DIO”).




                                                103
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 110 of 262 PageID #: 110



       551.    DIO is an Iranian government-owned defense manufacturer whose name, logo

and/or product tracking information was stamped on munitions found in weapons caches that were

seized from the Special Groups in Iraq; including large quantities of weapons produced by DIO in

2006 and 2007 (for example, 107 millimeter artillery rockets, as well as rounds and fuses for 60

millimeter and 81 millimeter mortars.)

       552.    Since at least the mid-1980s, Bank Melli has maintained Eurodollar accounts, at

one time or another, with Defendants ABN Amro (RBS N.V.), Barclays, Credit Suisse, SCB,

Commerzbank and the HSBC Defendants.

       553.    As early as 1987, Bank Melli instructed Defendant Barclays to process Eurodollar

transactions in favor of Bank Melli’s London branch by referencing only Bank Melli’s Eurodollar

account number at Midland Bank Plc in London without referencing Bank Melli Iran’s name in

the SWIFT-NET payment orders.

       554.    Bank Melli further instructed Barclays to send separate payment order message

instructions, which included full transaction details, to Bank Melli’s London Branch.

       555.    Barclays agreed and assisted Bank Melli in its illegal conduct and continued to do

so even after Bank Melli was designated by the United States and publicly identified as a major

source of the IRGC’s funding.

       556.    No later than December 2000, Bank Melli opened a Eurodollar account with

Defendant ABN Amro (RBS N.V.)’s branch in Dubai, United Arab Emirates (“UAE”) and worked

with ABN Amro (RBS N.V.) to strip its U.S. dollar-denominated transactions.

       557.    Similarly, in July 2003, Defendant SCB learned that a competitor was exiting the

Iranian business completely and sought to pick up this business and add Eurodollar accounts for

five Iranian banks at SCB-London. Bank Melli was among the banks whose business SCB

expressly sought to (and did) acquire.



                                              104
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 111 of 262 PageID #: 111



       558.    In January 2004, SCB decided to proceed with the Iranian business, and no later

than February 13, 2004, SCB opened Eurodollar accounts for Bank Melli and thereafter

participated in the Conspiracy by facilitating unlawful transactions for Bank Melli.

       559.    In addition, Bank Melli Iran’s branch in the UAE was instrumental in facilitating

U.S. sanctions-evading trade-finance and Eurodollar payment transactions on behalf of Mahan Air

and MODAFL.

       560.    For example, Bank Melli issued a Letter of Credit to Mahan Air in August 2004

through Standard Chartered Bank, Dubai in favor of a UAE-based company called Aeronautical

& Security for the shipment of an aircraft engine (identified by model number CF6-50C2)

manufactured by General Electric and shipped from Luxemburg to Tehran, Iran.

       561.    Bank Melli UAE instructed Credit Suisse, Zurich to make the payment, which in

turn instructed Bank of New York in New York (one of Credit Suisse’s U.S. clearing and

settlement banks) to credit SCB’s New York branch for further credit to the account of SCB-Dubai,

which then credited Aeronautical & Security's Eurodollar account.

       562.    The following flow-chart shows the overall flow of USD funds involved with

Mahan Air’s illegal acquisition of a U.S.-manufactured, export-controlled aircraft engine:




                                               105
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 112 of 262 PageID #: 112




       563.    In another example, Bank Refah Kargaran, Iran issued a Letter of Credit in USD to

a MODAFL sub-agency through Standard Chartered Bank, Dubai in favor of a Dubai-based

company called FP Aeroparts for the illegal shipment (via Iran Air) of U.S. aircraft parts.

       564.    Bank Melli served as the Reimbursing Bank on the trade-finance transaction, and

it subsequently instructed Credit Suisse, Zurich to debit its Eurodollar account as part of the flow

of USD funds between the LCs counterparties.

       565.    As the LC transaction proceeded, Credit Suisse then further instructed The Bank of

New York to pay Standard Chartered Bank’s New York branch (the clearing bank for the

transaction), which further credited the USD account it maintained for SCB, Dubai with the

amount due for the shipment of aircraft parts.



                                                 106
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 113 of 262 PageID #: 113



       566.   To close-out the LC transaction, SCB, Dubai then credited the Eurodollar account

it maintained on behalf of FP Aeroparts Middle East for the amount of the shipment.

       567.   The following flow-chart shows the overall flow of USD funds involved with

MODAFL’s illegal acquisition of the U.S.-manufactured aircraft parts:




       568.   As reflected in the above flow-chart, and during the relevant time period, Defendant

Credit Suisse maintained Eurodollar accounts in Zurich, Switzerland on behalf of Bank Melli.

       569.   Credit Suisse also instructed and trained Bank Melli employees, and conspired with

Bank Melli, on ways to format Bank Melli’s payment orders so that the resulting SWIFT-NET




                                              107
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 114 of 262 PageID #: 114



messages would avoid detection by the automated filter algorithms in U.S. depository institutions’

automated OFAC sanction screening software.

       570.    During the relevant time period (and beginning no later than July 2003), Defendant

Commerzbank also conspired with Bank Melli to route its Eurodollar clearing and settlement

business through Commerzbank’s correspondent banking relationships and SWIFT-NET

accounts.

       571.    Commerzbank further advised Bank Melli to list “non ref” in the ordering party

field in all payment order messages because it would trigger a manual review of the overall

Eurodollar payment transaction, thereby enabling Commerzbank personnel to ensure that the

SWIFT-NET messages did not contain any information linked to Iran.

       572.    Defendant HSBC-London also maintained Eurodollar accounts for Bank Melli

Iran, and it used HSBC-US to provide illegal USD funds clearing and settlement services for Bank

Melli during the relevant period.

       573.    Yet despite the fact that several SWIFT-NET payment order messages were

supposed to have been fully “stripped” by HSBC-London—before their transmittal to the U.S.—

they were nevertheless blocked by the HSBC-US OFAC filter in New York because Bank Melli

was referenced in error (thus placing HSBC-US on notice that HSBC-London was working in

concert with Bank Melli to evade U.S. law, regulations and economic sanctions against Iran).

       574.    Even with these blatant warning signs, HSBC-US continued to routinely provide

Eurodollar clearing and settlement services to the HSBC Defendants, knowing full well that they

were violating U.S. laws and regulations by laundering money on behalf of Bank Melli.

       575.    Because, as discussed below, HSBC-US knew of this unlawful conduct—and

continued to facilitate it— HSBC-US violated, inter alia, 18 U.S.C. § 2332d.

       F.      BANK MELLAT’S AGREEMENT TO, AND PARTICIPATION IN, THE
               CONSPIRACY


                                               108
     Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 115 of 262 PageID #: 115




         576.   Bank Mellat provides banking services in support of Iran’s Weapons of Mass

Destruction program through the Atomic Energy Organization of Iran (“AEOI”) and Novin Energy

Company.

         577.   In 2007, Bank Mellat was designated by the U.S. Treasury Department for

providing “banking services in support of Iran's nuclear entities, namely the Atomic Energy

Organization of Iran (AEOI) and Novin Energy Company. Both AEOI and Novin Energy have

been designated by the United States under E.O. 13382 and by the UN Security Council under

UNSCRs 1737 and 1747.”

         578.   During the relevant time period, Bank Mellat provided financial services and

maintained Eurodollar accounts for AEOI and Novin Energy Company, and as part of the

Conspiracy, Bank Mellat affirmatively worked to prevent disclosure of its dollar-denominated

transactions on behalf of these designated customers.

         579.   In June 2006, Bank Mellat was involved in a transfer totaling over $250 million

dollars into a Eurodollar account it held for Novin Energy Company.

         580.   As part of the Conspiracy, the CBI effectuated the payment(s) in USD funds to

Bank Mellat’s Eurodollar account in London for further credit to the Eurodollar account of Bank

Mellat’s client—Novin Energy Company.32

         581.   In 2007, Bank Sepah facilitated payments in USD funds to Eurodollar accounts at

Bank Mellat on behalf of entities associated with Iran’s Aerospace Industries Organization

(“AIO”), a subsidiary of Iran’s Ministry of Defense and Armed Forces Logistics (“MODAFL”)




32      Novin Energy Company was designated by the U.S. Treasury Department under E.O 13382 and by the United
Nations Security Council in Resolution 1747.




                                                    109
     Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 116 of 262 PageID #: 116



that was designated by the United States on June 28, 2005.33

         582.     The AIO is the Iranian organization responsible for ballistic missile research,

development and production activities and organizations, including the Shahid Hemmat Industries

Group (“SHIG”) and the Shahid Bakeri Industries Group (“SBIG”), which were both listed under

U.N. Security Council Resolution 1737 and designated by the United States under E.O. 13382.

         583.     Bank Mellat was designated by the United States on October 25, 2007 in connection

with Weapons of Mass Destruction proliferation activities, and was included on OFAC’s SDN list.

The designation, inter alia, excluded Bank Mellat from accessing the U-Turn exemption for

Iranian Eurodollar transactions.

         584.     In 2002, together with Iran’s Bank Tejarat, Bank Mellat merged its London branch

to form Persia International Bank Plc in the United Kingdom.

         585.     During the relevant time period, both Defendant HSBC-London and Defendant

Barclays maintained Eurodollar accounts for Persia International Bank Plc and served as its

“principal bankers” in the Eurodollar market.

         G.       BANK SEPAH’S AGREEMENT TO, AND PARTICIPATION IN, THE
                  CONSPIRACY

         586.     Bank Sepah is an Iranian government-owned and government-controlled financial

institution.

         587.     In 2007, the U.S. Treasury Department designated Bank Sepah for providing

support and services to designated Iranian proliferation firms. The designation was effectuated

pursuant to E.O. 13382, due to Bank Sepah’s Weapons of Mass Destruction proliferation-related

activities.



33       When Bank Sepah was designated by the U.S. in January 2007, the U.S. government noted that “Bank Sepah
is AIO’s bank of choice, and since at least 2000, Sepah has provided a variety of critical financial services to Iran’s
missile industry, arranging financing and processing dozens of multi-million dollar transactions for AIO and its
subordinates . . . .” See https://www.treasury.gov/press-center/press-releases/Pages/hp219.aspx.


                                                         110
     Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 117 of 262 PageID #: 117



         588.    Bank Sepah International Plc, a wholly-owned subsidiary of Bank Sepah in the

United Kingdom, was also designated.

         589.    According to the U.S. Treasury Department, Bank Sepah was the financial linchpin

of Iran’s missile procurement network and actively assisted Iran’s pursuit of missiles capable of

carrying Weapons of Mass Destruction.

         590.    As a result of the designation, Bank Sepah (including Bank Sepah International Plc)

was excluded from accessing the U-Turn exemption for Eurodollar transactions.

         591.    During the relevant time period, Defendant HSBC-London provided illegal

Eurodollar clearing and settlement services to Bank Sepah.

         592.    During the relevant time period, Standard Chartered Bank provided illegal

Eurodollar clearing and settlement services for Bank Sepah, as well as facilitating US dollar-

denominated Letters of Credit for Bank Sepah. SCB, as discussed infra, also provided Eurodollar

payments and trade-finance services for Bank Saderat and Bank Melli.

         593.    As detailed below, Bank Sepah, acting in concert with SCB, illegally financed the

acquisition of U.S. goods on behalf of Mahan Air.

         594.    For example, in February 2006, Credit Suisse in Zurich paid SCB Dubai almost

$30 million dollars (cleared and settled through the United States) on behalf of Bank Sepah, which

had, in turn, financed Mahan Air’s acquisition of an Airbus A320-232 and several aircraft

engines.34

         595.    In another case in 2002, Bank Sepah financed (in USD funds) the purchase of U.S.

aircraft parts from an Iranian front company—the Malaysian and UK exporter Downtown Trading

Ltd—on behalf of a MODAFL-controlled entity.




34     Part of the trade-finance transaction was cleared through Standard Chartered’s New York branch, and the
paperwork indicates that SCB was aware that the transaction involved U.S. origin parts prohibited by U.S. sanctions.


                                                       111
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 118 of 262 PageID #: 118



       596.    As part of the illegal scheme, once the U.S.-manufactured goods were transported

from Malaysia to Iran by Iran Air, Downtown Trading Ltd., Malaysia sent documents to its bank,

Maybank, Malaysia to collect payment against the Letter of Credit.

       597.    Maybank then presented documents under Bank Sepah’s Letter of Credit to SCB,

Dubai (the Negotiating Bank) for validation and subsequent clearing and settlement of the

transaction’s final Eurodollar payment through Citibank, New York.

       598.    Thus, Bank Sepah, with the assistance of Maybank and SCB, financed the illegal

acquisition of U.S. aircraft parts by MODAFL, and induced Citibank in New York to provide

dollar clearing and settlement to consummate the transaction.

       599.    As detailed below, Defendant Commerzbank AG’s New York branch also provided

illegal Eurodollar clearing and settlement services for Bank Sepah.

       H.      JOHN DOE DEFENDANTS’ 1-50 AGREEMENT TO, AND
               PARTICIPATION IN, THE CONSPIRACY

       600.    Other non-defendant co-conspirators (including other Iranian financial institutions

and entities) conspired with the named Defendants and identified non-defendant Co-conspirators

herein. Plaintiffs may amend this Complaint to identify such other non-Defendant Co-conspirators

as additional evidence warrants.

       601.    The true names, residences and capacities, whether individual, corporate or

otherwise, of Defendants John Does 1 through 50 (collectively, the “Does”) are presently unknown

to Plaintiffs, who therefore sue those Defendants under such fictitious names. The Does are other

financial institutions, their agents, officers and/or employees that conspired with the Western Bank

Defendants, Iran, and the Iranian Bank Co-conspirators (including Defendant Bank Saderat Plc).

Each of the Does is responsible in some manner for the acts alleged herein and for the damages

that each Plaintiff sustained. As warranted by the evidence, Plaintiffs will amend this Complaint

to show the true names and capacities of the Does when they are ascertained and confirmed.


                                                112
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 119 of 262 PageID #: 119



       I.      THE HSBC DEFENDANTS’ AGREEMENT TO, AND PARTICIPATION
               IN, THE CONSPIRACY

       602.    The HSBC Defendants have a longstanding relationship with Iran.

       603.    In 1999, HSBC Group established a relationship with the Tehran office of Bank

Melli Iran, and it launched an “Iran Representative” office in Tehran, Iran that same year.

       604.    In December 2000, HSBC Group members entered into a $500 million project

finance agreement with six Iranian commercial banks: Bank Saderat Iran, Bank Melli Iran, Bank

Mellat, Bank Tejarat, Bank Sepah and the Export Development Bank of Iran (“EDBI”).

       605.    Beginning in the late 1990s, Defendant HBSC-Europe and Defendant HSBC-

Middle East devised a procedure whereby their Iranian Bank Co-conspirators put a cautionary note

in their SWIFT-NET payment order messages including language such as, “care sanctioned

country,” “do not mention our name in NY,” and “do not mention Iran.”

       606.    Eurodollar payment transactions with these cautionary notes automatically fell into

what Defendant HSBC-Europe termed a “repair queue,” where employees of HBSC-Europe and

HSBC-Middle East manually removed all references to Iranian-sanctioned entities from the

SWIFT-NET messages associated with each transaction.

       607.    Between 2001 and 2007, the HSBC Defendants actively participated in the

Conspiracy by repeatedly undertaking various methods to facilitate Eurodollar payments, trade

finance and foreign exchange transactions on behalf of Iran through the United States that would

evade U.S. sanctions by disguising Iran’s financial activities as its USD funds were cleared and

settled by U.S. financial institutions, including Defendant HSBC-US.

       608.    Unlawful Iranian transfers of USD funds from HSBC-Europe and HSBC-Middle

East were sent through the HSBC Group’s USD correspondent accounts at HSBC-US by:

               a.     Deleting references to Iran from the payment instructions (a.k.a.
                      “stripping” the transactions), or otherwise altering the SWIFT-NET



                                               113
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 120 of 262 PageID #: 120



                       messages, to either omit or falsify information that would have
                       otherwise indicated Iran’s involvement in the transaction; and

               b.      Styling transactions as bank-to-bank “cover” transactions between
                       two non-Iranian banks, solely because the MT 202 payment order
                       message format used for such transactions did not expressly obligate
                       HSBC to identify the transaction’s originator and beneficiary, thus
                       avoiding any disclosure of the transaction’s Iranian connections, and
                       blocking HSBC-US’s electronic filter algorithms from recognizing
                       the transaction, let alone assessing whether it qualified for any
                       OFAC exemption or license.

       609.    Defendant HSBC-Europe created detailed plans to avoid triggering HSBC-US’s

automated OFAC filter software and reduce the need for “manual intervention” (e.g. the re-

formatting Eurodollar transactions), thus sparing HSBC-Europe’s employees from the need to

manually alter the SWIFT-NET messages in order to remove references that might otherwise

identify the presence of Iranian parties to the transaction, and associated scrutiny.

       610.    This enabled the HSBC Defendants’ business with Iran in the Eurodollar market to

proceed quickly and profitably.

       611.    In 2010, facing U.S. government investigations, HSBC-US hired Deloitte LLP as

its outside auditor to identify and examine HSBC Group’s OFAC sensitive USD funds transactions

involving Iran and other prohibited countries or persons that went through the bank.

       612.    That “review” identified more than 25,000 illegal transactions that involved Iran,

worth a total of more than $19.4 billion in USD funds.

       613.    The payment orders had been sent to HSBC-US and other financial institutions in

the United States without referencing Iran, ensuring that the Eurodollar payment transactions

would be processed without delay and not be blocked nor rejected by the algorithms in the

automated OFAC filtering systems.

       614.    The HSBC Defendants deliberately amended SWIFT-NET payment order

messages and used MT 202 cover payments to conceal the nature of the transactions from HSBC-



                                                114
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 121 of 262 PageID #: 121



US automated OFAC sanction screening filters and those of other financial institutions in the

United States, and HSBC-US was aware that the other HSBC Defendants used such methods to

alter payment order messages.

       615.    At the same time, the HSBC Defendants further trained, mentored and educated

their Iranian Co-conspirators on how to deceptively format SWIFT-NET payment order messages,

inter alia, to avoid detection and scrutiny by U.S. financial institutions, thus ensuring that Iran

could solicit other conspirators to facilitate Eurodollar payments in a like manner.

       616.    Accordingly, the HSBC Defendants’ (and other Defendants’ and Co-conspirators’)

willingness to process payments in this manner enabled Iran to flood the global financial system

with undetectable U.S. dollar payment transactions and effectuate—what would have otherwise

been preventable—transfers of USD funds to Hezbollah and the IRGC.

       617.    Defendant HSBC Holdings was aware of Defendants HBSC-Europe and HSBC-

Middle East’s involvement in the Conspiracy with Iran as early as 2000.

       618.    For example, HSBC Group AML Compliance Head Susan Wright received an

email on June 9, 2000, from Bob Cooper, an HSBC colleague, informing Wright of an existing

procedure that the HSBC Defendants were already employing to avoid OFAC filter detection.

       619.    Cooper explained:

               a.      A client bank had been “automatically replacing a remitter’s name
                       with that of” the client bank and that bank was utilizing bank-to-
                       bank “cover payments” because the payment message formats did
                       not expressly require identification of either the underlying party
                       originating the transaction or the transaction’s ultimate beneficiary.

               b.      In the future, for OFAC sensitive transactions, that bank would
                       “arrange cover for the payment using MT202/203 remittances.”

               c.      In addition, that bank planned to send a separate ‘MT100 message’
                       to the recipient bank, providing full payment details for the
                       originator and ultimate beneficiary.




                                                115
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 122 of 262 PageID #: 122



          620.   Cooper’s email overtly acknowledged that “[i]n this way a payment in US$ can be

made for an individual or company on the OFAC list, without the name being ‘detected’ by the

OFAC filters that all US banks would apply.”

          621.   Several days later, on June 14, 2000, Wright forwarded Cooper’s June 9, 2000

email to the then-current Head of HSBC Group Compliance, Matthew King.

          622.   In her cover email, Wright stated that the “practice” detailed by Cooper was

“unacceptable” and informed King that it was her position that:

                 a.     “We advised them that this was contrary to SWIFT guidelines
                        (drawn up to address FATF concerns re money laundering via wire
                        transfers) which required that the full details (names and addresses)
                        of remitters and beneficiaries are included.”

                 b.     “From a Group perspective I consider the continuation of this
                        practice [the client bank’s future plan to conceal OFAC sensitive
                        transactions behind bank-to-bank transfers] to be unacceptable as a
                        deliberate and calculated method to avoid US OFAC sanctions and
                        has the potential to raise serious regulatory concerns and embarrass
                        the Group.”

          623.   Senior HSBC Group officials were aware of the Conspiracy, including the specific

methods and overt acts by which Iran, the Iranian banks and the HSBC Defendants were carrying

it out.

          624.   However, despite this awareness, senior compliance officials of HSBC Group and

its subsidiary banks and entities (including compliance officials at Defendants HSBC Holdings,

HSBC-Europe, HSBC-Middle East, and HSBC-US) did not put an end to this illicit banking

“practice” with Iran. Instead, with clear knowledge of its purpose—and awareness that other banks

participated in the Conspiracy—they knowingly employed similar techniques to evade OFAC

requirements, thus allowing the HSBC Defendants to continue deploying and refining their

respective “procedures” to facilitate illegal Eurodollar payments from and for Iran in USD funds.

          625.   In late 2000, in coordination with the CBI, HSBC signed a project finance



                                                116
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 123 of 262 PageID #: 123



framework agreement with six Iranian commercial banks: including Bank Melli, Bank Saderat,

Bank Mellat, Bank Tejarat, Bank Sepah and the Export Development Bank of Iran.

              1.      HSBC-Europe’s 2001 “Bank Melli Proposal”

       626.   In or around January 2001, Bank Melli’s London branch maintained Eurodollar

accounts with several other major international banks, but was interested in establishing a

relationship with HSBC that would give HSBC the majority of Bank Melli’s USD funds clearing

and settlement business.

       627.   In an April 30, 2001 letter, Defendant HSBC-Europe presented Bank Melli in

London with a proposal (the “Bank Melli Proposal”) for processing Bank Melli payments. HSBC-

Europe’s proposal boasted that HSBC-Europe was “ . . . confident that we have found a solution

to processing your payments with minimal manual intervention.”

       628.   The Bank Melli Iran Proposal expressly underscored that, if it adopted HSBC-

Europe’s “solution,” Bank Melli would not be identified as a sender in any payment order message

and, thus, HSBC-Europe would ensure that Iranian transactions involving USD funds would not

run into any ‘speed bumps’ or other obstacles.

       629.   The “solution” provided specific alternative wording, as it explained:

              “The key is to always populate field 52—if you do not have an ordering
              party then quote ‘One of our Clients,’ never leave blank. This means that
              the outgoing payment instruction from HSBC will not quote ‘Bank Melli’
              as sender—just HSBC London and whatever is in field 52. This then negates
              the need to quote ‘DO NOT MENTION OUR NAME IN NEW YORK’ in
              field 72.” [Emphasis in original.]

       630.   HSBC-Europe’s proposal further requested, “In order to test our proposed solution

we would appreciate if you used the following templates when submitting your next payments to

the following customer, or alternatively submit a USD 1 test payment” and provided the following:

              MT202
              20:  Your Ref . . . .
              21:  Related Ref . . . .


                                                 117
     Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 124 of 262 PageID #: 124



                32:    Amount/currency/Value date . . . .
                50:    DO NOT QUOTE IF IRANIAN
                52:    Customer Name OR One of our clients MUST BE COMPLETED
                53:    /68296908
                54:
                56:
                57:    Beneficiary Banker (SWIFT codes where possible)
                58:    Beneficiary (SWIFT codes where possible)
                70:    Any Payments details for beneficiary . . .
                72:    Please leave blank
                MT100
                Pay as above.

                (Emphasis in the original.)

         631.   Thus, the Bank Melli Proposal documented the HSBC Defendants’ active

coordination and participation in the Conspiracy to illegally remove, omit or falsify essential

information from SWIFT-NET messages so as not to trigger OFAC sanctions screening filters or

otherwise permit HSBC-US or other U.S depository institutions to detect Iranian transactions in

USD funds.35

         632.   In 2001, John Wilkinson served as HSBC-Europe’s Institutional Banking

Relationship Manager for HSBC-Europe’s Bank Melli account.

         633.   In a June 28, 2001 email titled “Re: Bank Melli” to HSBC-US, Wilkinson

discussed the Bank Melli Proposal, describing HSBC-Europe’s “usual method” to alter the

wording of Iranian payment order messages, and the rationale for doing so:

                •   “Once the proposition goes live, we have instructed Bank Melli to alter
                    the format of its [sic] payments to achieve straight through processing.
                    The field 52 input of ‘one of our clients’ is a standard phrase used by
                    MPD [Multicurrency Payments Department] in these situations.”

                •   “Since sending the letter we have further asked them to only put ‘One
                    of our clients’ in field 52, thus removing the chance of them inputting
                    an ‘Iranian referenced’ customer name, that causes fall out of the cover
                    payment sent to HSBC-US and a breach of OFAC regulations.”


35      An internal HSBC memorandum that was associated with the Bank Melli Proposal also makes clear HSBC’s
awareness of Defendant Standard Chartered Bank’s role as NIOC’s primary (Western) banker at the time.


                                                   118
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 125 of 262 PageID #: 125



       634.    In further support of his position to continue this standard ‘procedure,’ Wilkinson

explained that a payment involving an Iranian bank had been blocked because HSBC-Europe’s

MPD [Multicurrency Payments Department] “failed to spot the poor input and did not follow the

normal procedure of altering the payment.”

       635.    In other words, the HSBC Defendants’ “normal” procedure was to conspire with

Iranian banks, including Bank Melli, to deliberately alter payment order messages prior to sending

them to New York for the express purpose of avoiding detection and analysis by U.S. banks,

regulators and law enforcement.

       636.    In an email exchange in October 2001 between David Bagley, Defendant HSBC-

Middle East’s Regional Head of Legal and Compliance, and Matthew King, a member (and later

Head of) HSBC Group’s Audit Department, King noted:

               We also have to bear in mind pending US legislation which will in effect
               give the US extraterritorial authority over foreign banks, particularly if we
               are unfortunate enough to process a payment which turns out to be
               connected to terrorism. My own view therefore is that some of the routes
               traditionally used to avoid the impact of US OFAC sanctions may no longer
               be acceptable.

       637.    HSBC Group AML Head Susan Wright and Money Laundering Control Officer

John Allison received copies of King’s e-mail.

       638.    King’s email further confirms that senior executives and managers within the

HSBC Group comprehended what the HSBC Defendants (and other foreign banks) had

“traditionally” been doing for years when they used “routes” (a euphemism for altering payment

order messages prior to routing them to U.S. financial institutions through SWIFT-NET) to avoid

disclosing a transaction’s Iranian connections, and that some of those transactions might prove to

be “connected to terrorism.”

       639.    A January 2003 memorandum authored by HSBC-Middle East and disseminated

to other members of the HSBC Defendants confirms not only the HSBC Defendants’ ongoing


                                                 119
     Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 126 of 262 PageID #: 126



participation in the Conspiracy, but also their knowledge of the participation of other co-

conspirators, and Iran’s desire to further evade U.S. sanctions.

         640.   The memorandum stated in relevant part:

                •       “It is believed that some service providers amend the payments to
                        ensure Iran is not mentioned in the body of the payment instruction
                        to their USD correspondent. This process minimizes the risk of
                        payment being referred to OFAC.”

                •       “Currently, it is estimated that Iranian banks issue up to 700 USD
                        payments a day using their USD providers, mainly banks in the UK
                        and Europe, which in turn use their New York USD correspondents
                        to effect the payments.”

         641.    In addition to acknowledging the existence of the Conspiracy, the HSBC-Middle

East memorandum also advised:

                “[T]here is substantial income opportunity to sell a USD payments
                proposition to Iranian banks in view of the impending FATF
                regulations . . . The [requirements of the] new regulations . . . increases the
                risk of Iranian payments being held in the USA as they may fall foul of the
                OFAC regulations. The Iranian Banks have now prioritized this issue and
                are now actively seeking a solution from their banks, including HSBC.”

         642.   From at least 2003 forward, HSBC provided banking and payment services in the

Eurodollar market to, among other Iranian entities, the NIOC (which, as noted previously, was

later designated pursuant to E.O. 13382 and identified as an agent or affiliate of the IRGC during

the relevant time period).36

         643.   Over the course of the next several years, the HSBC Defendants continued their

participation in the Conspiracy.



36      The HSBC Defendants also provided Eurodollar, trade-finance, and foreign exchange services for NIOC.
For example, the aforementioned January 2003 HSBC-Middle East memorandum stated that:

                L/C’s [Letters of Credit] issued for Iranian Companies Abroad—Various Group Offices.
                HSBC offices are developing relationships with Iranian Government and non-Government
                companies. The L/C’s issued are normally denominated in USD. Following NIOC’s
                acceptance of HSBC as one of its listed banks, HSBC Bank Middle East now handles Iran’s
                oil export L/C’s. Turnover for this business is about USD400M [million] per year.



                                                    120
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 127 of 262 PageID #: 127



       644.    In an October 9, 2006 email, David Bagley [HSBC-Middle East’s Regional Head

of Legal and Compliance] informed senior HSBC Group officials that key U.S. policymakers were

“ . . . in favour of withdrawing the U-Turn exemption from all Iranian banks. This on the basis

that, whilst having direct evidence against Bank Saderat particularly in relation to the alleged

funding of Hezbollah, they suspected all major Iranian State owned banks of involvement in

terrorist funding and WMD [weapons of mass destruction] procurement.”

       645.    Further demonstrating his awareness of the risks HSBC was engaged in with Iran,

Bagley was listed as the contact person on the April 19, 2007 Wolfsberg Group press release

calling for more transparency for international wire transfers “to promote the effectiveness of

global anti-money laundering and anti-terrorist financing programs.”

       646.    Eight months later, in a June 8, 2007 email, Bagley informed HSBC Holding’s

CEO, Michael Geoghegan, and others, that “[U.S. Treasury Under Secretary for Counter Terrorist

Financing and Sanctions] Levey essentially threatened that if HSBC did not withdraw from

relationships with [redacted] we may well make ourselves a target for action in the US.”

       647.    Bagley’s email thus confirmed that various relationships continued to exist in the

Eurodollar market with Iran and Iranian banks, including Bank Saderat.

       648.    Bagley not only acknowledged that HSBC had “ . . . an agency banking

relationship in HSBC-EUROPE both for [redacted] and other Iranian banks,” but he confessed that

“[t]here are further complications surrounding the process of closure with all Iranian banks as we

have some USD 9m in reimbursements due from Sepah, where we are running off trade lines,

where we may need cooperation from Central Bank of Iran.”

       649.    On December 11, 2012, the U.S. Department of Justice (“DOJ”) announced that

Defendants HSBC Holdings and HSBC-US had admitted to Anti-Money Laundering (“AML”)

and OFAC sanctions violations, and had agreed to enter into a Deferred Prosecution Agreement



                                               121
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 128 of 262 PageID #: 128



and pay a $1.256 billion forfeiture. As explained further infra, DOJ issued a press release

announcing the DPA, and summarizing the HSBC Defendants’ illegal conduct.

       650.    In connection with the DPA, DOJ filed a four-count felony criminal information

against HSBC Holdings and HSBC-US, charging them with: (1) willfully failing to maintain an

effective AML program; (2) willfully failing to conduct due diligence on their foreign

correspondent affiliates; (3) violating the International Emergency Economic Powers Act

(“IEEPA”); and (4) violating the Trading with the Enemy Act (“TWEA”). HSBC Holdings and

HSBC-US waived federal indictment, agreed to the filing of the information, and claimed to have

accepted responsibility for HSBC’s and its employees’ criminal conduct.

       651.    Despite its agreement to overhaul its U.S. and global compliance functions, HSBC

remained a conduit for illicit funds.

       652.    On December 9, 2010, the U.S. Treasury Department designated Tajco, describing

it as “a multipurpose, multinational business venture involved in international trade as well as real

estate and presided over by Ali Husayn and Kassim Tajideen . . . . Since at least December 2007,

Ali Tajideen used Tajco Sarl, operating as Tajco Company LLC, as the primary entity to purchase

and develop properties in Lebanon on behalf of Hizballah.”

       653.    The designation also covered Kairaba Supermarket, a subsidiary business of Tajco

Ltd.

       654.    A July 13, 2012 article published by Reuters entitled “Special Report: HSBC’s

Money-Laundering Crackdown Riddled With Lapses” reported that an HSBC-US compliance

officer had identified suspicious transactions involving Hezbollah, specifically Tajco and Kairaba

Supermarket.




                                                122
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 129 of 262 PageID #: 129



       655.    In December 2013, the Treasury Department announced that Defendant HSBC-US

agreed to remit $32,400 to settle potential civil liability for three apparent violations of the Global

Terrorism Sanctions Regulations, 31 C.F.R. Part 594.

       656.    The fine reflected the fact that HSBC-US facilitated transactions in late 2010 and

early 2011 worth about $40,000 that benefited Tajco.

       657.    Although a relatively small sum, the facilitation of terrorism financing for

Hezbollah a considerable time after Defendants HSBC Holdings and HSBC-US began negotiating

their deal with DOJ, strongly suggests that, as of early 2011, the HSBC Defendants had not

seriously remediated their AML/CFT controls and procedures, even after being caught committing

hundreds of felonies.




               2.       Defendant HSBC-US’s Agreement to, and Participation in, the
                        Conspiracy in Violation of 18 U.S.C. § 2332d

       658.    As alleged in greater detail below, even though at all relevant times Defendant

HSBC-US was aware that: the HSBC Defendants were participating in the Conspiracy to

unlawfully transmit Iranian USD funds through U.S. banks (including HSBC-US); and

periodically complained about Defendants HSBC-Middle East and HSBC-London’s conduct and

proposed new procedures and policies for HSBC Group members that would have provided

HSBC-US improved transparency, HSBC-US took no measures to prevent HSBC-US from

facilitating hundreds of millions of dollars of payments to Iran in violation of 18 U.S.C. § 2332d.

Accordingly, in addition to violating § 2332d, HSBC-US’s conduct evidenced its agreement to

continue participating in the Conspiracy despite its complaints, its knowledge or deliberate

indifference to the Conspiracy’s criminal objectives and purposes, and its commission of multiple

overt acts in furtherance of the Conspiracy.


                                                 123
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 130 of 262 PageID #: 130



       659.    One key example of HSBC-US’s failure to take substantive measures to ensure that

it would not facilitate the HSBC Defendants’ provision of illegal material support and services to

Iran is reflected in a July 12, 2001 e-mail to senior employees at HSBC-US (containing a

memorandum authored by HSBC Group Representative for Iran, John Richards).

       660.    Richards’s memorandum outlined the business opportunities members of the

HSBC Group were presented with in connection with prospects to expand and grow HSBC

Group’s relationships with Iran, the CBI and Bank Melli, explaining:

               a.      “We have been approached by the Central Bank of Iran to take back
                       their USD clearing business from Natwest. In principal I am keen to
                       do this but on the clear proviso that it can be done profitably and on
                       a sustainable basis.”

               b.      “One of our key objectives for the year is to develop HSBC’s Asset
                       Management activities in Iran and with the Central Bank now
                       managing the oil price stabilization fund amounting to some
                       USD10bn there is considerable scope for this. Obviously many
                       foreign banks are chasing the same business and so we need to
                       demonstrate some competitive or relational advantage. The proposal
                       from the Central Bank was therefore not unwelcome . . . . The
                       Central Bank manages their transactions through Bank Melli
                       London . . . .”

               c.      “In summary if we can make this business independently profitable
                       and sustainable the benefits that we can derive particularly from the
                       Treasury Asset Management and Investment spin offs will be
                       substantial.”

       661.    Richards’s memorandum also demonstrates the HSBC Defendants’ awareness that

other foreign banks (including Defendants) were eagerly pursuing U.S. dollar clearing and

settlement business with the CBI in the Eurodollar market.

       662.    On July 12, 2001, Denise Reilly, HSBC-US’s Senior Manager in Payment

Operations, sent an e-mail titled “Re: Bank Melli” to various senior HSBC-US employees in which

she stated, “It was relayed to us that the Group (with the Backing of Bond) [the Chairman] was

looking to significantly grow our presence in Iran.” Reilly also explained that the “current lines of



                                                124
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 131 of 262 PageID #: 131



credit [for Iran] were reported to be $800m, trade lines of $150m and growth was anticipated in

trade, cash management and internet banking.”

       663.    Thus, HSBC-US senior employees understood the significance to the HSBC

Defendants of their Iranian business and specifically, the HSBC Defendants’ relationship with

Bank Melli.

       664.    As early as 2001, senior HSBC-US payments, compliance and business managers

were informed that Iranian Eurodollar payment transactions were being sent by Defendant HSBC-

London to HSBC-US for clearing and settlement in USD funds after references to Iran had been

deleted.

       665.    HSBC-US employees were also informed of an HSBC-London proposal to

streamline the processing of Iranian U-turn transactions by omitting references to Iran so that the

payment orders would not be halted by OFAC’s sanctions screening filter in the United States.

Emails at the time show that senior HSBC-US officials expressed discomfort with the HSBC-

London proposal, but took no other action to stop or prevent the activity already occurring.

       666.    As noted above, a senior HSBC-US employee received an e-mail on June 28, 2001

titled “Re: Bank Melli,” which described HSBC-London’s “usual method” of altering payment

order messages and the reasons for doing so.

       667.    Another example of HSBC-US’ knowledge and acquiescence in the Conspiracy is

memorialized in a November 14, 2002 memorandum entitled “COMPLIANCE-OFAC ISSUES

IN GENERAL AND SPECIFIC TO IRAN” authored by HSBC-London’s Multicurrency

Payments Department Head Malcolm Eastwood (“the Eastwood Memorandum”).

       668.    The Eastwood Memorandum was sent to both HSBC-US and HSBC-London

employees and forwarded to additional HSBC-US employees in separate emails.




                                               125
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 132 of 262 PageID #: 132



       669.   The Eastwood Memorandum discussed both HSBC’s “cover payment method” of

evading U.S. sanctions and the specific actions taken by HSBC to modify the contents of payment

messages. In relevant parts, the Eastwood Memorandum stated:

              •      “As the custodian of HSBC-Europe’s payments operation I
                     currently feel that we may be exposing ourselves to unnecessary and
                     unacceptable Reputational and Operational Risk when we are
                     handling payments originating from FIs [financial institutions]
                     domiciled in or who are a local branch of an FI domiciled in an
                     OFAC regulated country.”

              •      “HSBC-Europe’s historical practice has been to send these types of
                     payments where the U Turn principal applies (ie funds are generally
                     moving from an European bank to another European bank for the
                     credit of an OFAC regulated entity) via the Cover Payment method.
                     This means that the payment instructions received by HSBC-US
                     contains no mention of the country or entity involved. My
                     understanding is that this has been accepted practice for many years
                     and that HSBC-Europe IBL hold accounts, some in USD for FIs
                     domiciled in these countries ie Cuban, Iranian etc.”

              •      “The Iranian banks continue to send us what I describe as
                     conditional payment instructions which for HSBC-Europe require
                     an element of amendment by ourselves. This introduces operational
                     risk and under FATF principles we should not be amending these
                     payments instructions. Acceptance of these items over many years
                     means that we are bound by the precedents currently in place, and I
                     believe that we need to break these precedents . . . .”

              •      “[W]e need . . . [t]o agree a ‘template’ payment instruction for these
                     U Turn Payments which can be used by PCM Sales and the RM
                     team and sent to the Iranian Banks stipulating that payments must
                     be formatted in this way, confirming that we will be sending these
                     via the Serial method and that any deviation from this template will
                     be at the Iranian Banks own risk.”

              •      “Whilst I am told that there are significant business opportunities
                     particularly with countries such as Iran there are also substantial
                     Reputational and Operational Risks, not to mention financial losses
                     associated with it.”

       670.   In addition, HSBC-US’s OFAC filter occasionally stopped an Iranian-related

transaction, sent by an HSBC Group affiliate, in which the identifying information had




                                              126
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 133 of 262 PageID #: 133



inadvertently been retained, demonstrating that undisclosed Iranian U-Turn exemption

transactions continued to be sent through HSBC-US correspondent accounts.

       671.    HSBC-US employees were copied on similar memoranda issued by other HSBC

Defendants during the relevant period. For example, a January 2003 memorandum circulated by

HSBC-Middle East (and received by several HSBC-US employees) also noted that “[t]he Group

now has an excellent relationship with all Iranian banks and some very larger Iranian corporates

such as National Iranian Oil Co, National Petrochemical Co, National Iranian Gas Co, National

Iranian Steel Co, top Iranian insurance companies, Ministry of Power, Ministry of Post and

Telecommunications, etc.”

       672.    The memorandum also confirmed the HSBC Defendants’ awareness that other non-

Iranian banks were participating in the Conspiracy, stating:

               •       “It is believed that some service providers amend the payments to
                       ensure Iran is not mentioned in the body of the payment instruction
                       to their USD correspondent. This process minimizes the risk of
                       payment being referred to OFAC.”

               •       “Currently, it is estimated that Iranian banks issue up to 700 USD
                       payments a day using their USD providers, mainly banks in the UK
                       and Europe, which in turn use their New York USD correspondents
                       to effect the payments.”

               •       “[T]here is substantial income opportunity to sell a USD payments
                       proposition to Iranian banks in view of the impending FATF
                       regulations . . . . The      [requirements        of    the]      new
                       regulations . . . increases the risk of Iranian payments being held in
                       the USA as they may fall foul of the OFAC regulations. The Iranian
                       Banks have now prioritized this issue and are now actively seeking
                       a solution from their banks, including HSBC.”

       673.    An October 2003 document entitled “IRAN-STRATEGY DISCUSSION PAPER”

circulated to senior HSBC-US employees further documented the HSBC Defendants’ eagerness

to facilitate USD funds transfers for Iran, noting: “One of the reasons to accelerate our process of

engagement is to demonstrate, to the authorities within Iran, that we are committed to the



                                                127
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 134 of 262 PageID #: 134



development of their country. This is seen to be particularly important given the more

aggressive/pragmatic approach to Iranian business adopted by French and German competitor

banks.”

       674.    Nevertheless, despite being copied on such memos, HSBC-US took no further

action to stop the unlawful activities.

       675.    Even when HSBC-US blocked Iranian payment transactions, it failed to take further

action to ensure that other HSBC Defendants would not continue these illegal practices.

       676.    For example, in late December 2002, HSBC-US’s OFAC sanctions screening filter

stopped and rejected a payment order listing Bank Melli as the originator of the SWIFT-NET

message that contained a field that read, “Do not mention our name in NY.”

       677.    An internal HSBC-US email dated December 30, 2002, informed HSBC-US’s

compliance team about the Bank Melli payment, which once again confirmed the HSBC

Defendants’ ongoing process of altering payment order messages.

       678.    On June 13, 2003, HSBC-US’s OFAC filter stopped another transaction, this time

for $150,000 in USD funds, because it included both a reference to Bank Melli and the words “do

not mention our name.”

       679.    In a June 16, 2003 email entitled “PLC-Re do not mention our name,” HSBC-US

compliance officers were notified about the June 13 blocked transaction and received additional

confirmation of the HSBC Defendants’ illegal practice of altering fields within Iranian payment

order messages for the express purpose of escaping detection in the United States.

       680.    During 2004, in furtherance of the Conspiracy, HSBC Group members sent

approximately 7,000 Iranian Eurodollar transactions through various SWIFT-NET network

accounts for clearance and settlement by Defendant HSBC-US and other correspondent banks in

the United States without disclosing their source.



                                               128
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 135 of 262 PageID #: 135



       681.    HSBC-US did not report any of the HSBC Defendants’ illegal conduct involving

Iran to any of its regulators or to U.S. law enforcement at that time.

       682.    During 2005, in furtherance of the Conspiracy, HSBC-London and HSBC-Middle

East together sent about 5,700 Iranian Eurodollar transactions through various SWIFT-NET

network accounts for clearance and settlement by Defendant HSBC-US and other correspondent

banks in the United States without disclosing their source.

       683.    On April 19, 2005, HSBC-US’s OFAC filter again stopped a $362,000 payment

order from Bank Melli because it contained the phrase “do not mention our name in New York.”

       684.    HSBC-London re-submitted the same payment on April 22, 2005, but HSBC-US

stopped it again, this time sending HSBC-London a SWIFT-NET message requesting full

disclosure of the name and address of the underlying originator and ultimate beneficiary of the

USD funds.

       685.    In early May 2005, HSBC-US stopped a $6.9 million USD payment order

originating with Defendant Credit Suisse in Zurich because the SWIFT-NET message details

included the phrase “Bank Melli Iran.”

       686.    In fact, forty-four of the payments stopped by HSBC-US’s OFAC filter in May

2005 alone (inadvertently) disclosed Iranian involvement.

       687.    On June 3, 2005, HSBC-US informed Defendant HSBC Holdings that additional

HSBC-London transfers in the amounts of $1.9 million USD and $160,000 USD had been stopped

by HSBC-US due to the lack of full disclosure of the originator, beneficiary, and purpose of the

payment transaction.




                                                129
     Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 136 of 262 PageID #: 136



         688.    HSBC-London responded that both payment orders were foreign exchange related,

the originators were Bank Tejarat and Bank Melli,37 and the beneficiaries of the USD funds were

Persia International Bank and Defendant Credit Suisse’s Zurich office, respectively.

         689.    HSBC-US responded by requesting that HSBC-London follow up with the banks

to obtain the names and addresses of the initial originators and ultimate beneficiaries, as well as

confirmation of the underlying purpose of the payments.

         690.    According to information provided by Bank Melli through HSBC-London, the

$160,000 payment denoted an internal transfer from Bank Melli’s Eurodollar account with HSBC-

London to Bank Melli’s Eurodollar account with Defendant Credit Suisse’s Zurich office.

         691.    From July 2005 to June 2006, HSBC-Middle East sent more than 2,500 Iranian

Eurodollar transactions—through its various SWIFT-NET network accounts for clearance and

settlement by Defendant HSBC-US and/or other correspondent banks in the United States—that

illegally concealed the required data relating to Iran.

         692.    On November 23, 2005, in an email entitled “Cover payment processed to Credit

Suisse re ‘Bank Melli’—USD 100,000,” an HSBC-US OFAC Compliance officer notified HSBC-

London that, on November 7, 2005, a $100,000 transaction involving Bank Melli had been

processed through HSBC-London’s USD account at HSBC-US without transparent

documentation:

                 We are bringing this to your attention as this situation indicates that cover
                 payment involving Iran are still being processed by PLC [referring to
                 HSBC-London]. It was our understanding that Group payments involving
                 Iran would be fully disclosed as to the originators and beneficiaries.

         693.    In furtherance of the Conspiracy, from April 2006 through December 2007, about

50% of the estimated 700 Iranian Eurodollar payment transactions sent by HSBC-London—




37       HSBC-London also maintained correspondent accounts for Bank Refah.


                                                    130
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 137 of 262 PageID #: 137



through its various SWIFT-NET network accounts for clearance and settlement by Defendant

HSBC-US and/or other correspondent banks in the United States—continued to not disclose their

connection to Iran.

       694.     In addition, through March 2010, HSBC-US was the conduit for at least twenty-

four post-U.S. designation Eurodollar transactions on behalf of IRISL and/or its various

subsidiaries and front companies.

       695.     During the relevant time period, HSBC-US knew that Iran was a designated State

Sponsor of Terrorism, and that HSBC-US’s USD clearing and settlement operations with CHIPS-

NY (Eurodollar clearing and settlement), CLS Bank (foreign exchange) and FRB-NY (domestic

USD clearing and settlement and central bank lender of last resort for the Eurodollar market) were

being used by the HSBC Defendants to facilitate unlawful transactions in USD funds on behalf of

Iran in furtherance of the Conspiracy.

       696.     As noted above, on December 11, 2012, Defendants HSBC Holdings and HSBC-

US entered into a Deferred Prosecution Agreement with DOJ.

       697.     DOJ issued a press release announcing the 2012 DPA’s entry, including the fact

that the DPA resulted in HSBC Holdings and HSBC-US admitting to AML and sanctions

violations, as well as the fact that they would pay a $1.256 billion USD forfeiture.

       698.     In addition to the $1.256 billion forfeiture under the DPA, HSBC Holdings and

HSBC-US also agreed to pay $665 million in civil penalties—$500 million to the OCC and $165

million to the Federal Reserve—for the HSBC Defendants’ AML/CFT program violations with

Iran, other sanctioned countries, and transnational drug cartels.

       699.     DOJ’s press release announcing the DPA quoted then-Assistant Attorney General

Lanny Breuer:

                HSBC is being held accountable for stunning failures of oversight—and
                worse—that led the bank to permit narcotics traffickers and others to


                                                131
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 138 of 262 PageID #: 138



                launder hundreds of millions of dollars through HSBC subsidiaries, and to
                facilitate hundreds of millions more in transactions with sanctioned
                countries. The record of dysfunction that prevailed at HSBC for many years
                was astonishing.

         700.   The United States Attorney for the Eastern District of New York Loretta Lynch was

quoted as stating:

                HSBC’s willful flouting of U.S. sanctions laws and regulations resulted in
                the processing of hundreds of millions of dollars in OFAC-prohibited
                transactions. Today’s historic agreement, which imposes the largest penalty
                in any [Bank Secrecy Act] prosecution to date, makes it clear that all
                corporate citizens, no matter how large, must be held accountable for their
                actions.

         701.   Manhattan District Attorney Cyrus R. Vance Jr. was quoted in the same press

release as stating:

                New York is a center of international finance, and those who use our banks
                as a vehicle for international crime will not be tolerated. . . . Sanctions
                enforcement is of vital importance to our national security and the integrity
                of our financial system. The fight against money laundering and terror
                financing requires global cooperation, and our joint investigations in this
                and other related cases highlight the importance of coordination in the
                enforcement of U.S. sanctions.

         J.     DEFENDANT BARCLAYS’ AGREEMENT TO, AND PARTICIPATION
                IN, THE CONSPIRACY

         702.   Until at least May 2008, Defendant Barclays maintained correspondent banking

relationships with several of the Iranian Bank Co-conspirators, including Bank Saderat and Bank

Melli.

         703.   Barclays is a member of SWIFT-Brussels and has historically used the SWIFT-

NET system to transmit international payment messages from and for financial institutions around

the world.

         704.   Barclays originally processed USD payment messages through numerous global

locations.




                                                132
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 139 of 262 PageID #: 139



       705.    Over time, Barclays consolidated its USD payment processing so that the payments

were predominately processed at Barclays’ Payment Processing Centre located in Poole, England

(“Poole”).

       706.    Barclays knowingly and willfully engaged in conduct that caused its New York

branch and other financial institutions in the United States to process Eurodollar payment

transactions in violation of U.S. sanctions.

       707.    As part of this effort to evade U.S. sanctions against Iran, Barclays:

               a.      Followed instructions from Iran and its agents not to mention their
                       names in USD payment transaction messages sent to Barclays-New
                       York and to other U.S. financial institutions for clearance and
                       settlement in USD funds;

               b.      Routed transactions through an internal Barclays sundry account,
                       thereby hiding the payment transactions’ connection to Iranian
                       entities;

               c.      Amended or reformatted SWIFT-NET payment order messages to
                       remove information identifying Iranian entities involved in the
                       transfer of USD funds; and

               d.      Re-sent Iranian entities’ SWIFT-NET MT 103 payment order
                       messages as cover payments to take advantage of the lack of
                       transparency as to the ultimate originator/beneficiary that was
                       achieved by using the MT 202 bank-to-bank cover payment
                       message format.

       708.    Beginning in 1987, Bank Melli Iran instructed Barclays to process USD

transactions in favor of Bank Melli’s London branch by referencing only Bank Melli’s Eurodollar

account number at Midland Bank Plc and without referencing Bank Melli’s name.

       709.    Bank Melli further instructed Barclays to send separate payment order instructions,

which included full details about the Eurodollar payment transactions to Midland Bank Plc and

Bank Melli’s London Branch.

       710.    In response, Barclays memorialized Bank Melli’s instructions for Eurodollar

market transactions in a memorandum sent by its Head Office to Barclays’ international offices,


                                                133
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 140 of 262 PageID #: 140



and, as early as the late 1990s, included them in Barclays’ “List of Correspondents” (“LOC”),

which contained information related to Barclays’ correspondent banking relationships and assisted

Barclays’ employees in effectuating international payment transactions involving USD funds.

       711.    Barclays’ LOC contained instructions on how to process payments for both

sanctioned and non-sanctioned banks with which Barclays had correspondent relationships.

       712.    Over time, the LOC grew to include instructions for payments related to several of

Barclays’ correspondent bank clients and included instructions to use cover payments (SWIFT-

NET MT 202 payment order messages) when processing payments in USD funds for clearing and

settlement in the United States, and omitting the names of U.S.-sanctions targets from the payment

order messages so that U.S. financial institutions could not identify the sanctions nexus of the

payments.

       713.    In a November 1987 Head Office Circular, Barclays distributed payment

instructions received from an Iranian bank directing Barclays “to amend the procedures governing

the transfer of U.S. Dollars for any purpose in favour of our London branch” and to route such

payments “without mentioning the name of our bank.”

       714.    The reason for, and effect of, these instructions was to disguise Iranian sanctioned

entity payments from Barclays’ correspondents in the United States so that such correspondents

would unwittingly process the illegal payments.

       715.    Barclays’ employees followed the instructions in the LOC when processing USD

payments involving sanctioned Iranian banks, thereby ensuring that the name of the bank would

not appear in any MT 202 cover payment messages sent to Barclays’ New York branch for clearing

and settlement through CHIPS-NY and FRB-NY. For example, with regard to USD payments sent

on behalf of an Iranian bank, the LOC stated, “[t]he cover MT202 for the direct Payment Order to




                                               134
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 141 of 262 PageID #: 141



be arranged by the remitting Bank without mentioning [the Iranian bank’s] name . . . .”

(Underlined in the original.)

       716.    Barclays’ LOC also contained instructions to contact the remitter or beneficiary for

routing instructions for certain payments of USD funds involving Iranian sanctioned entities. The

general instructions for Iranian banks stated:

                             USD PAYMENTS TO IRAN
               Certain payments may be blocked by the US Authorities. Therefore,
               any branch with a USD transfer is advised to contact the remitter
               beneficiary or beneficiary’s bankers to request specific routing
               instructions.

       717.    Barclays’ standard operating procedures allowed and even educated its employees

on how to bypass the sanction screening algorithms in both Poole’s and the U.S. financial

institution’s OFAC filters to permit illegal payment transactions in USD funds.

       718.    Pursuant to these “standard” procedures, when the Poole filter identified a

Eurodollar payment transaction that referenced an Iranian entity, that payment order message was

stopped for further review by Barclays’ employees in Poole.

       719.    If the Poole-based employees found that the payment order message referenced an

Iranian entity, they would follow one of the following procedures: (i) return the payment order

message to the remitting entity via a pre-formatted fax cover sheet; (ii) alter or delete fields in the

SWIFT-NET payment order message; or (iii) change the message type from a serial payment (MT

103) to a cover payment (MT 202) in order to hide any connection to the Iranian entity.

       720.    The then-Senior Manager for Barclays Group Payments Industry Management in

Poole explained that if the MT 202 payment order message contained beneficiary information that

caused it to be stopped by the OFAC filter in the U.K, that information was removed to ensure the

payment transaction was not stopped by the OFAC filter when resubmitted.




                                                 135
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 142 of 262 PageID #: 142



        721.    The same Senior Manager noted that he was aware that Defendant Barclays’

payment operators amended payment order messages in order to facilitate the transfer of USD

funds to Iran and that this was a “common practice” at Barclays.

        722.    As noted above, consistent with Barclays’ “standard” procedures, when an Iranian

payment was flagged by the Poole OFAC filter, Barclays’ employees generally returned the

flagged payment order message to the original remitting bank.

        723.    Barclays’ employees used a specific fax cover sheet to advise the remitting area of

Barclays that the payment message had been cancelled and would further identify the specific

words in the payment message that had caused the message to be stopped by the Poole sanctions

screening filter.

        724.    The Barclays fax cover sheet contained the following language:

                OFAC ITEM: Wording below is contained in the message and does not
                comply with the Office of Foreign Assets Control regulations applicable to
                all payments sent via the U.S.A. Payments to U.S.A. must NOT contain the
                word listed below.

        725.    Subsequently, because Barclays was advising the remitting bank of the prohibited

language, some of these payment order messages would thereafter be re-sent by the remitting bank

on the SWIFT-NET network without the “offending” language.

        726.    This deliberate omission enabled the payment order message to pass through the

Poole sanctions screening filter without being blocked, and then clear and settle in USD funds by

Barclays’ New York branch and unwitting U.S. financial institutions.

        727.    In November 2001, the use of the fax cover sheet was identified by Barclays’

internal auditors as problematic because (according to a Barclays internal audit report) “without

adequate guidance the recipient of the fax advice may not be aware of the implications and may

merely remove the offending text and re-submit the payment without any wider consideration.”




                                                136
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 143 of 262 PageID #: 143



       728.    In early 2002, as a result of this internal audit report, the language of the fax

template was re-worded in an attempt to mitigate these issues. The fax language was changed to:

               OFAC ITEM: Wording below is contained in the message and does
               not comply with the U.S.A. / U.K. / E.C. / U.N. Sanctions.

       729.    Despite the altered wording in the fax cover sheet, no implementing guidance was

circulated, and Barclays’ “standard” practices nevertheless continued, as did the resubmission of

prohibited OFAC-sanctioned transactions with the offending text removed.

       730.    Barclays’ employees generated internal correspondence that documented Barclays’

awareness and acceptance of the fact that transactions were being processed via MT 202 cover

payments for the specific purpose of hiding the identity of Iranian entities in order to ensure that

Barclays could continue its unfettered processing of USD funds transfers involving Iranian entities

through Barclays’ New York branch.

       731.    For example, one Barclays employee explained in an email:

               [W]e can get around [OFAC seizure] by sending only cover payments to
               US banks and then make MT103 direct to beneficiary’s bank. The MT202
               cover must not mention of [sic] the offending entity which could cause
               funds to be seized. A good example is Cuba which the US says we shouldn’t
               do business with but we do.

       732.    Barclays’ employees understood the advantage of using bank-to-bank cover

payments. The cover payment message format (MT 202), with its limited information fields, was

a better mechanism to process OFAC-prohibited transactions than using a more detailed serial

payment message format (MT 103).

       733.    A Barclays employee noted in an email: “If we were to route the payment via the

serial payment method . . . the payment would clearly be seized by the US authorities” but by using

cover payments, “the US Treasury [would] remain blissfully unaware of [the payment’s]

existence.”




                                                137
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 144 of 262 PageID #: 144



       734.    In December 2002, internal correspondence also brazenly acknowledged Barclays’

use of MT 202 cover payment messages to detour U.S. Iranian sanctions, stating:

               To circumvent US legislation, [Barclays is] currently rout[ing] US$ items
               for sanctioned institutions via unnamed account numbers, without mention
               of the sanctioned party. For customer transfers, payment cover is routed via
               MT202 to New York, naming only the account holding bank. A direct
               MT103 is them [sic] sent to the account holding bank. Further investigation
               suggests that we are carrying out this practice on behalf of four [Iranian
               bank] customers . . . .

       735.    A January 2004 report provided to Barclays’ Group Risk Oversight Committee

noted that a recent failure “illustrat[ed] why the whole sanctions process needs to be reviewed and

brought up to date.”

       736.    In July 2004, an internal assessment of Barclays’ payments processing explained:

               Cover payments are an issue for this project as they are effectively a way of
               by passing [sic] sanctions . . . . There is nothing in these payment messages
               [MT 103 and MT 202] that identifies them as linked for the purpose of
               screening.

       737.    In April 2005, Barclays noted in an internal memo the risk of using MT 202 cover

payments rather than MT 103 serial payments, and also acknowledged that other financial

institutions such as the Western Bank Defendants facilitated payments for Iran in the same manner:

               Changing to different message types would be much more expensive to us.
               Moral risk exists if we carry on using cover payments but that is what the
               industry does. I[n] M[y] H[umble] O[pinion] we should carry on using
               cover payments and accept that there is a risk of these being used on
               occasion to hide true beneficiaries (who may or may not be sanctioned
               individuals or entities). [Emphasis added.]

       738.    In the spring of 2006, Barclays’ senior management learned that four cover

payments involving sanctioned parties had been routed through Barclays’ New York branch and

were processed because the cover payments did not mention the sanctioned beneficiary or

originator.




                                               138
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 145 of 262 PageID #: 145



       739.    Throughout this entire time period, Barclays knew that Iran was a designated State

Sponsor of Terrorism and knew that Barclays was facilitating unlawful payments on behalf of Iran

in furtherance of the Conspiracy.

       740.    Barclays also continued to facilitate unlawful payments on behalf of Bank Saderat

after Barclays knew that Bank Saderat had been designated an SDGT for enabling the transfer of

USD funds to Hezbollah.

       741.    Barclays also continued facilitating unlawful Eurodollar payments on behalf of

Bank Melli after Barclays knew that Bank Melli had been designated by the United States in part

for its enabling the transfer of USD funds to the IRGC.

       742.    On August 18, 2010, DOJ announced that Barclays had entered into a Deferred

Prosecution Agreement with federal and New York State prosecutors, and agreed to forfeit $298

million dollars in connection with violations of IEEPA and TWEA.

       743.    A criminal information was filed on August 16, 2010, in the U.S. District Court for

the District of Columbia charging Barclays with one count of violating the IEEPA, and one count

of violating TWEA. Barclays waived indictment, agreed to the filing of the information, and

accepted and acknowledged responsibility for its criminal conduct.

       744.    In the press release announcing the DPA, then-FBI Assistant Director-in-Charge

Janice K. Fedarcyk was quoted stating:

               Barclays Bank has admitted a decade-long pattern of violating U.S. banking
               laws, and taking certain steps to conceal prohibited transactions. Corporate
               responsibility entails more than just acting discreetly on behalf of one’s
               clients. It means, first and foremost, acting lawfully.




       K.      DEFENDANT STANDARD CHARTERED BANK’S AGREEMENT TO
               AND PARTICIPATION IN THE CONSPIRACY



                                               139
     Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 146 of 262 PageID #: 146



                 1.       Standard Chartered Bank (“SCB”) Conspired to Conceal Iran’s
                          Financial Activities and Transactions From Detection, Scrutiny, and
                          Monitoring By U.S. Regulators, Law Enforcement, and/or Depository
                          Institutions.

         745.    Defendant SCB provided, inter alia, trade-finance, Eurodollar and foreign

exchange banking services to Iranian clients starting in or about 1993.

         746.    At some point thereafter, SCB began formulating plans to participate in and further

the Conspiracy with Iran.

         747.    For example, on June 1, 1995, SCB’s General Counsel wrote an e-mail advising

SCB’s regulatory compliance staff: “if SCB London were to ignore OFACs regulations AND SCB

NY were not involved in any way & (2) had no knowledge of SCB Londons [sic] activities & (3)

could not be said to be in a position to control SCB London, then IF OFAC discovered SCB

London’s [sic] breach, there is nothing they could do against SCB London, or more importantly

against SCBNY.”

         748.    The SCB General Counsel also instructed that a memorandum containing this plan

was “highly confidential & MUST NOT be sent to the US.”

         749.    In the ensuing years, Standard Chartered Bank actively conspired with the CBI,

Bank Melli Iran, Bank Saderat plc’s predecessor (Iran Overseas Investment Bank) and many other

entities to assist Iran evade U.S. sanctions.

         750.    Standard Chartered Bank’s role in the Conspiracy grew dramatically in early 2001,

when the CBI approached SCB to act as the Central Bank of Iran’s recipient bank for U.S. dollar

proceeds from daily oil sales made by the NIOC in the Eurodollar market.38

         751.    An e-mail dated February 19, 2001, from SCB’s Head of Inbound Sales,

Institutional Banking, characterized the CBI’s solicitation of Standard Chartered as “very




38       At some point, SCB Dubai also opened a Eurodollar credit facility for the CBI.


                                                       140
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 147 of 262 PageID #: 147



prestigious” because “in essence, SCB would be acting as Treasurer to the CBI . . . .”

       752.    Thus, Standard Chartered was knowingly laundering billions of dollars in violation

of multiple U.S. laws for the benefit of, among others, the IRGC.

       753.    In a follow up e-mail dated March 23, 2001, SCB’s Group Legal Advisor wrote to

its Product Manager, Corporate & Institutional Banking and its General Counsel (the e-mail was

also forwarded to SCB’s Group Head of Audit) that “our payment instructions [for Iranian Clients]

should not identify the client or the purpose of the payment.”

       754.    Standard Chartered Bank and the CBI quickly developed operating procedures for

USD funds transfers to mask the involvement of Iranian entities in payment orders sent to Standard

Chartered’s New York branch (“SCB-NY”).

       755.    When the beneficiary bank of a CBI Eurodollar payment transaction was an Iranian

bank, SCB-London would send a SWIFT-NET MT 100 or MT 103 to the beneficiary bank’s non-

U.S., non-Iranian correspondent bank with full details of the Iranian beneficiary bank, and a

separate MT 202 to SCB-NY with no mention of the Iranian beneficiary bank.

       756.    In fact, SCB-London set up routing rules within its payment system to route all

incoming SWIFT-NET messages from the CBI to a repair queue, meaning that the payments were

subject to manual review and processing by wire operators, to prevent Standard Chartered Bank -

London from automatically processing outbound payment instructions for clearance and

settlement in the United States with a reference to the CBI in the payment message.

       757.    Standard Chartered Bank - London’s payment processing team initially instructed

the CBI to insert Standard Chartered Bank - London’s SWIFT-NET BIC address (identified as

SCBLGB2L) in field 52 (ordering institution) of its incoming payment order messages so that

SCB’s payment system would not populate that field with the CBI’s SWIFT-NET BIC address

(identified as BMJIIRTH).



                                               141
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 148 of 262 PageID #: 148



       758.      When the CBI failed to remove its BIC address and insert Standard Chartered’s

BIC address into each SWIFT-NET message, Standard Chartered Bank - London wire operators

would manually change field 52 to reference SCB - London’s BIC in order to mask the CBI’s

involvement in the payments.

       759.      Standard Chartered’s willingness to further the Conspiracy in this manner attracted

more illicit business.

       760.      As early as February 2002, several additional Iranian banks approached Standard

Chartered Bank - London to discuss the possibility of opening new accounts.

       761.      SCB - London’s Legal, Compliance, and Cash Management groups identified the

need for written procedures for the operation of these additional Iranian banks’ dollar-denominated

accounts.

       762.      SCB’s central role in the Conspiracy was memorialized in an internal memorandum

regarding SCB’s procedures for processing payments sent through the United States from the

Iranian banks.

       763.      The document was entitled “Standard Chartered Bank Cash Management Services

UK - Quality Operating Procedure: Iranian Bank Processing.”

       764.      It was first issued to SCB London staff on February 20, 2004, and included detailed

instructions regarding the omission of the Iranian remitting bank’s BIC:

                 Ensure that if the field 52 of the payment is blank or that of the remitting
                 bank that it is overtyped at the repair stage to a “.” (Note: if this is not done
                 then the Iranian Bank SWIFT code may appear—depending on routing—in
                 the payment message being sent to [SCB-NY]).

       765.      In addition to inserting a “.” in field 52, the memorandum also instructed staff to

use cover payments to process Iranian bank payments, which resulted in SCB London omitting

any reference to the involvement of Iranian beneficiaries or beneficiary banks in SWIFT-NET

payment order messages sent to Standard Chartered Bank’s New York branch.


                                                   142
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 149 of 262 PageID #: 149



       766.    This element of the Conspiracy was particularly important to Defendant Bank

Saderat Plc which repeatedly served as the Reimbursing Bank on Letters of Credit for other Iranian

banks that were financing various illegal, sanctions-evading transactions on behalf of the IRGC

and MODAFL through the United States.

       767.    Approximately 60,000 payments related to Iran, totaling $250 billion, were

eventually processed by Standard Chartered Bank as part of the Conspiracy.

       768.    An e-mail dated March 9, 2003, from SCB’s Head of Transactional Banking

Solutions, UK/Europe Corporate & Institutional Banking to several of SCB’s wholesale bank

business managers indicates that Standard Chartered Bank learned that another bank was

“withdrawing their services” with one of its Iranian client banks “primarily for reputational risk

reasons.”

       769.    In a memorandum accompanying the news of the aforementioned bank’s reduction

in Iranian business entitled “Summary of the Risks/Issues to be Addressed with Regard to Iranian

Bank USD Clearing that Require Management Direction from Middle East Senior Management

Team,” the risks posed by additional Iranian business that might “trigger an action” from OFAC,

“leaving SCB exposed, with potential reputational damage” were considered, but ultimately

rejected in favor of pursuing additional Iranian business.

       770.    An October 15, 2003 e-mail from SCB’s Manager, Cash Management Services,

London to SCB’s Product Manager, Corporate & Institutional Banking and its Head of Cash

Management Services, UK (forwarded to SCB’s Head of Legal & Compliance, Americas and

Head of Legal for Corporate & Institutional Banking) outlined how the CBI was instructed to

“send in their MT 202’s with a [SCB London’s business identifier code] as this is what we required

them to do in the initial set up of the account. Therefore, the payments going to NY do not appear

to NY to have come from an Iranian Bank.”



                                                143
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 150 of 262 PageID #: 150



       771.    When Standard Chartered Bank anticipated that its business with the Iranian Bank

Co-conspirators, including Defendant Bank Saderat Plc, would grow too large for SCB employees

to manually “repair” the payment order messages for New York bound wire transfers, SCB

automated the process by building an electronic repair system with “specific repair queues” for

each Iranian client.

       772.    Standard Chartered Bank’s payment “Quality Operations Procedures” manual

contained instructions on how to manually “repair” or “over-type field 52 as [SCB London]” in

SWIFT-NET MT 202 payment message fields to hide CBI’s role as originator of the MT 202 cover

payment transactions SCB was processing through New York in USD funds.

       773.    In October 2004, SCB consented to a formal enforcement action and executed a

written agreement with the N.Y. State Banking Department and the Federal Reserve Board of New

York (“FRB-NY”), which required SCB to adopt sound Bank Secrecy Act and Anti-Money

Laundering (“BSA/AML”) practices with respect to foreign bank correspondent accounts (the

“Written Agreement”).

       774.    The Written Agreement arose as a result of identified flaws in AML risk controls

at Standard Chartered Bank’s New York branch and it required SCB to adopt sound AML practices

with respect to foreign bank correspondent accounts.

       775.    The Written Agreement also required SCB to hire an independent consultant to

conduct a retrospective transaction review for the period of July 2002 through October 2004.

       776.    The review was intended to identify suspicious activity involving accounts or

transactions at, by, or through Standard Chartered Bank’s New York branch.

       777.    Standard Chartered Bank failed to inform the N.Y. State Banking Department and

the Federal Reserve Board of New York that its London and Dubai operations were secretly

clearing hundreds of billions of dollars through Standard Chartered Bank’s New York branch at



                                              144
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 151 of 262 PageID #: 151



the same time that it was promising to reform its AML practices.

       778.    SCB also failed to inform the N.Y. State Banking Department and the Federal

Reserve Board of New York that its London, Dubai, Bahrain, Singapore and Hong Kong

operations were secretly helping MODAFL and the IRGC evade U.S. sanctions at a time when

they were illegally acquiring a wide range of U.S. equipment and technologies, including

components for IEDs and EFPs used to kill and maim Coalition Forces in Iraq.

       779.    Standard Chartered Bank retained Deloitte & Touche LLP (“Deloitte”) to conduct

the required “independent” review and to report its findings to the regulators.

       780.    On August 30, 2005, and again on September 17, 2005, Deloitte provided Standard

Chartered Bank confidential historical transaction review reports that Deloitte had prepared for

two other major foreign banking clients that were under investigation for OFAC violations and

money laundering activities.

       781.    Deloitte’s reports contained detailed and highly confidential information

concerning foreign banks involved in illegal U.S. dollar clearing activities.

       782.    SCB then asked Deloitte to delete from its draft “independent” report any reference

to certain types of payments that could ultimately reveal Standard Chartered Bank’s illegal Iranian-

related practices.

       783.    In an e-mail dated October 1, 2005, SCB’s Group Head of Legal & Compliance,

Wholesale Bank, forwarding the Quality Operating Procedure to SCB’s Group Head of

Compliance and Regulatory Risk, its Group Legal Advisor and its Head of Financial Crime Risk

Systems and Monitoring, observed that “read in isolation, is clearly . . . designed to hide,

deliberately, the Iranian connection of payments.”

       784.    A few days later, in an e-mail dated October 8, 2005, Deloitte’s Global Leader of

Anti-Money Laundering/Trade Sanctions Division wrote to SCB’s Head of Compliance, that



                                                145
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 152 of 262 PageID #: 152



Deloitte had “agreed” to accede to Standard Chartered Bank’s request that Deloitte delete from its

draft “independent” report any reference to certain types of payments that could ultimately reveal

Standard Chartered Bank’s illegal Iranian U-Turn practices because “this is too much and too

politically sensitive for both SCB and Deloitte. That is why I drafted the watered-down version.”

       785.    In a December 1, 2005 internal memorandum entitled “Project Gazelle,” SCB’s

Group Head of Compliance and Regulatory Risk and its CEO in the United Arab Emirates wrote

to SCB’s Group Executive Director for Risk and its Group Head of Global Markets,

acknowledging that Standard Chartered Bank repair procedures for U-Turn exemption transactions

did “not provide assurance that it does not relate to a prohibited transaction, and therefore SCB

NY is exposed to the risk of a breach of sanctions.”

       786.    A February 23, 2006 internal memorandum entitled “Iranian Business” sent from

Standard Chartered Bank’s General Counsel to SCB’s Audit and Risk Committee confirmed

SCB’s continued recognition that the Conspiracy was expressly designed to enable Iran and the

Iranian Bank Co-conspirators (including Defendant Bank Saderat Plc) to evade U.S. detection of

their transactions and confirmed that “certain US$ clearing transactions handled in London were

processed with the name of the Iranian Bank excluded or removed from the ‘remitter field’” despite

the “requirement that due diligence in respect of ‘U-turn’ payments should be undertaken by our

office in New York.”

       787.    In September 2006, New York State regulators requested that SCB provide them

with statistics on Iranian U-Turns SCB handled, including the number and dollar volume of such

transactions for a 12-month period.

       788.    In response, SCB searched its records for 2005 and 2006.

       789.    In a September 26, 2006 email from SCB’s Project Manager for the Lookback

Review to SCB’s Head of Cash Management Services (2002-2005) and Head of Compliance



                                               146
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 153 of 262 PageID #: 153



(2005-2007) at Standard Chartered Bank’s New York branch, SCB’s Head of Operations and Head

of Cash SCB identified 2,626 transactions totaling over $16 billion (for Iranian banks).

       790.    Faced with the prospect of disclosing billions of dollars in Iranian transactions,

Standard Chartered Bank’s New York branch’s Head of Compliance was directed by his superiors

at SCB to provide instead only four days of U-Turn data to regulators; these four days were

masquerading as a log covering two-years of transaction data.

       791.    In October 2006, the CEO for SCB’s U.S. Operations e-mailed the SCB Group

Executive Director in London:

               Firstly, we believe [the Iranian business] needs urgent reviewing at the Group level
               to evaluate if its returns and strategic benefits are . . . still commensurate with the
               potential to cause very serious or even catastrophic reputational damage to the
               Group. Secondly, there is equally importantly potential of risk of subjecting
               management in US and London (e.g. you and I) and elsewhere to personal
               reputational damages and/or serious criminal liability.

       792.    SCB’s Group Executive Director responded (as quoted by a Standard Chartered

Bank’s New York branch officer): “You f---ing Americans. Who are you to tell us, the rest of the

world, that we’re not going to deal with Iranians.”

       793.    In 2007, SCB successfully convinced the N.Y. State Banking Department and

FRBNY to lift their consent order on SCB based on the watered down D&T report and its other

fraudulent disclosures.

       794.    As noted above, from approximately January 2001 through 2007, SCB transferred

at least $250 billion through Standard Chartered Bank’s New York branch on behalf of the Iranian

Bank Co-conspirators, including Bank Melli Iran and the CBI, as well as Defendant Bank Saderat

Plc.

       795.    Standard Chartered Bank’s New York branch processed approximately 60,000

wire transfers on behalf of the Iranian Bank Co-conspirators, with roughly half the transactions

originating with SCB’s London office, and the other half with SCB’s branch in Dubai, UAE.


                                                147
     Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 154 of 262 PageID #: 154



         796.   In early 2009, after being contacted by U.S. law enforcement authorities, SCB

conducted yet another “internal investigation” into its OFAC sanctions screening procedures,

business practices and technology.

         797.   Nonetheless, Standard Chartered Bank’s New York branch was the conduit for at

least 50 post-U.S. designation transactions on behalf of IRISL and its various front companies

through June 2010.

         798.   As of 2011, however, even after its internal investigation and open law enforcement

investigations commenced in the U.S., the New York State Banking Department still found that

Standard Chartered Bank’s New York branch had:

         a.     No documented evidence of investigation before the release of funds for
                transactions with parties whose names matched the OFAC-sanctioned list; and

         b.     Outsourced Standard Chartered Bank’s New York branch’s entire OFAC
                compliance process to Chennai, India, with no evidence of any oversight or
                communication between the Chennai and Standard Chartered Bank’s New York
                branch.



                2.     SCB Facilitated Transactions On Behalf of MODAFL, Mahan Air and
                       Other Instrumentalities of Iranian State-Sponsored Terror (Including
                       a Hezbollah Affiliated Entity) in Furtherance of Numerous Violations
                       of the U.S. Trade Embargo, Thereby Substantially Contributing to the
                       Plaintiffs’ Injuries.

         799.   From at least 2001 to 2007, SCB illegally facilitated more than 1,300 Letters of

Credit through stripping or cover payment methods that purposefully concealed the participation

of Iranian counterparties in the transactions.39

         800.   Many of those LCs were issued for the benefit of Iran’s military / terror apparatus,

facilitating and financing the IRGC’s, MODAFL’s and Hezbollah’s illegal acquisitions of




39       A more accurate accounting would probably exceed 9,000 trade-finance and Eurodollar payment
transactions.


                                                   148
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 155 of 262 PageID #: 155



materials and technologies, including materials unlawfully obtained from the United States and

components for IEDs and EFPs used against Coalition Forces in Iraq.

       801.    SCB knowingly facilitated and financed the illegal export to Iran of U.S.-

manufactured, export-controlled defense and dual-use products worth tens of millions of dollars.

These were acquired by various Iranian-controlled front companies on behalf of, inter alia, the

following entities:

               a.     Mahan Air;

               b.     Four MODAFL subsidiaries: the AIO, the IACI, the IHRSC, and HESA;

               c.     The Iran Power Development Company (“IPDC”), MAPNA and Zener
                      Electronics Services (an agent of Hezbollah);

               d.     The National Iranian Oil Company (“NIOC”) and several of its subsidiaries;
                      and

               e.     Khoram Sanat Producing Co.—Iran.

       802.    None of these aforementioned entities is (or was) a legitimate agency, operation, or

program of the Iranian government.

       803.    On the contrary, Mahan Air is an SDGT that, according to the U.S. government,

(1) “facilitated the covert travel of suspected IRGC-QF officers into and out of Iraq;” (2)

“facilitated IRGC-QF arms shipments”; and (3) “transported personnel, weapons and goods on

behalf of Hezbollah. [sic]”

       804.    Mahan Air was also later identified as the conduit to Iran of thousands of radio

frequency modules recovered by Coalition Forces in Iraq from IED devices that were used to

target, kill and maim U.S. and Coalition Forces.

       805.    Similarly, MODAFL is the principal procurement arm of Iran’s military and terror

apparatus.




                                               149
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 156 of 262 PageID #: 156



           806.   The Mapna group is also a key component of MODAFL and the IRGC’s

procurement chain.

           807.   Abbas Aliaabadi, Chairman of Mapna International FZE and President of the

Mapna Group, is a former member of the Iranian Ministry of Construction Jihad and of the Iranian

Air Force. Aliaabadi was also a key member of the Ministry of Culture & Islamic Guidance

instrumental in the creation of Hezbollah and has close links to the IRGC.

           808.   During the relevant time period, the National Iranian Oil Company was not only

controlled by the IRGC but also served as the lifeblood of the Iranian regime’s illicit financing

activities, providing it with access to billions of dollars in oil and natural gas revenues that enabled

the IRGC to gain access (through the Conspiracy) to the global financial system.

           809.   Standard Chartered Bank knowingly conspired with Iran to facilitate illicit trade for

all of these entities in violation of U.S. law, thereby substantially assisting Iran in its criminal (and

specifically terrorist) conduct in Iraq. The foreseeable consequence of that assistance was to enable

Iran, the IRGC and Hezbollah to kill or wound, or try to kill, or conspire to kill more Americans

in Iraq.

           810.   At all relevant times, SCB was fully aware of both the Iran Trade Regulations and

the Export Administration Regulations, the U.S. State Department’s United States Munitions List

(“USML”) and their many restrictions.

                     a. Standard Chartered Knowingly Provided Illegal Financing to Mahan
                        Air.

           811.   Between 2000 and 2006, Standard Chartered Bank facilitated LCs for the benefit

of Mahan Air totaling more than $120 million.

           812.   As noted above, the Treasury Department designated Mahan Air in 2011, finding

that:

                  Mahan Air also facilitated the covert travel of suspected IRGC-QF officers


                                                  150
     Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 157 of 262 PageID #: 157



                 into and out of Iraq by bypassing normal security procedures and not
                 including information on flight manifests to eliminate records of the IRGC-
                 QF travel.

                 Mahan Air crews have facilitated IRGC-QF arms shipments. Funds were
                 also transferred via Mahan Air for the procurement of controlled goods by
                 the IRGC-QF.

                 In addition to the reasons for which Mahan Air is being designated today,
                 Mahan Air also provides transportation services to Hezbollah [sic], a
                 Lebanon-based designated Foreign Terrorist Organization. Mahan Air has
                 transported personnel, weapons and goods on behalf of Hezbollah [sic] and
                 omitted from Mahan Air cargo manifests secret weapons shipments bound
                 for Hezbollah [sic].

         813.    Mahan Air also transported to Iran thousands of radio frequency modules illegally

imported by OPTO Electronics in Singapore, NEL Electronics PTE Ltd. and Corezing

International PTE Ltd. from the United States.40

         814.    These modules were recovered by Coalition Forces in Iraq from IED devices that

were used to target U.S. and Coalition Forces.

         815.    The modules had encryption capabilities and a particularly long range that allowed

Special Groups operatives to operate them across significant distances.

         816.    In 2008, Mahan Air transported the IED components from Singapore and Thailand

to Tehran, Iran.

         817.    Under Secretary of Commerce Eric L. Hirschhorn described this supply chain as

“egregious conduct by . . . foreign companies and individuals who have endangered the lives of

U.S. and coalition forces in Iraq.”

         818.    Five LCs facilitated by Standard Chartered Bank listed Mahan Air as the

“Applicant” and involved the illegal acquisition of materials ranging from aviation parts to a U.S.

shipment of an Airbus A320.




40       See, Superseding Indictment in U.S. v. Larijani at: https://www.justice.gov/opa/file/837996/download.


                                                       151
     Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 158 of 262 PageID #: 158



          819.   The Issuing Banks for the LC included Defendant Bank Saderat Plc, Bank Melli

Iran and Bank Sepah.

          820.   SCB’s New York branch served as the clearing bank for these LCs.

          821.   Furthermore, in another transaction, Mahan Air was the listed Beneficiary of a $21

million dollar LC facilitating the leasing of several second-hand Airbus A320s from Europe.41

          822.   In facilitating these trade-finance transactions, often for explicitly “Non-EAR 99”

goods of U.S. origin—i.e. products on the Commerce Control List, Standard Chartered Bank knew

that it was (1) working with Iranian banks, (2) concealing the Iranian connection to the trade-

finance and Eurodollar transactions and (3) facilitating the unlawful delivery of these U.S. export

controlled parts or products to Iranian entities in Iran.

          823.   For at least two transactions facilitated on behalf of Mahan Air (including one for

export controlled goods of entirely U.S. origin), Credit Suisse in Zurich facilitated the payment on

the LC to Standard Chartered Bank, Dubai, and on at least one of those transactions, the payment

was routed by Credit Suisse in Zurich through New York on behalf of Bank Melli in the UAE with

the transaction being cleared and settled in USD funds by Standard Chartered Bank’s New York

branch.

          824.   On one occasion, Mahan Air purchased an Airbus (aircraft) using Blue Sky

Aviation as its intermediary. Standard Chartered Bank, Dubai provided the nearly $30 million to

Blue Sky for the purchase, and Bank Sepah (Iran) guaranteed the payment through a re-payment

made by Credit Suisse on its behalf in 2006.

          825.   The front companies listed as beneficiaries of the LCs facilitated by Standard

Chartered Bank included Sirjanco Trading LLC (“Sirjanco”) and Blue Sky Aviation Co FZE



41      Mahan Air was the target of a Temporary Denial Order (“TDO”) by the U.S. Department of Commerce in
March 2008 for, inter alia, “knowingly re-exporting to Iran three US-origin aircraft, specifically Boeing 747.” The
Bureau of Industry and Security’s TDO was renewed subsequently several times.


                                                       152
     Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 159 of 262 PageID #: 159



(“BSA FZE” or “BSA”), both later designated by the U.S. Treasury as SDGTs, in part, because of

the illegal sanctions evading conduct facilitated and enabled by Standard Chartered.

         826.    Hamidreza Malekouti Pour served simultaneously as the Regional Manager for

Mahan Air in the UAE, and Managing Director of Sirjanco and BSA FZE—effectively

demonstrating how these companies are all part of the same IRGC supply chain. Pour has also

been designated as an SDGT for, inter alia, supplying equipment to the IRGC-QF.

         827.    When designated by the U.S. Treasury Department in 2013 as a Specially

Designated Global Terrorist,42 Sirjanco was described as “a United Arab Emirates-based company

designated pursuant to E.O. 13224 for acting for or on behalf of Mahan Air.

         828.    Sirjanco was established specifically to serve as a financial front for Mahan Air.

Sirjanco has also served as a front for Mahan Air’s acquisition of aircraft. Additionally, Iran’s

IRGC-QF has used Sirjanco to procure sanctioned goods.”

         829.    A 2005 LC facilitated by Standard Chartered Bank listed Mahan as the Applicant,

and Sirjanco as the beneficiary, for a total of $32,500,000.

         830.    Bank Melli financed the payment through Credit Suisse, which sent the payment

order through New York (clearing and settling in USD funds through Standard Chartered Bank’s

New York branch).

         831.    The payment was made by Standard Chartered Bank, Dubai to Sirjanco’s account

with Bank Saderat, Dubai.

         832.    At least two other LCs facilitated by Standard Chartered Bank listed Mahan Air as

the Applicant, and Blue Sky Aviation as the Beneficiary, for a total of over $60,000,000.43 All




42       Sirjanco was previously the target of a Temporary Denial Order by the U.S. Department of Commerce in
2011.
43     Plaintiffs’ estimates are based on only one Promontory report. SCB’s historical relationship with the Blue
Sky Group was the subject of a separate Promontory Report not (yet) available.


                                                      153
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 160 of 262 PageID #: 160



told, between 2000 and 2006, Standard Chartered Bank facilitated at least 11 LCs for the “Blue

Sky Group” for a total of more than $125 million.

        833.    When the U.S. Treasury Department designated Blue Sky Aviation in 2014, it

described it as “a UAE-based company that is owned or controlled by Mahan Air and acts for or

on behalf of the airline.

        834.    BSA FZE’s primary function has been to serve as a payment channel for Mahan

Air to obscure the origination of funds. Mahan Air has used BSA to make payments to oil

suppliers, and purchase aircraft, engines, and parts.”

        835.    In sum, Standard Chartered Bank was vital to Mahan Air’s continued operations

and its ability to facilitate travel by IRGC-QF officers and arms shipments in and out of Iraq,

transport IED technologies into Iraq as well as transit personnel, weapons and goods on behalf of

Hezbollah, which helped facilitate terrorist attacks in Iraq during the relevant time period.

        836.    While neither Mahan Air nor Blue Sky Aviation was designated as a terrorist at the

time the LCs identified above were financed, Standard Chartered Bank engaged in criminal

conduct in furtherance of the Conspiracy in order to aid these IRGC supply chain entities to evade

U.S. sanctions knowing that its own conduct was illegal.

        837.    At the time it agreed to engage in overt acts in furtherance of the Conspiracy,

Standard Chartered Bank knew that: (1) Iran was a U.S.-designated State Sponsor of Terrorism;

(2) the U.S. had imposed strict sanctions and export controls on Iran and Iranian trade; (3) Mahan

Air was seeking to illegally acquire U.S. export controlled defense and dual-use materials; and (4)

Mahan Air was using front companies to do so.

        838.    In sum, Standard Chartered Bank affirmatively chose to facilitate Iran’s illegal

conduct and provide material support to its terror apparatus, including Mahan Air, Blue Sky




                                                154
     Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 161 of 262 PageID #: 161



Aviation and Sirjanco. All of these entities were later designated as SDGTs in part because of the

types of trade-finance and Eurodollar transactions facilitated by Standard Chartered Bank.

                      b. Standard Chartered Knowingly Provided Illegal Financing to
                         MODAFL Companies: AIO, IACI, IHRSC and HESA.

           839.   Iran’s Ministry of Defense and Armed Forces Logistics (MODAFL) operates the

[Iran] Aviation Industries Organization (IAIO), the Aerospace Industries Organization (AIO) and

the Defense Industries Organization (DIO). MODAFL was designated by the United States on

October 25, 2007.44

           840.   The AIO was designated on June 28, 2005 for weapons proliferation. Standard

Chartered Bank knowingly provided financing for both the AIO directly, and for 3 major sub-

agencies of MODAFL’s IAIO: the Iran Aircraft Industries (“IACI”)45 a/k/a SAHA, the Iran

Helicopter Support and Renewal Company (“IHSRC”) a/k/a PANHA, and the Iran Aircraft

Manufacturing Industrial Company (“IAMI” a/k/a “HESA”). Support for any of these entities, as

sub-agencies of MODAFL and the IAIO, was not for legitimate agencies, operations or programs

of Iran.




44       MODAFL was also sanctioned, pursuant to the Arms Export Control Act and the Export Administration Act,
in November 2000.
45       IACI was also formerly listed by the European Union on July 26, 2010, and described as an entity that
“[m]anufactures, repairs, and conducts overhauls of airplanes and aircraft engines and procures aviation-related parts
often of US-origin typically via foreign intermediaries. IACI and its subsidiaries also have been detected using a
worldwide network of brokers seeking to procure aviation-related goods.” IACI was also formerly sanctioned by
Switzerland, Norway, Japan, Australia, Canada, and the UK. It was designated by the United States in 2013.


                                                        155
     Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 162 of 262 PageID #: 162




                          i. SCB Trade-Finance Transactions with MODAFL’s Aerospace
                             Industries Organization (AIO)

         841.    In 2002, Standard Chartered Bank facilitated an LC for MODAFL’s Aerospace

Industries Organization that cleared through SCB’s New York branch valued at $57,662 USD for

the illegal purchase of U.S. export controlled goods.46

         842.    That transaction was not for the benefit of any legitimate agencies, operations or

programs of Iran.

                          ii. SCB Trade-Finance Transactions with MODAFL’s [Iran] Aviation
                              Industries Organization (IAIO)

         843.    On numerous additional occasions, Standard Chartered Bank illegally facilitated

trade-finance and Eurodollar transactions on behalf of other MODAFL sub-agencies, including



46       AIO was reportedly responsible for developing anti-tank guided weapons; artillery rocket systems; anti-tank
missiles; precision machining and metal forming for a variety of Iranian weapons systems.




                                                       156
     Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 163 of 262 PageID #: 163



HESA.

         844.     On September 17, 2008, the U.S. Treasury Department designated HESA,47 finding

that it is:

                  owned or controlled by MODAFL, and also because it has provided support
                  to the Iranian Revolutionary Guard Corps (IRGC). The IRGC, which was
                  designated under Executive Order 13382 on October 25, 2007, is considered
                  to be the military vanguard of Iran and has been outspoken about its
                  willingness to proliferate ballistic missiles capable of carrying WMD.

                  HESA utilizes its own facilities for the inspection, maintenance, repair
                  overhaul research, development, and manufacture of military and civilian
                  aircraft and related military logistic systems. HESA conducts research on,
                  development of, production of, and flight operations for unmanned aerial
                  vehicles (UAVs) in Iran. The IRGC utilizes the “Ababil” UAV,
                  manufactured by HESA. HESA produces different variants of the Ababil
                  UAV, which can be used for surveillance and attack. Farasakht Industries
                  is a subsidiary of HESA that specializes in the manufacturing of various
                  aerospace tools and equipment.

                               (A) SCB’s Trade-Finance Transactions with MODAFL-IAIO
                                   Front Company Downtown Trading Ltd.

         845.     Between 1998 and 2002, Standard Chartered Bank facilitated ten LCs involving a

company based in Malaysia (and with links to a same named company registered in the U.K.),

Downtown Trading Ltd (“Downtown Trading”).

         846.     The total value of these ten LCs involving Downtown Trading amounted to

$1,067,575.

         847.     MODAFL-IAIO’s subsidiary Iran Aircraft Industries (“IACI”) was the Applicant

on these LCs, i.e. the purchaser of the U.S. origin aircraft engine parts in question for seven of

these transactions, while Downtown Trading was the reported Beneficiary.

         848.     In most or all of these transactions, primarily those for 2002, Bank Sepah (Iran)

served as the Issuing Bank, Bank Sepah (London) served as the Reimbursing Bank, SCB Dubai


47        HESA was previously identified in a document distributed by the German government in July 2005, warning
of its potentially illicit activities. It was also identified by the UK government in February 1998 as having procured
goods and/or technology for WMD programs.


                                                        157
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 164 of 262 PageID #: 164



served as the Negotiating Bank, and SCB’s New York branch helped facilitate the transactions by

serving as the Clearing Bank.

       849.    With respect to at least four of these transactions, the U.S. aircraft parts were

transported by Iran Air, later designated as “a commercial airline used by the IRGC and Iran’s

Ministry of Defense and Armed Forces Logistics (MODAFL) to transport military related

equipment . . . . Iran Air has provided support and services to MODAFL and the IRGC through

the transport and/or transfer of goods for, or on behalf of, these entities.”

       850.    IACI’s illegal procurements were often financed by Bank Sepah (as the Issuing

Bank), but Standard Chartered Bank in Dubai frequently served as the Negotiating Bank and

SCB’s New York branch usually served as the Clearing Bank for these same trade-finance

transactions, in at least one case paying Citibank in New York the fund due.

       851.    Citibank then paid Maybank, Malaysia, which effected the ultimate payment to the

Eurodollar account of Downtown Trading.

       852.    Standard Chartered Bank also facilitated similar LCs in USD funds for Downtown

Trading after April 2005.

       853.    In facilitating these transactions—70% of which explicitly involved export-

controlled “Non-EAR 99” goods of U.S. origin (i.e. products on the Commerce Control List)—

Standard Chartered Bank knew that it was: (1) working with Iranian banks; (2) concealing the

Iranian connection to the transactions; (3) facilitating the unlawful delivery of goods on the U.S.

Commerce Control List to Iran’s military and/or the IRGC; and (4) that these transactions were

not for legitimate agencies, operations, or programs of Iran.

                            (B) SCB’s Trade-Finance Transactions with MODAFL-IAIO
                                Front Company Mac Aviation

       854.    Mac Aviation is an Irish trading company incorporated in 1993 that purported to

engage in the purchase and sale of aircraft and helicopter parts.


                                                 158
     Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 165 of 262 PageID #: 165



         855.    The company and its owners48 were indicted in 2008 for, among other things,

violations of the IEEPA, the ITR, and U.S. export controls.

         856.    During the relevant time period, Mac Aviation was a customer of Standard

Chartered Bank in London.

         857.    According to the indictment, between June 2005 and July 2008 Mac Aviation

solicited purchase orders from customers in Iran for U.S. origin aircraft parts and then forwarded

these requests for the parts to U.S. companies.

         858.    The indictment further alleges that Mac Aviation wired funds to banks in the U.S.

as payment for these parts, and concealed from U.S. sellers the ultimate end-use and Iranian end-

users of the purchased parts.

         859.    The indictment also alleges that Mac Aviation caused the export of these parts from

the U.S. to third countries, including Malaysia, before sending their shipments onward to Iran.

         860.    At least one of those shipments, directed by Mac Aviation in February 2006,

resulted in a shipment to be made from a firm called Microset Systems Sdn Bhd in Kuala Lumpur,

Malaysia, to Sasadja Moavanate Bazargani in Tehran, Iran, an alter ego of Iran’s Defense

Industries Organization (DIO), which had been designated by Germany, the United Nations, and

the United States as a procurer of unlawful weapons components beginning as early as 2005.

         861.    As noted above, weapons caches seized from Special Groups by Coalition Forces

in Iraq included many 107 mm artillery rockets with closely clustered DIO lot numbers and

production dates between 2005 and 2007, as well as rounds and fuses for 60 mm and 81 mm

mortars with DIO lot markings and 2006 production dates.




48       In 1994, one of the owners of Mac Aviation, Thomas McGuinn, was convicted by a Florida court for
exporting defense products to Iran. He pled guilty and was sentenced on April 19, 1996, to time served and 3 years of
supervision on release. McGuinn was also barred from receiving licenses for exporting U.S. defense articles.


                                                        159
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 166 of 262 PageID #: 166



       862.    In another example, in January 2006, police in the southern Iraqi city of Amara,

near the Iranian border, captured seventy blocks of TNT explosives and seventy-nine blocks of

plastic explosive, which were used by the Special Groups as components of IEDs, all with

markings and lot numbers showing that they were produced by DIO.

       863.    In July 2010, the DOJ obtained a 27-count superseding indictment in USA v. Mac

Aviation et al. charging the company and its officers with:

               purchasing F-5 fighter aircraft parts, helicopter engines and other aircraft
               components from U.S. firms and illegally exporting them to Iran. . . .

               [ . . . ] Beginning as early as August 2005 . . . through July 2008, the
               defendants solicited purchase orders from customers in Iran for U.S.-origin
               aircraft engines and parts and then sent requests for aircraft components to
               U.S. companies. These parts included helicopter engines, aircraft bolts and
               vanes, and canopy panels for the F-5 fighter aircraft. The defendants wired
               money to banks in the U.S. as payment for these parts and concealed from
               U.S. sellers the ultimate end-use and end-users of the purchased parts.

               The defendants caused these parts to be exported from the U.S. to third
               countries like Malaysia before causing them to be transshipped to Iran.
               [...]

               From 2005 [ . . . to] 2006, the defendants caused canopy panels designed
               for the F-5 fighter aircraft, valued at approximately $44,500, to be exported
               from the U.S. to Iran. The defendants falsely stated that the end user for the
               F-5 panels was the Republic of Nigeria. Instead, the panels were sold by the
               defendants to Sasadja Moavanate Bazargani, in Tehran, Iran for $86,400.
               The purchase was arranged through the Iran Aircraft Manufacturing
               Industrial Company, known by its Iranian acronym as HESA.

       864.    According to the superseding indictment, Mac Aviation also shipped fifteen

helicopter engines to Iran Aircraft Industrial Manufacturing Company (“HESA”).

       865.    These included ten Rolls-Royce Model 250 C-20B turboshaft engines, and five

Rolls-Royce Model 250 C-20R2 turboshaft engines.

       866.    Rolls-Royce Model 250 engines are used on HESA’s 278 Shahed (military)

helicopters (converted or adapted from the design of the American Bell 206B-III “Jet Ranger” and

Bell 206L “Long Ranger” aircraft) flown by and developed for the IRGC.


                                                160
     Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 167 of 262 PageID #: 167



         867.    Between 2001 and 2005, Standard Chartered Bank facilitated at least 21 LCs

involving Mac Aviation for a total of close to $8 million dollars.

         868.    In each case, Mac Aviation was the nominal purchaser of the aircraft parts

(Applicant), and the listed importer was either Iran Aircraft Industries (“IACI”), Iran Helicopter

Support and Renewal Industries (“IHSRC”), or Iran Aircraft Manufacturing Industrial Company

(“HESA”).49

         869.    Most, if not all of these LCs appear to have been financed, at least in part, by: Bank

Saderat in London (IOVB) serving as the Reimbursing Bank; Bank Refah Iran serving as the

Issuing Bank; Standard Chartered Bank in London serving as the Advising Bank; SCB in Dubai

serving as the Negotiating Bank; and Standard Chartered Bank’s New York branch serving as the

Clearing Bank.

         870.    Some of the transactions were financed through the CBI’s Eurodollar credit line

with Standard Chartered Bank.

         871.    The other transactions were financed through reimbursements in USD funds

claimed by Standard Chartered Bank, London primarily from Defendant Bank Saderat Plc with

funds deposited received into Standard Chartered Bank London's U.S. dollar account with

Standard Chartered’s New York branch for further credit to the Eurodollar account of Mac

Aviation (SCB’s customer).

         872.    Iran Air was often used to deliver the illegally procured equipment to Iran.

         873.    Notably, Bank Refah Iran was designated on February 17, 2011, by the U.S.

Treasury Department for:



49       Iran used an Iranian national named Hossein Ali Khoshnevisrad as an intermediary. Khoshnevisrad used two
Iranian companies—Ariasa AG (Tehran) and Onakish Co. (Kish Island, Iran)—to deal directly with Mac Aviation.
Khoshnevisrad was arrested in the U.S. in 2009 and “charged with purchasing helicopter engines and advanced aerial
cameras for fighter bombers from U.S. firms and illegally exporting them to Iran using companies in Malaysia, Ireland
and the Netherlands. Among the alleged recipients of these U.S. goods was . . . HESA.”


                                                        161
     Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 168 of 262 PageID #: 168



                providing financial services to the Iranian Ministry of Defense and Armed
                Forces Logistics (MODAFL) and the Iran Aircraft Manufacturing Industrial
                Company (HESA). In recent years, Bank Refah has facilitated millions of
                dollars of weapons-related purchases by MODAFL. These purchases
                included missiles and tanks and enabled Iran’s leadership to maintain its
                fighter jets and submarines. Bank Refah also facilitated payments from
                HESA to businesses and individuals linked to Iran’s weapons-related
                procurement.50

         874.   Standard Chartered Bank’s financing of MODAFL’s clandestine and illegal

acquisition of U.S. military (aircraft) spare parts did not fund or facilitate Iran’s legitimate

agencies, operations, or programs.

         875.   Rather, Standard Chartered Bank actively participated in a criminal conspiracy to

help Iran’s military and terror apparatus obtain critical machinery and equipment and aircraft spare

parts it desperately needed to sustain its violent and unlawful activities.

                             (C) SCB’s Trade-Finance Transactions with MODAFL-IAIO
                                 Front Company Monarch Aviation (Singapore)

         876.   Monarch Aviation was an Iranian front company based in Singapore that was

owned and controlled by husband and wife, Brian Douglas Woodford, a UK citizen, and Laura

Wang-Woodford, a dual U.S. and UK citizen.

         877.   It purported to be a manufacturer, dealer, and repairer of aircrafts and related parts.

At least during the period between 2001 and 2007, Standard Chartered Bank in Singapore (“SCB-

Singapore) maintained accounts for Monarch Aviation, Brian Douglas Woodford, and Laura

Wang-Woodford.

         878.   At least one Monarch Aviation account at the SCB-Singapore Battery Road branch

was listed as account number ACU- 26-0-000106-3.

         879.   Defendant Credit Suisse’s Singapore Branch at 80 Raffles Place also maintained a

U.S. dollar account for Monarch Aviation with the account number K0100340.01.


50      Standard Chartered Bank maintained correspondent accounts for Bank Refah in Bangladesh, China, Hong
Kong, India, Indonesia, Japan, South Korea, Malaysia, Qatar, Singapore, Sri Lanka, Taiwan, Thailand and UAE.


                                                   162
     Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 169 of 262 PageID #: 169



           880.    On January 15, 2003, Woodford and Wang-Woodford were indicted for, among

other things, violations of the IEEPA, and U.S. export control laws.51

           881.    Laura Wang-Woodford was arrested on December 23, 2007, and later pled guilty

to conspiring to violate the U.S. trade embargo by exporting U.S. origin aircraft components to

Iran.

           882.    According to the Superseding Indictment, between January 1998 and December

2007, Monarch Aviation, Jungda International Pte Ltd. (a Singapore based successor to Monarch

Aviation), Brian Douglas Woodford and his wife, Laura Wang-Woodford, exported U.S. aircraft

parts to Singapore and Malaysia, and then re-exported those items to companies in Tehran, Iran,

without obtaining the required U.S. government licenses, while falsely listing their companies as

the ultimate recipients of the parts on export documents filed with the U.S. government.

           883.    Specifically, according to the Superseding Indictment and the U.S. Justice

Department’s Sentencing Recommendation, the funds transferred by Monarch Aviation paid for

Boeing CH-47 (“Chinook”) helicopter parts, including vane assemblies and bevel gears that were

listed under category VIII on the United States Munitions List (“USML”) and illegally exported

to Iran.

           884.    The vane assemblies, part number 2-080-090-02 and national stock number

(“NSN”)52 2840-01-022-7142, and bevel gears, part number 2-080-013-03 and NSN 3020-00-860-

7419, were manufactured by Honeywell International Inc., commercial and government entity

(“CAGE”)53 code 99193, in Phoenix, Arizona.

51         A Superseding Indictment was returned on May 22, 2008.

52         The U.S. National Stock Number (NSN) is a unique thirteen-digit numerical identifier assigned to each part
used by the U.S. Department of Defense (DOD). The NSN system is managed by DOD’s Defense Logistics Agency
(“DLA”). The DLA system of NSNs was mandated by the 1952 Defense Cataloging and Standardization Act (Pub L
No 82-436).
53         The CAGE code is a unique identifier assigned to, inter alia, U.S. defense contractors and DOD maintenance
facilities. The CAGE code provides a standardized method of identifying a given government or defense contractor
facility at a specific location.


                                                        163
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 170 of 262 PageID #: 170



       885.    These export controlled, U.S. manufactured helicopter parts were used in Iran’s

fleet of Boeing CH-47 Chinook heavy-lift utility helicopters that were refurbished by HESA.

       886.    Iran’s CH-47 helicopters are operated by the Islamic Republic of Iran Army

Aviation (“IRIAA”) and the Islamic Republic of Iran Air Force (“IRIAF”).

       887.    The Superseding Indictment also listed the following parts, inter alia, that were

illegally exported to Iran by Monarch Aviation: o-rings, shear bolts, bushings, and rotary wing

shields.

       888.    The o-rings, identified by part numbers S6135-20059-102 (NSN 5331-01-270-

1765) and S6135-20059-106 (NSN 5331-01-270-1766), were manufactured by Sikorsky Aircraft

Corporation (CAGE code 78266) in Stamford, Connecticut.

       889.    These export controlled, U.S. manufactured parts were used in Iran’s fleet of

Sikorsky SH-3D (“Sea King”) medium-lift utility/anti-submarine warfare helicopters that were

refurbished by Iran HESA.

       890.    Iran’s SH-3D helicopters are operated by the Islamic Republic of Iran Navy

Aviation (“IRINA”).

       891.    The following parts were manufactured by Bell Helicopter Textron, Inc. (CAGE

code 97499) in Fort Worth, Texas:

               a.      Shear bolts, identified by part number NAS625-44 (NSN 5306-00-
                       924-6261);

               b.      Bushings, identified by part number 205-030-477-11 (NSN 1560-
                       00-413-1492); and

               c.      Rotary-wing shields, identified by part number 204-012-118-1
                       (NSN 1615-00-865-7914).

       892.    These export controlled, U.S. manufactured parts were used in the following

Iranian rotary-wing aircraft:



                                              164
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 171 of 262 PageID #: 171



               a.     Bell AH-1J (“Cobra”) air-assault helicopters (refurbished by
                      HESA);

               b.     Bell UH-1 (“Iroquois”) utility transport helicopters (refurbished by
                      HESA);

               c.     Iranian Helicopter Support and Renewal Company (“PAHNA”)
                      2091 (“Toufan”) air-assault helicopters (the PAHNA 2091 is an
                      Iranian remanufactured version of the Bell AH-1J helicopter); and

               d.     PAHNA 2-75 (“Shabaviz”) utility transport helicopters (the
                      PAHNA 2-75 is an Iranian remanufactured version of the Bell UH-
                      1 helicopter).

       893.    Iran’s fleet of Bell AH-1J, Bell UH-1, PAHNA 2091 and PAHNA 2-75 helicopters

are operated by the Iranian Revolutionary Guard Corps Air Force (“IRGC-AF”) and IRIAA.

       894.    From 1998 to 2005 (and likely thereafter), Standard Chartered facilitated at least

10 LCs financed by the CBI and Bank Refah with a total value of more than $1.5 million dollars

involving the shipment of U.S. origin aircraft parts sold by Monarch Aviation to MODAFL’s sub-

agencies Iran Aircraft Industries (“IACI”), Iran Helicopter Support and Renewal Co. (“IHSRC”),

and HESA.

       895.    Defendant Bank Saderat Plc served as the Reimbursing Bank on most, if not all, of

these transactions, which cleared through Standard Chartered Bank’s New York branch on their

way to Monarch Aviation’s accounts at Standard Chartered in Singapore.

       896.    The aircraft parts were transported by Iran Air from Kuala Lumpur Airport,

Malaysia, to Tehran Airport, Iran.

       897.    SCB in Dubai served as the Negotiating Bank, and funds from the financing were

paid to Monarch Aviation’s account with Standard Chartered Bank, Singapore through SCB

Singapore’s account with Standard Chartered, London, which in turn received the funds into its

U.S. Dollar nostro account with Standard Chartered’s New York branch from Standard Chartered



                                              165
     Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 172 of 262 PageID #: 172



Bank – Bahrain’s Offshore Booking Unit (“OBU”).54

         898.    In sum, various overseas branches of Standard Chartered Bank conspired with

multiple MODAFL sub-agencies and Monarch Aviation, and used Standard Chartered’s New

York branch to both assist Iran’s military in illegally acquiring contraband U.S. goods and to

illegally disguise the illicit financing of those acquisitions through the Standard Chartered Bank’s

New York accounts.55

         899.    Standard Chartered Bank facilitated at least 316 additional transactions totaling

$12,110,565 in USD funds that involved Monarch Aviation at its accounts at SCB in Singapore.

Dozens of those transactions post-date Woodford and Wang-Woodford’s 2003 indictment.

         900.    Standard Chartered Bank’s financing of MODAFL’s clandestine and illegal

acquisition of U.S. military spare parts through Monarch Aviation did not fund or facilitate Iran’s

legitimate agencies, operations, or programs. Rather, Standard Chartered Bank actively

participated in a criminal conspiracy to help Iran’s military and terror apparatus obtain critical

machinery and (aircraft) spare parts it desperately needed to sustain its violent and unlawful

activities.

                              (D) SCB’s Trade Finance Transactions with MODAFL-IAIO
                                  Front Company Jetpower Industrial Ltd (Hong Kong)

         901.    Jetpower Industrial Ltd (“Jetpower”) was a Hong-Kong based Iranian front

company purporting to be a trading company in aircraft parts controlled by Hok Shek Chan, a/k/a

John Chan.




54      SCB, Bahrain’s Offshore Booking Unit sent proceeds of the Eurodollar loan as payment of Letter of Credit
through SCB’s New York branch to credit SCB London’s USD account in New York for further payment to SCB
Singapore.
55      SCB, Singapore presented documents under Bank Refah Letter of Credit to SCB, Dubai (the Negotiating
Bank) for negotiation and payment in USD funds through SCB’s New York branch.


                                                     166
     Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 173 of 262 PageID #: 173



         902.    In 2011, Chan was sentenced to 42 months for conspiring to illegally export, and

attempting to illegally export, 10 indicators, used in C-130 military flight simulators, in violation

of the Arms Export Control Act.

         903.    According to the U.S. Department of Justice:

                 In 1993, Chan’s company, Jetpower Industrial, was convicted in Hong
                 Kong of export violations related to his export of U.S. military parts to Iran.
                 Chan then changed his business practices to avoid detection. Rather than
                 shipping U.S. origin goods directly from Hong Kong to Iran, Chan set up a
                 sophisticated procurement network involving front companies and an
                 experienced freight forwarder in Malaysia. Using his network, the
                 defendant was engaged in the illegal procurement and export of aircraft
                 parts from the U.S. for customers located in Iran, including several military
                 related entities in Iran such as the Iranian Air Force, in direct violation of
                 the U.S. Embargo against Iran since 1997.

         904.    In fact, according to U.S. officials, Jetpower repeatedly and illicitly exported arms

to Iran prior to Mr. Chan’s arrest and conviction.56

         905.    At all relevant times, Jetpower was a customer of Bank Melli in Hong Kong.

         906.    The full scope of Standard Chartered Bank’s involvement with and facilitation of

Jetpower was extensive (involving at least dozens of transactions) but not yet fully known.

         907.    Illegal payments totaling close to $3 million dollars have specifically been

identified, but the totals could be much higher.

         908.    What is clear is that Standard Chartered Bank repeatedly and knowingly facilitated

the illegal shipment of U.S. origin aircraft parts sold by Jetpower to one of MODAFL’s sub-

agencies (IHSRC), and that Jetpower was a significant link in Iran’s illegal weapons procurement

chain.

         909.    For example, in 2001-2002, Bank Refah (the Issuing Bank) issued a LC to

MODAFL’s sub-agency IHSRC that was to be reimbursed by Bank Saderat Plc (known then as


56       At least one Jetpower shipment was seized by UAE officials in 2007 along with several other containers that
U.S. officials feared might contain parts or materials that could be used in manufacturing IEDs and EFPs. Bank Mellat
financed the transaction, and—according to the LC supporting documentation—the goods were consigned to HESA.


                                                        167
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 174 of 262 PageID #: 174



Iran Overseas Investment Bank), then amended the LC to be available with SCB-Dubai. Standard

Chartered Bank’s branches in New York, Singapore and Hong Kong were all instrumental in

enabling Jetpower’s receipt of payments at its Eurodollar account(s) with Bank Melli in Hong

Kong.

        910.   When Jetpower transported the contraband goods (U.S. helicopter parts) to

MODAFL (using Iran Air), it asked Bank Melli in Hong Kong to present the documents required

under the LC for payment to Standard Chartered Bank Dubai.

        911.   However, in many instances, Standard Chartered Bank Dubai took at least four

extra steps before Bank Melli in Hong Kong received the Eurodollar payment for Jetpower.

        912.   Upon acceptance of the documents from Bank Melli, Standard Chartered Bank

Dubai used the CBI’s Eurodollar credit facility with Standard Chartered Bank Dubai and sent

instructions for a Eurodollar loan to be issued by Standard Chartered Bank, Bahrain.

        913.   Standard Chartered Bank, Bahrain booked the loan and sent the proceeds in USD

funds as payment under the Letter of Credit through Standard Chartered Bank’s New York branch

to National Westminster Bank’s New York correspondent account for further credit to National

Westminster, London for the Eurodollar account of its customer, Bank Melli, London.

        914.   Standard Chartered Bank, Dubai then sent instructions to Bank Melli, London to

pay Bank Melli, Hong Kong upon receipt of USD funds.

        915.   Variations on this process were undertaken on multiple LCs in USD funds for the

benefit of MODAFL’s sub-agency.

        916.   In these cases, Standard Chartered Bank, Bahrain knowingly cleared U.S. dollars

through Standard Chartered’s New York branch for the illegal trade-finance transactions by

repackaging the payments on the LCs as loans that secretly routed through the U.S. to Bank Melli

Iran through various British banks.



                                              168
     Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 175 of 262 PageID #: 175



         917.    Jetpower, in most cases, ultimately received payment in USD funds to its

Eurodollar bank account with Bank Melli Plc’s branch in Hong Kong for these illicit transactions

with IHSRC.

         918.    According to BIS-Basel and the Hong Kong Monetary Authority (“HKMA”),57 all

USD transfers from SCB-Hong Kong to Jetpower’s account with Bank Melli Plc’s Hong Kong

branch were cleared by the Hong Kong Clearing House Automated Transfer System, and settled

by HSBC’s Hong Kong subsidiary.

         919.    None of this illegal conduct was undertaken for the benefit of a legitimate agency,

operation or program of Iran.

                          c. SCB’s Trade-Finance Transactions Iran Power Development
                             Company (“IPDC”), MAPNA and Zener Electronics Services (an
                             Agent of Hezbollah)

         920.    The Iran Power Development Company (“IPDC”), an Iranian government-

controlled entity, has worked extensively for years with a network of Iranian companies known as

the Mapna Group.58

         921.    Mapna International FZE is a UAE-based subsidiary. One of its directors, Mousa

Refan, previously served as the first commander of the Air Force of the “Army of the Guardians

of the Islamic Revolution [IRGC].”59

         922.    Another director, Afshin Rezaei, pled guilty in the U.S. District Court for the

Northern District of Georgia on April 24, 2008, to:

                 one count of violating the IEEPA for the unlicensed export of computers to
                 Iran via the United Arab Emirates. The computers were controlled for anti-
                 terrorism reasons. On May 15, 2008, Rezaei was sentenced to six months
57       HKMA is the de facto central bank of Hong Kong.
58       The Mapna Group lists on its website 41 subsidiaries, some of which were listed by the British government
in 2011 as entities of concern for Weapons of Mass Destruction-related procurement.
59       As noted above, Abbas Aliaabadi, Mapna International FZE’s chairman, is a former member of the Iranian
Ministry of Construction Jihad and of the Iranian Air Force and former member of the Ministry of Culture & Islamic
Guidance, instrumental in the creation of Hezbollah and with close links to the IRGC.



                                                      169
     Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 176 of 262 PageID #: 176



                  of prison (credit for time served), followed by three years of supervised
                  release, and agreed to forfeit $50,000. On February 18, 2010, a 10-year
                  denial of export privileges was imposed on Rezaei, pursuant to Section
                  11(h) of the EAA.

         923.     During the relevant time period, Mapna International maintained a Eurodollar

account with Standard Chartered Bank, Dubai.60

         924.     Between 2001 and 2007, Standard Chartered Bank facilitated at least 280 Letters

of Credit involving Mapna International FZE (as Beneficiary). In most cases, SCB, Dubai acted

as the Advising Bank on these transactions.

         925.     At least nine Letters of Credit involved Standard Chartered Bank’s New York

branch serving as the Clearing Bank for the transactions, and in some cases, SCB-London served

as the Reimbursing Bank.

         926.     Standard Chartered Bank facilitated at least 7 LCs—totaling $1,384,972 in USD

funds—that involved the illegal shipment of U.S. origin goods to the Iran Power Development

Company.

         927.     The CBI served as the Issuing Bank on several of these LCs, and six of those seven

involved goods shipped by IRISL.

         928.     Of particular note, between 2003 and 2004, Standard Chartered Bank knowingly

facilitated at least four unlawful USD funds transfer transactions (cleared through its New York

branch) that involved Eurodollar payments to Zener Electronics (UAE), a procurement company

for Hezbollah.61


60        Mapna’s subsidiary, Mobin Petrochemicals, was added to the SDN list on June 16, 2010 (and removed from
the SDN list in January 2016 as part of the Joint Comprehensive Plan of Action). During the relevant time period, it
maintained a USD account with HSBC.
61        In June 2014, the U.S. Commerce Department identified Zener Electronics as “involved in activities contrary
to the national security and foreign policy interests of the United States, specifically the activities described under
paragraph (b)(1) (Supporting persons engaged in acts of terror) of § 744.11 of the EAR” and noted its attempts “to
procure U.S. technology on behalf of persons involved in activities contrary to the national security and foreign policy
interests of the United States. Specifically, these persons have been involved in supplying U.S.-origin items to persons
designated by the Secretary of State as Foreign Terrorist Organizations without the required authorizations.”



                                                         170
     Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 177 of 262 PageID #: 177



         929.    The IPDC was listed as the Applicant for these transactions, and Mapna was

identified as the 1st Beneficiary, but assigned the payments under the Letters of Credit to Zener

Electronics (UAE) as a “2nd Beneficiary.”

         930.    Each unlawful trade-finance transaction involved U.S. goods.

         931.    The Central Bank of Iran acted as the Issuing Bank on at least two of the

transactions and SCB, Dubai acted as the Advising and Negotiating Bank.62

         932.    On at least one occasion, SCB-London served as the Reimbursing Bank for the

payment to Zener Electronics, sending the credit through its New York branch to SCB Dubai’s

account with Standard Chartered in New York.

         933.    Upon receipt of the funds to its USD account with SCB in New York, Standard

Chartered Bank, Dubai instructed Standard Chartered Bank’s New York branch to forward the

funds to JP Morgan Chase in New York, which held an account for the Commercial Bank of Dubai.

         934.    The Commercial Bank of Dubai, in turn, credited the account of its customer, Zener

Electronics.

         935.    These illicit transfers on behalf of Mapna resulted in payments to Zener Electronics

(a key link in Hezbollah’s illicit supply chain) and were not for the benefit of a legitimate agency,

operation or program of Iran. In a Superseding Indictment filed in federal court on March 30, 2016,

Mapna was again implicated in the Conspiracy.63

         936.    This time, DOJ charged multiple individuals with covert transactions in 2011

through a U.S. bank, wherein Mapna’s name was omitted from the transaction to hide its identity

as a counterparty.

                          d. SCB’s Trade-Finance Transactions with National Iranian Oil
                             Company (NIOC) Subsidiaries


62       On at least one occasion, SCB London also served as the Reimbursing Bank.
63       See, U.S. v. Zarrab filed in the S.D.N.Y (1:15-cr-00867).



                                                     171
     Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 178 of 262 PageID #: 178



         937.     The Iranian Helicopter Aviation Company, Ahwaz Pipe Mill Co. and Kala Naft64

are all subsidiaries of NIOC, which (as noted supra) was controlled by the IRGC during the

relevant time period.

         938.     Between 1999 and 2001, Standard Chartered Bank knowingly facilitated two illegal

transactions totaling $750,744 on behalf of the Iranian Helicopter Aviation Company (listed as the

Applicant).

         939.     The Beneficiary listed on both LCs was Limo Sarl. The goods involved in these

transactions were U.S. origin helicopter parts.

         940.     Payments for both transactions were cleared through Standard Chartered Bank’s

New York branch, and refinanced under the CBI’s Eurodollar credit facility with Standard

Chartered Bank, Dubai.

         941.     The Paris-based Limo Sarl was directed by a Ms. Laleh Moein, reported to have

also been in the employ of Iran’s Ministry of Intelligence and Security (“MOIS”).65

         942.     Between 2002 and 2004, SCB knowingly facilitated four (4) illegal transactions

totaling $611,713 that involved U.S. origin goods illegally transported to Iran on behalf of Kala

Naft.

         943.     At least two of these transactions had Standard Chartered Bank New York’s branch

serving as its Clearing Bank.

         944.     As early as February 1998, Kala Naft was identified by the UK government “as

having procured goods and/or technology for weapons of mass destruction programs.”

         945.     Kala Naft was also publicly identified as a NIOC subsidiary in a 2003 Commerce

Department action that further stated that Kala Naft was a recipient of illegally exported U.S. origin

oilfield equipment from the U.S.


64       Kala Naft was designated by the United States in 2010.
65       MOIS was designated by the U.S. for, inter alia, providing support to terrorist groups, including Hezbollah.


                                                        172
     Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 179 of 262 PageID #: 179



          946.    Between 2001 and 2006, SCB knowingly facilitated at least two illegal transactions

totaling $593,307 that involved U.S. origin goods illegally transported to Iran on behalf of Ahwaz

Pipe Mill Co.

          947.    The CBI was used as the Refinancing Bank, and Standard Chartered Bank’s New

York branch served as the Clearing Bank.

          948.    The listed beneficiary of the Ahwaz Pipe Mill Co. trade-finance transactions was a

Cypriot company named Polygon Co. Ltd.

          949.    Polygon’s managing director and its owner had previously been indicted on

November 19, 1992, in the Southern District of Florida for illegally conspiring to export oil field

equipment and other goods, services and technology to Libya, demonstrating its history of illicit

sanctions evasion on behalf of a State Sponsor of Terrorism.

          950.    The litany of trade-finance and Eurodollar transactions discussed supra often

involved counterparties (such as Mac Aviation, Jetpower and Polygon) with established track

records of criminal activity on behalf of Iran.

                           e. SCB’s Trade-Finance Transactions with Iranian Front Company
                              Khoram Sanat Producing Co. - Iran

          951.    On June 20, 2005, Standard Chartered facilitated Khoram Sanat Producing Co.’s

purchase of electromotors for hydraulic presses worth $2.79 million dollars.

          952.    The company is likely a subsidiary of another Iranian company known as “Alborz

Steel.”

          953.    The nominal purchaser of the equipment was an Iranian front company in the UAE

called Diamonds Steel.66




66        SCB facilitated at least a dozen transactions on behalf of Diamonds Steel, mostly for the benefit of Alborz
Steel, Iran. Many of these transactions involved both Bank Melli Iran, as well as Credit Suisse in Switzerland, acting
on behalf of Bank Melli Iran or Bank Melli, Dubai.


                                                        173
     Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 180 of 262 PageID #: 180



         954.    Diamonds Steel maintained one or more accounts with Standard Chartered Bank,

Dubai.

         955.    Between 2001 and 2007, SCB, Dubai facilitated at least 173 transactions involving

Diamonds Steel, totaling more than $130 million.

         956.    The aforementioned electromotors were illegally purchased from the United States

with the LC facilitated by Standard Chartered Bank’s New York branch, which served as the

Clearing Bank for the transaction, while SCB, Dubai served as the Advising Bank.67

         957.    Standard Chartered Bank facilitated this transaction despite the fact that the

machinery required an export license because the equipment could be used for terrorist purposes.68

         958.    Specifically, hydraulic presses are the precise type of machinery required to

manufacture EFPs.69

         959.    The production of an EFP shaped-charge munition requires at least a 10-ton

hydraulic press in order to form sheets of copper and steel, respectively, into the necessary shaped-

charge geometry for defeating the plating of American armored vehicles of the type used by the

U.S. military in Iraq.




67       This occurred during a period of time (between 2004 and 2007) when SCB’s New York branch was subject
to a formal supervisory action by the New York State Banking Department and the Federal Reserve Bank of New
York (“FRBNY”) for other regulatory compliance failures involving the Bank Secrecy Act (BSA”), anti-money
laundering policies and procedures (“AML”), and OFAC regulations.
68       The product was designated with an ECCN of 2B999 (for Anti-Terrorism reasons) under Supplement 1 to
Section 774 of the Commerce Control List (CCL).
69       SCB facilitated another Letter of Credit on May 12, 2005, involving Khoram Sanat (as Applicant) and
Diamonds Steel (as Beneficiary) for over $1.9 million for goods described as “Back Up Roll Change Carriage, Spare
Back Up Roll with Chuck and Main Gear Box.” These standard terms are used to describe metal working equipment
that may be integrated into large hydraulic presses or deployed as stand-alone equipment stations.




                                                      174
     Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 181 of 262 PageID #: 181



         960.    Even assuming a steep mark-up in costs of delivery, Standard Chartered Bank

financed Iran’s acquisition of approximately fifty (50) hydraulic presses capable of manufacturing

more than a hundred EFPs per day.70

         961.    The hydraulic press machinery was transported to Iran by IRISL.

         962.    Because Letters of Credit are intrinsically about the submission of detailed

paperwork and required Standard Chartered Bank (Credit Suisse and other Defendants) to examine

and retain the documentation evidencing Iran’s illegal procurement chain, Standard Chartered

Bank’s knowledge of its role in the Conspiracy is indisputable.

         963.    Furthermore, because Iran’s illegal procurement chain was dependent on access to

U.S. dollars, Standard Chartered Bank’s (and other Defendants’) participation in the Conspiracy

was essential to its success.

         964.    In sum, Standard Chartered Bank was integral to Iran’s inherently lethal and illegal

conduct, which included a wide variety of money laundering techniques in the service of weapons

procurement, arms shipments, acquisition of WMDs, and terror financing that substantially and

foreseeably assisted MODAFL, the IRGC and Hezbollah in their campaign of violence and terror

against Coalition Forces in Iraq.

                 3. Regulatory Actions and Criminal Investigations Against Standard
                    Chartered Bank, 2012—Present

         965.    On September 21, 2012, Standard Chartered Bank and the New York State’s

Department of Financial Services (“DFS”) executed a Consent Order resolving charges that, from

at least 2001 through 2007, Standard Chartered Bank provided Eurodollar clearing and settlement

services to Iranian customers subject to U.S. economic sanctions, with respect to approximately



70       The dangers of Iran possessing hydraulic press equipment were evident from a 2009 reported incident
wherein Turkish authorities, at the request of the U.S., halted a convoy of trucks heading from Iran to Syria that
contained a large hydraulic press and punch press. The U.S. requested this action because “these items are likely
intended for the production of explosively formed penetrators (EFPs).”


                                                      175
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 182 of 262 PageID #: 182



59,000 transactions totaling approximately $250 billion, through Standard Chartered’s New York

branch.

          966.   DFS concluded that “SCB operated as a rogue institution.”

          967.   On December 10, 2012, DOJ announced that SCB had agreed to forfeit $227

million to the Justice Department for conspiring to violate the IEEPA, and that the forfeiture was

part of Deferred Prosecution Agreements SCB entered into with DOJ and the Manhattan District

Attorney’s office for illegally moving millions of dollars through the U.S. financial system on

behalf of, inter alia, sanctioned Iranian entities. SCB also entered into settlement agreements with

OFAC and the Board of Governors of the Federal Reserve System, as well as with DFS.

          968.   DOJ filed a criminal information charging SCB with one count of knowingly and

willfully conspiring to violate IEEPA. SCB waived the federal indictment, agreed to the filing of

the information and, according to DOJ’s press release, “accepted responsibility for its criminal

conduct and that of its employees.”

          969.   DOJ’s 2012 press release announcing the Deferred Prosecution Agreement quoted

then-Assistant Attorney General Lanny Bruer as stating: “[f]or years, Standard Chartered Bank

deliberately violated U.S. laws governing transactions involving Sudan, Iran, and other countries

subject to U.S. sanctions. The United States expects a minimum standard of behavior from all

financial institutions that enjoy the benefits of the U.S. financial system. Standard Chartered

Bank’s conduct was flagrant and unacceptable. Together with the Treasury Department and our

state and local partners, we will continue our unrelenting efforts to hold accountable financial

institutions that intentionally mislead regulators to do business with sanctioned countries.”

          970.   Manhattan District Attorney Cyrus Vance Jr. stated in the press release:

“Investigations of financial institutions, businesses, and individuals who violate U.S. sanctions by

misusing banks in New York are vitally important to national security and the integrity of our



                                                176
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 183 of 262 PageID #: 183



banking system. Banks occupy positions of trust. It is a bedrock principle that they must deal

honestly with their regulators. I will accept nothing less; too much is at stake for the people of New

York and this country. These cases give teeth to sanctions enforcement, send a strong message

about the need for transparency in international banking, and ultimately contribute to the fight

against money laundering and terror financing.”

        971.   Prior to entering into the 2012 DPA and its settlement with DFS, Standard

Chartered Bank retained Promontory Financial Group, LLC (“Promontory”) in 2009 to provide

“consulting services in connection with the identification and collection of historical transaction

records relating to cross-border financial transactions.”

        972.   In the first half of 2010, Standard Chartered Bank reported to various regulators,

including the New York State Banking Department (“NYSBD”), DFS’s predecessor, that it had

engaged in conduct related to the evasion of U.S. sanctions.

        973.   On April 15, 2010, Standard Chartered hired Promontory again to identify, collect

and review historical transaction records implicating sanctions violations.

        974.   Thereafter, Promontory produced a number of reports and made various

presentations to government authorities, including the NYSBD (later DFS).

        975.   These Promontory reports included, inter alia, interim reports throughout 2010,

final reports in January and March of 2011, as well as updates to those final reports in October

2011.

        976.   DFS relied in part upon the work conducted and presented by Promontory to

identify the scope of Standard Chartered’s improper conduct prior to entering into the September

21, 2012 Consent Order.




                                                 177
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 184 of 262 PageID #: 184



        977.   On June 18, 2013, Deloitte entered into a Settlement Agreement with DFS wherein

it agreed, inter alia, to pay a penalty of $10 million for misusing confidential information from

other bank defendants.

        978.   For example, Deloitte provided Standard Chartered with copies of transaction

review reports that Deloitte had prepared for these other clients and suggested to SCB management

that they be used as templates for SCB’s transactions review report, and agreeing to Standard

Chartered’s request that Deloitte remove a recommendation from its written final report explaining

how “cover payment” messages used by SWIFT-NET (MT 202s) could be manipulated by banks

to evade U.S. money laundering controls.

        979.   On August 19, 2014, DFS announced an order regarding Standard Chartered’s

failures to remediate AML/CFT compliance problems as required in Standard Chartered’s 2012

settlement with DFS.

        980.   Under the August 2014 DFS order, Standard Chartered was required to: (1) suspend

dollar clearing through Standard Chartered Bank’s New York branch for high-risk retail business

clients at SCB’s Hong Kong subsidiary; (2) exit high-risk client relationships within certain

business lines at SCB’s branches in the UAE; (3) decline new dollar-clearing clients or accounts

across its operations without prior approval from DFS; (4) pay a $300 million penalty; and (5) take

other remedial steps.

        981.   Additionally, according to an October 29, 2014 article in The New York Times,

federal and Manhattan prosecutors have reopened their investigation into Standard Chartered

Bank.

        982.   The New York Times reported that prosecutors were questioning whether Standard

Chartered Bank failed to disclose the extent of its wrongdoing to the government, thus imperiling

SCB’s 2012 settlement.



                                               178
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 185 of 262 PageID #: 185



       983.    In August 2015, DFS issued a “Report on Investigation of Promontory Financial

Group, LLC.”

       984.    The DFS report stated that:

               On April 15, 2010, Promontory was engaged by Standard Chartered’s
               counsel to identify, collect and review historical transaction records “with
               certain countries or certain Specially Designated Nationals (“SDNs”)
               subject to sanctions” administered by OFAC. The engagement was known
               as Project Green.

               As part of the engagement, Promontory produced a number of reports and
               made various presentations to the Bank and government authorities,
               including the NYSBD. These reports included interim reports throughout
               2010, final reports in January and March of 2011, and updates to those final
               reports in October 2011.

               In connection with the Department’s investigation of Standard Chartered,
               the Department relied in part upon the work conducted and presented by
               Promontory to identify the scope of the Bank’s improper conduct and to
               determine an appropriate resolution of the investigation.

       985.    DFS ultimately concluded that “There are numerous instances where Promontory,

at the direction of the Bank or its counsel, or at its own initiative, made changes to ‘soften’ and

‘tone down’ the language used in its reports, avoid additional questions from regulators, omit red

flag terms or otherwise make the reports more favorable to the Bank.”

       986.    Examples identified by DFS included a written communication on January 19,

2011, wherein “the Bank’s counsel wrote to Promontory that the title of a particular slide entitled

‘The 77 non-u-turn payments fell into 3 categories’—meaning the transactions were potential

OFAC violations—should be made ‘more bland’ and suggested a rewording to ‘Categories

identified in Amendment Analysis.’ Promontory made the change to the more vague language

requested by the Bank.”

       987.    The DFS Report further found that “Promontory omitted certain timelines from the

reports that would have indicated an increase in violations over time.”




                                               179
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 186 of 262 PageID #: 186



       988.    The Report went on to cite a December 17, 2010 statement by a senior analyst at

Promontory explaining:

               Generally, the timelines serve a strong purpose with the Jersey payments.
               That is, there appears to be a positive trend over time to reduce the
               involvement with potential violations. This will not be true with Dubai. I
               have a strong suspicion that people will not want to show the timelines
               for Dubai ([a particular client for which the Bank processed prohibited
               transactions] for example shows an upwardly sloping curve of
               violations). If we are going to go ahead with the visuals across the
               workstreams, we should be cognizant of the graphics showing painful
               information and expect strong pushback from the bank and [the Bank’s
               counsel]. (Emphasis added.)

       989.    As described above, Standard Chartered Bank’s Dubai operations were a central

hub for the IRGC’s and MODAFL’s illegal procurement efforts.

       990.    In August 2015, The New York Times reported that SCB was once again under

investigation: “The Justice Department is examining whether it committed sanctions violations

beyond those covered in the 2012 deal, which centered on what the bank called ‘Project Gazelle,’

an effort to forge ‘new relationships with Iranian companies.’”

       991.    The Financial Times also reported in September 2015:

               Documents seen by the FT suggest that StanChart continued to seek new
               business from Iranian and Iran-connected companies after it had committed
               in 2007 to stop working with such clients. These activities include foreign
               exchange transactions that, people familiar with StanChart operations say,
               would have involved the US dollar . . . .

               The material reviewed by the FT depicts a bank — one of the few foreign
               lenders with a license [sic] to operate in the country — determined to keep
               working with Iranian companies. The status of numerous Iranian and Iran-
               connected entities was still being reviewed by StanChart as late as 2013,
               according to documents seen by the FT. These included entities that had
               internal “markers” and “blocks” placed against them, a way for the bank to
               flag up concern about links to Tehran. Many accounts belonging to Iranian
               or Iran-connected entities were indeed closed by 2007, as StanChart
               promised. But some, like Bank Saderat — which had sanctions imposed in
               2006, or Bank Sepah — still had open accounts with no markers against
               them.




                                               180
     Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 187 of 262 PageID #: 187



         992.    Even as edited to be favorable to Standard Chartered Bank, the 2011 Promontory

Report (attached as Exhibit A to the Complaint) provides a window into the vast array of

wrongdoings undertaken by Standard Chartered Bank in concert with Iran and its agents.71

         993.    As the Negotiating Bank on numerous illegal Iranian Letters of Credit, Standard

Chartered Bank received the detailed documentation for the shipment of goods, and knew that it

was helping Iran’s military and terrorist apparatus acquire prohibited U.S. goods and dual-use

technologies.

         994.    In sum, as the Negotiating Bank on numerous illegal Iranian transactions for Mahan

Air and various MODAFL sub-agencies, and as an active conduit and money-launderer for the

CBI and other sanctioned Iranian banks, Standard Chartered Bank knew that: (1) it was dealing

with Iran’s military and terrorist apparatus; (2) it was conspiring to evade U.S. export sanctions;

(3) it was laundering money in USD funds for Iran’s military and terrorist apparatus; (4) its own

customers were front companies for Iran’s military and terrorist apparatus; (5) that these customers

were actively engaged in sanctions evasion and money laundering; and (6) that none of this illegal

conduct was undertaken for the benefit of a legitimate agency, operation or program of Iran.

         995.    Lastly, Standard Chartered Bank chose to use its presence in the United States (and

its New York branch specifically) to effectuate its crimes.

         L.      DEFENDANT ROYAL BANK OF SCOTLAND N.V.’S AGREEMENT TO,
                 AND PARTICIPATION IN, THE CONSPIRACY

         996.    As alleged above, Defendant RBS N.V. is the legal successor to ABN Amro Bank.

As noted above, this Defendant is referred to herein as “ABN Amro (RBS N.V.)”

         997.    In May 1995, top officials of ABN Amro (RBS N.V.) in Amsterdam e-mailed the

entire management of ABN Amro (RBS N.V.) in Europe, Asia, South America, Africa, the


71      Other Promontory reports that have not (for the time being) been publicly disclosed, detail Standard
Chartered’s Dubai operations and SCB’s activities on behalf of the CBI, as well as its role in financing, inter alia,
Blue Sky Aviation’s acquisitions of various materials and technologies.


                                                        181
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 188 of 262 PageID #: 188



Caribbean, and North America, advising them that any financial transactions in USD funds

undertaken for or on behalf of Iranian persons or banks were subject to seizure or blocking in the

United States.

       998.      Soon after President Clinton signed the Executive Order implementing sanctions

against Iran in May 1995, Iranian banks sought the services of ABN Amro (RBS N.V.) and other

banks in aiding Iran to circumvent U.S. laws.

       999.      ABN Amro (RBS N.V.) employees were aware of these requests, discussed these

requests with the other Co-conspirator banks, and thereafter approved of ABN Amro (RBS N.V.)

conducting the illegal transactions, contrary to the advice of outside counsel retained by ABN

Amro (RBS N.V.) that its involvement in such transactions would potentially violate U.S. law.

       1000. From approximately 1995 until in or about 2005, ABN Amro (RBS N.V.) conspired

with the Iranian Bank Co-conspirators (including the CBI, Bank Melli Iran and Defendant Bank

Saderat Plc) and their agents to conceal evidence of ABN Amro (RBS N.V.)’s financial

transactions from the U.S. government, law enforcement, and intelligence agencies, as well as U.S.

financial institutions charged with detecting and blocking certain Iranian transactions.

       1001. ABN Amro (RBS N.V.) was, at the same time, aware that numerous other non-

Iranian financial institutions were engaged in the Conspiracy to conceal evidence of the Iranian

Bank Co-conspirators’ financial transactions from the U.S. government, law enforcement and

intelligence agencies, as well as U.S. financial institutions charged with detecting and blocking

certain Iranian transactions.

       1002. From approximately 1995 until in or about 2005, ABN Amro (RBS N.V.) furthered

the Conspiracy by methodically removing and/or falsifying payment messages on its funds transfer

systems to disguise the movement of hundreds of millions of U.S. dollars illegally through the

U.S. financial system on behalf of the Iranian Bank Co-conspirators (including Bank Melli Iran).



                                                182
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 189 of 262 PageID #: 189



           1003. In furtherance of the Conspiracy, ABN Amro (RBS N.V.) and the Iranian Bank Co-

conspirators developed methods by which ABN Amro (RBS N.V.) would format USD payments

so that such payments would evade U.S. sanctions and detection by automated filters used by

financial institutions in the United States.

           1004. When ABN Amro (RBS N.V.) employees received payment messages from the

Iranian Bank Co-conspirators that contained certain words that could trigger a U.S. bank’s

automated OFAC filter software algorithms, ABN Amro (RBS N.V.) would manually alter or

amend the messages (i.e. “strip” the transactions) to ensure that the transaction would go

undetected when it was cleared and settled by financial institutions in the United States.

           1005. ABN Amro (RBS N.V.) thereby caused financial institutions in the United States

to process transactions involving the Iranian Bank Co-conspirators that U.S. financial institutions

would not otherwise have processed.

           1006. Like Standard Chartered Bank, certain offices, branches, and subsidiaries of ABN

Amro (RBS N.V.) also altered Letters of Credit and foreign exchange transactions involving USD

funds by replacing the names of the Iranian Bank Co-conspirators (including Bank Melli Iran) on

those transactions.

           1007. Beginning as early as 1995 and continuing until in or about 2005, ABN Amro (RBS

N.V.) undertook various acts in furtherance of the Conspiracy. For example: The Dubai branch of

ABN created procedures and guidelines to facilitate the processing of prohibited USD transactions.

           1008. For instance, one section of the ABN payment manual entitled “Special

Conditions” listed specific instructions on how to effectuate these payments and avoid OFAC

filters.




                                                183
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 190 of 262 PageID #: 190



        1009. A specific instruction from this manual stated: “Payments by order of Iranian

Banks . . . maintaining accounts with ABN, Dubai are to be handled with extra care to ensure the

wordings “Iran” etc. are not mentioned in the payment due to OFAC regulations.”

        1010. In June 1995, an Iranian Bank Co-conspirator requested of ABN Amro (RBS N.V.)

officials in Dubai that ABN Amro (RBS N.V.) act as a conduit for all U.S. dollar transactions for

that Iranian bank in Dubai.

        1011. The Iranian bank requested that all of its USD funds transfer be routed through, or

be issued in the name of, ABN Amro (RBS N.V.) and carry no reference to the fact that these

payments were issued on its behalf, and that all of its U.S. dollar receipts would come into ABN

Amro (RBS N.V.)’s account.

        1012. Thereafter, ABN Amro (RBS N.V.) undertook various specific acts to conceal its

actions on Iran’s behalf.

        1013. ABN Amro (RBS N.V.) instructed the Iranian Bank Co-conspirators to include the

code word “SPARE” in their payment messages through the bank so that ABN Amro (RBS N.V.)

could first segregate these messages from normal message payment processing, and then amend

the message by removing/altering any potentially problematic text, i.e. any reference to Iran.

        1014. The payment message would then be stopped by ABN Amro (RBS N.V.), routed

into a special queue, and manually altered to avoid being blocked by any OFAC sanctions

screening filters.

        1015. In this manner, ABN Amro (RBS N.V.) assisted sanctioned entities, and ensured

the processing of transactions by formatting payment order messages so that they would not be

rejected or blocked by OFAC filters at financial institutions in the United States.




                                                184
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 191 of 262 PageID #: 191



        1016. ABN Amro (RBS N.V.) added to its payment manuals the “Special Conditions”

that were to be used on behalf of the Iranian Bank Co-conspirators in order to evade detection and

circumvent the laws of the United States.

        1017. ABN Amro (RBS N.V.) used these same or materially similar procedures with

respect to Letters of Credit in USD funds, and the processing of USD denominated checks and

traveler’s checks.

        1018. ABN Amro (RBS N.V.) and the Iranian Bank Co-conspirators knew and discussed

the fact that without such alterations, amendments, and code words, the automated OFAC filters

at clearing banks in the United States would likely halt most of the payment messages and other

transactions, and, in many cases, would reject or block the sanctions-related transactions and report

the same to OFAC.

        1019. ABN Amro (RBS N.V.) also removed the names, BICs, and any other identifying

information of the Iranian Bank Co-conspirators in the payment order messages sent to ABN Amro

(RBS N.V.)’s U.S. correspondent banks.

        1020. In order to circumvent U.S. sanctions, certain Iranian Bank Co-conspirators

requested that ABN Amro (RBS N.V.) omit their names and BICs from payment order messages

sent by ABN Amro (RBS N.V.) to ABN Amro (RBS N.V.)’s U.S. correspondent banks. ABN

Amro (RBS N.V.) complied with the requests of these Iranian Bank Co-conspirators, and omitted

their names and identifiers in order to help bypass the OFAC filtering mechanisms of U.S. financial

institutions.

        1021. ABN Amro (RBS N.V.) also used SWIFT-NET MT 202 cover payment messages

to shield the identities of the Iranian Bank Co-conspirators.

        1022. Instead of using serial MT 103 payment messages that require the names and details

of counter-parties to transactions, ABN Amro (RBS N.V.) began using MT 202 cover payment



                                                185
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 192 of 262 PageID #: 192



messages expressly for the purpose of avoiding revealing the true identity of the ordering customer

and beneficiary party for U.S. dollar payments sent through financial institutions in the United

States.

          1023. The Central Bank of Iran coordinated with ABN Amro (RBS N.V.)’s Central Bank

Desk in Amsterdam regarding the procedure to be followed for repayment of USD deposits to their

accounts with European Banks in London.

          1024. This procedure stipulated that payment order messages sent to U.S. clearing banks

for payment of USD funds to the CBI should not contain any reference to the Central Bank of Iran

or any other reference relating to Iran.

          1025. In or about June and July 1995, officials at ABN Amro (RBS N.V.)’s Amsterdam

Headquarters and New York offices were advised by outside U.S. counsel that the proposal by

Iranian banks for ABN Amro (RBS N.V.) to serve as a conduit or means to bypass and avoid the

sanctions imposed by the United States upon Iran risked breaching U.S. law.

          1026. An internal memorandum generated by ABN Amro (RBS N.V.) at the time stated

“[t]he fund transfer mechanics proposed by [the first Iranian Bank] are an attempt to circumvent

the Iranian trade embargo. Given that violations of the Executive Order and OFAC regulations

carry substantial penalties, not to mention the negative publicity, the [first Iranian Bank] proposal

must be strictly scrutinized and ABN Amro must weigh the risks before proceeding with any such

transfers.”

          1027. Also in June 1995, another Iranian Bank Co-conspirator sent a written

communication to certain banks in the UAE and the Iranian Bank’s correspondent banks

instructing those banks to undertake USD funds transfers for the Iranian bank in the name of a

European financial institution “WITHOUT MENTIONING OUR BANK’S NAME” to defeat and

circumvent the sanctions imposed upon Iran by the United States.



                                                186
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 193 of 262 PageID #: 193



         1028. Like the first request, the Iranian Bank Co-conspirator’s request was forwarded to

officials located in several departments of the Amsterdam Headquarters of ABN Amro (RBS

N.V.).

         1029. As early as 1997, in an internal strategy paper for the Middle East and Africa region

named “Desert Spring,” prepared by ABN Amro (RBS N.V.)’s Middle East and Africa Regional

Office, ABN Amro (RBS N.V.) described a “product initiative” with “opportunities in LC

discounting for Central Bank and Bank Melli, Iran” and “deposit mobilization from Iranian

nationals.”

         1030. On or about February 5, 2000, an official at the Dubai branch of ABN Amro (RBS

N.V.) wrote to a Regional Director of one of the Iranian Bank Co-conspirators assuring him that

ABN Amro (RBS N.V.) would take care of carrying out the scheme to evade and defeat the U.S.

sanctions.

         1031. The ABN Amro (RBS N.V.) official’s note stated: “[w]e understand the special

nature of your US$ transactions and will ensure that all operations departments concerned are

properly briefed regarding this, as well.”

         1032. A July 19, 2003 e-mail written by John Ciccarone, Head of ABN Amro (RBS

N.V.)’s USD Payments Product Management at ABN Amro (RBS N.V.)’s New York branch,

discussed the use of MT 202 cover payments, stating: “There is no way the payment will get

stopped as all NY ever sees is a bank to bank instruction.”

         1033. In a July 25, 2003 e-mail, John Philbin, Senior Relationship Banker for Iranian

Banks, wrote to Ciccarone:

                Surely Iran is the most obvious case in point for these structures. Twenty-
                four years of US sanctions and OFAC listing and Iran continues to sell oil
                and gas in USD. And, it imports and pays in USD as well. All of this is
                clearly done though accounts in Europe and elsewhere. There is a very good
                case to be made for getting an overall acceptance that when issues are purely
                US, we should not be a part of it. In fact, we should see it as an opportunity.


                                                 187
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 194 of 262 PageID #: 194



                OFAC is not the Bible for money laundering (e.g. Cuba is prominent on
                OFAC). It is a tool of broader US policy. We therefore need to distinguish
                between US foreign policy on the one hand and AML/anti-Terrorism on the
                other, however much the US administration may wish to insist that the two
                are closely linked. It is well worth working on a solution for clients who
                find themselves in this position or who fear (Syria, Saudi Arabia) that they,
                one day soon might find themselves there.

       1034. Also in 2003, Diane Perrin, a member of ABN Amro (RBS N.V.)’s Group

Compliance team at the Defendant’s Amsterdam Head Office, stated that “as a European

Institution, we do not comply with US Sanctions because those sanctions are politically

motivated.”

       1035. A 2003 memorandum entitled “Proposal for Establishing a Representative Office

in Tehran, Iran” drafted by ABN Amro (RBS N.V.)’s Country Representative in the UAE, Jan

Willem van den Bosch, similarly stated:

                The Central Bank of Iran is faced with difficulties for USD denominated
                clearing transactions due to sanctions imposed by the US. The OFAC filter
                impounds all Iran related payments and receipts in the US. The Swiss and
                other European Banks have worked out a solution for this. The payment
                instructions are sent directly to the beneficiary’s bank and cover payment is
                made to the beneficiary bank’s US Correspondent as inter-bank payments.

       1036. Bosch later coordinated the meeting in Dubai between ABN Amro (RBS N.V.)’s

Managing Board Member and CFO Tom De Swann and top functionaries of the CBI, including

Aziz Farrashi, CBI’s Director General.

       1037. During the meeting with the CBI’s officials, ABN Amro (RBS N.V.) officials

discussed the establishment of the Representative Office by ABN Amro (RBS N.V.) in Tehran

and further business development, including the acceptance of USD deposits by the CBI’s Desk

in Amsterdam.

       1038. In an April 20, 2004 e-mail, the aforementioned Philbin mentioned the possibility

of using a Jersey Special Purpose Vehicle as a way to circumvent OFAC restrictions:




                                                188
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 195 of 262 PageID #: 195



               Mike Louwerens [ABN Amro’s Vice President and Senior Analyst of
               Country Risk Management Department] mentioned this to me today and
               sent the attached. The structure below is very interesting and could have
               applicability for the banks in Iran as well. But whether that is the case or
               not, what is clear is that this structure envisages our making and receiving
               payments in USD which will clear through AA in New York. And for which
               Mike Bowman sees no objection. I am sending a second note in which OEM
               (Maarten Seckel) gives a go ahead based on Bowman’s nihil obstat. The
               Way for our doing significant business with the Iranian banks in cash may
               yet be clear.

       1039. On July 23, 2004, ABN Amro (RBS N.V.) and its New York branch entered into a

Written Agreement with the Federal Reserve Banks of New York and Chicago (collectively, the

“Reserve Banks”) and other regulators that had detected deficiencies at ABN Amro (RBS N.V.)’s

New York Branch relating to AML policies, procedures, and practices that included:

               a pattern of previously undisclosed unsafe and unsound practices
               warranting further enforcement action . . . . A. ABN AMRO lacked
               adequate risk management and legal review policies and procedures to
               ensure compliance with applicable U.S. law, and failed to adhere to those
               policies and procedures that it did have. As a result, one of ABN AMRO’s
               overseas branches was able to develop and implement “special procedures”
               for certain funds transfers, check clearing operations, and letter of credit
               transactions that were designed and used to circumvent the compliance
               systems established by the Branches to ensure compliance with the laws of
               the U.S. In particular, the “special procedures” circumvented the Branches’
               systems for ensuring compliance with the regulations issued by the Office
               of Foreign Assets Control (“OFAC”) (31 C.F.R. Chapter V).

       1040. U.S. regulators also found that “[p]rior to August 1, 2004, the New York Branch

processed wire transfers originated by Bank Melli Iran, a financial institution owned or controlled

by the Government of Iran. The payment instructions on the wire transfers had been modified by

one of ABN Amro’s overseas branches such that any reference to Bank Melli Iran was removed.”

       1041. U.S. regulators also found that “[p]rior to August 1, 2004, the Branches advised a

number of letters of credit issued by Bank Melli Iran. The letters of credit had been reissued by

one of ABN Amro’s overseas branches such that any reference to Bank Melli Iran was removed.”




                                               189
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 196 of 262 PageID #: 196



       1042. As DOJ later concluded: “Each year between and including 1996 and 2004, ABN

caused ABN’s U.S. affiliate to file false, misleading, and inaccurate Annual Reports of Blocked

Property to OFAC. In each of those reports, the U.S. affiliate of ABN certified to OFAC that all

information provided was accurate and that all material facts in connection with the report had

been set forth.”

       1043. Nonetheless, in September 2004, Michael Louwerens, ABN Amro (RBS N.V.)’s

Vice President and Senior Analyst of Country Risk Management Department, travelled to Iran at

the behest of ABN Amro (RBS N.V.)’s Head Office and reported back that he had communicated

with the Chief Representative of HSBC in Tehran (presumably John Richards) and concluded that

ABN Amro (RBS N.V.)’s payment procedures (to conceal Iranian financial activity) were in line

with prevailing market practices of HSBC and other banks.

       1044. In addition, ABN Amro (RBS N.V.)’s then New York branch was the conduit for

at least 90 post-U.S. designation transactions on behalf of IRISL and its various front companies

through March, 2010.

       1045. On May 10, 2010, DOJ issued a press release announcing that ABN Amro’s

successor entity, Defendant Royal Bank of Scotland N.V., had agreed to forfeit $500 million to

the United States in connection with a conspiracy to defraud the United States, to violate the

IEEPA, the TWEA, and the Bank Secrecy Act (“BSA”).

       1046. In connection with a Deferred Prosecution Agreement ABN Amro (RBS N.V.)

entered into, a criminal information was filed in the U.S. District Court for the District of Columbia

charging the Defendant with one count of violating the BSA, and one count of conspiracy to

defraud the United States and violate the IEEPA and the TWEA. ABN Amro (RBS N.V.) waived

indictment, agreed to the filing of the information, and, according to the press release “accepted

and acknowledged responsibility for its conduct.”



                                                 190
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 197 of 262 PageID #: 197



       1047. According to the criminal information, ABN Amro (RBS N.V.)’s participation in

the conspiracy continued “until in or about December 2007.” Prior to that time, ABN Amro (RBS

N.V.) willfully and knowingly conspired, inter alia, to “engage in financial transactions with

entities affiliated with Iran . . . in violation of the International Emergency Economic Powers Act,

Title 50, United States Code, Section 1705, and regulations and embargoes issued thereunder . . . .”

       1048. The criminal information confirmed that ABN Amro (RBS N.V.) was an active

participant in the Conspiracy.

       1049. The criminal information stated that: “It was part of the conspiracy that the

defendant discussed with the co-conspirators how to format United States Dollar message

payments so that such payments would avoid detection by automated filters used by financial

institutions in the United States and thus evade United States sanctions.”

       1050. The criminal information further stated that: “It was part of the conspiracy that the

defendant removed names and references to the co-conspirators in United States Dollar message

payments routed through the United States.”

       1051. The criminal information further stated that: “It was part of the conspiracy that the

defendant altered the names and references to the co-conspirators in United States Dollar message

payments routed through the United States.”

       1052. The criminal information further stated that: “It was part of the conspiracy that the

defendant instructed the co-conspirators to use code words in United States Dollar payment

messages.”

       1053. Additionally, the criminal information stated that: “It was part of the conspiracy

that the defendant created a special processing queue to manually and materially alter any of the

co-conspirators’ United States Dollar message payments that were to be routed through the United

States.”



                                                191
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 198 of 262 PageID #: 198



         1054. The criminal information also stated that: “It was part of the conspiracy that the

defendant created “Special Conditions” in the defendant’s payment manuals in order to process

any co-conspirators’ United States Dollar transactions.”

         1055. Finally, the criminal information further stated that: “It was part of the conspiracy

that the defendant caused its United States affiliates to submit materially false and misleading

reports or statements to the United States Department of the Treasury, OFAC.”

         M.     DEFENDANT CREDIT SUISSE’S AGREEMENT TO, AND
                PARTICIPATION IN, THE CONSPIRACY

         1056. Like the other Defendants in this Action, Credit Suisse worked hand-in-glove with

Iran and Iranian Bank Co-conspirators acting at Iran’s behest to develop procedures to structure

USD payments in ways that would evade U.S. sanctions and leave U.S. regulators, law

enforcement and financial institutions blind as to Iran’s financial activities.

         1057. To this end, Credit Suisse worked diligently to (1) develop methods that would

avoid disclosing the true originators and/or beneficiaries of Iranian transactions that it was clearing

and settling in the United States; (2) delete or omit certain information when transactions were to

be processed through the United States; and (3) provide incorrect information in USD funds

transfer instructions executed through the United States on behalf of U.S.-sanctioned individuals

and entities.

         1058. Credit Suisse worked closely with Bank Melli, Bank Saderat, and Iran’s Atomic

Energy Organization (and other designated Weapons of Mass Destruction proliferators) for many

years.

         1059. Before 2003, Credit Suisse was an active participant in the Conspiracy, but the

sheer volume of its illegal conduct accelerated greatly in 2003 when Lloyds exited its Iran business

and Bank Melli Plc, Defendant Bank Saderat Plc, and other Iranian agents moved their accounts

to Credit Suisse.


                                                 192
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 199 of 262 PageID #: 199



        1060. For the next two years, Credit Suisse became one of the main USD funds clearing

banks for the Iranian banking system, quadrupling in only 3 years the number of Iranian U.S. dollar

payments, from approximately 49,000 in 2002 to nearly 200,000 in 2005.

        1061. The procedures Credit Suisse developed and refined over time to assist Iran were

embodied in internal directives, memoranda, e-mails between Credit Suisse and its Iranian bank

clients and internal e-mails involving, among others, a Credit Suisse Bank Payments Sector Head,

Credit Suisse’s Treasury and Trade Finance Departments, and the Head of Credit Suisse’s Iran

Desk.

        1062. Since at least the mid-1990s, when it first agreed to assist Iran in carrying out the

Conspiracy, Credit Suisse’s Iran Desk began adding internal warnings to the accounts of its Iranian

bank clients, instructing Credit Suisse employees: “Do not mention the name of the Iranian bank

in payment orders.”

        1063. Such warnings ensured that payment orders given by the Iranian Bank Co-

conspirators would not be processed automatically, but rather would be manually reviewed,

“corrected” if necessary, and effectuated by Credit Suisse employees.

        1064. For example, in June 1995, the Credit Suisse representative office in Dubai, United

Arab Emirates, issued a memorandum recognizing Iran and the Iranian bank’s general scheme to

ensure that any foreign banks the Iranian Bank Co-conspirators did business with masked their

transactions, and accordingly advised:

               Following the decision by the American authorities to declare a unilateral
               embargo against the Islamic Republic of Iran on April 30th, (an Iranian
               bank) approached Credit Suisse to open (a type of correspondent banking
               account for U.S. dollar transactions). Crucial to them was that the name of
               the bank would not be mentioned on the transfer orders . . . . Subsequently,
               (the Iranian bank) was informed that though payments in such a way are
               basically feasible, to omit the name of the bank could lead to some
               problems. Meanwhile, operations through this account have
               started . . . .Some transfers have been rejected by the American banks as the
               name of (the Iranian bank) appears under the rubric ‘Ordering Bank.’


                                               193
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 200 of 262 PageID #: 200



                Question: a) what can be done to avoid this?

        1065. Almost immediately after President Clinton issued E.O. Nos. 12957, 12959, and

13059, which strengthened existing U.S. sanctions against Iran, the Iranian Bank Co-conspirators

began requesting that Credit Suisse omit their names and BICs from payment messages Credit

Suisse sent to its U.S. correspondent banks.

        1066. Credit Suisse complied with the Iranian Bank Co-conspirators’ illegal requests and

purposefully omitted their names and identifiers in order to help bypass U.S. financial institutions’

sanctions filters.

        1067. After a 1998 corporate reorganization, in order to further its ongoing efforts to

evade U.S. sanctions and ensure that other U.S. financial institutions would automatically process

this new stream of payments, Credit Suisse notified its Iranian clients about the change in USD

funds clearing and settlement from Credit Suisse First Boston AG (“CSFB”) to third-party U.S.

correspondents, and provided them with a pamphlet entitled “How to transfer USD payments.”

        1068. The pamphlet provided detailed payment order formatting instructions for USD

funds transfers on how to avoid triggering U.S. OFAC sanction screening filters.

        1069. In a 1998 letter to an Iranian Bank Co-conspirator explaining the transfer of its USD

clearing services to the Bank of New York, New York, Defendant Credit Suisse wrote:

                In order to provide your esteemed institution with our clearing services in
                U.S. Dollars, we have introduced a procedure to facilitate your USD
                payments through our clearing system. The change of our USD-clearer to
                Bank of New York, New York, will not affect our mutual relationship on
                any clearing transaction in U.S. Dollars as long as the established procedure
                will be followed.

        1070. Beginning as early as 1995 and continuing through 2005, Credit Suisse, both

internally and in coordination with the Iranian Bank Co-conspirators, created procedures and

guidelines to facilitate the processing of prohibited USD transactions by its U.S. correspondent

banks, primarily the Bank of New York, New York.


                                                194
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 201 of 262 PageID #: 201



       1071. By using Credit Suisse’s internal processing system, employees manually keyed in

“Order of a Customer” when Iranian payments had to be processed as serial payments through

U.S. banks.

       1072. This procedure was promoted at Credit Suisse, as demonstrated by an email from a

Team Leader in the Bank Payments Unit:

               In order to put an end, once and for all, to the discussions regarding the
               processing of USD payment orders of Iranian banks, I have worked out
               various examples that are to be considered binding for everyone.

       1073. Attached to the email were several screenshots of Credit Suisse’s payment

application illustrating how to format payment order messages to ensure that they would pass

through the U.S. financial institutions undetected by U.S. OFAC sanction screening filters.

       1074. For example, one such screenshot showed all incoming payment messages listing

an Iranian bank as the ordering institution in SWIFT-NET payment order message field “52” and

contained the following explicit instructions: “Population of field 52 with ‘one of our clients’ in

case of serial payments via the US.”

       1075. A second screenshot showed an incoming payment with the reference “without

mentioning our banks [sic] name” in field 52 and contained the following instructions: “Population

of field 52 with ‘one of our clients’ in case of serial payments.”

       1076. Until 2004, Credit Suisse’s use of “Order of a Customer” was its standard

procedure for processing bank payment messages involving Credit Suisse’s Iranian customers.

       1077. Credit Suisse’s internal communications also reveal a continual dialogue about

evading U.S. sanctions spanning approximately a decade, assessing how to better process Iranian

transactions in order to promote and increase business from existing and future Iranian clients.

       1078. In February 1999, Credit Suisse’s Iran Desk added internal warnings to the

Customer Information Files (or “CIFs”) it maintained for the accounts of its Iranian bank



                                                195
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 202 of 262 PageID #: 202



customers, expressly directing Credit Suisse employees: “Do not mention the name of the Iranian

bank in payment orders.”

       1079. Credit Suisse documented similar directives in subsequent years. For example, in

2002, another warning was loaded in the CIF that likewise stated: “FOR USD-PAYMENTS

OUTSIDE CREDIT SUISSE/CS FIRST BOSTON DO NOT MENTION THE NAME OF THE

IRANIAN BANK.”

       1080. Credit Suisse later decided to remove warnings from the CIFs and replaced them

with long-term instructions concerning Iranian entities that instructed: “Execute USD payment

orders always with direct order and cover payment.” These instructions explained that they were

intended to ensure (according to Credit Suisse’s internal documentation) that “an Iranian origin

will never be named in USD payments carried out for Iranian banks (because of the US

sanctions)!”

       1081. An internal Credit Suisse memorandum dated March 12, 1999, stated:

               Payment orders in USD can only be paid via the American clearing, if the
               name of the Iranian party is not mentioned (US sanctions). Otherwise, the
               amounts are returned by the American banks. Even though corresponding
               warnings have been loaded, there (sic) almost every week cases that are
               processed incorrectly by us.

       1082. Between 2000 and 2004, Credit Suisse’s Iran Desk provided similar instructions to

its Iranian Bank Co-conspirator clients via a standard letter, which stated in part: “The most

important issue is that you and/or your correspondents do not mention your good bank’s name in

field 52.”

       1083. Credit Suisse’s Iran Desk also informed Iranian Bank Co-conspirator clients that

Credit Suisse would utilize cover payments to effect payments to or through the United States,

stating in one memorandum, for example, “[o]ur payment department will stop all USD payments

initiated by your fine bank in any case and shall be effected [by] . . . ‘Direct payment order and



                                               196
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 203 of 262 PageID #: 203



cover payment order.’”

       1084. In order to prevent straight-through processing of all payment orders sent by Iranian

Bank Co-conspirators, Credit Suisse configured its payment system to interdict the payments for

manual review.

       1085. Credit Suisse employees then reviewed the payments to ensure that they contained

no references to Iran. If such references were detected, Credit Suisse employees would either delete

the reference, or contact the Iranian Bank Co-conspirators to request further instructions.

       1086. Over time, Credit Suisse employees developed practices to omit information on the

involvement of Iranian Bank Co-conspirators, including:

               a.      Entering in an empty field, or replacing the name of the Iranian Bank
                       Co-conspirators with, “Order of a Customer” or a similar phrase
                       instead of the actual name of the ordering institution in SWIFT-NET
                       payment order messages;

               b.      Forwarding payment messages received from Iranian Bank Co-
                       conspirators falsely referencing “Credit Suisse” or Credit Suisse’s
                       SWIFT-NET account code (identified by BIC address CRESCHZZ)
                       instead of an Iranian bank as the originating institution. For
                       example, a November 2000 email circulated by a team leader in
                       Credit Suisse’s Bank Payments Unit contained screenshots of an
                       incoming payment order from an Iranian bank co-conspirator in
                       which Credit Suisse was listed as the ordering institution in field
                       “52” of the SWIFT-NET payment message. The instructions were
                       to make no changes to the misleading information in the SWIFT-
                       NET message’s field “52” for serial payment messages made to U.S.
                       financial institutions;

               c.      Inserting “Credit Suisse” as the ordering institution in payments
                       originating with an Iranian Bank Co-conspirator;

               d.      Removing all references to Iranian names, addresses, cities, and
                       telephone numbers from customer payments;

               e.      Substituting abbreviations for Iranian customer names. For
                       example, in an April 16, 2003 email, the Head of Credit Suisse’s
                       Iran Desk wrote to the Credit Suisse representative office in Tehran,
                       “entry to their account works when account number plus XXX is
                       stipulated as beneficiary. What is also important of course is that



                                                197
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 204 of 262 PageID #: 204



                          applicant will give details of final beneficiary as reference for the
                          beneficiary, then it should work;” and

                 f.       Converting SWIFT-NET MT 103 Messages to SWIFT-NET MT
                          202 Messages to hide the details of Iranian transactions, and using
                          MT 202 cover payment messages approximately 95% of the time to
                          facilitate outgoing customer payments involving Iran or Iranian
                          parties.

        1087. A September 24, 2003 Credit Suisse internal email sent from a team leader in

Customer Payments to a Sector Head within Customer Payments, described Credit Suisse’s Iranian

U.S. dollar processing:

                 The procedure is identical for all Iranian banks: 1) We attempt to send all
                 USD payments directly to the bank of the beneficiary. Only cover payments
                 are made through the US. In such cases, the ordering institution is not
                 disclosed. 2) Should 1) not be possible (if the beneficiary bank is an
                 American bank, or if no Swift connection or no correspondent was named),
                 then the payment will be made though America. We make sure that the
                 ordering institution is not mentioned (this has been programmed into the
                 system as a default) and that the ordering customer has no connection to
                 ‘Iran’. 3) Should 1) and 2) not be possible, then the payment order will be
                 forwarded to Investigations for further clarifications with the ordering
                 institution.

        1088. In addition, Credit Suisse actually instructed its Iranian Bank Co-conspirator

customers on how to format U.S. dollar payments so that such payments would evade U.S.

sanctions and detection by automated filters used by U.S. financial institutions.

        1089. Payment instructions included a letter from Credit Suisse’s Iran Desk to an Iranian

customer dated October 16, 2003, that stated: “This is to provide you our recommendation for the

entry of funds how to handle bank-to-bank payments on your account with Credit Suisse and the

following procedures should be applied in order to avoid any difficulties.”

        1090. In December 2003, an Iranian bank asked Credit Suisse for an additional USD

account identifying the Iranian beneficiary bank only by a designated abbreviation (first letter of

each word constituting the bank’s name, together with the abbreviation commonly used for a type

of legal entity, i.e., Plc).


                                                  198
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 205 of 262 PageID #: 205



        1091. On January 28, 2004, Credit Suisse confirmed that it had opened the requested

account, writing to the Iranian bank: “Reference is made to the various conversations and your

email, dated December 18, 2003 wherein you asked us to open a new USD account . . . Now, we

would like to confirm the account number . . . .”

        1092. In addition, Credit Suisse promised the Iranian Bank Co-conspirators, including

Bank Saderat and Bank Melli, that no messages would leave Credit Suisse without being first

hand-checked by a Credit Suisse employee to ensure that they had been formatted to avoid U.S.

OFAC filters.

        1093. Credit Suisse also took a further step in the Conspiracy beyond training the Iranian

Bank Co-conspirators on how to format their payment messages to evade the OFAC filters; it also

gave Iranian Bank Co-conspirators materials to use for training other banks on how to prepare

payment messages to evade U.S. OFAC filters and sanctions regimes.

        1094. In August 2003, Credit Suisse reached an agreement with the London branches of

a number of Iranian Bank Co-conspirators to take over the banks’ London branches’ U.S. dollar

clearing activity.

        1095. As a result of this agreement, Credit Suisse became one of the main USD clearing

banks for the Iranian banking system.

        1096. Through its subsidiary Credit Suisse Asset Management Limited, United Kingdom

(“CSAM”), Credit Suisse used code words for Iranian customers, including Iranian Bank Co-

conspirators, when executing trades involving U.S. securities that were transmitted through the

U.S.

        1097. Credit Suisse knew that without such alterations, amendments, and code words,

automated OFAC filters at U.S. clearing banks would likely halt the payment order messages and

securities transactions, and, in many cases, reject or block the sanctions-related transactions and



                                               199
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 206 of 262 PageID #: 206



report the same to OFAC.

       1098. Credit Suisse manipulated payment order messages and removed any identifying

reference to sanctioned countries and entities so that the OFAC filters at the U.S. clearing banks

would not be able to identify the transactions, and the transactions would be automatically

processed without detection.

       1099. In July 2004, the Swiss Federal Banking Commission issued an ordinance to

implement the Financial Action Task Force (“FATF”)’s Special Recommendation on Terrorist

Financing VII.

       1100. The ordinance required the disclosure of the remitter in payment orders, and

prompted Credit Suisse to issue an internal directive prohibiting the use of the “Order of a

Customer” method when making international wire transfers.

       1101. In April 2004, in preparation for the implementation of the ordinance, Credit

Suisse’s Iran Desk began to inform its Iranian Bank Co-conspirator clients that neither “Order of

a Customer” nor “Credit Suisse” could be used to replace references to Iranian banks on payment

messages.

       1102. Credit Suisse again, however, provided information about the use of the cover

payment method to send USD payments, ensuring that the Iranian Bank Co-conspirators (and, by

extension, Iran and the IRGC-QF) remained cognizant of other means of ensuring an uninterrupted

flow of surreptitious USD.

       1103. Although Credit Suisse’s payment processing units ceased to use the “Order of a

Customer” method following the Swiss Federal Banking Commission’s July 2004 ordinance,

Credit Suisse employees nonetheless continued removing and/or altering information in SWIFT

payment order messages sent to one of its U.S. correspondent banks.

       1104. For example, in May 2005, an internal Credit Suisse email stated:



                                               200
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 207 of 262 PageID #: 207



               If we do not have a key contact with the beneficiary’s bank, we have to
               carry out the payment via the US, e.g. via BKTRUS33. However, no
               reference to Iran may be made in the field reserved for information on the
               ordering party (no Iranian telephone numbers either). No such reference
               should be made in fields 70 or 72 either.

       1105. Between March 2004 and November 2005, Credit Suisse repeatedly sent letters to

its Iranian Bank Co-Conspirator customers describing its internal procedures for forwarding

Iranian payment orders as:

               Our Payment department will stop all USD-payments initiated by your fine
               bank in any case and shall be effected as outlined in the drawing “Direct
               payment order and cover payment order.”

       1106. From August 2003 to November 2006, Credit Suisse illegally processed electronic

funds transfers, in the aggregate amount of at least $480,072,032, through financial institutions

located in the United States for the benefit of Iran and Iranian financial institutions.

       1107. For a brief period of time, Credit Suisse became one of the main U.S. dollar clearing

and settlement banks for the Iranian banking system.

       1108. In January 2006, Credit Suisse established a “Sensitive Countries” Task Force to

implement the exit decision and ultimately ceased U.S. dollar clearing transactions for Iran in

November 2006.

       1109. On September 11, 2006, Credit Suisse directed its payments centers to discontinue

certain prohibited payments by an Iranian Bank Co-conspirator. Using the MT 202 cover payment

method, during the six weeks from September 11, 2006 to October 27, 2006, Credit Suisse

nevertheless processed 54 outbound payments involving that Iranian Bank Co-conspirator, the

total value of which was in excess of $8 million.

       1110. As described supra, Credit Suisse also facilitated payments on Letters of Credit

involving Mahan Air’s illegal purchase of U.S. aircraft and aircraft parts.

       1111. These included the illegal purchase of an aircraft engine and an Airbus A320-232



                                                 201
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 208 of 262 PageID #: 208



financed by Bank Melli, Bank Refah and Bank Sepah.

        1112. In each case, Credit Suisse directed USD payments through the United States in

furtherance of the Conspiracy.

        1113. In March 2007, following the Deferred Prosecution Agreements of Lloyds and

ABN Amro (RBS N.V.), Credit Suisse commenced an internal investigation of its historic USD

funds clearing business involving U.S.-sanctioned countries and persons. Shortly thereafter, Credit

Suisse was contacted by U.S. and New York law enforcement officials.

        1114. On December 16, 2009, DOJ issued a press release announcing that Credit Suisse

had agreed to forfeit $536 million in USD funds to the United States and to the Manhattan District

Attorney’s Office in connection with violations of the IEEPA and New York State law, as a result

of violations relating to transactions Credit Suisse illegally conducted on behalf of customers from,

inter alia, Iran.

        1115. In connection with a DPA that Credit Suisse entered into, DOJ filed a criminal

information in the U.S. District Court for the District of Columbia charging Credit Suisse with one

count of violating the IEEPA. Credit Suisse waived the indictment, agreed to the filing of the

information, and, according to the press release, accepted and acknowledged responsibility for its

criminal conduct.

        1116. Credit Suisse also simultaneously entered into an agreement with OFAC to settle

its violations of the IEEPA and agreed to a civil forfeiture as part of the DPA it entered into with

DOJ, the Manhattan District Attorney’s Office and OFAC.

        1117. The press release announcing the agreements quoted then-Treasury Under-

Secretary for Terrorism and Financial Intelligence Stuart Levey as stating “[t]his case provides a

timely lesson about how Iran seeks to involve others in deceptive conduct to evade legal and

regulatory controls. Those who do business with Iran expose themselves to the risk, and the



                                                202
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 209 of 262 PageID #: 209



consequences, of participating in transactions supporting proliferation, terrorism or sanctions

evasion.”

       N.      DEFENDANT COMMERZBANK AG’S AGREEMENT TO, AND
               PARTICIPATION IN, THE CONSPIRACY

       1118. As noted in a criminal information entered in connection with, as discussed below,

a March 11, 2015 Deferred Prosecution Agreement between Defendant Commerzbank and DOJ:

               COMMERZBANK AG and others . . . unlawfully, willfully and knowingly
               combined, conspired, confederated and agreed with one another and with
               others to commit offenses against the United States, that is, to engage in
               financial transactions with Sanctioned Entities and SDNs in violation of
               IEEPA, and the executive orders and regulations issued thereunder. . . . The
               goal of the conspiracy was for COMMERZBANK and others . . . to enrich
               themselves by engaging in a conspiracy and a scheme to violate IEEPA, and
               the executive orders and regulations issued thereunder. A further goal of the
               conspiracy was for COMMERZBANK and others . . . to violate executive
               orders and regulations prohibiting the exportation, directly and indirectly,
               of services from the United States to Sanctioned Entities and SDNs.

       1119. Like many of the other Defendants who entered into the Conspiracy, Commerzbank

adopted a variety of methods to facilitate Iran’s illegal goals.

       1120. In particular, Commerzbank worked with Bank Sepah, Bank Melli, Bank Saderat

and Bank Refah to facilitate the goals of the Conspiracy, stripping, altering or changing tens of

thousands of SWIFT-NET payment order messages.

       1121. Since 2002, Commerzbank also appears to have engaged in various illegal gold

transactions on behalf of the CBI, including trading orders through its New York branch while

disguising the Iranian source of the trades.

       1122. A March 2015 Amended Complaint filed in a qui tam case against Defendant

Commerzbank AG stated that:

               the gold trade has been essential to Iran's withstanding the increasingly
               restrictive U.S. sanctions. It has a substantial amount of gold reserves,
               amounting to $112 billion in gold, which it accumulated in part by trading
               oil for gold. It used gold to preserve its wealth especially to withstand the



                                                 203
     Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 210 of 262 PageID #: 210



                devaluation of its currency and to engage in trading that would bypass U.S.
                sanctions.72

         1123. On April 17, 2003, Commerzbank finalized a policy document entitled “Routing

Instructions Iranian banks for USD payments.” This policy admonished employees to “[u]nder no

circumstances mention the Iranian background in the cover order.” In other words, the German-

based recipients of this policy were instructed to never mention Iranian customers nor Iranian

connections to any payment messages sent to the United States.

         1124. Taking advantage of the fact that Lloyds and other competitors were exiting the

Iran market, Commerzbank solicited more Iranian clients.

         1125. The resulting increase in the volume and significance of Iranian business at

Commerzbank led to the establishment of a centralized process for handling certain Iranian dollar

denominated payments within Commerzbank, and the Defendant designated one group of

employees within Commerzbank’s Frankfurt Back Office to manually process those payments.

The task of this group was to review payments and amend them if necessary, to ensure that they

would not get stopped by OFAC filters when sent to financial institutions in the United States,

including Commerzbank’s New York branch.

         1126. This increase in volume was in part due to illicit trade-finance, foreign exchange,

and Eurodollar transactions undertaken by Commerzbank on behalf of Bank Refah, Bank Sepah,

Bank Melli and Bank Saderat.

         1127. In July 2003, a Back Office employee emailed other bank employees explaining

that two state-owned Iranian banks, Bank Melli and Bank Saderat, wanted to begin routing their

entire USD funds clearing business through Commerzbank. The Back Office employee closed his

email by writing, “If for whatever reason [Commerzbank] New York inquires why our turnover


72      In July 2015, Commerzbank settled the qui tam case, 13-cv-8095 (S.D.N.Y. 2013), for approximately
$866,000.


                                                  204
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 211 of 262 PageID #: 211



has increase [sic] so dramatically under no circumstances may anyone mention that there is a

connection to the clearing of Iranian banks!!!!!!!!!!!!!” (Exclamation marks in the original).

       1128. On September 17, 2003, a Back Office employee sent an email advising a major

Iranian Bank that maintained a US dollar account with Commerzbank to list “non ref” in the

ordering party field in all of its future payment messages.

       1129. The author of the email had tested Commerzbank’s compliance systems in

Frankfurt, and knew that writing “non ref” would trigger a manual review of the payment, thereby

enabling Commerzbank personnel to ensure that the messages did not contain any information

revealing the true Iranian involvement in the transaction.

       1130. In fact, Commerzbank personnel explained to employees of Iranian bank clients the

kinds of information that could lead to payments being delayed, rejected, or blocked within the

United States, and encouraged the Iranian banks to omit this type of information from their

payment orders so that Commerzbank employees would not have to manually remove it.

       1131. For example, Bank Sepah’s UK subsidiary (Bank Sepah International Plc) provided

its Iranian customers with routing instructions for “payments to our US Dollar account from

outside the United States” noting the SWIFT Code for Commerzbank’s New York branch and the

Bank’s account number at Commerzbank followed by the instruction:

               Please ensure that no mention is made of any recognisable Iranian
               entity in any message sent through the United States.

(Emphasis in the original.) See, Exhibit B attached.

       1132. On October 13, 2003, the Head of Commerzbank’s Internal Audit division emailed

a member of Commerzbank’s senior management advising that Iranian bank names in payment

messages transiting through the United States were being “neutralized” and warned that “it raises

concerns if we consciously reference the suppression of the ordering party in our work procedures

in order to avoid difficulties in the processing of payments with the U.S.A.”


                                                205
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 212 of 262 PageID #: 212



       1133. On November 19, 2003, a memo was circulated to senior management

memorializing the internal rules Commerzbank had developed for processing Iranian payments,

including using MT 202 cover transactions (i.e., splitting a payment into two messages and sending

a MT 103 to the foreign (non-U.S.) branch of the beneficiary and an MT 202 to the clearing

institution in the United States), and using serial MT 103 messages that manually replaced the

name of the (Iranian) ordering party with the bank code for Commerzbank Frankfurt to avoid

detection by U.S. authorities.

       1134. It appears that Commerzbank may have ceased stripping some transactions in July

2004, relying primarily on cover payments (MT 202 payment order messages) to effectuate its

unlawful conduct. At the same time, Commerzbank conspired with Bank Melli to facilitate over

one hundred (100) checks totaling approximately $2 million in USD funds that Commerzbank

issued for illegal payments in the United States.

       1135. However, as noted supra, Bank Sepah International Plc (Bank Sepah’s UK

subsidiary) provided “stripping” instructions to its clients even in 2006 directing that U.S. dollars

wire transfers be sent through Commerzbank’s New York branch.

       1136. DOJ described “the rigor with which the Bank enforced the policy during this

period” by citing an email from a Back Office employee who wrote about Commerzbank’s

procedures for facilitating the Conspiracy “NO EXPERIMENTS PLEASE!!! Have fun with this

and greetings.” (Emphasis in the original.)

       1137. This ongoing conduct involving both “stripping” transactions and converting

otherwise transparent SWIFT-NET MT 103 messages into opaque MT 202 cover transactions

resulted in tens of millions of dollars being illegally transferred on Iran’s behalf.

       1138. However, parallel to its illegal conduct on behalf of Bank Sepah, Bank Saderat and

Bank Melli, as noted above, Commerzbank also directly coordinated with IRISL in laundering



                                                 206
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 213 of 262 PageID #: 213



U.S. dollars through the United States despite the fact that IRISL was Iran’s primary means of

transporting both conventional and non-conventional weapons.

        1139. Between 2002 and 2008 (and upon information and belief, even later),

Commerzbank worked directly with IRISL to facilitate illicit payments through the United States.

        1140. In January 2005, Commerzbank’s New York branch rejected a series of payment

transactions on behalf of Lancelin Shipping Company Ltd., an IRISL-formed entity registered in

Cyprus, because the payment messages contained references to IRISL Europe GmbH, a wholly-

owned IRISL subsidiary registered in Hamburg and designated by the United States in 2008.

        1141. This prompted a direct meeting between the relationship managers in

Commerzbank’s Hamburg branch and employees from IRISL on January 24, 2005.

        1142. A memorandum summarizing the meeting noted that: “[d]ue to the tense political

relations between Iran and the U.S., sanctions that have existed for some years against Iran and

Iranian companies have been tightened . . . . The number of rejected payments recently increased

sharply since the word “IRISL” results in inquiries at foreign banks. Based on inquiries from

Commerzbank, New York we assume that it appears as a term on the embargo list.” (Emphasis in

the original.)

        1143. In a written presentation that Commerzbank delivered to IRISL on January 25,

2005, following the in-person meeting, the Hamburg relationship manager stated: “[t]he current

rejections show that IRISL is in the OFAC list” (Emphasis in the original).

        1144. The presentation then explained that “payments which are sent through

a . . . subsidiary are unlikely to be rejected to our present knowledge.”

        1145. Commerzbank ultimately adopted a process it termed a “safe payments solution”

by which IRISL initiated USD funds transfers through the U.S., using the accounts of less




                                                207
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 214 of 262 PageID #: 214



conspicuous subsidiaries to prevent its New York branch or other clearing banks from flagging

IRISL U.S. dollar transactions.

       1146. Moreover, to assist IRISL in its bookkeeping, Commerzbank would sweep those

accounts daily and zero them out so that IRISL could keep track of which USD funds belonged to

it—as opposed to its subsidiaries.

       1147. On April 18, 2006, Commerzbank’s New York branch rejected a payment on behalf

of Lancelin, citing “US sanctions against Iran.” As a result, Commerzbank altered the structure of

the “safe payment solution,” suggesting the use of two other subsidiaries to process payments on

behalf of IRISL and IRISL Europe GmbH.

       1148. In fact, in only four months following IRISL’s U.S. designation in 2008,

Commerzbank illegally transferred almost $40 million on behalf of IRISL subsidiaries and related

entities through Commerzbank’s New York branch and other U.S. financial institutions.

       1149. These post-designation transactions, laundered by Commerzgank through the U.S.

financial system, were self-evidently not for the benefit of a legitimate agency, operation or

program of Iran.

       1150. Only months earlier, a U.S. State Department diplomatic cable warned of an IRISL-

flagged vessel in China loaded with cargo containing weapons for Iran’s Defense Industries

Organization (“DIO”).

       1151. The 2008 diplomatic cable further warned of the dangers of ongoing conventional

arms transfers from China to Iran, “particularly given Iran’s clear policy of providing arms and

other support to Iraqi insurgents and terrorist groups like the Taliban and Hezbollah . . . . We have

specific information that Chinese weapons and components for weapons transferred to Iran are

being used against U.S. and Coalition Forces in Iraq, which is a grave U.S. concern.”




                                                208
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 215 of 262 PageID #: 215



       1152. Less than a year after Commerzbank in Hamburg provided IRISL with at least $40

million in illegal (post-designation) USD transactions in October 2009, U.S. troops boarded a

German-owned freighter, the Hansa India, in the Gulf of Suez and found eight containers full of

ammunition, and headed to Syria from Iran.

       1153. The Hansa India was registered to the Hamburg-based shipping company

Leonhardt & Blumberg, but had in fact been under charter to IRISL for several years.

       1154. The Hansa India carried seven containers of small arms ammunition, as well as one

container containing copper discs, which constitute, as noted supra, a key component in EFPs used

to kill and maim many of the Plaintiffs herein.

       1155. Although Commerzbank worked to shield its New York branch from knowing all

of the details of its illicit activities on behalf of Iran and IRISL, Commerzbank’s New York branch

was nonetheless aware that it was being used to facilitate unlawful conduct.

       1156. For example, in June 2006, in response to a request from the new Chief Compliance

Officer asking if there were any concerns they wanted her to share with the new Global Head of

Compliance in Germany, a New York compliance employee responded “[p]ersistent disregarding

of OFAC rules by foreign branches. Hamburg is notorious for it.”

       1157. In February 2007, Commerzbank’s then Chief Executive Officer Klaus-Peter

Mueller and Board Member Martin Blessing met with U.S. Treasury Deputy Secretary Robert

Kimmitt. In the meeting, Mueller complained about the portrayal of Commerzbank by The Wall

Street Journal (in a January 2007 article) which he said made it appear that the Bank was trying

to evade sanctions on Iran. “This,” claimed Mueller “is far from the case.”

       1158. The Wall Street Journal reported on January 10, 2007 that “Commerzbank AG,

Germany’s second largest bank, said it will stop handling dollar transactions for Iran at its New

York branch by Jan. 31.” It went on to report that “[a]t present, Commerzbank handles both dollar



                                                  209
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 216 of 262 PageID #: 216



and euro transactions for Iran’s state owned banks. Like several other European banks, it will cease

handling only dollar transactions.”

       1159. The Wall Street Journal article went on to report:

               The risks of doing business with Iran are the same in all currencies,” said
               Mr. [Stuart] Levey. Intelligence officials say Bank Saderat, a large, state-
               controlled Iranian bank placed on a U.S. Treasury blacklist in October for
               allegedly funding terrorism, has been able to process dollar transactions
               through Commerzbank’s New York branch in recent months by using the
               accounts of two other Iranian banks. Commerzbank says it ceased dealing
               with Saderat after it was put on the U.S. blacklist and has no knowledge of
               any subsequent transactions. “Commerzbank has no knowledge of Bank
               Saderat directly or indirectly using the accounts of other Iranian banks to
               process dollar transactions,” the bank said in a statement. Commerzbank, in
               a response to an inquiry from The Wall Street Journal about its dealings
               with Iran, also said “all such [dollar clearing] transactions are currently
               being phased out” as of Jan. 31. It added that “any clearing conducted by
               our U.S. operations is in strict compliance” with U.S. government
               regulations.

       1160. Commerzbank’s assurances to The Wall Street Journal, like its assurances to U.S.

Treasury Deputy Secretary Robert Kimmitt, were plainly false.

       1161. As noted above, on September 10, 2008, the U.S. designated IRISL, IRISL Europe

GmbH, and several IRISL subsidiaries based on evidence that the IRISL network of companies

was engaged in WMD proliferation activity and the fact that “IRISL has pursued new strategies

which could afford it the potential to evade future detection of military shipments.”

       1162. The next day, on September 11, 2008, a senior official at OFAC personally

forwarded the press release announcing IRISL’s SDN designation to the Head of Compliance at

Commerzbank in New York.

       1163. The press release was then forwarded to Commerzbank employees in Germany

with responsibilities related to IRISL. In the email, the relationship manager noted that the U.S.

government alleged “that IRISL as Iranian government carrier systematically circumvents the

Iranian arms embargo.”



                                                210
     Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 217 of 262 PageID #: 217



         1164. Nonetheless, between September 10, 2008, and December 31, 2008 alone,

Commerzbank illegally directed close to $40 million on behalf of IRISL subsidiaries and related

entities through the United States.

         O.      DEFENDANT COMMERZBANK AG’S DIRECT FUNDING OF
                 HEZBOLLAH THROUGH ITS CUSTOMER, ORPHANS PROJECT
                 LEBANON e.V.

         1165. During this same time period, Commerzbank also knowingly, or with deliberate

indifference to the fact, maintained account number 7001688 for an open and notorious Hezbollah

fundraising organization in Germany known as Waisenkinderprojekt Libanon e.V. (“the Orphans

Project Lebanon e.V.”).

         1166. Despite prior public German government reports identifying its customer as a

Hezbollah fundraising organization, and the fact that on July 24, 2007 the United States

designated73 the Lebanese organization that was primary recipient of funds donated from the

account (Hezbollah’s Martyrs Foundation), Commerzbank knowingly, or with deliberate

indifference to the fact, continued to provide financial services to Waisenkinderprojekt Libanon

e.V. and hence continued to transfer funds to Hezbollah.

VII.     THE PLAINTIFFS

         THE STEPHENS FAMILY

         1167. Sergeant Blake Stephens served in Iraq in the U.S. Army as part of the 3rd Brigade

Combat Team of the 3rd Infantry Division.

         1168. On May 8, 2007, SGT Stephens was killed by an EFP planted and detonated by

Jaysh al-Mahdi in Salman Pak, a town 18 miles south of Baghdad. He was 25 years old.

         1169. The terrorist group that planned and executed the attack, Jaysh al-Mahdi, was

trained and armed by Hezbollah at the behest of Iran’s IRGC.


73       See, https://www.treasury.gov/press-center/press-releases/Pages/hp503.aspx


                                                      211
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 218 of 262 PageID #: 218



       1170. SGT Stephens was a U.S. citizen when he was killed in Iraq.

       1171. SGT Stephens’ murder would have violated the law of war if Jaysh al-Mahdi were

subject to it because, among other reasons, the Jaysh al-Mahdi member(s) who planted and

detonated the EFP neither wore uniforms nor otherwise identified themselves as enemy

combatants.

       1172. Plaintiff Kathleen Stephens is a U.S. citizen and Idaho resident. She is the mother

of SGT Stephens.

       1173. Plaintiff Trent Stephens is a U.S. citizen and Idaho resident. He is the father of SGT

Stephens.

       1174. Plaintiff Derek Stephens is a U.S. citizen and Idaho resident. He is the brother of

SGT Stephens.

       1175. Plaintiff Rhett Stephens is a U.S. citizen and California resident. He is the brother

of SGT Stephens.

       1176. Plaintiff Summer Stephens is a U.S. citizen and California resident. She is the sister

of SGT Stephens.

       1177. Plaintiff Brittani Hobson is a U.S. citizen and Idaho resident. She is the sister of

SGT Stephens.

       1178. As a result of the May 8, 2007 attack, and SGT Stephens’ death, the Stephens

Family has experienced severe mental anguish, emotional pain and suffering, and the loss of SGT

Stephens’ society, companionship, and counsel.

       THE REEVES FAMILY

       1179. Corporal Joshua H. Reeves served in Iraq in the U.S. Army as part of the 1st

Infantry Division, 2nd Battalion, 16th Infantry Regiment, 4th Brigade Combat Team (the “2-16

Rangers”). Upon their deployment to Iraq in early 2007, the 2-16 Rangers had a dual-pronged



                                               212
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 219 of 262 PageID #: 219



mission: to build civil capacity for the fledgling Iraqi democratic government and to provide

security for the Iraqi people. To that end, the 2-16 Rangers worked with civilian contractors to

rebuild municipal infrastructure, and they provided security so that those contractors could

complete their projects in safety. For example, the 2-16 Rangers installed a new sewage system in

Kamaliyah; rebuilt the electric power grid; overhauled local trash-collection practices; worked on

road repair; and oversaw school reconstruction. These projects required the 2-16 Rangers to

interact on a daily basis with local civilian leaders, and the 2-16 Rangers also regularly partnered

with local civilian police to provide security.

       1180. Jaysh al-Mahdi was the principal impediment to the 2-16 Rangers’ mission of

rebuilding civil capacity in their area of responsibility, which included the neighborhoods of

Kamaliyah, Fediliyah, Mashtal, Mua’lmeen, Amin, and Baghdad al Jadeeda—all of which are east

of Sadr City. As part of its broader agenda to undermine the legitimacy of the Coalition-led

reconstruction efforts, Jaysh al-Mahdi terrorized the local population in these areas and staged

attacks designed to destroy the civil-capacity projects on which the 2-16 Rangers were working.

For that reason, the 2-16 Rangers assumed responsibility for fighting Jaysh al-Mahdi in their areas

of responsibility, based out of FOB Rustamiyah. While stationed there, the 2-16 Rangers worked

to secure several key neighborhoods in eastern Baghdad from Jaysh al-Mahdi, including

Kamaliyah and Fedilayah, in service of their broader mission of building civil capacity and

supporting Iraqi democracy. Jaysh al-Mahdi was the principal enemy the 2-16 Rangers were tasked

with fighting to protect this broader mission, and Jaysh al-Mahdi was responsible for the vast

majority of the casualties the 2-16 Rangers sustained in Iraq in 2007 and 2008.

       1181. On September 22, 2007, CPL Reeves was killed by an EFP planted and detonated

by Jaysh al-Mahdi outside of FOB Rustamiyah. After activation, the EFP was set to detonate using

a passive infrared trigger system. When his vehicle was hit by the EFP that killed him, CPL Reeves



                                                  213
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 220 of 262 PageID #: 220



was returning to FOB Rustamiyah from a gas station across the street, where he had been providing

security to prevent Jaysh al-Mahdi from extorting the local population.

       1182. CPL Reeves initially survived the EFP detonation, losing consciousness from the

pain and shock of the injuries he suffered. Although CPL Reeves initially survived the attack, he

died from his injuries later that day. CPL Reeves died one day after his first child was born.

       1183. The terrorist group that planned and executed the attack, Jaysh al-Mahdi, was

trained and armed by Hezbollah at the behest of Iran’s IRGC.

       1184. CPL Reeves was a U.S. citizen when he was killed in Iraq.

       1185. Plaintiff Leslie Kay Hardcastle is a U.S. citizen and Tennessee resident. She is the

widow of CPL Reeves.

       1186. Plaintiff J.R., by and through his next friend Leslie Kay Hardcastle, is a U.S. citizen

and Tennessee resident. He is the minor son of CPL Reeves.

       1187. Plaintiff James Reeves is a U.S. citizen and Georgia resident. He is the father of

CPL Reeves.

       1188. Plaintiff W. Jean Reeves is a U.S. citizen and Georgia resident. She is the mother

of CPL Reeves.

       1189. Plaintiff Jared Reeves is a U.S. citizen and Georgia resident. He is the brother of

CPL Reeves.

       1190. Plaintiff Sherri C. Hoilman is a U.S. citizen and Florida resident. She is the sister

of CPL Reeves.

       1191. Plaintiff Joni Reeves is a U.S. citizen and Georgia resident. She is the sister of CPL

Reeves.




                                                214
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 221 of 262 PageID #: 221



       1192. Plaintiff Leslie Kay Hardcastle is also the Personal Representative of CPL Reeves’

estate. Leslie Kay Hardcastle brings claims in both her personal capacity and her representative

capacity as the Personal Representative, on behalf of CPL Reeves’ estate.

       1193. As a result of the September 22, 2007 attack, and CPL Reeves’ death, the Reeves

Family has experienced severe mental anguish, emotional pain and suffering, and the loss of CPL

Reeves’ society, companionship, and counsel.

       THE NEIBERGER FAMILY

       1194. Specialist Christopher Neiberger served in Iraq in the U.S. Army as part of the 1st

Battalion, 18th Infantry Regiment. He served as the gunner on an armored Humvee.

       1195. On August 6, 2007, SPC Neiberger was killed by an EFP planted and detonated by

Jaysh al-Mahdi in the Al Rashid District in western Baghdad. He was 22 years old.

       1196. The terrorist group that planned and executed the attack, Jaysh al-Mahdi, was

trained and armed by Hezbollah at the behest of Iran’s IRGC.

       1197. SPC Neiberger was a U.S. citizen when he was killed in Iraq.

       1198. SPC Neiberger’s murder would have violated the law of war if Jaysh al-Mahdi were

subject to it because, among other reasons, the Jaysh al-Mahdi member(s) who planted and

detonated the EFP neither wore uniforms nor otherwise identified themselves as enemy

combatants.

       1199. Plaintiff Richard Neiberger is a U.S. citizen and Florida resident. He is the father

of SPC Neiberger.

       1200. Plaintiff Mary Neiberger is a U.S. citizen and Florida resident. She is the mother of

SPC Neiberger.

       1201. Plaintiff Eric Neiberger is a U.S. citizen and Florida resident. He is the brother of

SPC Neiberger.



                                               215
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 222 of 262 PageID #: 222



       1202. Plaintiff Ami Neiberger is a U.S. citizen and Virginia resident. She is the sister of

SPC Neiberger.

       1203. Plaintiff Robert Neiberger is a U.S. citizen and Washington, D.C. resident. He is

the brother of SPC Neiberger.

       1204. Plaintiff Eric Neiberger is also the Personal Representative of SPC Neiberger's

estate. Eric Neiberger brings claims in both his personal capacity and his representative capacity

as the Personal Representative, on behalf of SPC Neiberger's estate.

       1205. As a result of the August 6, 2007 attack, and SPC Neiberger’s death, the Neiberger

Family has experienced severe mental anguish, emotional pain and suffering, and the loss of SPC

Neiberger’s society, companionship, and counsel.

       THE DAVIS FAMILY

       1206. Specialist Steven A. Davis served in the U.S. Army in Iraq with the 2nd Battalion,

12th Infantry regiment, 2nd Brigade Combat Team, 2nd Infantry Division.

       1207. On July 4, 2007, SPC Davis was killed in the Al Rashid District in western

Baghdad, Iraq. SPC Davis was killed by a shape charge grenade thrown by a member of Jaysh al-

Mahdi. He was 23 years old.

       1208. SPC Davis was a U.S. citizen when he was killed in Iraq.

       1209. The terrorist group that planned and executed the attack, Jaysh al-Mahdi, was

trained and armed by Hezbollah at the behest of Iran’s IRGC.

       1210. SPC Davis’s murder would have violated the law of war if Jaysh al-Mahdi were

subject to it because, among other reasons, the Jaysh al-Mahdi member(s) who threw the grenade

neither wore uniforms nor otherwise identified themselves as enemy combatants.

       1211. Plaintiff Ayla M. Davis is a U.S. citizen and North Carolina resident. She is the

widow of SPC Davis.



                                               216
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 223 of 262 PageID #: 223



        1212. Plaintiff E.D., by and through her next friend Ayla M. Davis, is a U.S. citizen and

North Carolina resident. She is the minor daughter of SPC Davis.

        1213. Plaintiff Guy L. Davis is a U.S. citizen and North Carolina resident. He is the father

of SPC Davis.

        1214. Plaintiff Teresita R. Davis is a U.S. citizen and North Carolina resident. She is the

mother of SPC Davis.

        1215. Plaintiff Christopher J. Davis is a U.S. citizen and Virginia resident. He is the

brother of SPC Davis.

        1216. As the result of the July 4, 2007 attack, and SPC Davis’ death, the Davis Family

has experienced severe mental anguish, emotional pain and suffering, and the loss of SPC Davis’

society, companionship, and counsel.


                                    CLAIMS FOR RELIEF

                                 FIRST CLAIM FOR RELIEF

  CIVIL LIABILITY UNDER 18 U.S.C. § 2333(a) AGAINST ALL DEFENDANTS FOR
  VIOLATIONS OF 18 U.S.C. § 2339A CONSTITUTING ACTS OF INTERNATIONAL
                                TERRORISM

        1217. Plaintiffs repeat and re-allege each and every allegation of the foregoing paragraphs

as if fully set forth herein.

        1218. By knowingly agreeing to provide, and providing, material support to Iran in an

illegal manner, and knowing, or with deliberate indifference to the fact, that the objects and aims

of the Conspiracy were to be used in preparation for or carrying out multiple acts set forth in 18

U.S.C. § 2339A, each Defendant violated § 2339A’s express prohibition against conspiring to

provide material support within the meaning of § 2339A, and committed and completed overt acts

in furtherance of the Conspiracy.

        1219. Each Defendant’s conduct in agreeing to provide Iran with hundreds of millions (or


                                                217
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 224 of 262 PageID #: 224



more) of USD in an illegal manner, violated 18 U.S.C. § 2339A’s express prohibition against

concealing or disguising the nature, location, source, or ownership of material support or resources,

knowing that the material support or resources are to be used in preparation for, or in carrying out,

a violation of any of 18 U.S.C. §§ 32, 37, 81, 175, 229, 351, 831, 842(m)-(n), 844(f) or (i), 930(c),

956, 1091, 1114, 1116, 1203, 1361, 1362, 1363, 1366, 1751, 1992, 2155, 2156, 2280, 2281, 2332,

2332a, 2332b, 2332f, 2340A, or 2442, 42 U.S.C. § 2284, 49 U.S.C. §§ 46502 or 60123 (b), or any

offense listed in 18 U.S.C. § 2332b (g)(5)(B) (except for §§ 2339A and 2339B).

       1220. Both the Conspiracy itself and the acts of international terrorism that injured the

Plaintiffs constitute acts of international terrorism under 18 U.S.C. § 2331, and constitute

“engaging in terrorist activity” under 8 U.S.C. § 1182(a)(3)(B)(iii)-(iv), and/or “engaging in

terrorism” under 22 U.S.C. § 2656f.

       1221. The Conspiracy between Iran and its agents and the Defendants (including

Defendants John Does 1-50), and other non-defendant Co-conspirators resulted in the transfer of:

(a) more than two hundred billion dollars through the United States in a manner designed to

purposefully circumvent monitoring by U.S. regulators and law enforcement agencies; and

(b) hundreds of millions of dollars to Hezbollah, the IRGC and other terrorist organizations

(including the Special Groups) actively engaged in murdering and maiming U.S. nationals in Iraq.

       1222. The Defendants (including Defendants John Does 1-50) together with other non-

defendant Co-conspirators (including Iran) agreed to, and did in fact, purposefully transfer billions

of USD through the United States knowing that such funds would be delivered to Iran and Iranian

agents, and that the payment order messages facilitating such funds transfers had been deliberately

and intentionally structured, designed, and processed in a manner expressly designed to ensure

that such funds would not be detected or monitored by U.S. regulators and law enforcement

agencies.



                                                218
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 225 of 262 PageID #: 225



       1223. At the time each Defendant knowingly agreed to provide Iran material support in

an illegal manner, each Defendant knew that the United States had formally designated Iran as a

State Sponsor of Terrorism and knew, or was deliberately indifferent to the fact that, inter alia,

Iran used the IRGC and Hezbollah as primary mechanisms to cultivate and support terrorism.

       1224. Among other things, and as documented in the U.S. State Department’s 2013

Country Reports on Terrorism, between 2004 and 2011 the IRGC, in concert with Hezbollah,

provided training outside of Iraq, as well as sending advisors to Iraq, to assist, train, supply and

guide Special Groups in the construction and use of EFPs and other advanced weaponry, devices

that constitute “weapons of mass destruction” as defined in 18 U.S.C. § 2332a, incorporating the

definition of “destructive devices” set forth in 18 U.S.C. § 924(4)(A)-(C).

       1225. Each Defendant knew or was deliberately indifferent to the fact that Iran, the IRGC,

Hezbollah, and the Special Groups engaged or engages in terrorist activity (8 U.S.C.

§ 1182(a)((3)(B)(iii)-(iv)), terrorism (22 U.S.C § 2656f), and acts of international terrorism (18

U.S.C. § 2331), including facilitating, funding, preparing for, and supporting terrorist activity by

the Special Groups.

       1226. Through this clandestine stream of U.S. dollars, each Defendant knew, or was

deliberately indifferent to the fact that as a result of knowingly agreeing to join the Conspiracy to

provide Iran with illegal material support, such conduct foreseeably (and in fact did) facilitate the

transfer of hundreds of millions of dollars in payments to the IRGC and Hezbollah through the

international financial system, including payments initiated, processed, altered, modified, falsified,

or released by or through the Defendants.

       1227. Each Defendant knowingly and purposefully agreed to provide material support

and services to Iran in an illegal manner, knowing or deliberately indifferent to the fact that such

illegal support and services facilitated Iran’s clandestine support for the IRGC and Hezbollah, and



                                                 219
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 226 of 262 PageID #: 226



that such agreements and resultant overt acts and conduct would foreseeably facilitate acts of

international terrorism, terrorist activities, and terrorism, including homicides, attempted

homicides, or conspiracies to commit homicide against U.S. nationals by the IRGC, Hezbollah and

the Special Groups (including KH, JAM and AAH), as well as attacks conducted by weapons of

mass destruction, such as EFPs, and bombings, attempted bombings, or conspiracies to bomb

places of public use, state or government facilities, public transportation systems, or infrastructure

facilities by the IRGC, Hezbollah, and the Special Groups.

       1228. The material support that Defendants knowingly agreed to illegally provide to Iran,

provided foreseeable, substantial assistance to the IRGC, Hezbollah and the Special Groups,

thereby preparing and facilitating acts of terrorism in violation of 18 U.S.C. §§ 1114, 1203, 1362,

2332(a), 2332(b), 2332(c), 2332a, and/or 2332f that caused Plaintiffs’ injuries.

       1229. The material support that Defendants knowingly agreed to illegally provide to Iran

included facilitating tens of millions of dollars in illicit transactions on behalf of MODAFL, the

IRGC, Mahan Air and other instrumentalities of Iranian state-sponsored terror to enable numerous

violations of the U.S. trade embargo against Iran, concealing Iran’s efforts to evade U.S. sanctions

and enabling Iran’s acquisition from the United States of goods and technologies prohibited by

U.S. law to be sold or transferred to Iran, including components of IEDs deployed against Coalition

Forces in Iraq.

       1230. Each Defendant also: knew of the existence of other conspirators including some

or all of the Defendants; was aware that the other conspirators (including Defendants and Iranian

Bank Co-conspirators) engaged in the same or similar conduct, and that the other conspirators

shared the objective of providing material support to Iran in an illegal manner for the explicit

purpose of enabling Iran to avoid U.S. sanctions and regulations enacted specifically to prevent

Iran’s ability to finance, support, prepare for, plan, or carry out acts of international terrorism,



                                                 220
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 227 of 262 PageID #: 227



including the types of acts that injured the Plaintiffs.

        1231. Each Defendant also knew or was deliberately indifferent to the fact that one of the

specific aims and objectives of the Conspiracy was keeping U.S. depository institutions, law

enforcement and counter-terrorism agencies blind to Iran’s movement of U.S. dollars through the

international financial system, and thus also knew or was deliberately indifferent to the fact that

the overt acts they performed in furtherance of the Conspiracy facilitated that specific objective.

        1232. Having entered into an agreement to provide Iran material support in an illegal

manner, in direct contravention of U.S. laws and regulations enacted expressly to mitigate Iran’s

sponsorship of terrorism and terrorist organizations (including Weapons of Mass Destruction

proliferation activities in furtherance of such sponsorship) each Defendant also knew or was

deliberately indifferent to the fact, that the Conspiracy’s aims would foreseeably result in Iran

transferring millions of dollars in order to engage in terrorist activities (8 U.S.C.

§ 1182(a)(3)(B)(iii)-(iv)), terrorism (22 U.S.C. § 2656f), and acts of international terrorism (18

U.S.C. § 2331).

        1233. The Defendants’ overt acts and agreement to purposefully transfer billions of

dollars through the United States to Iran in a manner expressly designed to ensure that the funds

could be transferred by and to Iran without being monitored by U.S. regulators and law

enforcement agencies, involved acts that were dangerous to human life, by their nature, and as

further evidenced by their consequences.

        1234. The Defendants’ acts either occurred primarily outside the territorial jurisdiction of

the United States or transcended national boundaries in terms of the means by which they were

accomplished.

        1235. Each Defendant’s agreement to enter into the Conspiracy and purposeful transfer

of billions of dollars through the United States in a manner designed to purposefully circumvent



                                                  221
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 228 of 262 PageID #: 228



monitoring by U.S. regulators and law enforcement agencies foreseeably resulted in material

support being delivered in order to carry out or prepare for violations of, inter alia, 18 U.S.C.

§§ 2332(a)-(c), 2332a, and § 2332f by the IRGC, Hezbollah and the Special Groups, and were thus

themselves acts of international terrorism because they either were, or objectively appear to have

been intended to: (a) intimidate or coerce the civilian population of the United States and other

nations, (b) influence the policy of the governments of the United States and other nations by

intimidation or coercion, and/or (c) affect the conduct of the governments of the United States and

other nations by facilitating the IRGC, Hezbollah and the Special Groups’ abilities to prepare for,

support, fund, train, initiate, and/or carry out mass destruction and murder.

       1236. Each Defendant’s conduct was a substantial cause in fact and a significant factor in

the chain of events leading to the Plaintiffs’ injuries, and foreseeably, substantially enhanced the

IRGC, Hezbollah and the Special Groups’ ability to engage in terrorist activity (8 U.S.C.

§ 1182(a)(3)(B)(iii)-(iv)), terrorism (22 U.S.C. § 2656f), and/or commit acts of international

terrorism (18 U.S.C. § 2331) (including violations of 18 U.S.C. §§ 1114, 1203, 1362, 2332(a),

2332(b), 2332(c), 2332a, and/or 2332f and 2339A). Each Defendant’s conduct was thus also a

substantial, foreseeable factor in bringing about the Plaintiffs’ injuries.

       1237.    Furthermore, each Plaintiff’s injuries constitutes a harm falling within the

foreseeable risk contemplated by each Defendant’s violations, including each Defendant’s

knowing agreement to enter into the Conspiracy, each Defendant’s performance of overt acts in

furtherance of the Conspiracy, and each Defendant’s knowledge or deliberate indifference to the

full scope, objectives, and results of the Conspiracy. Injuries resulting from terrorist attacks

(including attacks launched by the IRGC, Hezbollah and the Special Groups) that were planned,

supported by, funded, or assisted by Iran are precisely the risks contemplated by Executive Orders,

statutes and regulations (including, without limitation, designations under Executive Orders



                                                 222
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 229 of 262 PageID #: 229



specifically concerning the IRGC, Defendant Bank Saderat Plc, and the IRISL) enacted

specifically to ensure that Iran had restricted access to USD and financial services under conditions

of maximum transparency, that such dollars were used only for legitimate agencies, operations,

and programs and not by or for the benefit of SDNs, and not for Iran’s efforts to acquire, develop,

and distribute Weapons of Mass Destruction (including weapons such as EFPs directed at

Coalition Forces), and to ensure that any funds Iran did receive that touched U.S. depository

institutions could be monitored by U.S. regulators and law enforcement agencies.

        1238. Through its conduct as described above, by knowingly entering into the Conspiracy

and violating 18 U.S.C. § 2339A in the manner and with the state of mind alleged above, each

Defendant committed acts of international terrorism and is civilly liable for damages to each

Plaintiff for their injuries pursuant to 18 U.S.C. § 2333(a).

                                SECOND CLAIM FOR RELIEF

  CIVIL LIABILITY UNDER 18 U.S.C. § 2333(a) AGAINST ALL DEFENDANTS FOR
  VIOLATIONS OF 18 U.S.C. § 2339B CONSTITUTING ACTS OF INTERNATIONAL
                                TERRORISM

        1239. Plaintiffs repeat and re-allege each and every allegation of the foregoing paragraphs

as if fully set forth herein.

        1240. In knowingly agreeing to provide, and providing, material support to Iran in an

illegal manner, and knowing, or deliberately indifferent to the fact, that the objects and aims of the

Conspiracy were to provide material support to Foreign Terrorist Organizations (FTOs), including

Hezbollah and Kata’ib Hezbollah, each Defendant violated § 2339B’s express prohibition against

conspiring to provide material support within the meaning of § 2339B, and committed and

completed overt acts in furtherance of the Conspiracy

        1241. The Defendants herein (including Defendants John Does 1-50) and Iran agreed to,

and did in fact, purposefully transfer hundreds of billions of dollars through the United States in a



                                                 223
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 230 of 262 PageID #: 230



manner expressly designed to purposefully circumvent monitoring by U.S. regulators and law

enforcement agencies and evade U.S. sanctions; minimize the transparency of their financial

activities; and knowingly, or with deliberate indifference, facilitated the transfer of tens of millions

of dollars in payments to Hezbollah through the international financial system. In doing so, the

Defendants were willing to, and did, commit numerous felonies under U.S. law to assist Iran in

concealing its financial activities and violated 18 U.S.C. § 2339B by knowingly, or with deliberate

indifference, entering the Conspiracy, which provided material support to FTOs that were

responsible for Plaintiffs’ injuries.

        1242. At the time each Defendant knowingly agreed to provide Iran material support in

an illegal manner, each Defendants knew that Iran had, since 1984, been officially designated by

the United States as a State Sponsor of Terrorism, subject to various U.S. sanctions, and knew or

were deliberately indifferent to the fact that such designation was based in part on Iran’s

sponsorship and patronage of Hezbollah and other FTOs, and that Iran used Hezbollah as a primary

mechanism to enable it to cultivate and support terrorism.

        1243. Each Defendant knew, or was deliberately indifferent to the fact that, Hezbollah

was designated an FTO at all times relevant to this action. Each Defendant also knew that

Hezbollah engaged in terrorist activities (8 U.S.C. § 1183(a)(3)(B)(iii)-(iv)), terrorism (22 U.S.C.

§ 2656f), and acts of international terrorism (18 U.S.C. § 2331).

        1244. Each Defendant knew or was deliberately indifferent to the fact that its agreement

to provide Iran material support in an illegal manner, and the overt acts it completed in connection

with the Conspiracy unlawfully evaded U.S. sanctions and regulations directed at mitigating the

risk that Iran would carry out, support, fund, plan for, prepare, conspire with, or facilitate acts of

international terrorism by FTOs, including acts planned, attempted, and perpetrated by Iran’s

proxy, agent, and strategic partner, Hezbollah.



                                                  224
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 231 of 262 PageID #: 231



        1245. Both the Conspiracy itself and the acts of international terrorism that injured the

Plaintiffs constitute acts of international terrorism under 18 U.S.C. § 2331, and constitute

“engaging in terrorist activity” under 8 U.S.C. § 1182(a)(3)(B)(iii)-(iv), and/or “engaging in

terrorism” under 22 U.S.C. § 2656f.

        1246. Each Defendant also: knew of the existence of other Co-conspirators including

some or all of the Defendants; was aware that the other Co-conspirators (including Defendants and

Iranian Bank Co-conspirators) engaged in the same or similar conduct, and that the other Co-

conspirators shared the objective of providing material support and services to Iran in an illegal

manner for the explicit purpose of enabling Iran to avoid U.S. sanctions and regulations enacted

specifically to prevent Iran’s ability to finance, support, prepare for, plan, or carry out acts by FTOs

including Iran’s proxy, agent, and strategic partner, Hezbollah.

        1247. Each Defendant also knew or was deliberately indifferent to the fact that one of the

specific aims and objectives of the Conspiracy was to keep U.S. depository institutions, law

enforcement and counter-terrorism agencies blind to Iran’s movement of U.S. dollars through the

international financial system, and thus also knew or was deliberately indifferent to the fact that

the overt acts it performed in furtherance of the Conspiracy facilitated that specific objective.

        1248. Having entered into an agreement to provide Iran material support in an illegal

manner, in direct contravention of U.S. laws and regulations enacted expressly to mitigate Iran’s

sponsorship of terrorism and terrorist organizations (including Weapons of Mass Destruction

proliferation activities in furtherance of such sponsorship), each Defendant also knew or was

deliberately indifferent to the fact, that the Conspiracy’s aims would foreseeably result in Iran

transferring millions of dollars to Hezbollah, an FTO.

        1249. The material support that each Defendant, through the Conspiracy, knowingly, or

with deliberate indifference, provided to Hezbollah, constituted substantial assistance to



                                                  225
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 232 of 262 PageID #: 232



Hezbollah, thereby facilitating acts of terrorism in violation of §§ 1114, 1203, 1362, 2332(a),

2332(b), 2332(c), 2332a, and/or 2332f, and that have caused injuries to Plaintiffs.

       1250. The Defendants’ overt acts in entering into the Conspiracy and knowingly agreeing

to provide Iran—a known and designated State Sponsor of Terrorism—material support and

services in an illegal manner, and resultant, purposeful transfer of billions of USD through the

United States in a manner expressly designed to ensure that the funds could be transferred without

being monitored by U.S. regulators and law enforcement agencies—involved acts that were

dangerous to human life, by their nature, and as further evidenced by their consequences.

       1251. The Defendants’ acts either occurred primarily outside the territorial jurisdiction of

the United States or transcended national boundaries in terms of the means by which they were

accomplished.

       1252. Each Defendant’s agreement to enter into the Conspiracy and purposeful transfer

(collectively) of billions of dollars through the United States in a manner designed to purposefully

circumvent monitoring by U.S. regulators and law enforcement agencies foreseeably resulted in

material support being provided to FTOs, and were thus themselves acts of international terrorism

because they either were, or objectively appear to have been intended to: (a) intimidate or coerce

the civilian population of the United States and other nations, (b) influence the policy of the

governments of the United States and other nations by intimidation or coercion (in part to cause

them to withdraw Coalition Forces from Iraq), and/or (c) affect the conduct of the governments of

the United States and other nations by facilitating Hezbollah’s role in killing and injuring hundreds

of American nationals in Iraq.

       1253. Each Defendant’s conduct was a substantial cause in fact and a significant factor in

the chain of events leading to the Plaintiffs’ injuries, and foreseeably, substantially accelerated and

multiplied Hezbollah’s ability to engage in terrorist activity (8 U.S.C. § 1182(a)(3)(B)(iii)-(iv)),



                                                 226
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 233 of 262 PageID #: 233



terrorism (22 U.S.C. § 2656f), and acts of international terrorism under the definition set forth in

18 U.S.C. § 2331. Each Defendant’s conduct was thus also a substantial, foreseeable factor in

bringing about the Plaintiffs’ injuries.

        1254. Furthermore, each Plaintiff’s injuries constitutes a harm falling within the risk

contemplated by each Defendant’s violations, including each Defendant’s knowing agreement to

enter into the Conspiracy, the overt acts each Defendant performed in furtherance of the

Conspiracy, and each Defendant’s knowledge of, or deliberate indifference to, the fact that a

specific, foreseeable aim and purpose of the Conspiracy was to provide material support to

Hezbollah and other FTOs. Injuries resulting from terrorist attacks planned, designed, assisted,

funded, initiated, and/or overseen by Hezbollah are precisely the risks contemplated by statutes,

regulations and Executive Orders designed to ensure that Hezbollah’s sponsor, principal, and

strategic partner—Iran—had restricted access to U.S. dollars and financial services, and that any

funds it did receive that touched U.S. depository institutions were transparent and could be blocked

if warranted.

        1255. Through its conduct as described above, by knowingly entering into the Conspiracy

and violating 18 U.S.C. § 2339B in the manner and with the state of mind alleged above, each

Defendant committed acts of international terrorism and is civilly liable for damages to each

Plaintiff for their injuries pursuant to 18 U.S.C. § 2333(a).

                                  THIRD CLAIM FOR RELIEF

CIVIL LIABILITY AGAINST HSBC BANK USA, N.A. UNDER 18 U.S.C. § 2333(a) FOR
 VIOLATIONS OF 18 U.S.C. § 2332d CONSTITUTING ACTS OF INTERNATIONAL
                               TERRORISM


        1256. Plaintiffs repeat and re-allege each and every allegation of the foregoing paragraphs

as if fully set forth herein.

        1257. Defendant HSBC-US is a juridical person organized under the laws of the United



                                                 227
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 234 of 262 PageID #: 234



States pursuant to 18 U.S.C. § 2332d(b)(2)(C), and is also a person within the United States

pursuant to 18 U.S.C. § 2332d(b)(2)(D).

       1258. As alleged above, at all relevant times HSBC-US knew that Iran was a country

designated by the United States under section 6(j) of the Export Administration Act of 1979 (50

App. U.S.C. 2405) as a country supporting international terrorism, yet HSBC-US nevertheless

engaged in thousands of financial transactions with Iran in violation of 18 U.S.C. § 2332d.

       1259. Defendant HSBC-US also knew, or was deliberately indifferent to the fact, that

Hezbollah had been designated an FTO.

       1260. Defendant HSBC-US also knew, or was deliberately indifferent to the fact, that the

IRGC-QF had been designated an SDGT.

       1261. Defendant HSBC-US also knew, or was deliberately indifferent to the fact, that

Bank Saderat (including Defendant Bank Saderat Plc) had been designated an SDGT.

       1262. Defendant HSBC-US also knew, or was deliberately indifferent to the fact, that the

IRGC had been designated an SDN.

       1263. Defendant HSBC-US also knew or was deliberately indifferent to the fact that Bank

Melli (including Melli Bank Plc), Bank Saderat (including Defendant Bank Saderat Plc), Bank

Mellat, and Bank Sepah had been designated SDNs before November 2008, and, as such, were

excluded from accessing the U-Turn exemption in the Iranian Transaction Regulations.

       1264. Defendant HSBC-US also knew or was deliberately indifferent to the fact that the

IRISL and multiple IRISL entities had been designated SDNs.

       1265. As alleged above, HSBC-US knowingly conducted illegal financial transactions on

behalf of Iran through Bank Melli and other Iranian counter-parties that did not fall within the safe

harbor provisions of the regulations issued by the U.S. Treasury Department—regulations passed

for the specific purposes of mitigating the risk that funds transfers to Iran could be used to: engage



                                                 228
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 235 of 262 PageID #: 235



in terrorist activity under 8 U.S.C. § 1182(a)(3)(B)(iii)-(iv), terrorism under 22 U.S.C. § 2656f, or

acts of international terrorism under 18 U.S.C. § 2331.

       1266. In fact, the transactions at issue (including at least the $183 million HSBC-US

facilitated on behalf of sanctioned entities in Iran that were identified in HSBC-US’s December

11, 2012 Deferred Prosecution Agreement with DOJ) explicitly violated 31 C.F.R 535.701(a)(2)

and 31 C.F.R 560.203.

       1267. Defendant HSBC-US knew that Defendants HSBC-Europe and HSBC-Middle East

were deliberately altering and omitting information in funds transfer payment order messages

being processed through HSBC-US, thereby evading U.S. laws and regulations whose express

purpose was (and is) to ensure that only a very limited class of payments could be facilitated to

Iran, and that payment order messages for such funds transfers required transparency in order to

ensure that the transfers qualified for the limited exceptions and exemptions, and did not result in

U.S. depository institutions processing transactions for the benefit of SDNs.

       1268. As alleged in detail above, throughout the relevant time period, HSBC-US knew

that other HSBC Defendants such as HSBC-London and HSBC-Middle East were providing

material support to Iran in a manner violating U.S. laws and regulations, and HSBC-US also knew

its own systems and networks were being used to facilitate the HSBC Defendants’ illegal conduct.

       1269. Defendant HSBC-US also thus knew or was deliberately indifferent to the fact that

Iran, the IRGC, IRISL, Hezbollah, and Defendant Bank Saderat Plc all engaged in terrorist activity

under 8 U.S.C. § 1182(a)(3)(B)(iii)-(iv), terrorism under 22 U.S.C. § 2656f, and acts of

international terrorism under 18 U.S.C. § 2331 (including violations of 18 U.S.C. §§ 1114, 1203,

1362, 2332(a), 2332(b), 2332(c), 2332a, and/or 2332f), and that Iran provided massive support and

sponsorship for violations of all these statutes, while also providing support for other acts of

international terrorism, such as those planned, attempted, and perpetrated by the Special Groups.



                                                229
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 236 of 262 PageID #: 236



        1270. Knowing that Defendants HSBC-London and HSBC-Middle East were moving

billions of sanctions-evading Iranian USD through HSBC-US’s offices with the specific intent of

defeating HSBC-US’s OFAC filters and violating HSBC-US reporting requirements, it was

reasonably foreseeable that HSBC-US’s conduct would aid Iran and Iran’s agents, proxies, and

strategic partners (including Hezbollah, the IRGC, and Special Groups) to engage in terrorist

activity under 8 U.S.C. § 1182(a)(3)(B)(iii)-(iv), terrorism under 22 U.S.C. § 2656f, and acts of

international terrorism under 18 U.S.C. § 2331.

        1271. Because Defendant HSBC-US is a financial institution operating in the United

States, at all times relevant to the Complaint, it is deemed by law to be aware of all designations

made to the SDN list, including without limitation designations for Iran, Hezbollah, the IRGC, the

IRGC-QF, Bank Saderat (including Defendant Bank Saderat Plc), Bank Melli, Bank Mellat, Bank

Sepah, IRISL (and multiple IRISL entities).

        1272. Defendant HSBC-US thus also knew or was deliberately indifferent to the fact that

Bank Melli (including Melli Bank Plc), Bank Saderat (including Defendant Bank Saderat Plc)

Bank Mellat, and Bank Sepah had been designated SDNs before November 2008, and, as such,

were excluded from accessing the U-Turn exemption in the Iranian Transaction Regulations.

        1273. Defendant HSBC-US’s conduct foreseeably and substantially enhanced

Hezbollah’s, the IRGC’s and the Special Groups’ and other Iranian-sponsored terrorists’ ability to

engage in terrorist activity, including preparing and facilitating acts of terrorism in violation of 18

U.S.C. §§ 1114, 1203, 1362, 2332(a), 2332(b), 2332(c), 2332a, and/or 2332f that caused Plaintiffs’

injuries, and thus HSBC-US’s conduct was also a substantial, foreseeable factor in bringing about

the Plaintiffs’ injuries.

        1274. Defendant HSBC-US’s knowing or deliberately indifferent provision of illegal

financial services to Iran, enabled Iran to move billions of U.S. dollars through the United States



                                                 230
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 237 of 262 PageID #: 237



without those funds being monitored by U.S. regulators and law enforcement agencies and

therefore involved acts that were dangerous to human life, by their nature and as evidenced by

their consequences.

        1275. Defendant HSBC-US’s acts transcended national boundaries in terms of the means

by which they were accomplished.

        1276. Defendant HSBC-US’s conduct itself constitutes an act of international terrorism

because it either was, or objectively appears to have been intended to: (a) intimidate or coerce the

civilian population of the United States and other nations, (b) influence the policy of the

governments of the United States and other nations by intimidation or coercion, and/or (c) affect

the conduct of the governments of the United States and other nations by facilitating Iran’s ability

to prepare for and/or carry out mass destruction and murder.

        1277. Furthermore, each Plaintiff’s injuries constitute a harm falling within the risk

contemplated by Defendant HSBC-US’s violations, including its knowing agreement to provide

illegal services to Iran. Injuries resulting from terrorist attacks (including attacks launched by

Hezbollah through its proxies) that were planned, supported by, funded, or assisted by the IRGC

and/or Hezbollah are precisely the risks contemplated by Executive Orders, statutes and

regulations designed to ensure that Iran had restricted access to U.S. dollars and financial services,

and that any funds it did receive that touched U.S. depository institutions could be monitored by

U.S. regulators and law enforcement agencies, and that the transactions were not for the benefit of

SDNs.

        1278. Through its conduct as described above, by violating § 2332d in the manner and

with the state of mind alleged above, HSBC-US committed acts of international terrorism, and is

civilly liable for damages to each Plaintiff for their injuries pursuant to 18 U.S.C. § 2333(a).

                                FOURTH CLAIM FOR RELIEF



                                                 231
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 238 of 262 PageID #: 238



 CIVIL LIABILITY UNDER 18 U.S.C. § 2333(a) AGAINST STANDARD CHARTERED
     BANK, ROYAL BANK OF SCOTLAND N.V. AND COMMERZBANK FOR
  VIOLATIONS OF 18 USC § 2332d CONSTITUTING ACTS OF INTERNATIONAL
                              TERRORISM

        1279. Plaintiffs repeat and re-allege each and every allegation of the foregoing paragraphs

as if fully set forth herein.

        1280. Defendants SCB, ABN Amro (RBS N.V.), and Commerzbank each utilized their

respective New York branches in connection with their agreement to provide Iran material support

in an illegal manner in order to effectuate and facilitate the Conspiracy, and each of those

respective New York branches is a “person in the United States” within the scope of 18 U.S.C. §

2332d(b)(2)(D).

        1281. As set forth above, each of the above-referenced Defendants knew or was

deliberately indifferent to the fact that Iran was designated under section 6(j) of the Export

Administration Act of 1979 (50 App. U.S.C. 2405) as a country supporting international terrorism

and nonetheless knowingly engaged in thousands of illegal financial transactions with the

government of Iran through their U.S. operations.

        1282. The New York branch of each of the above-referenced Defendants also knew, or

was deliberately indifferent to the fact, that Hezbollah had been designated an FTO, that the IRGC-

QF and Bank Saderat (including Defendant Bank Saderat Plc) had each been designated an SDGT,

and that multiple other Iranian actors and agents (including the IRGC, Bank Melli, Bank Mellat,

Bank Sepah, IRISL (and multiple IRISL entities)) had been designated SDNs.

        1283. The New York branches of the above-referenced Defendants also knew or were

deliberately indifferent to the fact that Bank Melli (including Melli Bank Plc), Bank Saderat

(including Defendant Bank Saderat Plc), Bank Mellat, and Bank Sepah had been designated SDNs

before November 2008, and, as such, were excluded from accessing the U-Turn exemption in the

Iranian Transaction Regulations.


                                               232
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 239 of 262 PageID #: 239



        1284. As set forth above, the illegal transactions knowingly facilitated through New York

by the respective New York branches of the above-referenced Defendants thus did not fall within

the safe harbor provisions of the regulations issued by the U.S. Treasury Department for U-Turn

exemption transactions, and therefore violated the criminal provisions of 18 U.S.C § 2332d(a).

        1285. In fact, the transactions at issue explicitly violated 31 C.F.R 535.701(a)(2) and 31

C.F.R 560.203.

        1286. Each of the above-referenced Defendants’ New York branch’s acts transcended

national boundaries in terms of the means by which they were accomplished.

        1287. Each of the above-referenced Defendants’ New York branch’s conduct foreseeably

and substantially enhanced Hezbollah’s, the IRGC’s and Special Groups’ and other Iranian

sponsored terrorists’ ability to engage in terrorist activity, including preparing and facilitating acts

of terrorism in violation of 18 U.S.C. §§ 1114, 1203, 1362, 2332(a), 2332(b), 2332(c), 2332a,

and/or 2332f that caused Plaintiffs’ injuries, and thus each of the above Defendants’ New York

branch’s conduct was also a substantial, foreseeable factor in bringing about the Plaintiffs’ injuries.

        1288. Each of the above-referenced Defendant’s New York branch knowingly, or with

deliberate indifference, provided financial services to Iran in the United States, knowing that its

conduct enabled Iran to move millions (or in some cases, billions) of USD through the United

States without those funds being monitored by U.S. regulators and law enforcement agencies. That

conduct involved acts that were dangerous to human life, by their nature and as evidenced by their

consequences.

        1289. Each of the above-referenced Defendant’s conduct itself constitutes an act of

international terrorism because it either was, or objectively appears to have been intended to: (a)

intimidate or coerce the civilian population of the United States and other nations, (b) influence

the policy of the governments of the United States and other nations by intimidation or coercion,



                                                  233
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 240 of 262 PageID #: 240



and/or (c) affect the conduct of the governments of the United States and other nations by

facilitating Iran’s ability to prepare for and/or carry out mass destruction and murder.

        1290. Furthermore, each Plaintiff’s injuries constitute a harm falling within the risk

contemplated by each of the above-referenced Defendants’ New York branch’s unlawful conduct,

including their knowing agreement to provide illegal services to Iran. Injuries resulting from

terrorist attacks committed, planned, or authorized by Hezbollah and the IRGC and carried out by

their proxies, the Special Groups are precisely the risks contemplated by Executive Orders, statutes

and regulations designed to ensure that Iran had restricted access to U.S. dollars and financial

services, and that any funds it did receive that touched U.S. depository institutions could be

monitored by U.S. regulators and law enforcement agencies.

        1291. Each of the above-referenced Defendants’ criminal violations of the provisions of

18 U.S.C. § 2332d(a) was a sufficient cause of Plaintiffs’ injuries, and, for the reasons alleged in

Plaintiffs’ Third Claim for Relief against Defendant HSBC-US, constitutes an act of international

terrorism rendering each of the above Defendants civilly liable for damages to each Plaintiff for

their injuries pursuant to 18 U.S.C. § 2333(a).

                                 FIFTH CLAIM FOR RELIEF

 CIVIL LIABILITY AGAINST COMMERZBANK AG UNDER 18 U.S.C. § 2333(a) FOR
  VIOLATIONS OF 18 U.S.C. § 2339A CONSTITUTING ACTS OF INTERNATIONAL
                                TERRORISM

        1292. Plaintiffs repeat and re-allege each and every allegation of the foregoing paragraphs

as if fully set forth herein.

        1293. Defendant Commerzbank provided material support to the IRGC through

Commerzbank’s acts on behalf of IRISL, and Commerzbank violated § 2339A in concealing and

disguising the nature, location, source, and ownership of material support it provided to IRISL,

knowing or deliberately indifferent to the fact, that IRISL and the IRGC would use that support in



                                                  234
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 241 of 262 PageID #: 241



preparation for, or in carrying out acts of international terrorism, including violations of 18 U.S.C.

§§ 1114, 1203, 1362, 2332(a), 2332(b), 2332(c), 2332a, and/or 2332f .

        1294. Defendant Commerzbank knew or was deliberately indifferent that to the fact that

the IRISL had been designated an SDN for Weapons of Mass Destruction-related activities that

included arms shipments, including shipments destined for Hezbollah and other terrorists.

        1295. Defendant Commerzbank’s conduct was a substantial cause in fact and a significant

factor in the chain of events leading to the Plaintiffs’ injuries, and substantially accelerated and

multiplied the IRGC’s ability to engage in terrorist activity (8 U.S.C § 1182(a)(3)(B)(iii)-(iv)),

terrorism (22 U.S.C. § 2656f), and/or commit acts of international terrorism as that terms is defined

in 18 U.S.C. § 2331.

        1296. The material support that Commerzbank knowingly and illegally provided to the

IRISL provided foreseeable, substantial assistance to the IRGC, Hezbollah and the Special Groups,

thereby preparing and facilitating acts of terrorism in violation of 18 U.S.C. §§ 1114, 1203, 1362,

2332(a), 2332(b), 2332(c), 2332a, and/or 2332f that caused Plaintiffs’ injuries, and thus

Commerzbank’s conduct was also a substantial, foreseeable factor in bringing about the Plaintiffs’

injuries.

        1297. Commerzbank’s illegal conduct transcended national boundaries in terms of the

means by which it was accomplished.

        1298. Commerzbank’s knowing or deliberately indifferent provision of illegal financial

services to the IRGC and IRISL involved acts that were dangerous to human life, by their nature

and as evidenced by their consequences.

        1299. Commerzbank’s conduct itself constitutes an act of international terrorism because

it either was, or objectively appears to have been intended to: (a) intimidate or coerce the civilian

population of the United States and other nations, (b) influence the policy of the governments of



                                                 235
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 242 of 262 PageID #: 242



the United States and other nations by intimidation or coercion, and/or (c) affect the conduct of

the governments of the United States and other nations by facilitating Iran’s ability to prepare for

and/or carry out mass destruction and murder.

        1300. Furthermore, each Plaintiff’s injuries constitute a harm falling within the risk

contemplated by Commerzbank’s material support to the IRGC and IRISL. Injuries resulting from

terrorist attacks perpetrated, planned, supported by, funded, or assisted by Iran and Hezbollah are

precisely the risks contemplated by statutes and regulations designed to ensure that the IRGC,

IRISL and Iran had restricted access to USD and financial services, and that any funds they did

receive that touched U.S. depository institutions were transparent and could be blocked if

warranted, and did not benefit an SDN.

        1301. Through its conduct as described above, by knowingly or with deliberate

indifference, providing material support to Iran, the IRGC, and IRISL, and thereby violating 18

U.S.C. § 2339A in the manner and with the state of mind alleged above, Commerzbank is civilly

liable for damages to each Plaintiff for their injuries pursuant to 18 U.S.C. § 2333(a).

                                 SIXTH CLAIM FOR RELIEF

 CIVIL LIABILITY AGAINST COMMERZBANK AG UNDER 18 U.S.C. § 2333(a) FOR
  VIOLATIONS OF 18 U.S.C. § 2339B CONSTITUTING ACTS OF INTERNATIONAL
                                TERRORISM

        1302. Plaintiffs repeat and re-allege each and every allegation of the foregoing paragraphs

as if fully set forth herein.

        1303. Defendant Commerzbank violated § 2339B by providing material support to

Hezbollah through Commerzbank’s acts on behalf of its customer Waisenkinderprojekt Libanon

e.V. (Orphans Project Lebanon e.V.).

        1304. Commerzbank knew, or was deliberately indifferent to the fact, that Orphans

Project Lebanon e.V. was transferring funds through Commerzbank to FTO Hezbollah and that



                                                236
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 243 of 262 PageID #: 243



Hezbollah would use that support in preparation for, or in carrying out, acts of international

terrorism, including violations of 18 U.S.C. §§ 1114, 1203, 1362, 2332(a), 2332(b), 2332(c),

2332a, and/or 2332f.

        1305. Defendant Commerzbank’s conduct was a substantial cause in fact and a significant

factor in the chain of events leading to the Plaintiffs’ injuries, and substantially accelerated and

multiplied Hezbollah’s ability to engage in terrorist activity (8 U.S.C § 1182(a)(3)(B)(iii)-(iv)),

terrorism (22 U.S.C. § 2656f), and acts of international terrorism as that terms is defined in 18

U.S.C. § 2331.

        1306. The material support that Commerzbank knowingly and illegally provided to the

Orphans Project Lebanon e.V. and hence to Hezbollah, provided foreseeable, substantial assistance

to the Hezbollah and the Special Groups, thereby preparing and facilitating acts of terrorism in

violation of 18 U.S.C. §§ 1114, 1203, 1362, 2332(a), 2332(b), 2332(c), 2332a, and/or 2332f that

caused Plaintiffs’ injuries, and thus Commerzbank’s conduct was also a substantial, foreseeable

factor in bringing about the Plaintiffs’ injuries.

        1307. Commerzbank’s illegal conduct transcended national boundaries in terms of the

means by which it was accomplished.

        1308. Commerzbank’s knowing or deliberately indifferent provision of illegal financial

services to Hezbollah involved acts that were dangerous to human life, by their nature and as

evidenced by their consequences.

        1309. Commerzbank’s conduct itself constitutes an act of international terrorism because

it either was, or objectively appears to have been intended to: (a) intimidate or coerce the civilian

population of the United States and other nations, (b) influence the policy of the governments of

the United States and other nations by intimidation or coercion, and/or (c) affect the conduct of

the governments of the United States and other nations by facilitating Iran’s ability to prepare for



                                                     237
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 244 of 262 PageID #: 244



and/or carry out mass destruction and murder.

        1310. Furthermore, each Plaintiff’s injuries constitute a harm falling within the risk

contemplated by Commerzbank’s material support to Hezbollah.

        1311. Through its conduct as described above, by knowingly or with deliberate

indifference, providing material support to Hezbollah, and thereby violating 18 U.S.C. § 2339B in

the manner and with the state of mind alleged above, Commerzbank is civilly liable for damages

to each Plaintiff for their injuries pursuant to 18 U.S.C. § 2333(a).

                                SEVENTH CLAIM FOR RELIEF

  CIVIL LIABILITY AGAINST STANDARD CHARTERED BANK UNDER 18 U.S.C.
   § 2333(a) FOR VIOLATIONS OF 18 U.S.C. § 2339A CONSTITUTING ACTS OF
                      INTERNATIONAL TERRORISM

        1312. Plaintiffs repeat and re-allege each and every allegation of the foregoing paragraphs

as if fully set forth herein.

        1313. Defendant Standard Chartered Bank provided material support to the IRGC and its

Qods Force through its acts on behalf of Mahan Air, MODAFL and other entities identified supra

in violation of § 2339A by concealing and disguising the nature, location, source, and ownership

of material support it provided to Mahan Air, MODAFL and other entities identified supra,

knowing or deliberately indifferent to the fact that the IRGC and its Qods Force would use that

support in preparation for, or in carrying out, acts of international terrorism, including violations

of 18 U.S.C. §§ 1114, 1203, 1362, 2332(a), 2332(b), 2332(c), 2332a, and/or 2332f .

        1314. Defendant Standard Chartered Bank knew or was deliberately indifferent to the fact

that Mahan Air, MODAFL and other entities identified supra were utilizing Letters of Credit

facilitated by Standard Chartered Bank to evade U.S. sanctions and acquire materials used, inter

alia, to effectuate arms shipments, transport weapons, personnel and technology to the IRGC-QF

and Hezbollah.



                                                238
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 245 of 262 PageID #: 245



       1315. Mahan Air did, in fact, transport weapons, personnel and technology into Iraq on

behalf of the IRGC-QF and Hezbollah and did, in fact, transport modules used to control and

activate IEDs and EFPs deployed against Coalition Forces in Iraq.

       1316. Iran could not have successfully evaded U.S. sanctions and obtained raw materials

and manufacturing equipment prohibited by the International Traffic in Arms Regulations

(“ITARs”), Export Administration Regulations (“EARs”), and Iran Trade Regulations (“ITRs”)

simply by establishing front companies in foreign jurisdictions like Malaysia, Singapore or Dubai

because those front companies could not have negotiated international payments without being

able to provide U.S. and other suppliers with conventional letters of credit drawn on Western banks

with established correspondent accounts with U.S. clearing banks.

       1317. Nor could the front companies that participated in Iran’s clandestine supply chain

have succeeded in their efforts had they been forced to rely solely on financing by Iranian banks

because those banks could not have provided financing directly since they could not maintain

correspondent accounts with U.S. clearing banks and most of them were blacklisted at one point

in time or another and frozen out of the US dollar-clearing system.

       1318. For example, no legitimate U.S. manufacturer would have agreed to transport

materials subject to the ITARs, EARs or ITRs to an unknown company in Singapore or Dubai

based on a letter of credit issued by Bank Saderat or Bank Melli.

       1319. The linchpin of Iran’s illegal and clandestine supply chain was the cooperation of

Standard Chartered Bank and the other Western Bank Defendants who concealed both the role of

Iranian banks in providing the credit necessary to finance the transactions and the identities of the

Iranian military and IRGC sub-agencies that were actually purchasing the raw materials and

manufacturing equipment (invariably being transported to Iran by IRISL, Mahan Air or Iran Air).




                                                239
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 246 of 262 PageID #: 246



       1320. Defendant Standard Chartered Bank knew, or was deliberately indifferent to the

fact, that Mahan Air, MODAFL and other entities identified supra were utilizing Letters of Credit

facilitated by Standard Chartered Bank to evade U.S. sanctions and acquire materials used, inter

alia, to effectuate arms shipments, transport weapons, personnel and technology to the IRGC-QF

and Hezbollah.

       1321. Mahan Air did, in fact, transport weapons, personnel and technology into Iraq on

behalf of the IRGC-QF and Hezbollah and did, in fact, transport modules used to control and

activate IEDs and EFPs deployed against Coalition Forces in Iraq.

       1322. With the necessary assistance of Standard Chartered Bank and the other Western

Bank Defendants, MODAFL did in fact acquire spare parts for various military aircraft.

       1323. With the necessary assistance of Standard Chartered Bank and the other Western

Bank Defendants, Iranian front companies did purchase hydraulic press components of the kind

used to manufacture EFPs and did purchase steel and copper and other materials necessary for the

manufacturing of EFPs and other weapons deployed against Coalition Forces in Iraq.

       1324. This substantial assistance to Iran’s terror apparatus (including the IRGC and

MODAFL), knowingly provided by Defendant Standard Chartered Bank, made it possible for Iran

to procure the radio frequency modules, metals, and hydraulic presses used to manufacture the

copper plates and steel cylinders necessary to manufacture the EFPs and other Iranian weapons

used in the attacks on the Plaintiffs, as well Iran’s transport of weapons, supplies, and IRGC and

Hezbollah operatives (who conducted, supervised, and trained the perpetrators of those attacks).

       1325. Defendant Standard Chartered Bank’s conduct was a substantial cause in fact and

a significant factor in the chain of events leading to the Plaintiffs’ injuries, and substantially

accelerated and multiplied the IRGC’s ability to engage in terrorist activity (8 U.S.C §

1182(a)(3)(B)(iii)-(iv)), terrorism (22 U.S.C. § 2656f), and commit acts of international terrorism



                                               240
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 247 of 262 PageID #: 247



as that terms is defined in 18 U.S.C. § 2331.

       1326. The material support that Standard Chartered Bank knowingly and illegally

provided to Mahan Air, MODAFL and other entities identified supra provided foreseeable,

substantial assistance to the IRGC, Hezbollah and the Special Groups, thereby preparing and

facilitating acts of terrorism in violation of 18 U.S.C. §§ 1114, 1203, 1362, 2332(a), 2332(b),

2332(c), 2332a, and/or 2332f that caused Plaintiffs’ injuries, and thus Standard Chartered Bank’s

conduct was also a substantial, foreseeable factor in bringing about the Plaintiffs’ injuries.

       1327. Standard Chartered Bank’s illegal conduct transcended national boundaries in

terms of the means by which it was accomplished.

       1328. Standard Chartered Bank’s knowing or deliberately indifferent provision of illegal

financial services to the IRGC, Mahan Air, MODAFL and other entities identified supra, involved

acts that were dangerous to human life, by their nature and as evidenced by their consequences.

       1329. Standard Chartered Bank’s conduct itself constitutes an act of international

terrorism because it either was, or objectively appears to have been intended to: (a) intimidate or

coerce the civilian population of the United States and other nations, (b) influence the policy of

the governments of the United States and other nations by intimidation or coercion, and/or (c)

affect the conduct of the governments of the United States and other nations by facilitating Iran’s

ability to prepare for and/or carry out mass destruction and murder.

       1330. Furthermore, each Plaintiff’s injuries constitute a harm falling within the risk

contemplated by Standard Chartered Bank’s material support to the IRGC, Mahan Air, MODAFL

and other entities identified supra. Injuries resulting from terrorist attacks perpetrated, planned,

supported by, funded, or assisted by Iran and Hezbollah are precisely the risks contemplated by

statutes and regulations designed to ensure that Iran had restricted access to U.S. dollars and

financial services, and that any funds they did receive that touched U.S. depository institutions



                                                241
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 248 of 262 PageID #: 248



were transparent and could be blocked if warranted, and did not benefit an SDN.

        1331. Through its conduct as described above, by knowingly or with deliberate

indifference, providing material support to Iran, the IRGC, Mahan Air, MODAFL and other

entities identified supra, and thereby violating 18 U.S.C. § 2339A in the manner and with the state

of mind alleged above, Standard Chartered Bank is civilly liable for damages to each Plaintiff for

their injuries pursuant to 18 U.S.C. § 2333(a).

                                    EIGHTH CLAIM FOR RELIEF

   CIVIL LIABILITY FOR CONSPIRACY IN VIOLATION OF 18 U.S.C. § 2333(d)(2)
                               (JASTA)

        1332. Plaintiffs repeat and re-allege every allegation of the foregoing paragraphs as if

fully set forth herein.

        1333. Plaintiffs allege that Defendants conspired with the persons who committed the acts

of international terrorism (set forth herein), within the meaning of 18 U.S.C. § 2333(d) and within

the legal framework of Halberstam v. Welch, 705 F.2d 472 (D.C. Cir. 1983), which Congress has

found to provide “civil litigants with the broadest possible basis” for relief against those “that have

provided material support, directly or indirectly, to foreign organizations or persons that engage in

terrorist activities against the United States.” Justice Against Sponsors of Terrorism Act

(“JASTA”), Pub. L. 114-222, § 2(b) (2016).

        1334. Each attack alleged herein was an act of international terrorism as defined by 18

U.S.C. § 2331(1).

        1335. The IRGC’s and Hezbollah’s provision of EFPs and other weapons, training,

funding, and direction to their proxies and agents in Iraq to target Coalition Forces constitutes acts

of international terrorism as defined by 18 U.S.C. § 2331(1).




                                                  242
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 249 of 262 PageID #: 249



        1336. The Plaintiffs’ injuries were proximately caused by the IRGC’s and Hezbollah’s

acts of international terrorism, which included the provision of EFPs and other weapons, training,

funding, and direction to their proxies and agents in Iraq to target Coalition Forces.

        1337. Each attack and act of international terrorism alleged herein was committed,

planned or authorized by the designated Foreign Terrorist Organizations (“FTOs”) Hezbollah (and,

in some cases, also Kata’ib Hezbollah (“KH”)), in concert with the IRGC.

        1338. Hezbollah has been designated an FTO from October 8, 1997 to the present, and

KH has been designated an FTO from July 2, 2009 to the present.

        1339. Each attack and act of international terrorism alleged herein was committed by the

IRGC and FTO Hezbollah through their agents and proxies who, acting in concert with them and

at their direction, perpetrated the attacks in Iraq.

        1340. The IRGC and Hezbollah provided the EFPs, IRAMs, and other explosive devices

used in the attacks against Coalition Forces that injured the Plaintiffs and killed their decedents.

        1341. The IRGC and Hezbollah funded, trained, equipped, guided, directed and

controlled the cells and individuals who emplaced and activated the EFPs, IRAMs and other

explosive devices and/or, shot, kidnapped and/or tortured Plaintiffs and their decedents, in concert

with, and at the direction of, the IRGC and Hezbollah.

        1342. Each Defendant joined Iran’s Conspiracy and agreed and conspired with Iran, the

IRGC, Hezbollah, their agents, the “Iranian commercial co-conspirators” (constituting Bank Melli,

Defendant Bank Saderat, the Central Bank of Iran, the National Iranian Oil Company (“NIOC”),

the Islamic Republic of Iran Shipping Lines (“IRISL”), various entities owned by the Ministry of

Defense Armed Forces Logistics (“MODAFL”), the IRGC and other Iranian entities), KH, and

their banking co-Defendants to provide material support, directly or indirectly, for terrorism and

terrorist crimes and for FTOs, the FTOs’ agents, and FTO-affiliated entities. This material support



                                                  243
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 250 of 262 PageID #: 250



was channeled, inter alia, through the Iranian commercial co-conspirators, acting as funding

conduits on behalf of, and as agents for, the IRGC, Hezbollah, and KH.

       1343. Each Defendant joined Iran’s Conspiracy and agreed and conspired with Iran, the

IRGC, Hezbollah, their agents, the Iranian “commercial” co-conspirators, KH, and their banking

co-Defendants to conceal and disguise the nature, location, source, or ownership of that material

support, which constituted illegal services that the IRGC, Hezbollah, and their agents needed in

order to perform acts of international terrorism without interference by U.S. authorities.

       1344. Each Defendant agreed and conspired with Iran, the IRGC, its agents, the Iranian

“commercial” co-conspirators, Hezbollah, KH, and their banking co-Defendants, to deceive U.S.

counter-terror finance authorities and evade legal controls, and to illegally perform transactions

outside of Iran’s regulatory safe harbor for performing legitimate transactions, to give Iran, the

IRGC, and Hezbollah, and their agents and proxies concealed access to the U.S. financial system

for illegitimate activities, enabling them to commit acts of terrorism and to facilitate their support

for terrorism.

       1345. Each Defendant agreed and conspired to provide, and conceal and disguise the

source of, material support for agents, affiliates, and alter egos of the IRGC and Hezbollah.

       1346. At least some of the Defendants also knowingly facilitated Iran’s and the IRGC’s

illegal acquisition of materials specifically prohibited from export to Iran because of their military

or terrorism applications, including items used in the manufacture of EFPs.

       1347. Each Defendant knew that, or exhibited deliberate indifference to whether, Iran’s

terrorism campaigns, including the campaign carried out by the IRGC and Hezbollah in Iraq,

required vast sums of money.

       1348. Each Defendant knew that most of Iran’s financial resources were held in

Eurodollars.



                                                 244
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 251 of 262 PageID #: 251



        1349. Each Defendant knew that the U.S. sanctions and authorities it circumvented on

behalf of its Iranian co-conspirators were designed to prevent Iran from financing terrorism and,

in some cases, weapons of mass destruction proliferation.

        1350. Each Defendant knew, from its interactions with co-conspirators, the counter-terror

financing and counter-WMD proliferation sanctions laws they were violating, and publicly

available information, that providing and concealing and disguising the source of material support

and controlled materials for the foregoing purposes and entities was Iran’s core purpose for the

Conspiracy.

        1351. Each Defendant also knew that, or exhibited deliberate indifference as to whether,

its acts in furtherance of the Conspiracy raised a substantial probability that some of the funds it

concealed and provided would be used by Iran, the IRGC, Hezbollah, and their proxies and agents

for terrorist activities and acts of international terrorism.

        1352. Each Defendant knew that it and its Iranian co-conspirators were mutually

dependent on the Conspiracy.

        1353. Specifically, each Defendant understood that the lucrative fees it collected from its

Iranian co-conspirators and the large pools of Eurodollars it was allowed to invest on behalf its

Iranian co-conspirators were dependent on each Defendant’s ongoing willingness to commit

multiple crimes on behalf of its Iranian co-conspirators.

        1354. As set forth above, Iran, the IRGC, Hezbollah and their terror agents and proxies

depended on this illegal assistance of major banks with the financial and legal capacity to clear

billions of dollars through the United States and their willingness to circumvent U.S. counter-terror

financing controls.

        1355. Despite this knowledge, each Defendant continued to participate in the Conspiracy

for several years during the relevant period.



                                                  245
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 252 of 262 PageID #: 252



        1356. The Defendants’ unlawful acts for the benefit of Iranian banks and entities, in

stripping financial transactions, disguising payment sources, directly or indirectly transferring

funds to sanctioned entities, manually altering payment information, and related activities intended

to evade U.S. sanctions, were pursuant to, and in furtherance of, the Conspiracy.

        1357. The use of the funds that the Iranian commercial co-conspirators channeled to co-

conspirators IRGC, FTOs Hezbollah and KH and their agents, proxies and affiliates were within

the scope of the Conspiracy.

        1358. The acts of international terrorism at issue were overt acts foreseeably committed

as a consequence of, in furtherance of, and pursuant to the Conspiracy.

                                 NINTH CLAIM FOR RELIEF

   CIVIL LIABILITY FOR AIDING AND ABETTING IN VIOLATION OF 18 U.S.C. §
                            2333(d)(2) (JASTA)

        1359. Plaintiffs repeat and re-allege every allegation of the foregoing paragraphs as if

fully set forth herein.

        1360. Plaintiffs allege that Defendants knowingly aided and abetted the persons who

committed the acts of international terrorism (set forth herein), within the meaning of 18 U.S.C.

§ 2333(d) and within the legal framework of Halberstam v. Welch, 705 F.2d 472 (D.C. Cir. 1983),

which Congress has found to provide “civil litigants with the broadest possible basis” for relief

against those “that have provided material support, directly or indirectly, to foreign organizations

or persons that engage in terrorist activities against the United States.” JASTA, § 2(b).

        1361. Each attack alleged herein was an act of international terrorism as defined by 18

U.S.C. § 2331(1).

        1362. The IRGC’s and Hezbollah’s provision of EFPs and other weapons, training,

funding, and direction to their proxies and agents in Iraq to target Coalition Forces constitute acts

of international terrorism as defined by 18 U.S.C. § 2331(1).


                                                246
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 253 of 262 PageID #: 253



       1363. The Plaintiffs’ injuries were proximately caused by the IRGC’s and Hezbollah’s

acts of international terrorism, which included the provision of EFPs and other weapons, training,

funding, and direction to their proxies and agents in Iraq to target Coalition Forces.

       1364. Each Defendant substantially assisted these acts of international terrorism by

knowingly providing material support to the IRGC, Hezbollah, their agents in Iraq, and their

Iranian commercial co-conspirators, directly or indirectly, for terrorism and terrorist crimes.

       1365. Each Defendant substantially assisted the acts of international terrorism committed

by the IRGC, Hezbollah, and their agents by concealing and disguising the nature, location, source,

or ownership of material support, which constituted illegal services the IRGC, Hezbollah, and their

agents needed to perform acts of international terrorism without interference by U.S. authorities.

       1366. Specifically, each Defendant, by stripping financial transactions, disguising

payment sources, directly or indirectly transferring funds to sanctioned entities, manually altering

payment information, and performing related activities helped blind U.S. regulators and law

enforcement authorities from tracking Iranian material support for terrorism (regardless of how

any specific concealed transfer was used), and therefore substantially assisted the IRGC,

Hezbollah, and their agents.

       1367. At least some of the Defendants also knowingly facilitated Iran and the IRGC’s

illegal acquisition of materials specifically prohibited from export to Iran because of their military

or terrorism applications, including items used in the manufacture of EFPs.

       1368. Each Defendant knew that, or exhibited deliberate indifference to whether, Iran’s

terrorism campaigns, including the campaign carried out by the IRGC and Hezbollah in Iraq,

required vast sums of money.

       1369. Each Defendant was generally aware that by providing, and concealing and

disguising the source of, material support for Iran, the IRGC, Hezbollah, and their agents, it played



                                                 247
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 254 of 262 PageID #: 254



a role in giving these entities, directly or indirectly, concealed access to the U.S. financial system

that enabled Iran to facilitate its support for terrorism.

           1370. Each Defendant knew that much of Iran’s financial resources was held in U.S.

dollars.

           1371. From their interactions with their co-conspirators, the counter-terror financing and

counter-WMD proliferation sanctions laws they were violating, and publicly available

information, each Defendant knew that, or exhibited deliberate indifference as to whether,

providing or concealing the source of material support and controlled materials for the foregoing

purposes and entities provided substantial assistance to Iran, the IRGC, Hezbollah and their agents

and raised a substantial probability that some of these funds would be used by Iran, the IRGC,

Hezbollah, and their proxies and agents for terrorist activities and acts of international terrorism.

           1372. The nature of the acts encouraged, which were acts of international terrorism,

including providing weapons, training, and funding for and directing attacks on American service

members, aid workers, private contractors and journalists and the attacks themselves, benefited

from and were virtually dependent on access to vast amounts of U.S. dollars.

           1373. The amount of assistance each Defendant provided—billions of dollars illegally

transferred to Iranian entities so as to blind U.S. counter-terror finance authorities—was integral

to the acts of terrorism at issue.

           1374. Each Defendant had a close relationship with many of the Iranian entities in

working out and maintaining the scheme, including exchanging secret communications in order to

develop and constantly adjust methods for circumventing U.S. counter-terrorism controls.

           1375. Each Defendant knew or was deliberately indifferent to Iran’s purposes for the

assistance (acts of international terrorism, which are particularly offensive acts), and yet continued

to provide that assistance.



                                                  248
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 255 of 262 PageID #: 255



        1376. Each Defendant provided assistance to the Iranian entities for several years.

        1377. The acts of terrorism at issue were foreseeable from Defendants’ substantial

assistance.

                                 TENTH CLAIM FOR RELIEF

       COMMERZBANK’S CIVIL LIABILITY FOR AIDING AND ABETTING IN
               VIOLATION OF 18 U.S.C. § 2333(d)(2) (JASTA)

        1378. Plaintiffs repeat and re-allege every allegation of the foregoing paragraphs as if

fully set forth herein.

        1379. Plaintiffs allege that Commerzbank aided and abetted Hezbollah within the

meaning of 18 U.S.C. § 2333(d) and within the legal framework of Halberstam v. Welch, 705 F.2d

472 (D.C. Cir. 1983), which Congress has found to provide “civil litigants with the broadest

possible basis” for relief against those “that have provided material support, directly or indirectly,

to foreign organizations or persons that engage in terrorist activities against the United States.”

JASTA, § 2(b).

        1380. Each attack alleged herein was an act of international terrorism as defined by 18

U.S.C. § 2331(1).

        1381. Hezbollah’s provision of EFPs and other weapons, training, funding, and direction

to its proxies and agents in Iraq to target Coalition Forces constitute acts of international terrorism

as defined by 18 U.S.C. § 2331(1).

        1382. The Plaintiffs’ injuries were proximately caused by Hezbollah’s acts of

international terrorism, which included (acting in concert with the IRGC-QF) the provision of

EFPs and other weapons, training, funding, and direction to its proxies and agents in Iraq to target

Coalition Forces, and the attacks they committed through those proxies and agents.

        1383. Hezbollah (acting in concert with the IRGC-QF) committed, planned and

authorized acts of international terrorism—namely, it provided EFPs and other weapons, training,


                                                 249
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 256 of 262 PageID #: 256



funding, and direction to its proxies and agents in Iraq to target Coalition Forces, and committed,

planned and authorized attacks on Coalition Forces in Iraq. Each of these acts constituted acts of

international terrorism as defined by 18 U.S.C. § 2331(1).

       1384. These acts of international terrorism caused Plaintiffs’ injuries.

       1385. Defendant Commerzbank substantially assisted Hezbollah by knowingly providing

material support to Hezbollah through Hezbollah’s Martyrs Foundation in Lebanon.

       1386. Defendant Commerzbank knew that, or exhibited deliberate indifference as to

whether, providing material support to Hezbollah through the Martyrs Foundation raised a

substantial probability that the funds it provided would be used to benefit Hezbollah and its agents

and increase Hezbollah’s capacity to engage in terrorist activities and acts of international

terrorism.

       1387. Defendant Commerzbank was generally aware that by providing material support

for Hezbollah through the Martyrs Foundation, it played a role in giving Hezbollah, directly or

indirectly, access to the international financial system that allowed the terrorist organization to

effectively raise funds from donors outside of Lebanon.

       1388. The nature of the acts encouraged, which were acts of international terrorism,

including providing weapons, training, and funding for and directing attacks on American service

members, aid workers, private contractors and journalists and the attacks themselves, benefited

from and were virtually dependent on access to vast amounts of U.S. dollars.

       1389. The assistance Commerzbank provided was substantial.

       1390. Defendant Commerzbank knew or was deliberately indifferent to Hezbollah’s

unlawful acts (acts of international terrorism, which are particularly offensive acts), and yet

continued to provide it assistance.

       1391. Defendant Commerzbank assisted Hezbollah for several years.



                                                250
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 257 of 262 PageID #: 257



        1392. The acts of terrorism at issue were foreseeable from Defendant Commerzbank’s

substantial assistance.

                              ELEVENTH CLAIM FOR RELIEF

    BANK SADERAT PLC’S CIVIL LIABILITY FOR AIDING AND ABETTING IN
               VIOLATION OF 18 U.S.C. § 2333(d)(2) (JASTA)

        1393. Plaintiffs repeat and re-allege every allegation of the foregoing paragraphs as if

fully set forth herein.

        1394. Plaintiffs allege that Bank Saderat Plc aided and abetted Hezbollah within the

meaning of 18 U.S.C. § 2333(d) and within the legal framework of Halberstam v. Welch, 705 F.2d

472 (D.C. Cir. 1983), which Congress has found to provide “civil litigants with the broadest

possible basis” for relief against those “that have provided material support, directly or indirectly,

to foreign organizations or persons that engage in terrorist activities against the United States.”

JASTA, § 2(b).

        1395. Each attack alleged herein was an act of international terrorism as defined by 18

U.S.C. § 2331(1).

        1396. Hezbollah’s provision of EFPs and other weapons, training, funding, and direction

to its proxies and agents to target Coalition Forces to proxy groups and agents in Iraq constitute

acts of international terrorism as defined by 18 U.S.C. § 2331(1).

        1397. The Plaintiffs’ injuries were proximately caused by Hezbollah’s acts of

international terrorism, which included (acting in concert with the IRGC-QF) the provision of

EFPs and other weapons, training, funding, and direction to its proxies and agents in Iraq to target

Coalition Forces, and the attacks they committed through those proxies and agents.

        1398. Hezbollah (acting in concert with the IRGC-QF) committed, planned and

authorized acts of international terrorism—namely, it provided EFPs and other weapons, training,

funding, and direction to its proxies and agents in Iraq to target Coalition Forces, and committed,


                                                 251
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 258 of 262 PageID #: 258



planned and authorized attacks on Coalition Forces in Iraq. Each of these acts constituted acts of

international terrorism as defined by 18 U.S.C. § 2331(1).

        1399. These acts of international terrorism proximately caused Plaintiffs’ injuries.

        1400. Defendant Bank Saderat Plc substantially assisted Hezbollah by knowingly

providing it material support.

        1401. Defendant Bank Saderat Plc knew that, or exhibited deliberate indifference as to

whether, providing material support to Hezbollah raised a substantial probability that the funds it

provided, and the sources of which it concealed and disguised, would be used to benefit Hezbollah

and its agents and increase Hezbollah’s capacity to engage in terrorist activities and acts of

international terrorism.

        1402. Defendant Bank Saderat Plc was generally aware that by providing, and concealing

and disguising the source of, material support for Hezbollah, it played a role in giving Hezbollah,

directly or indirectly, access to the U.S. and international financial system that allowed the terrorist

organization to fund its terrorist activities.

        1403. The nature of the acts encouraged, which were acts of international terrorism,

including providing weapons for and directing attacks on American service members, aid workers,

private contractors and journalists and the attacks themselves, benefited from and were virtually

dependent on access to vast amounts of U.S. dollars.

        1404. The amount of assistance Defendant Bank Saderat Plc provided—millions of

dollars illegally transferred to Hezbollah and access to the U.S. financial system while blinding

U.S. counter-terror finance authorities—was integral to the acts of terrorism at issue.

        1405. Defendant Bank Saderat Plc had an extremely close relationship with, and was a

fundraising conduit of, Hezbollah.




                                                  252
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 259 of 262 PageID #: 259



        1406. Defendant Bank Saderat Plc knew or was deliberately indifferent to Hezbollah’s

unlawful acts (acts of international terrorism, which are particularly offensive acts), and yet

continued to provide it assistance.

        1407. Defendant Bank Saderat Plc assisted Hezbollah for several years.

        1408. The acts of terrorism at issue were foreseeable from Defendant Bank Saderat Plc’s

substantial assistance.

                               TWELFTH CLAIM FOR RELIEF

   STANDARD CHARTERED BANK’S, CREDIT SUISSE’S, AND HSBC’S CIVIL
LIABILITY FOR AIDING AND ABETTING IN VIOLATION OF 18 U.S.C. § 2333(d)(2)
                             (JASTA)

        1409. Plaintiffs repeat and re-allege every allegation of the foregoing paragraphs as if

fully set forth herein.

        1410. Plaintiffs allege that SCB, Credit Suisse, and HSBC knowingly aided and abetted

the IRGC within the meaning of 18 U.S.C. § 2333(d) and within the legal framework of

Halberstam v. Welch, 705 F.2d 472 (D.C. Cir. 1983), which Congress has found to provide “civil

litigants with the broadest possible basis” for relief against those “that have provided material

support, directly or indirectly, to foreign organizations or persons that engage in terrorist activities

against the United States.” JASTA, §2(b).

        1411. Each attack alleged herein was an act of international terrorism as defined by 18

U.S.C. § 2331(1).

        1412. The IRGC’s and Hezbollah’s provision of EFPs and other weapons, training,

funding, and direction to their proxies and agents in Iraq to target Coalition Forces constitute acts

of international terrorism as defined by 18 U.S.C. § 2331(1).

        1413. The Plaintiffs’ injuries were proximately caused by the IRGC’s and Hezbollah’s

acts of international terrorism, which included the provision of EFPs and other weapons, training,




                                                  253
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 260 of 262 PageID #: 260



funding, and direction to their proxies and agents in Iraq to target Coalition Forces, and the attacks

they committed through those proxies and agents.

       1414. Defendants SCB and Credit Suisse substantially assisted the IRGC and Hezbollah

by facilitating their acquisition of U.S.-origin export-controlled goods on behalf of, among others,

Mahan Air and various sub-agencies of MODAFL.

       1415. These controlled items include aircraft parts that enabled Mahan Air to transport

IRGC and Hezbollah personnel, weapons, and funds into Iraq.

       1416. Defendants SCB and HSBC provided material support to the IRGC through, inter

alia, the IRGC’s U.S.-designated “agent and affiliate,” NIOC.

       1417. From the counter-terror and counter-WMD proliferations export control and

financial sanctions they violated and from publicly available information, Defendants SCB and

Credit Suisse knew that, or exhibited deliberate indifference as to whether, the IRGC and

Hezbollah would use, or with a substantial probability would use, those export-controlled items to

increase their capacity to commit acts of international terrorism in Iraq.

       1418. From the counter-terror and counter-WMD proliferations export control and

financial sanctions they violated and from publicly available information, Defendants SCB and

Credit Suisse were generally aware of their role in facilitating the IRGC’s and Hezbollah’s acts of

international terrorism.

       1419. From the counter-terror and counter-WMD proliferations sanctions they violated

and from publicly available information, Defendants SCB and HSBC knew that, or exhibited

deliberate indifference as to whether, the IRGC would use material support generated through

NIOC to increase its capacity to commit acts of international terrorism in Iraq.




                                                 254
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 261 of 262 PageID #: 261



        1420. From the counter-terror and counter-WMD proliferations sanctions they violated

and from publicly available information, Defendants SCB and HSBC were generally aware of their

role in facilitating the IRGC’s acts of international terrorism.

        1421. The nature of the acts encouraged, which were acts of international terrorism,

including providing weapons, training, and funding for and directing attacks on American service

members, aid workers, private contractors and journalists and the attacks themselves, benefited

from and were virtually dependent on access to vast amounts of U.S. dollars.

        1422. The amount of assistance Defendants SCB, Credit Suisse, and HSBC provided—

access to export-controlled items and billions of dollars illegally transferred to NIOC and other

IRGC entities so as to blind U.S. counter-terror finance authorities—was integral to the acts of

terrorism at issue.

        1423. Defendants SCB, Credit Suisse, and HSBC had a close relationship with many of

the Iranian entities in working out and maintaining the scheme, including exchanging secret

communications in order to develop and constantly adjust methods for circumventing U.S.

counter-terrorism controls.

        1424. Defendants SCB, Credit Suisse, and HSBC knew or were deliberately indifferent

to Iran’s unlawful acts (acts of international terrorism, which are particularly offensive acts), and

yet continued to provide that assistance.

        1425. Defendants SCB, Credit Suisse, and HSBC assisted the IRGC and other Iranian

entities that were a part of its terror apparatus for several years.

        1426. The acts of terrorism at issue were foreseeable from Defendants SCB’s, Credit

Suisse’s, and HSBC’s substantial assistance.

                                      PRAYER FOR RELIEF

WHEREFORE, Plaintiffs pray that this Court:



                                                  255
  Case 1:18-cv-07439 Document 1 Filed 12/28/18 Page 262 of 262 PageID #: 262



              (a)     Accept jurisdiction over this action;

              (b)     Enter judgment against Defendants and in favor of Plaintiffs for

compensatory damages in amounts to be determined at trial;

              (c)     Enter judgment against Defendants and in favor of Plaintiffs for treble

damages pursuant to 18 U.S.C. § 2333(a);

              (d)     Enter judgment against Defendants and in favor of Plaintiffs for any and all

costs sustained in connection with the prosecution of this action, including attorneys’ fees,

pursuant to 18 U.S.C. § 2333(a);

              (e)     Enter an Order declaring that Defendants have violated the Anti-Terrorism

Act, 18 U.S.C. § 2331 et seq.; and

              (f)     Grant such other and further relief as justice requires.


       PLAINTIFFS DEMAND A TRIAL BY JURY ON ALL ISSUES SO TRIABLE.

Dated: December 28, 2018:                            By /s/ LeElle Slifer

                                                        Daniel H. Charest
                                                        (application for phv admission to be
                                                        submitted)
                                                        LeElle Slifer, NY Bar No. 5305073
                                                        Spencer M. Cox
                                                        (application for phv admission to be
                                                        submitted)
                                                        Kyle Oxford
                                                        (application for phv admission to be
                                                        submitted)
                                                        BURNS CHAREST LLP
                                                        900 Jackson Street, Suite 500
                                                        Dallas, TX 75202
                                                        Tel: (469) 904-4550
                                                        Facsimile: (469) 444-5002
                                                        Email: dcharest@burncharest.com
                                                        lslifer@burnscharest.com
                                                        scox@burnscharest.com
                                                        koxford@burnscharest.com

                                                        Attorneys for Plaintiffs


                                               256
